Exhibit 10.3

 

 

LOAN AGREEMENT
(SEVENTH MEZZANINE LOAN)

 

Dated as of December 21, 2007

 

Among

 

HCR VII PROPERTIES, LLC,

as Borrower

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Lender

 

ADJUSTABLE RATE MULTI-PROPERTY LOAN

 

(MANOR CARE HEALTH CARE PORTFOLIO)

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

Section 1.1

Definitions

4

Section 1.2

Principles of Construction

44

 

 

 

II

GENERAL TERMS

 

 

 

 

Section 2.1

Loan Commitment; Disbursement to Borrower

45

Section 2.2

Interest Rate

45

Section 2.3

Loan Payment

54

Section 2.4

Prepayments

54

Section 2.5

Substitution of Properties

58

Section 2.6

Release of Collateral

60

Section 2.7

Cash Management

63

 

 

 

III

INTENTIONALLY OMITTED

 

 

 

 

IV

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 4.1

Borrower Representations

65

Section 4.2

Health Care Representations

75

Section 4.3

Survival of Representations

75

 

 

 

V

BORROWER COVENANTS

 

 

 

 

Section 5.1

Affirmative Covenants

75

Section 5.2

Negative Covenants

94

 

 

 

VI

INSURANCE; CASUALTY; CONDEMNATION

 

 

 

 

Section 6.1

Insurance

105

Section 6.2

Casualty

106

Section 6.3

Condemnation

107

Section 6.4

Restoration

107

 

 

 

VII

RESERVE FUNDS

 

 

 

 

Section 7.1

Low DSCR Reserve Funds

108

Section 7.2

Tax and Insurance Reserve Funds

108

Section 7.3

Intentionally Omitted

110

Section 7.4

Intentionally Omitted

111

Section 7.5

Reserve Funds, Generally

111

Section 7.6

Letters of Credit

112

Section 7.7

Provisions Regarding Letters of Credit

113

Section 7.8

Transfer of Reserve Funds Under Mortgage Loan

113

 

i

--------------------------------------------------------------------------------


 

VIII

DEFAULTS

 

 

 

 

Section 8.1

Event of Default

114

Section 8.2

Remedies

118

Section 8.3

Remedies Cumulative; Waivers

120

 

 

 

IX

SPECIAL PROVISIONS

 

 

 

 

Section 9.1

Sale of Notes and Securitization

120

Section 9.2

Securitization Indemnification

123

Section 9.3

Exculpation

126

Section 9.4

Servicer

129

Section 9.5

Component Notes

130

Section 9.6

Mezzanine Loans

131

Section 9.7

Administration of Bankruptcy Claims

132

Section 9.8

Uncross of Properties

132

 

 

 

X

MISCELLANEOUS

 

 

 

 

Section 10.1

Survival

132

Section 10.2

Lender’s Discretion

133

Section 10.3

Governing Law

133

Section 10.4

Modification, Waiver in Writing

134

Section 10.5

Delay Not a Waiver

135

Section 10.6

Notices

135

Section 10.7

Trial by Jury

136

Section 10.8

Headings

136

Section 10.9

Severability

136

Section 10.10

Preferences

137

Section 10.11

Waiver of Notice

137

Section 10.12

Remedies of Borrower

137

Section 10.13

Expenses; Indemnity

137

Section 10.14

Schedules Incorporated

139

Section 10.15

Offsets, Counterclaims and Defenses

139

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

139

Section 10.17

Publicity

139

Section 10.18

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

140

Section 10.19

Waiver of Counterclaim

140

Section 10.20

Conflict; Construction of Documents; Reliance

140

Section 10.21

Brokers and Financial Advisors

141

Section 10.22

Prior Agreements

141

Section 10.23

Authority to File

141

Section 10.24

Agent’s Register

141

Section 10.25

Disclosure

142

Section 10.26

Pledges

142

Section 10.27

Lender; Collateral Agent

142

Section 10.28

Certain Additional Rights of Lender (VCOC)

143

Section 10.29

Lost Note

143

 

ii

--------------------------------------------------------------------------------


 

Section 10.30

Maryland Owner

143

Section 10.31

Tax Election

143

 

 

 

XI

OKLAHOMA FACILITIES

 

 

 

 

Section 11.1

Definitions

144

Section 11.2

Representations and Warranties

144

Section 11.3

Covenants

145

Section 11.4

Relationship to Other Provisions

146

 

SCHEDULES

 

 

 

 

 

Schedule I

-

Mortgage Borrowers, Individual Properties, Individual Leasehold Properties, Type
of Facility and Allocated Loan Amounts

Schedule II

-

Ground Leases

Schedule III

-

Operators

Schedule IV

-

Maryland Properties

Schedule V

-

South Carolina Property

Schedule 2.2.9

-

Section 2.2.9 Certificate

Schedule 4.1.1

-

Organizational Structure

Schedule 4.1.4

-

Litigation

Schedule 4.1.16

-

Exceptions to Separate Tax Lots

Schedule 4.1.20

-

Insurance Claims

Schedule 4.1.26

-

Leases

Schedule 4.1.28

-

Principal Place of Business and Jurisdiction of Organization

Schedule 4.1.39

-

Exceptions with respect to Ground Leases

Schedule 5.1.11(c)

-

Financial Reports

Schedule 5.1.11(f)

-

Quarterly CapEx Budget

Schedule 5.1.26

-

Zoning Matters

Schedule 9.1(a)(iii) 

-

Matters Covered by l0b-5 Opinion

Schedule 10.23

-

Financing Statement

Schedule 10.25

-

Portfolio Metrics

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

(SEVENTH MEZZANINE LOAN)

 

THIS LOAN AGREEMENT (SEVENTH MEZZANINE LOAN), dated as of December 21, 2007 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, this “Agreement”), by and between JPMORGAN CHASE BANK, N.A., a banking
association chartered under the laws of the United States of America, having an
address at 270 Park Avenue, New York, New York 10017-2014 (in its capacity as
collateral agent, for itself and any other Noteholder (as defined below),
together with its successors and assigns in such capacity, “Lender”) and HCR VII
PROPERTIES, LLC, a Delaware limited liability company (“Borrower”), having an
address at 333 N. Summit Street, Toledo, Ohio 43604.

 

W I T N E S S E T H:

 

WHEREAS, JPMorgan Chase Bank, N.A., a banking association chartered under the
laws of the United States of America (“JPMorgan”), Column Financial, Inc., a
Delaware corporation (“Column”), and Bank of America, N.A., a national banking
association (“BofA”, and together with JPMorgan and Column, collectively, the
“Mortgage Noteholders”) are making a loan in aggregate principal amount of
$3,000,000,000.00 (the “Mortgage Loan”), which Mortgage Loan is evidenced by
that certain Promissory Note, dated as of the date hereof, made by the entities
listed on Schedule I attached hereto (collectively, the “Mortgage Borrowers”) in
favor of the Mortgage Noteholders (as the same may be amended, severed, split,
extended, consolidated, replaced, restated, supplemented or otherwise modified
from time to time, collectively, the “Mortgage Note”), pursuant to a Loan
Agreement, dated as of the date hereof, by and among JPMorgan, as collateral
agent for itself and the other Mortgage Noteholders (“Mortgage Lender”), HCR
ManorCare Maryland Properties, LLC, a Delaware limited liability company
(“Maryland Owner”), and the Mortgage Borrowers (as the same may be amended,
replaced, restated, supplemented or otherwise modified from time to time, the
“Mortgage Loan Agreement”) and secured by the Mortgages (as hereinafter
defined);

 

WHEREAS, JPMorgan, Column and BofA (collectively, the “First Mezzanine
Noteholders”) are making a loan in the aggregate principal amount of
$100,000,000.00 (the “First Mezzanine Loan”), which First Mezzanine Loan is
evidenced by that certain Promissory Note (First Mezzanine Loan), dated as of
the date hereof, made by HCR I-A Properties, LLC, a Delaware limited liability
company (“IA Borrower”), and HCR 1-B Properties, LLC, a Delaware limited
liability company (“IB Borrower”, and together with IA Borrower, each, a “First
Mezzanine Borrower” and collectively, the “First Mezzanine Borrowers”) in favor
of the First Mezzanine Noteholders (as the same may be amended, severed, split,
extended, consolidated, restated, replaced, supplemented or otherwise modified
from time to time, the “First Mezzanine Note”), pursuant to a certain Loan
Agreement (First Mezzanine Loan), dated as of the date hereof, by and between
JPMorgan Chase Bank, N.A., a banking association chartered under the laws of the
United States of America, as collateral agent for itself and the other First
Mezzanine Noteholders (together with its successors and assigns, the “First
Mezzanine Lender”), and the First Mezzanine Borrowers (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “First Mezzanine

 

--------------------------------------------------------------------------------


 

Loan Agreement”), and secured by, among other things, a pledge of all of IB
Borrower’s interest in IA Borrower and all of IA Borrower’s interest in the
Mortgage Borrowers (other than Maryland Borrower (as defined in this
Agreement));

 

WHEREAS, JPMorgan, Column and BofA (collectively, the “Second Mezzanine
Noteholders”) are making a loan in the aggregate principal amount of
$250,000,000.00 (the “Second Mezzanine Loan”), which Second Mezzanine Loan is
evidenced by that certain Promissory Note (Second Mezzanine Loan), dated as of
the date hereof, made by HCR II Properties, LLC, a Delaware limited liability
company (“Second Mezzanine Borrower”), in favor of the Second Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
“Second Mezzanine Note”), pursuant to a certain Loan Agreement (Second Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Second Mezzanine Noteholders (together
with its successors and assigns, the “Second Mezzanine Lender”), and the Second
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Second Mezzanine Loan
Agreement”), and secured by, among other things, a pledge of all of Second
Mezzanine Borrower’s interest in I-B Borrower;

 

WHEREAS, JPMorgan, Column and BofA (collectively, the “Third Mezzanine
Noteholders”) are making a loan in the aggregate principal amount of
$250,000,000.00 (the “Third Mezzanine Loan”), which Third Mezzanine Loan is
evidenced by that certain Promissory Note (Third Mezzanine Loan), dated as of
the date hereof, made by HCR III Properties, LLC, a Delaware limited liability
company (“Third Mezzanine Borrower”), in favor of the Third Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
“Third Mezzanine Note”), pursuant to a certain Loan Agreement (Third Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Third Mezzanine Noteholders (together
with its successors and assigns, the “Third Mezzanine Lender”), and the Third
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Third Mezzanine Loan
Agreement”), and secured by, among other things, a pledge of all of Third
Mezzanine Borrower’s interest in Second Mezzanine Borrower;

 

WHEREAS, JPMorgan, Column and BofA (collectively, the “Fourth Mezzanine
Noteholders”) are making a loan in the aggregate principal amount of
$250,000,000.00 (the “Fourth Mezzanine Loan”), which Fourth Mezzanine Loan is
evidenced by that certain Promissory Note (Fourth Mezzanine Loan), dated as of
the date hereof, made by HCR IV Properties, LLC, a Delaware limited liability
company (“Fourth Mezzanine Borrower”), in favor of the Fourth Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
“Fourth Mezzanine Note”), pursuant to a certain Loan Agreement (Fourth Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Fourth Mezzanine Noteholders (together
with its

 

2

--------------------------------------------------------------------------------


 

successors and assigns, the “Fourth Mezzanine Lender”), and the Fourth Mezzanine
Borrowers (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Fourth Mezzanine Loan Agreement”),
and secured by, among other things, a pledge of all of Fourth Mezzanine
Borrower’s interest in Third Mezzanine Borrower;

 

WHEREAS, JPMorgan, Column and BofA (collectively, the “Fifth Mezzanine
Noteholders”) are making a loan in the aggregate principal amount of
$250,000,000.00 (the “Fifth Mezzanine Loan”), which Fifth Mezzanine Loan is
evidenced by that certain Promissory Note (Fifth Mezzanine Loan), dated as of
the date hereof, made by HCR V Properties, LLC, a Delaware limited liability
company (“Fifth Mezzanine Borrower”), in favor of the Fifth Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
“Fifth Mezzanine Note”), pursuant to a certain Loan Agreement (Fifth Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Fifth Mezzanine Noteholders (together
with its successors and assigns, the “Fifth Mezzanine Lender”), and the Fifth
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Fifth Mezzanine Loan
Agreement”), and secured by, among other things, a pledge of all of Fifth
Mezzanine Borrower’s interest in Fourth Mezzanine Borrower;

 

WHEREAS, JPMorgan, Column and BofA (collectively, the “Sixth Mezzanine
Noteholders”) are making a loan in the aggregate principal amount of
$250,000,000.00 (the “Sixth Mezzanine Loan”), which Sixth Mezzanine Loan is
evidenced by that certain Promissory Note (Sixth Mezzanine Loan), dated as of
the date hereof, made by HCR VI Properties, LLC, a Delaware limited liability
company (“Sixth Mezzanine Borrower”), in favor of the Sixth Mezzanine
Noteholders (as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time, the
“Sixth Mezzanine Note”), pursuant to a certain Loan Agreement (Sixth Mezzanine
Loan), dated as of the date hereof, by and between JPMorgan Chase Bank, N.A., a
banking association chartered under the laws of the United States of America, as
collateral agent for itself and the other Sixth Mezzanine Noteholders (together
with its successors and assigns, the “Sixth Mezzanine Lender”), and the Sixth
Mezzanine Borrowers (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Sixth Mezzanine Loan
Agreement”), and secured by, among other things, a pledge of all of Sixth
Mezzanine Borrower’s interest in Fifth Mezzanine Borrower;

 

WHEREAS, Borrower is the legal and beneficial owner of 100% of the issued and
outstanding limited liability company membership interests in Sixth Mezzanine
Borrower;

 

WHEREAS, Borrower desires to obtain the Loan (as defined below) from Lender;

 

WHEREAS, JPMorgan, Column and BofA (collectively, the “Noteholders”) are willing
to make the Loan to Borrower, subject to and in accordance with the terms of
this Agreement and the other Loan Documents (as defined below); and

 

3

--------------------------------------------------------------------------------


 

 

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Pledge and Security
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, in favor of
Lender (as amended, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), pursuant to which Borrower has granted to Lender a first
priority security interest in the Collateral (as defined in the Pledge
Agreement) as collateral security for the Debt (as hereinafter defined); and

 

NOW THEREFORE, in consideration of the making of the Loan by the Noteholders and
the covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I.              DEFNITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1.           Definitions. For all purposes of this Agreement, except
as otherwise expressly required or unless the context clearly indicates a
contrary intent:

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement (or any guarantor thereof) that has the Minimum Counterparty Rating.

 

“Accounts” shall mean, collectively, (a) the Seventh Mezzanine Deposit Account
and (b) the Seventh Mezzanine Sub-accounts.

 

“Additional Insolvency Opinion” shall mean (a) any non-consolidation opinion or
(b) any update to the Insolvency Opinion, in either case, delivered by Borrower
subsequent to the Closing Date.

 

“Additional True-Lease Opinion” shall mean (a) any true-lease opinion or (b) any
update to the True-Lease Opinion, in either case, delivered by Borrower
subsequent to the Closing Date.

 

“Affected Operator” shall mean, individually and collectively as the context
requires, each Operator that is the subject of a Limited Cure Default.

 

“Affected Property Release” shall have the meaning set forth in Mortgage Loan
Agreement.

 

“Affected Property Release Amount” shall mean, with respect to an Individual
Property, the Allocated Loan Amount for such Individual Property.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person.

 

“Agent’s Register” shall have the meaning set forth in Section 10.24 hereof.

 

“Aggregate Debt Service” shall mean, with respect to any particular period of
time, the sum of (a) the Debt Service, (b) the Mortgage Debt Service and (c) the
Other Mezzanine Debt Service.

 

4

--------------------------------------------------------------------------------


 

“Aggregate Property Threshold Amount” shall mean $50,000,000.00.

 

“Aggregate Remaining Costs” shall have the meaning set forth in
Section 5.1.23(a) hereof.

 

“Allocated Loan Amount” shall mean, with respect to an Individual Property, the
“Allocated Loan Amount” with respect to such Individual Property as set forth on
Schedule I.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Security” shall have the meaning set forth in
Section 5.1.23(a) hereof.

 

“Alternative Transferee Standard” shall mean and be deemed to have been
satisfied by an entity that (i) owns assets with a market value of at least
$2,000,000,000, (ii) has a staff of experienced real estate professionals
(A) who have the expertise and resources necessary to successfully manage a
portfolio of commercial properties having a market value equal to the aggregate
market value of the Properties, and (B) the senior members of which have actual
experience in managing (at a senior level) a portfolio of commercial properties
having a market value of at least $2,000,000,000, and (iii) are of the caliber,
reputation, expertise and experience as would be reasonably acceptable to a
prudent institutional investor to manage on its behalf a portfolio of commercial
properties having a market value equal to the aggregate market value of the
Properties.

 

“Applicable Interest Rate” shall mean either (a) with respect to any period
during which the Loan is a LIBOR Loan, the LIBOR Interest Rate plus the Spread
or (b) with respect to any period during which the Loan is a Prime Rate Loan
pursuant to the provisions of Section 2.2.4(b) or (e) hereof, the Prime Rate
plus the Prime Rate Spread.

 

“Appraised Value” shall mean, with respect to any Individual Property, the “as
is” appraised value of such Individual Property based on an updated appraisal
thereof, at Borrower’s, Senior Mezzanine Borrower’s or Mortgage Borrower’s sole
cost and expense, prepared by a qualified MAI appraiser having no interest
(direct or indirect) in the Loan, the Collateral or in the Properties and which
is in compliance with the requirements of FIRREA, which appraisal shall be in
form and substance acceptable to the Lender.

 

“Approved Quarterly CapEx Budget” shall have the meaning set forth in
Section 5.1.11(f) hereof.

 

“Assignment of Leases” shall mean, (a) with respect to each Individual Property,
that certain Assignment of Leases and Rents, dated as of November 6, 2007 and
effective as of the date hereof, from the applicable Mortgage Borrower, as
assignor, to Mortgage Lender, as assignee, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, and (b) with
respect to the Maryland Properties, that certain Indemnity Assignment of Leases
and Rents, dated as of November 6, 2007 and effective as of the date hereof,
from Maryland Owner, as assignor, to Mortgage Lender, as assignee, with respect
to the Maryland Properties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“Assignment of Title Insurance Proceeds” shall mean that certain Assignment of
Title Insurance Proceeds, dated as of the date hereof, by and among the Borrower
(as defined therein) and the Owner (as defined therein) for the benefit of
Lender (as defined therein).

 

“Audited Financial Statements” shall have the meaning set forth in
Section 5.1.11(b) hereof.

 

“Award” shall mean any compensation paid directly or indirectly to Mortgage
Borrower and Maryland Owner by any Governmental Authority in connection with a
Condemnation with respect to all or any part of any Individual Property.

 

“Bankruptcy Action” shall mean with respect to any Person, (a) the filing of a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law filed by such Person; (b) the filing of an
involuntary petition against such Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited petitioning creditors for any involuntary petition against such
Person; (c) the filing of an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against such person, by any other
Person under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or soliciting or causing to be solicited petitioning creditors
for any involuntary petition from any Person; (d) the consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for such Person or any portion of the Properties
by such Person; or (e) the making of an assignment for the benefit of creditors,
or admitting, in writing or in any legal proceeding, its insolvency or inability
to pay its debts as they become due by such Person.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as amended, 11
U.S.C., Section 101, et seq., and the regulations adopted and promulgated
pursuant thereto.

 

“Basic Carrying Costs” shall mean, for any period, with respect to each
Individual Property, the sum of the following costs associated with such
Individual Property for such period: (a) Taxes, (b) Insurance Premiums and
(c) Other Charges.

 

“BofA” shall mean Bank of America, N.A., a national banking association, and its
successors and assigns.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrower Company Agreement” shall mean, individually or collectively, as the
context may require, the operating agreements and certificates of formation of
Borrower.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.4(g) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

6

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, for any period, the amount expended with
respect to the Properties for items capitalized under GAAP (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).

 

“Cap Replacement Delivery Date” shall have the meaning set forth in
Section 2.2.8(c) hereof.

 

“Cap Replacement Delivery Deadline” shall have the meaning set forth in
Section 2.2.8(c) hereof.

 

“Carlyle” shall mean TC Group, L.L.C., a Delaware limited liability company.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement
(Seventh Mezzanine Loan), dated as of the date hereof, by and between Borrower
and Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral” means, collectively, the “Collateral”, as defined in the Pledge
Agreement, and shall also include all amounts on deposit in the Seventh
Mezzanine Deposit Account and the Reserve Funds (if such funds are under the
control of the Lender), amounts payable pursuant to the Collateral Assignment of
Interest Rate Cap and any and all other property or collateral in which Lender
is granted a security interest under any of the Loan Documents, in each case
whether existing on the date hereof or hereafter pledged or assigned to Lender.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean, individually
and collectively, as the context shall require, those certain Collateral
Assignments of Interest Rate Cap Agreement (Seventh Mezzanine Loan), dated as of
the date hereof, executed by Borrower in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Collateral Assignment of Lease Guaranty” shall mean, individually and
collectively as the context requires, (a) that certain Collateral Assignment of
Lease Guaranty made by Master Tenant to Mortgage Borrower and Maryland Owner and
(b) that certain Collateral Assignment of Lease Guaranty made by Mortgage
Borrower and Maryland Owner to Mortgage Lender.

 

“Collateral Entities” shall have the meaning set forth in
Section 5.1.8(a) hereof.

 

7

--------------------------------------------------------------------------------


 

“Column” shall mean Column Financial, Inc., a Delaware corporation, and its
successors and assigns.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Contractual Obligations” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound, or
any provision of the foregoing.

 

“Control” shall mean the ownership, directly or indirectly, in the aggregate of
more than fifty percent (50%) of the beneficial ownership interests of an entity
and, when used with respect to any specific Person, the possession, directly or
indirectly, of the power to direct and cause the direction of the management and
policies of such Person whether through ownership of voting securities,
beneficial interests, by contract or otherwise. The definition is to be
construed to apply equally to variations of the word “Control”, including
“Controlled,” “Controlling” or “Controlled by.”

 

“Cooperation Agreement” shall mean that certain Cooperation Agreement of even
date herewith by and among Mortgage Lender, Mortgage Borrower, Maryland Owner,
each Mezzanine Lender and each Mezzanine Borrower.

 

“Corporate Loan Lender” shall mean the lenders party to the Corporate Loan
Agreement.

 

“Corporate Loan” shall mean that certain term and revolving loan financing made
by Corporate Loan Lender to Manor Care and HCR Healthcare, LLC, pursuant to the
terms of the Corporate Loan Agreement and the other Corporate Loan Documents.

 

“Corporate Loan Agreement” shall mean that certain Credit Agreement, dated as of
the date hereof, by and among JPMorgan, as administrative and collateral agent,
J.P. Morgan Securities Inc., Credit Suisse Securities (USA) LLC and Banc of
America Securities LLC, as Joint Lead Arrangers and Joint Bookrunners and Manor
Care and HCR Healthcare, LLC, and, as the same may be amended, restated,
replaced, supplemented, refinanced, extended or otherwise modified from time to
time.

 

“Corporate Loan Documents” shall mean, collectively, the Corporate Loan
Agreement and any and all other documents governing, evidencing or securing the
Corporate Loan, in each case as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

8

--------------------------------------------------------------------------------


 

“Corporate Services Agreement” shall mean, collectively, (i) that certain
Corporate Services Agreement, of even date herewith, among HMS and all of the
Operators other than the Oklahoma Operators (as defined in Section 11.1 hereof),
and (ii) that certain Corporate Services Agreement, of even date herewith, among
HMS and each of the Oklahoma Operators.

 

“Counterparty” shall mean, with respect to each Interest Rate Cap Agreement,
JPMorgan Chase Bank, N.A., Credit Suisse International and BofA or any
substitute Acceptable Counterparty, and with respect to any Replacement Interest
Rate Cap Agreement, any substitute Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

 

“CS” shall mean Credit Suisse Securities (USA) LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note, together with all interest accrued and unpaid
thereon (including any interest that would accrue on the outstanding principal
amount of the Loan through and including the end of any applicable Interest
Period, even if such Interest Period extends beyond any prepayment date) and all
other sums due to Lender in respect of the Loan under the Note, this Agreement,
the Pledge Agreement and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments due under this Agreement and the Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a)                                  the numerator is the Net Cash Flow
(excluding interest on credit accounts) for such period as set forth in the
financial statements required hereunder; and

 

(b)                                 the denominator is the Aggregate Debt
Service due and payable for such period; provided, however, that for purposes of
the calculation of the Debt Service Coverage Ratio, Aggregate Debt Service shall
be calculated using a LIBOR Interest Rate in which LIBOR is equal to the Strike
Price.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) three percent (3%) above the Applicable Interest
Rate.

 

“Designated Mezzanine Lender” shall mean, individually and collectively, as the
context shall require (i) any holder of a Mezzanine Loan or any portion thereof,
the original

 

9

--------------------------------------------------------------------------------


 

principal balance of which was $200,000,000.00 or more, provided, however, that
if any Mezzanine Loan having an original principal balance of $200,000,000.00 or
more is split and severed into two or more Mezzanine Loans all of which had an
original principal balance of less than $200,000,000.00, the holders of such
split and severed Mezzanine Loans having an aggregate original principal balance
of $200,000,000.00 or more, acting jointly, shall be deemed to collectively
constitute a Designated Mezzanine Lender, and (ii) any holder of both a
Mezzanine Loan and a portion of the Mortgage Loan or a participation therein,
the aggregate original principal balance of which was $200,000,000.00 or more.

 

“Determination Date” shall mean, with respect to any Interest Period, the date
that is two (2) London Business Days prior to the fifteenth (15th) day of the
calendar month in which such Interest Period commences.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum or similar offering memorandum or offering circular, term
sheet if any, or such other information customarily required by Lender used to
offer Securities in connection with a Securitization.

 

“Disregarded Entities” shall have the meaning set forth in Section 5.1.10
hereof.

 

“Eligible Account” shall mean an account separate and identifiable from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short-term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-l” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of Letters of Credit or accounts in which funds are held for more than thirty
(30) days, the long-term unsecured debt obligations of which are rated at least
“AA” by Fitch and S&P and “Aa2” by Moody’s).

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Enforcement Action” shall mean any (i) judicial or non-judicial foreclosure
proceeding, the exercise of any power of sale, the taking of a deed or
assignment in lieu of foreclosure, the obtaining of a receiver or the taking of
any other enforcement action against any of the Properties, the Collateral, the
Borrower, the Senior Mezzanine Borrower, the Mortgage Borrower or Maryland
Owner, including, without limitation, the taking of possession or control of any
portion thereof, (ii) acceleration of, or demand or action taken in order to
collect, all or any indebtedness secured by the Properties and/or the Collateral
(other than giving of notices of

 

10

--------------------------------------------------------------------------------


 

default and statements of overdue amounts) or (iii) exercise of any right or
remedy available to Lender under the Loan Documents, Senior Mezzanine Lender
under the Senior Mezzanine Loan Documents or Mortgage Lender under the Mortgage
Loan Agreement, at law, in equity or otherwise with respect to the Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner and/or the
Collateral or Properties, as applicable.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, executed by
Borrower and Guarantor in connection with the Loan for the benefit of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Equity Capital” shall mean the equity capital of Guarantor, excluding retained
earnings and letters of credit issued to Guarantor on the Closing Date, whether
in the form of preferred equity on terms reasonably acceptable to Lender or
common equity or, in the case of members of Guarantor’s management or Persons
under their control, rollover equity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.1(b) hereof.

 

“Excluded Taxes” shall have the meaning set forth in Section 2.2.9.

 

“Facility”, with respect to each Individual Property, shall have the meaning set
forth in the granting clause of the Mortgage encumbering such Individual
Property.

 

“Fee Borrower” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Fifth Mezzanine Borrower” shall have the meaning set forth in the Recitals
hereof.

 

“Fifth Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled interest payments due under the Fifth Mezzanine Note.

 

“Fifth Mezzanine Deposit Account” shall have the meaning set forth in the Fifth
Mezzanine Loan Agreement.

 

“Fifth Mezzanine Lender” shall have the meaning set forth in the Recitals
hereof.

 

“Fifth Mezzanine Loan” shall have the meaning set forth in the Recitals hereof.

 

11

--------------------------------------------------------------------------------


 

“Fifth Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

 

“Fifth Mezzanine Loan Documents” shall mean the “Loan Documents” under and as
defined in the Fifth Mezzanine Loan Agreement.

 

“Fifth Mezzanine Note” shall have the meaning set forth in the Recitals hereof.

 

“Fifth Mezzanine Noteholders” shall have the meaning set forth in the Recitals
hereof.

 

“Fifth Mezzanine Release Amount” shall mean the “Release Amount” under and as
defined in the Fifth Mezzanine Loan Agreement.

 

“First Mezzanine Borrower” shall have the meaning set forth in the Recitals
hereof.

 

“First Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled interest payments due under the First Mezzanine Note.

 

“First Mezzanine Deposit Account” shall have the meaning set forth in the First
Mezzanine Loan Agreement.

 

“First Mezzanine Lender” shall have the meaning set forth in the Recitals
hereof.

 

“First Mezzanine Loan” shall have the meaning set forth in the Recitals hereof.

 

“First Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

 

“First Mezzanine Loan Documents” shall mean the “Loan Documents” under and as
defined in the First Mezzanine Loan Agreement.

 

“First Mezzanine Note” shall have the meaning set forth in the Recitals hereof.

 

“First Mezzanine Noteholders” shall have the meaning set forth in the Recitals
hereof.

 

“First Mezzanine Release Amount” shall mean the “Release Amount” under and as
defined in the First Mezzanine Loan Agreement.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Fourth Mezzanine Borrower” shall have the meaning set forth in the Recitals
hereof.

 

12

--------------------------------------------------------------------------------


 

“Fourth Mezzanine Debt Service” shall mean, with respect to any particular
period of time, scheduled interest payments due under the Fourth Mezzanine Note.

 

“Fourth Mezzanine Deposit Account” shall have the meaning set forth in the
Fourth Mezzanine Loan Agreement.

 

“Fourth Mezzanine Lender” shall have the meaning set forth in the Recitals
hereof.

 

“Fourth Mezzanine Loan” shall have the meaning set forth in the Recitals hereof.

 

“Fourth Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

 

“Fourth Mezzanine Loan Documents” shall mean the “Loan Documents” under and as
defined in the Fourth Mezzanine Loan Agreement.

 

“Fourth Mezzanine Note” shall have the meaning set forth in the Recitals hereof.

 

“Fourth Mezzanine Noteholders” shall have the meaning set forth in the Recitals
hereof.

 

“Fourth Mezzanine Release Amount” shall mean the “Release Amount” under and as
defined in the Fourth Mezzanine Loan Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report, consistently
applied with such changes and modifications as Lender may reasonably approve.

 

“General Taxes” shall have the meaning set forth in Section 2.2.9.

 

“Government Account” shall mean any account payable by any Government Payor
under the Medicare or Medicaid programs, any similar or implementing state
statutes and the rules and regulations promulgated pursuant to any thereof.

 

“Government Payor” shall mean the Centers for Medicare & Medicaid Services and
any other federal or state governmental authority or any other governmental
Person responsible for making payment of any Government Account.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence having jurisdiction over the Properties, the Senior Mezzanine
Collateral, the Collateral, Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Guarantor, Master Tenant or Operator.

 

13

--------------------------------------------------------------------------------


 

“Gross Income from Operations” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Ground Lease” shall mean, individually and collectively, as the context
requires, those certain ground leases described on Schedule II hereto (as such
schedule may be modified from time to time to include ground leases for
Substitute Properties and to exclude ground leases for Substituted Properties).

 

“Guarantor” shall mean HCR ManorCare, Inc., a Delaware corporation.

 

“Guaranty” shall mean that certain Guaranty (Seventh Mezzanine Loan), dated as
of the date hereof, from Guarantor to Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Health Care Authorities” shall mean any Governmental Authority or fiscal
intermediary of the Facilities having jurisdiction over the ownership,
operation, use or occupancy of any Individual Property as a skilled nursing
facility, assisted living facility, long term acute care facility or other
health care facility.

 

“Health Care Licenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Health Care Requirements” shall mean, with respect to each Individual Property,
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, standards, policies, judgments, decrees
and injunctions or agreements, in each case regulating the establishment,
construction, ownership, operation, use or occupancy of such Individual Property
or any part thereof as a skilled nursing facility or assisted living facility,
and all material permits, licenses and authorizations and regulations relating
thereto, including all material rules, orders, regulations and decrees of and
agreements with Health Care Authorities as pertaining to such Individual
Property.

 

“HMS” shall have the meaning set forth in Section 5.1.34 hereof.

 

“IA Borrower” shall have the meaning set forth in the Recitals hereto.

 

“IB Borrower” shall have the meaning set forth in the Recitals hereto.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability in respect of
borrowed money of such Person (including indebtedness in the form of mezzanine
debt and preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to

 

14

--------------------------------------------------------------------------------


 

invest in any Person or entity, or otherwise to assure a creditor against loss;
and (g) obligations secured by any Liens.

 

“Indemnification Agreement” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

“Indemnified Persons” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean each of Borrower and Guarantor.

 

“Indemnity Guaranty” shall mean that certain Indemnity Guaranty Agreement, dated
as of the date hereof, from Maryland Owner to Mortgage Lender securing the full
and prompt payment and performance of the obligations and liabilities of
Maryland Borrower under the Mortgage Note and the other Mortgage Loan Documents,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Independent Director” or “Independent Manager” (Borrower) shall mean a natural
person who is not at the time of initial appointment, or at any time while
serving as a director or manager, as applicable, and has not been at any time
during the preceding five (5) years: (a) a stockholder, director (with the
exception of serving as the Independent Director or Independent Manager of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner),
officer, trustee, employee, partner, member (with the exception of serving as a
special member), attorney or counsel of the Principal, Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner or any Affiliate of any of
them; (b) a creditor, customer, supplier or other person who derives any of its
purchases or revenues from its activities with the Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, or any Affiliate of any of them;
(c) a Person or other entity controlling or under common control with any Person
excluded from serving as Independent Director or Independent Manager under the
foregoing subparagraphs (a) or (b); or (d) a member of the immediate family by
blood or marriage of any Person excluded from serving as Independent Director or
Independent Manager under the foregoing subparagraphs (a) or (b). As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise. A natural person who satisfies the
foregoing definition other than subparagraph (b) shall not be disqualified from
serving as an Independent Director or Independent Manager of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner or other applicable Person
if such individual is an independent director or independent manager provided by
a nationally-recognized company that provides professional independent directors
or independent managers (a “Professional Independent Director” or “Professional
Independent Manager”) and that also provides other corporate services in the
ordinary course of its business. A natural person who otherwise satisfies the
foregoing definition other than subparagraph (a) by reason of being the
independent director or independent manager of a “special purpose entity”
affiliated with Borrower shall not be disqualified from serving as an
Independent Director or Independent Manager of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Principal,

 

15

--------------------------------------------------------------------------------


 

or Maryland Owner if such individual is either (i) a Professional Independent
Director or Professional Independent Manager or (ii) the fees that such
individual earns from serving as independent director or manager of affiliates
of Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Principal or Maryland
Owner in any given year constitute in the aggregate less than five percent (5%)
of such individual’s annual income for such year. Notwithstanding the
immediately preceding sentence, an Independent Director or Independent Manager
may not simultaneously serve as Independent Director or Independent Manager of
Borrower, Principal, Senior Mezzanine Borrower, Mortgage Borrower or Maryland
Owner and independent director or independent manager of a special purpose
entity that owns a direct or indirect equity interest in the Borrower, Senior
Mezzanine Borrower, Mortgage Borrower or Maryland Owner (other than Principal)
or a direct or indirect equity interest of any co-borrower of the (1) Borrower,
Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner, (2) Operator or
(3) Master Tenant.

 

“Independent Director” or “Independent Manager” (Master Tenant) shall have the
meaning set forth in the Mortgage Loan Agreement.

 

“Independent Director” or “Independent Manager” (Operator) shall have the
meaning set forth in the Mortgage Loan Agreement.

 

“Individual Leasehold Property” shall mean, with respect to each Leasehold
Borrower, each parcel of real property, the Improvements thereon and all
personal property leased by such Leasehold Borrower pursuant to the related
Ground Lease and encumbered by a Mortgage, together with all rights pertaining
to such property and Improvements (as more particularly described in the
Granting Clauses of the applicable Mortgage and referred to therein as the
“Property”) and as set forth on Schedule I. For the avoidance of doubt, the term
“Individual Leasehold Property” shall (a) exclude (i) any Release Property which
is an Individual Leasehold Property from and after the date the same has been
released pursuant to Section 2.6.1 hereof and (ii) any Substituted Property
which is an Individual Leasehold Property from and after the substitution
thereof in accordance with Section 2.5 hereof, and (b) include any Substitute
Property which is an Individual Leasehold Property from and after the
substitution thereof in accordance with Section 2.5 hereof.

 

“Individual Property” shall mean, with respect to each Mortgage Borrower (other
than Maryland Borrower) and Maryland Owner, each parcel of real property, the
Improvements thereon and all personal property owned by such Mortgage Borrower
or Maryland Owner and encumbered by a Mortgage, together with all rights
pertaining to such property and Improvements (as more particularly described in
the Granting Clauses of the applicable Mortgage and referred to therein as the
“Property”) and as set forth on Schedule I. For the avoidance of doubt, the term
“Individual Property” shall (a) exclude (i) any Release Property from and after
the same has been released pursuant to Section 2.6.1 hereof and (ii) any
Substituted Property from and after the substitution thereof in accordance with
Section 2.5 hereof and (b) include (i) any Substitute Property from and after
the substitution thereof in accordance with Section 2.5 hereof and (ii) each
Individual Leasehold Property.

 

“Individual Property Threshold Amount” shall mean, with respect to any
Individual Property, the greater of (i) Five Million Dollars ($5,000,000.00) and
(ii) five percent

 

16

--------------------------------------------------------------------------------


 

(5%) of the Allocated Loan Amount (as defined in the Mortgage Loan Agreement) of
such Individual Property.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Richards, Layton & Finger, P.A. in connection
with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Interest Period” shall mean, with respect to any Payment Date, the period
commencing on the ninth (9th) day of the calendar month immediately preceding
the calendar month in which such Payment Date occurs and terminating on (and
including) the eighth (8th) day of the calendar month in which such Payment Date
occurs; provided, however, each Interest Period shall be a full month and shall
not be shortened by reason of any payment of the Loan prior to the expiration of
such Interest Period.

 

“Interest Rate Cap Agreement” shall mean, as applicable, one or more Interest
Rate Cap Agreements (together with the confirmation and schedules relating
thereto) in form and substance reasonably satisfactory to Lender between
Borrower and an Acceptable Counterparty, or a Replacement Interest Rate Cap
Agreement.

 

“JPMorgan” shall mean JPMorgan Chase Bank, N.A., a banking association chartered
under the laws of the United States of America, and its successors and assigns.

 

“Late Payment Charge” shall have the meaning set forth in Section 2.3.3 hereof.

 

“Lease” shall mean any lease (including the Master Lease and the Operating
Lease, but excluding each Ground Lease), rental agreement, occupancy agreement,
residency agreement, sublease or subsublease, letting, license, concession or
other agreement of whatever form, including service, consulting and
administrative agreement (whether written or oral and whether now or hereafter
in effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in any Individual
Property, and (a) every modification, amendment, extension, renewal, replacement
or other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

 

“Lease Guaranty” shall mean that certain Joint and Several Cross-Default
Guaranty, dated as of the date hereof, made by each Operator in favor of Master
Tenant.

 

“Leasehold Borrower” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

17

--------------------------------------------------------------------------------


 

“Leasehold Properties” shall mean, collectively, each and every Individual
Leasehold Property.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities or Health Care Authorities affecting such Individual
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to such Individual
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof, but excluding in each case all Health Care Requirements and the
requirements of applicable Environmental Laws (as such term is defined in the
Environmental Indemnity).

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns; provided, however, that “Lender” shall
be deemed to include each Noteholder for purposes of (a) the following sections
of this Agreement: Sections 2.2.4(e) and (g), Section 2.2.5, Section 2.2.9,
Section 10.13, and (b) any other provisions of this Agreement and of any other
Loan Documents which provide for indemnification of Lender.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit reasonably acceptable to Lender (either (a) an
evergreen letter of credit, (b) one which does not expire until at least three
hundred sixty-five days (365) after the issuance thereof or (c) one which does
not expire until at least ten (10) Business Days after the Maturity Date or such
earlier date that such letter of credit is no longer required under the terms of
the Loan Documents) in favor of Lender and entitling Lender to draw thereon
based upon a statement purportedly executed by or on behalf of Lender that it
has the right to draw thereon (either in whole or in part) in New York, New York
or such other place as shall be reasonably acceptable to Lender, issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution and Borrower shall have failed to deliver to
Lender a substitute Letter of Credit within ten (10) days after such bank shall
have ceased to be an Eligible Institution, Lender shall have the right
immediately to draw upon the same in full and hold the proceeds of such draw in
accordance with the applicable provisions hereof. Each such Letter of Credit
must be obtained by a Person, on behalf of Borrower, other than any Special
Purpose Entity which is an Affiliate of Borrower, and neither Borrower nor any
Special Purpose Entity which is an Affiliate of Borrower shall have or be
permitted to have any liability or other obligations under any reimbursement
agreement with respect to any such Letter of Credit or otherwise in connection
with reimbursement to the issuing bank for draws on such Letter of Credit.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

18

--------------------------------------------------------------------------------


 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a one-month period, that appears
on Reuters Screen LIBOR01 (or the successor thereto) as of 11:00 a.m., London
time, on the related Determination Date. If such rate does not appear on Reuters
Screen LIBOR01 as of 11:00 a.m., London time, on such Determination Date, Lender
shall request the principal London office of any four major reference banks in
the London interbank market selected by Lender to provide such bank’s offered
quotation (expressed as a percentage per annum) to prime banks in the London
interbank market for deposits in U.S. dollars for a one-month period as of 11:00
a.m., London time, on such Determination Date for amounts of not less than the
outstanding amount of the Loan. If at least two such offered quotations are so
provided, LIBOR shall be the arithmetic mean of such quotations. If fewer than
two such quotations are so provided, Lender shall request any three major banks
in New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts of not less than the outstanding
amount of the Loan. If at least two such rates are so provided, LIBOR shall be
the arithmetic mean of such rates. LIBOR shall be determined by Lender or its
agent, which determination shall be conclusive absent manifest error.
Notwithstanding anything to the contrary contained in this Agreement, LIBOR for
the period commencing on the Closing Date and ending on January 8, 2008 shall be
equal to 4.897%.

 

“LIBOR Interest Rate” shall mean with respect to each Interest Period the
quotient of (i) LIBOR applicable to the Interest Period divided by (ii) a
percentage equal to 100% minus the Reserve Requirements applicable to the
Interest Period.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon the LIBOR Interest Rate.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to each Individual Property, the Senior
Mezzanine Collateral or the Collateral, any mortgage, deed of trust, lien,
pledge, hypothecation, assignment, security interest, or any other encumbrance
or charge on or affecting the applicable Borrower, Senior Mezzanine Borrower,
Mortgage Borrower or Maryland Owner or such Individual Property, the Senior
Mezzanine Collateral or the Collateral (as the case may be), any portion
thereof, including any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Limited Cure Default” shall have the meaning set forth in Section 8.1(c)
hereof.

 

“Limited Cure Release” shall have the meaning set forth in Section 8.1(c)
hereof.

 

“Limited Cure Release Amount” shall have the meaning set forth in
Section 8.1(c) hereof.

 

19

--------------------------------------------------------------------------------


 

“Liquidation Event” shall have the meaning set forth in Section 2.4.2(a) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Collateral Assignment of Interest
Rate Cap Agreement, the Subordinations of South Carolina Management Agreement,
the O&M Agreement, if any, the Guaranty, the Cash Management Agreement, the
Cooperation Agreement, the Assignment of Title Insurance Proceeds and any and
all other documents executed and/or delivered in connection with the Loan.

 

“Loan Release Payments” shall have the meaning set forth in Section 2.6.1(e)
hereof.

 

“Lockout Release Date” shall have the meaning set forth in Section 2.4.1 hereof.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England or New York, New York are
not open for business.

 

“Low DSCR General Reserve Account” shall have the meaning set forth in
Section 7.1.1.

 

“Low DSCR General Reserve Funds” shall have the meaning set forth in the Cash
Management Agreement.

 

“Low DSCR Interest Floor Reserve Account” shall have the meaning set forth in
Section 7.1.1.

 

“Low DSCR Interest Floor Reserve Funds” shall have the meaning set forth in the
Cash Management Agreement.

 

“Low DSCR Reserve Funds” shall mean, collectively, Low DSCR Interest Floor
Reserve Funds and Low DSCR General Reserve Funds.

 

“Mandatory Prepayment Date” shall have the meaning set forth in Section 2.4.4
hereof.

 

“Manor Care” shall have the meaning set forth in the definition of “Merger
Agreement”.

 

“Maryland Borrower” shall mean HCR ManorCare Maryland Properties II, LLC, a
Delaware limited liability company.

 

“Maryland Owner” shall have the meaning set forth in the Recitals hereto.

 

20

--------------------------------------------------------------------------------


 

“Maryland Properties” shall mean each of those certain Individual Properties
located in the State of Maryland as listed on Schedule IV attached hereto.

 

“Master Lease” shall mean that certain Master Lease of even date herewith by and
between Mortgage Borrower (other than Maryland Borrower) and Maryland Owner, as
landlord, and Master Tenant, as tenant.

 

“Master Tenant” shall mean HCR III Healthcare, LLC, a Delaware limited liability
company.

 

“Material Adverse Effect” shall mean any material adverse effect upon (a) the
business, operations, assets or financial condition of (i) Borrower, (ii) any
Senior Mezzanine Borrower (with respect to First Mezzanine Borrower, taken as a
whole), (iii) Mortgage Borrower and Maryland Owner (taken as a whole),
(iv) Guarantor, (v) Master Tenant, (vi) Operator (taken as a whole), (vii) the
Properties (taken as a whole) or the Facilities (taken as a whole), (viii) the
Senior Mezzanine Collateral with respect to any one Senior Mezzanine Loan or
(ix) the Collateral; (b) the ability of Borrower or Guarantor to perform, in all
material respects, its respective material obligations under the Loan Documents
(taken as a whole) to which it is a party; (c) the ability of any Senior
Mezzanine Borrower (with respect to First Mezzanine Borrower, taken as a whole)
to perform in all material respects, its respective obligations under the Senior
Mezzanine Loan Documents to which it is a party, (d) the ability of Mortgage
Borrower (taken as a whole) and Maryland Owner or Guarantor to perform in all
material respects, its respective obligations under the Mortgage Loan Documents
to which it is a party; (e) the ability of Master Tenant or Operator (taken as a
whole) to perform, in all material respects, its respective material obligations
under the Leases (taken as a whole); (f) the enforceability or validity of
(i) the Master Lease, (ii) the Operating Lease (taken as a whole), (iii) the
Loan Documents (taken as a whole) or the perfection and priority of the Liens
created under the Loan Documents (taken as a whole), (iv) the Senior Mezzanine
Loan Documents for any one Senior Mezzanine Loan (taken as a whole) or the
perfection and priority of the Liens created under the Senior Mezzanine Loan
Documents for any one Senior Mezzanine Loan (taken as a whole) or (v) the
Mortgage Loan Documents (taken as a whole) or the perfection and priority of the
Liens created under the Mortgage Loan Documents (taken as a whole); or
(g) (i) the material rights, interests and remedies of Lender under the Loan
Documents (taken as a whole), (ii) the material rights, interests and remedies
of Lender under the Senior Mezzanine Loan Documents with respect to any one
Senior Mezzanine Loan (taken as a whole) or (iii) the material rights, interests
and remedies of Mortgage Lender under the Mortgage Loan Documents (taken as a
whole).

 

“Maturity Date” shall mean January 9, 2013, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

21

--------------------------------------------------------------------------------


 

“Medicaid” shall mean Title XIX of the Social Security Act, which was enacted in
1965 to provide a cooperative federal-state program for low income and medically
indigent persons, which is partially funded by the federal government and
administered by the states.

 

“Medicare” shall mean Title XVIII of the Social Security Act, which was enacted
in 1965 to provide a federally funded and administered health program for the
aged and certain disabled persons.

 

“Merger” shall mean that certain merger transaction effectuated substantially in
accordance with the Merger Agreement, pursuant to which Mergerco shall be merged
with and into Manor Care, with Manor Care being the surviving entity.

 

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of July 2, 2007, by and between MCHCR-CP Merger Sub Inc., a Delaware
corporation (“Mergerco”), and Manor Care, Inc., a Delaware corporation (“Manor
Care”), and the disclosure schedules and exhibits attached thereto and made a
part thereof as same may have been amended pursuant to amendments disclosed to
Lender.

 

“Mergerco” shall have the meaning set forth in the definition of “Merger
Agreement”.

 

“Mezzanine Borrower” shall mean, individually and collectively as the context
may require, (a) First Mezzanine Borrower, (b) Second Mezzanine Borrower,
(c) Third Mezzanine Borrower, (d) Fourth Mezzanine Borrower, (e) Fifth Mezzanine
Borrower, (f) Sixth Mezzanine Borrower and (g) Borrower.

 

“Mezzanine Entities” shall have the meaning set forth in Section 5.2.10(e)
hereof.

 

“Mezzanine Lender” shall mean, individually and collectively as the context may
require (a) First Mezzanine Lender, (b) Second Mezzanine Lender, (c) Third
Mezzanine Lender, (d) Fourth Mezzanine Lender, (e) Fifth Mezzanine Lender,
(f) Sixth Mezzanine Lender and (g) Lender.

 

“Mezzanine Loan” shall mean, individually and collectively as the context may
require (a) the First Mezzanine Loan, (b) the Second Mezzanine Loan, (c) the
Third Mezzanine Loan, (d) the Fourth Mezzanine Loan, (e) the Fifth Mezzanine
Loan, (f) the Sixth Mezzanine Loan and (g) the Loan.

 

“Mezzanine Loan Agreement” shall mean, individually and collectively as the
context may require, (a) the First Mezzanine Loan Agreement, (b) the Second
Mezzanine Loan Agreement, (c) the Third Mezzanine Loan Agreement, (d) the Fourth
Mezzanine Loan Agreement, (e) the Fifth Mezzanine Loan Agreement, (f) the Sixth
Mezzanine Loan Agreement and (g) this Agreement.

 

“MILA” shall have the meaning set forth in paragraph (a) of the definition of
“Special Purpose Entity (Operator)”.

 

22

--------------------------------------------------------------------------------


 

“Minimum Counterparty Rating” shall mean, with respect to a Counterparty, that
(a) the long-term unsecured debt obligations or counterparty rating of such
Counterparty are rated at least “A-” by S&P and (b) the long-term unsecured debt
obligations or counterparty rating of such Counterparty are rated at least “Al”
by Moody’s.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean (a) with respect to each Individual Property other than an
Individual Leasehold Property or a Maryland Property, that certain Mortgage (or
Deed of Trust or Deed to Secure Debt) and Security Agreement, dated as of
November 6, 2007 and effective as of the date hereof, executed and delivered by
Mortgage Borrower, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, (b) with respect to each Individual
Leasehold Property, that certain Leasehold Mortgage (or Deed of Trust or Deed to
Secure Debt) and Security Agreement, dated as of November 6, 2007 and effective
as of the date hereof, executed and delivered by Mortgage Borrower, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time and (c) with respect to each Maryland Property, that certain Indemnity
Deed of Trust and Security Agreement, dated as of November 6, 2007 and effective
as of the date hereof, executed and delivered by Maryland Owner as security for,
inter alia, the obligations and liabilities of Maryland Owner under the
Indemnity Guaranty, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Mortgage Borrower” shall mean the “Borrower” under and as defined in the
Mortgage Loan Agreement.

 

“Mortgage Cash Management Account” shall mean the “Cash Management Account”
under and as defined in the Mortgage Cash Management Agreement.

 

“Mortgage Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of the date hereof, among Mortgage Borrower, Maryland Owner
and Mortgage Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Mortgage Debt” shall mean the “Debt” as defined in the Mortgage Loan Agreement.

 

“Mortgage Debt Service” shall mean, with respect to any particular period of
time, scheduled interest payments due under the Mortgage Note.

 

“Mortgage Lender” shall have the meaning set forth in the Recitals hereto,
together with its successors and assigns.

 

“Mortgage Loan” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals
hereto.

 

23

--------------------------------------------------------------------------------


 

“Mortgage Loan Documents” shall mean, collectively, the Mortgage Note, the
Mortgage Loan Agreement, the Mortgage, the Assignment of Leases and Rents, the
Mortgage Cash Management Agreement, and any and all other documents defined as
“Loan Documents” in the Mortgage Loan Agreement, as amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Mortgage Loan Event of Default” shall mean an “Event of Default” under and as
defined in the Mortgage Loan Agreement.

 

“Mortgage Loan Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.

 

“Mortgage Note” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Noteholders” shall have the meaning set forth in the Recitals hereto.

 

“Mortgage Release Amount” shall mean “Release Amount” under, as defined in, and
subject to adjustment in accordance with, the Mortgage Loan Agreement.

 

“Mortgage Sub-accounts” shall have the meaning set forth in the Mortgage Cash
Management Agreement.

 

“Net Cash Flow” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Net Cash Flow Schedule” shall mean a schedule reconciling Net Operating Income
to Net Cash Flow, which schedule shall itemize all material adjustments to Net
Operating Income to arrive at Net Cash Flow, accompanied by an Officer’s
Certificate stating that such items fairly and correctly reflect in all material
respects the matters set forth therein.

 

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower or Maryland Owner in connection with such Liquidation Event, including,
without limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (a) Lender’s, Mortgage Lender’s and/or Senior Mezzanine
Lender’s reasonable costs incurred in connection with the recovery thereof,
(b) the costs incurred by Mortgage Borrower or Maryland Owner in connection with
a Restoration of all or any portion of the Property made in accordance with the
Mortgage Loan Documents, (c) amounts required or permitted to be deducted
therefrom and amounts paid pursuant to the Mortgage Loan Documents to Mortgage
Lender or pursuant to the applicable Senior Mezzanine Loan Documents to Senior
Mezzanine Lender, (d) (i) in the case of a foreclosure sale, disposition or
Transfer of the Property in connection with realization thereon following an
Mortgage Loan Event of Default, such reasonable and customary costs and expenses
of sale or other disposition (including attorneys’ fees and brokerage
commissions), and (ii) in the case of a foreclosure sale, disposition or
Transfer of the Senior Mezzanine Collateral in connection with realization
thereon following a Senior Mezzanine Loan Event of Default, such reasonable and
customary costs and expenses of sale or other disposition (including attorneys’
fees and brokerage commissions), (e) (i) in the case of a foreclosure sale, such
costs and expenses incurred by Mortgage Lender under the Mortgage Loan Documents
as Mortgage

 

24

--------------------------------------------------------------------------------


 

 

Lender shall be entitled to receive reimbursement for under the terms of the
Mortgage Loan Documents, and (ii) in the case of a foreclosure sale, such costs
and expenses incurred by Senior Mezzanine Lender under the applicable Senior
Mezzanine Loan Documents as the applicable Senior Mezzanine Lender shall be
entitled to receive reimbursement for under the terms of the applicable Senior
Mezzanine Loan Documents, (f) in the case of a refinancing of the Mortgage Loan
and/or any Senior Mezzanine Loan, such costs and expenses (including attorneys’
fees) of such refinancing as shall be reasonably approved by Mortgage Lender
and/or Senior Mezzanine Lender, as the case may be, (g) the amount of any
prepayments required pursuant to the Mortgage Loan Documents, any of the Senior
Mezzanine Loan Documents, and/or the Loan Documents, in connection with any such
Liquidation Event and (h) all amounts which are required to be paid to each
Other Mezzanine Borrower or Other Mezzanine Lender pursuant to the terms and
provisions of the Mortgage Loan Agreement, the Loan Agreement and each Other
Mezzanine Loan Agreement that require ratable allocation of any such amounts
among the Mortgage Loan and each Mezzanine Loan.

 

“Net Operating Income” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“New Lease” shall have the meaning set forth in Section 5.1.22 hereof.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.2.9 hereof.

 

“Non-Exempt Lender” shall have the meaning set forth in Section 2.2.9.

 

“Non-Material Lease” shall mean (a) any Lease to a third-party tenant with
respect to an Individual Property, which Lease (i) has a term which does not
exceed five (5) years, and (ii) is for a portion of the Facility located on such
Individual Property which does not exceed 5,000 square feet, and (b) any Lease
to a third party tenant with respect to an Individual Property, which Lease
(i) has a term not to exceed five (5) years, (ii) is for an unimproved portion
of such Individual Property which in any case constitutes less than ten percent
(10%) of the land constituting such Individual Property and such land is in a
portion of such Individual Property that is immaterial to the use, operation or
maintenance of such Individual Property as a skilled nursing facility or as an
assisted living facility, as applicable, (iv) does not cause the Facility or
such Individual Property to fail to be in compliance with all material Legal
Requirements, and (y) restricts the use of the land demised thereunder to uses
which comply with all material Legal Requirements.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
stated principal amount of Two Hundred Fifty Million and No/l00 Dollars
($250,000,000.00) made by Borrower in favor of each of JPMorgan, Column and
BofA, as the same may be amended, severed, split, extended, consolidated,
restated, replaced, supplemented or otherwise modified from time to time.

 

25

--------------------------------------------------------------------------------


 

“Noteholder” shall mean each holder of the Note, including any assignee or
successor to a holder of the Note; as of the Closing Date, the Noteholders are
JPMorgan, Column and BofA.

 

“O&M Agreement” shall mean, with respect to each Individual Property for which
Lender shall reasonably so require, that certain Operations and Maintenance
Agreement (Seventh Mezzanine Loan), dated as of the date hereof, between
Borrower and Lender given in connection with the Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower, which is signed on behalf of Borrower by an authorized representative
or officer of Borrower (in such capacity).

 

“Operating Cash Flow Coverage Ratio” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Operating Expenses” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Operating Lease” shall mean, individually and collectively, as the context
requires, each of those certain subleases of even date herewith entered into by
each Operator, as subtenant thereunder, in each case with Master Tenant, as
sublandlord.

 

“Operator” shall mean, individually and collectively as the context requires,
the entities set forth on Schedule III, together with their respective permitted
successors and permitted assigns, each of which entities is the operator of the
Individual Property set forth opposite such entity’s name on Schedule III
pursuant to an Operating Lease. For the avoidance of doubt, the term “Operator”
shall include any Substitute Property Operator from and after a substitution in
accordance with Section 2.5 hereof.

 

“Other Borrower Collateral” shall have the meaning set forth in Section 11.2.1
hereof.

 

“Other Borrowers” shall have the meaning set forth in Section 11.1 hereof.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining any Individual
Property, now or hereafter levied or assessed or imposed against such Individual
Property or any part thereof.

 

“Other Mezzanine Borrower” shall mean, individually or collectively, as the
context may require, (a) the First Mezzanine Borrower, (b) the Second Mezzanine
Borrower, (c) the Third Mezzanine Borrower, (d) the Fourth Mezzanine Borrower,
(e) the Fifth Mezzanine Borrower and (f) the Sixth Mezzanine Borrower.

 

“Other Mezzanine Debt Service” shall mean, with respect to any particular period
of time, the sum of (a) the First Mezzanine Debt Service, (b) the Second
Mezzanine Debt

 

26

--------------------------------------------------------------------------------


 

Service, (e) the Third Mezzanine Debt Service, (d) the Fourth Mezzanine Debt
Service, (e) the Fifth Mezzanine Debt Service and (f) the Sixth Mezzanine Debt
Service.

 

“Other Mezzanine Loan” shall mean, individually or collectively, as the context
may require, (a) the First Mezzanine Loan, (b) the Second Mezzanine Loan,
(c) the Third Mezzanine Loan, (d) the Fourth Mezzanine Loan, (e) the Fifth
Mezzanine Loan and (f) the Sixth Mezzanine Loan.

 

“Other Mezzanine Loan Agreement” shall mean, individually or collectively, as
the context may require, (a) the First Mezzanine Loan Agreement, (b) the Second
Mezzanine Loan Agreement, (c) the Third Mezzanine Loan Agreement, (d) the Fourth
Mezzanine Loan Agreement, (e) the Fifth Mezzanine Loan Agreement and (f) the
Sixth Mezzanine Loan Agreement.

 

“Other Mezzanine Loan Documents” shall mean, individually or collectively, as
the context may require, (a) the First Mezzanine Loan Documents, (b) the Second
Mezzanine Loan Documents, (c) the Third Mezzanine Loan Documents, (d) the Fourth
Mezzanine Loan Documents, (e) the Fifth Mezzanine Loan Documents and (f) the
Sixth Mezzanine Loan Documents.

 

“Other Mezzanine Release Amount” shall mean, with respect to any Individual
Property, the sum of (a) the First Mezzanine Release Amount applicable to such
Individual Property, (b) the Second Mezzanine Release Amount applicable to such
Individual Property, (c) the Third Mezzanine Release Amount applicable to such
Individual Property, (d) the Fourth Mezzanine Release Amount applicable to such
Individual Property, (e) the Fifth Mezzanine Release Amount applicable to such
Individual Property and (f) the Sixth Mezzanine Release Amount applicable to
such Individual Property.

 

“Other Taxes” shall have the meaning set forth in Section 2.2.9.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Mortgage Loan
Documents, the Senior Mezzanine Loan Documents and the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policies
relating to such Individual Property or any part thereof, (c) Liens for which
the underlying obligations have been satisfied and which are not taken as
exceptions to the Title Insurance Policies, (d) Liens, if any, for Taxes imposed
by any Governmental Authority not yet delinquent, (e) the Master Lease, (f) the
Operating Lease, and (g) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion.

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Permitted Release” shall mean the release of a Release Property which is not a
Limited Cure Release, an Affected Property Release or an Unlicensed Facility
Release and

 

27

--------------------------------------------------------------------------------


 

which is effectuated in accordance with the applicable provisions of Section 2.6
hereof; provided that the Allocated Loan Amount for such Release Property, when
taken together with the Allocated Loan Amounts in respect of all Release
Properties previously released pursuant to Permitted Releases, Limited Cure
Releases, Affected Property Releases and Unlicensed Facility Releases does not
exceed, in the aggregate, the Permitted Release Threshold.

 

“Permitted Release Amount” shall mean, with respect to a Permitted Release, if
the Allocated Loan Amount for the Release Property being released pursuant to
such Permitted Release, when aggregated with the Allocated Loan Amounts for any
Release Property(ies) previously released pursuant to a Permitted Release, a
Limited Cure Release, an Unlicensed Facility Release or an Affected Property
Release, or concurrently being released pursuant to a Permitted Release, a
Limited Cure Release, an Unlicensed Facility Release or an Affected Property
Release, (a) is less than or equal to fifteen percent (15%) of the original
principal amount of the Loan, 100% of the Allocated Loan Amount of such Release
Property, (b) is greater than fifteen percent (15%) but less than or equal to
thirty percent (30%) of the original principal amount of the Loan, 110% of the
Allocated Loan Amount of such Release Property, and (c) is greater than thirty
percent (30%) of the original principal amount of the Loan but less than or
equal to the Permitted Release Threshold, 115% of the Allocated Loan Amount of
such Release Property.

 

“Permitted Release Threshold” shall mean seventy percent (70%) of the original
principal amount of the Loan.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clauses of
the Mortgage with respect to each Individual Property.

 

“Physical Condition Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its reasonable discretion.

 

“Pledge” shall mean a voluntary or involuntary transfer, encumbrance, pledge,
mortgage, hypothecation, encumbrance, financing of, grant of a security interest
in or other collateral assignment of a legal or beneficial interest.

 

“Pledge Agreement” shall have the meaning set forth in the Recitals hereto.

 

“Policies” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Pre-Approved Accounting Firm” shall mean any of (a) Deloitte & Touche LLP,
(b) KPMG LLP, (c) PricewaterhouseCoopers LLP and (d) Ernst & Young LLP.

 

28

--------------------------------------------------------------------------------


 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), as amended,
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, (c) The Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq., (d) the International Emergency
Economic Power Act, 50 U.S.C. § 1701 et seq. and (e) all other material Legal
Requirements relating to money laundering or terrorism.

 

“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan in New York, New York, as its base rate, as such rate shall change from
time to time. If JPMorgan ceases to announce a base rate, the Prime Rate shall
mean the rate of interest published in The Wall Street Journal from time to time
as the “Prime Rate.” If more than one “Prime Rate” is published in The Wall
Street Journal for a day, the average of such “Prime Rates” shall be used, and
such average shall be rounded up to the nearest one-thousandth of one percent
(0.001%). If The Wall Street Journal ceases to publish the “Prime Rate,” Lender
shall select an equivalent publication that publishes such “Prime Rate,” and if
such “Prime Rates” are no longer generally published or are limited, regulated
or administered by a governmental or quasigovernmental body, then Lender shall
reasonably select a comparable interest rate index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) the LIBOR Interest Rate plus the Spread on the date LIBOR
was last applicable to the Loan and (b) the Prime Rate on the date that LIBOR
was last applicable to the Loan; provided, however, in no event shall such
difference be a negative number.

 

“Principal” shall mean the Special Purpose Entity corporation or limited
liability company, if any, which is (a) the managing member of Borrower, in the
event that Borrower is a limited liability company, or (b) a general partner of
Borrower, in the event that Borrower is a limited partnership.

 

“Prior Owner” shall mean each and every Person (i) which has ever previously
owned, directly or indirectly, a fee or leasehold interest in any one or more of
the Individual Properties, or (ii) which is an Affiliate of any Person described
in clause (i) above.

 

“Property” or “Properties” shall mean, collectively, each and every Individual
Property set forth on Schedule I. For the avoidance of doubt, the term
“Property” shall (a) exclude (i) any Release Property from and after the same
has been released pursuant to Section 2.6.1 hereof and (ii) any Substituted
Property from and after the substitution thereof in accordance with Section 2.5
hereof and (b) include each Substitute Property from and after the substitution
thereof in accordance with Section 2.5 hereof.

 

“Property Uncross” shall have the meaning set forth in Section 9.8 hereof.

 

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, and at the direction of, any Borrower,
Senior Mezzanine

 

29

--------------------------------------------------------------------------------


 

Borrower, Mortgage Borrower, Maryland Owner, any Principal or Guarantor, or any
Affiliate of any of the foregoing, with respect to the Collateral, the Senior
Mezzanine Collateral, the Properties, Borrower, Senior Mezzanine Borrower,
Maryland Owner, Mortgage Borrower, Master Tenant, Operator, Principal and/or
Guarantor.

 

“Public Information” shall have the meaning set forth in Section 10.25 hereof.

 

“Qualified Operator” shall mean, with respect to each Individual Property,
(a) the Operator of such Individual Property as of the Closing Date, (b) HCR
Healthcare, LLC or any direct or indirect subsidiary thereof or (c) an operator
possessing experience in operating and managing health care properties similar
in size, scope, use and value as such Individual Property or such Substitute
Property, as the case may be, which operator, in the case of clauses (a),
(b) and (c) above, is a Special Purpose Entity (Operator), is licensed, as
applicable, to operate such Individual Property or Substitute Property, as the
case may be, and shall otherwise be reasonably acceptable to Mortgage Lender and
each Designated Mezzanine Lender.

 

“Qualified Transferee” shall mean a Transferee which is:

 

(i)            a pension fund, pension trust, pension account, private equity
fund or opportunity fund that immediately prior to such transfer either (A) has
total real estate assets with a market value of at least $2,000,000,000 or
(B) at the time of such proposed transfer, satisfies the Alternative Transferee
Standard;

 

(ii)           a pension fund advisor, private equity fund or opportunity fund
acting on behalf of one or more pension funds that in the aggregate, satisfies
the requirements of clause (i) of this definition;

 

(iii)          an insurance company which is subject to supervision by the
insurance commissioner, or a similar official or agency, of a state or territory
of the United States (including the District of Columbia) (i) with a net worth,
determined as of a date no more than six (6) months prior to the date of the
proposed transfer, of at least $2,000,000,000, and (ii) who, either
(A) immediately prior to such proposed transfer, controls, directly and/or
indirectly, real estate assets with a market value of at least $2,000,000,000
(exclusive of the Property), or (B) at the time of such proposed transfer,
satisfies the Alternative Transferee Standard;

 

(iv)          an association organized under the banking laws of the United
States or any state or territory of the United States (including the District of
Columbia) (i) with a combined capital surplus of at least $2,000,000,000, and
(ii) who, either (A) immediately prior to such transfer, controls, directly or
indirectly, real estate assets with a market value of at least $2,000,000,000
(exclusive of the Property), or (B) at the time of such transfer, satisfies the
Alternative Transferee Standard;

 

(v)           a real estate investment trust or commercial credit corporation
(i) with a net worth, determined as of a date no more than six (6) months prior
to the date of the proposed transfer, of at least $2,000,000,000, and (ii) who,
either (A) immediately prior to such proposed transfer, controls, directly
and/or indirectly, real estate assets

 

30

--------------------------------------------------------------------------------


 

with a market value of at least $2,000,000,000 (exclusive of the Property), or
(B) at the time of such proposed transfer, satisfies the Alternative Transferee
Standard;

 

(vi)          an investment bank, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended (i) with a combined capital surplus of at least $2,000,000,000,
and (ii) who, either (A) immediately prior to such transfer, controls, directly
or indirectly, real estate assets with a market value of at least $2,000,000,000
(exclusive of the Property) or (B) at the time of such proposed transfer,
satisfies the Alternative Transferee Standard;

 

(vii)         any Person that is wholly owned (directly or indirectly) by a
Person described in clauses (i) through (vi) above; or

 

(viii)        any Person reasonably approved by each Designated Mezzanine
Lender.

 

“Quarterly CapEx Budget” shall have the meaning set forth in
Section 5.1.11(f) hereof.

 

“ratably” shall mean, with respect to the Mortgage Lender and each Mezzanine
Lender, its respective share of any payment or amount, including but not limited
to, disbursements of Net Proceeds, measured as a fraction (a) the numerator of
which shall be the outstanding principal amount of the Mortgage Loan or the
applicable Mezzanine Loan and (b) the denominator of which shall be the
aggregate of the outstanding principal amount of the Mortgage Loan and each
Mezzanine Loan, in each case as of any date of determination.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency that has been approved by
Lender.

 

“Registrar” shall have the meaning set forth in Section 10.24 hereof.

 

“Registered Loan” shall have the meaning set forth in Section 10.24 hereof.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“REIT” means a “real estate investment trust”, as such term in defined in
Section 856 of the Code.

 

“REIT Lender” shall mean any Lender that is a REIT or is an Affiliate of a REIT.

 

“REIT Representations and Covenants” shall mean those certain representations
and covenants contained in Section 5.1.8 hereof.

 

“Related Loan” shall mean a loan made to an Affiliate of Borrower or secured by
a Related Property, that is included in a Securitization with the Loan.

 

31

--------------------------------------------------------------------------------


 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”,
within the meaning of the definition of Significant Obligor, to one or more of
the Individual Properties.

 

“Release Amount” shall mean (a) with respect to a Release Property pursuant to a
Permitted Release, the applicable Permitted Release Amount, (b) with respect to
a Release Property pursuant to a Limited Cure Release, the Limited Cure Release
Amount, (c) with respect to a Release Property pursuant to an Affected Property
Release, the Affected Property Release Amount, and (d) with respect to a Release
Property pursuant to an Unlicensed Facility Release, the Unlicensed Facility
Release Amount.

 

“Release Property” shall have the meaning set forth in Section 2.6.1 hereof.

 

“Remaining Costs” shall have the meaning set forth in Section 5.1.23 hereof.

 

“Rent Instruction” shall mean that certain obligation contained in the Master
Lease with respect to payments of Rent under the Master Lease directly into the
Cash Management Account.

 

“Rents” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Reorganization Documents” shall mean, collectively, the following instruments
being entered into on or about the date hereof among Borrower, Manor Care or
their respective Affiliates: (i) the MILA, (ii) contribution agreements,
pursuant to which the Properties were contributed to Borrower and Maryland Owner
and certain other enitities that were merged with and into Borrower,
(iii) merger agreements, merging certain Affiliates of Manor Care with and into
Manor Care or Affiliates of Manor Care, (iv) the Master Loan Proceeds
Distribution Agreement, pursuant to which Borrower and Maryland Owner will
distribute the proceeds of the Loan, (v) the Purchase and Novation Agreements
among Manor Care and certain of its Affiliates, (vi) the Receivables Purchase
Agreement between Manor Care and certain of its Affiliates, (vii) contribution
agreements pursuant to which operating assets or equity interests in certain
Affiliates of Manor Care were contributed to Affiliates of Manor Care, and
(viii) various deeds and assignments of leases entered into in connection with
the contribution agreements referred to in (ii) above.

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty delivered by Borrower pursuant to
Section 2.2.8(c) or Section 2.4.4 hereof, all of the material terms of which
interest rate cap agreement shall be substantially similar to those of the
then-effective Interest Rate Cap Agreement, except that (a) the notional amount
thereof shall be equal to the outstanding principal amount of the Loan on (i) in
the case of an interest rate cap agreement delivered pursuant to Section 2.2.8
hereof, the Cap Replacement Delivery Date or (ii) in the case of an interest
rate cap agreement delivered pursuant to Section 2.4.4 hereof, the first day
following the Mandatory Prepayment Date; (b) the effective date thereof shall be
(i) in the case of an interest rate cap agreement delivered pursuant to
Section 2.2.8 hereof, the Cap Replacement Delivery Date or (ii) in the case of
an interest rate cap agreement delivered pursuant to Section 2.4.4 hereof, the
first day following the Mandatory Prepayment Date; and (c) the expiration date
thereof shall be the last day of the Interest Period

 

32

--------------------------------------------------------------------------------


 

corresponding to the Maturity Date; provided, however, that to the extent any
such interest rate cap agreement does not meet the foregoing requirements, a
“Replacement Interest Rate Cap Agreement” shall be delivered to Lender and shall
otherwise be reasonably acceptable to Lender.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Funds” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Deposit” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Required Annual Replacement Expenditure” shall have the meaning set forth in
the Mortgage Loan Agreement.

 

“Required Opinion” shall have the meaning set forth in Section 5.1.34 hereof.

 

“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Requisite Operators” shall have the meaning specified in Section 9.3(b).

 

“Reserve Accounts” shall mean, collectively, (a) the Tax and Insurance Reserve
Account, (b) the Replacement Reserve Account, (c) the Low DSCR Interest Floor
Reserve Account, (d) the Low DSCR General Reserve Account and (e) any other
reserve account established pursuant to the Loan Documents.

 

“Reserve Funds” shall mean, collectively, (a) the Tax and Insurance Funds,
(b) the Replacement Reserve Funds, (c) the Low DSCR Reserve Funds and (d) any
other reserve fund established pursuant to the Loan Documents.

 

“Reserve Requirements” shall mean with respect to any Interest Period, the
maximum rate of all reserve requirements (including, without limitation, all
basic, marginal, emergency, supplemental, special or other reserves and taking
into account any transitional adjustments or other schedule changes in reserve
requirements during the Interest Period) which are imposed under Regulation D on
eurocurrency liabilities (or against any other category of liabilities which
includes deposits by reference to which LIBOR is determined or against any
category of extensions of credit or other assets which includes loans by a
non-United States office of a depository institution to United States residents
or loans which charge interest at a rate determined by reference to such
deposits) during the Interest Period and which are applicable to member banks of
the Federal Reserve System with deposits exceeding one billion dollars, but
without benefit or credit of proration, exemptions or offsets that might
otherwise be available from time to time under Regulation D. The determination
of the Reserve Requirements shall be based on the assumption that Lender funded
100% of the Loan in the interbank eurodollar

 

33

--------------------------------------------------------------------------------


 

market. In the event of any change in the rate of such Reserve Requirements
under Regulation D during the Interest Period, or any variation in such
requirements based upon amounts or kinds of assets or liabilities, or other
factors, including, without limitation, the imposition of Reserve Requirements,
or differing Reserve Requirements, on one or more but not all of the holders of
the Loan or any participation therein, Lender may use any reasonable averaging
and/or attribution methods which it deems necessary for determining the rate of
such Reserve Requirements which shall be used in the computation of the Reserve
Requirements. Lender’s computation of same shall be final absent manifest error.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

“Restoration Threshold” shall mean, with respect to any Individual Property, an
amount equal to the greater of (i) Five Million Dollars ($5,000,000.00) and
(ii) five percent (5%) of the Allocated Loan Amount (as defined in the Mortgage
Loan Agreement) of such Individual Property.

 

“Restricted Party” shall mean, collectively (a) Manor Care, each Other Mezzanine
Borrower, Borrower, Mortgage Borrower, Maryland Owner, Principal, Guarantor,
Master Tenant or any Operator and (b) any shareholder, partner, member (other
than the springing member or special member), direct or indirect legal or
beneficial owner of any of the foregoing.

 

“Sale” shall mean a voluntary or involuntary sale, conveyance, assignment or
other Transfer of a legal or beneficial interest in the Property, other than a
Pledge.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.

 

“Second Mezzanine Borrower” shall have the meaning set forth in the Recitals
hereof.

 

“Second Mezzanine Debt Service” shall mean, with respect to any particular
period of time, scheduled interest payments due under the Second Mezzanine Note.

 

“Second Mezzanine Deposit Account” shall have the meaning set forth in the
Second Mezzanine Loan Agreement.

 

“Second Mezzanine Lender” shall have the meaning set forth in the Recitals
hereof.

 

“Second Mezzanine Loan” shall have the meaning set forth in the Recitals hereof.

 

“Second Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

 

34

--------------------------------------------------------------------------------


 

“Second Mezzanine Loan Documents” shall mean the “Loan Documents” under and as
defined in the Second Mezzanine Loan Agreement.

 

“Second Mezzanine Note” shall have the meaning set forth in the Recitals hereof.

 

“Second Mezzanine Noteholders” shall have the meaning set forth in the Recitals
hereof.

 

“Second Mezzanine Release Amount” shall mean the “Release Amount” under and as
defined in the Second Mezzanine Loan Agreement.

 

“Section 2.2.9 Certificate” shall have the meaning set forth in Section 2.2.9.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Senior Mezzanine Borrower” shall mean, individually or collectively, as the
context may require, First Mezzanine Borrower, Second Mezzanine Borrower, Third
Mezzanine Borrower, Fourth Mezzanine Borrower, Fifth Mezzanine Borrower and/or
Sixth Mezzanine Borrower.

 

“Senior Mezzanine Collateral” shall mean, individually or collectively, as the
context may require, the “Collateral” under and as defined in the First
Mezzanine Loan Agreement, the Second Mezzanine Loan Agreement, the Third
Mezzanine Loan Agreement, the Fourth Mezzanine Loan Agreement, the Fifth
Mezzanine Loan Agreement and/or the Sixth Mezzanine Loan Agreement.

 

“Senior Mezzanine Deposit Account” shall mean, individually or collectively, as
the context may require, the First Mezzanine Deposit Account, the Second
Mezzanine Deposit Account, the Third Mezzanine Deposit Account, the Fourth
Mezzanine Deposit Account, the Fifth Mezzanine Deposit Account and/or the Sixth
Mezzanine Deposit Account.

 

“Senior Mezzanine Lender” shall mean, individually or collectively, as the
context may require, First Mezzanine Lender, Second Mezzanine Lender, Third
Mezzanine Lender, the Fourth Mezzanine Lender, the Fifth Mezzanine Lender and/or
the Sixth Mezzanine Lender.

 

“Senior Mezzanine Loan” shall mean, individually or collectively, as the context
may require, the First Mezzanine Loan, the Second Mezzanine Loan, the Third
Mezzanine Loan, the Fourth Mezzanine Loan, the Fifth Mezzanine Loan and/or the
Sixth Mezzanine Loan.

 

“Senior Mezzanine Loan Agreement” shall mean, individually or collectively, as
the context may require, the First Mezzanine Loan Agreement, the Second
Mezzanine Loan

 

35

--------------------------------------------------------------------------------


 

Agreement, the Third Mezzanine Loan Agreement, the Fourth Mezzanine Loan
Agreement, the Fifth Mezzanine Loan Agreement and/or the Sixth Mezzanine Loan
Agreement.

 

“Senior Mezzanine Loan Documents” shall mean, individually or collectively, as
the context may require, the “Loan Documents” under and as defined in the First
Mezzanine Loan Agreement, the Second Mezzanine Loan Agreement, the Third
Mezzanine Loan Agreement, the Fourth Mezzanine Loan Agreement, the Fifth
Mezzanine Loan Agreement and/or the Sixth Mezzanine Loan Agreement.

 

“Senior Mezzanine Loan Event of Default” shall mean, individually or
collectively, as the context may require, an “Event of Default” under and as
defined in the First Mezzanine Loan Agreement, the Second Mezzanine Loan
Agreement, the Third Mezzanine Loan Agreement, the Fourth Mezzanine Loan
Agreement, the Fifth Mezzanine Loan Agreement and/or the Sixth mezzanine Loan
Agreement.

 

“Servicer” shall have the meaning set forth in Section 9.4 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.4 hereof.

 

“Seventh Mezzanine Deposit Account” shall have the meaning set forth in the Cash
Management Agreement.

 

“Seventh Mezzanine Sub-accounts” shall have the meaning set forth in the Cash
Management Agreement.

 

“Severed Loan Documents” shall have the meaning set forth in
Section 8.2(c) hereof.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Sixth Mezzanine Borrower” shall have the meaning set forth in the Recitals
hereof.

 

“Sixth Mezzanine Borrower Company Agreement” shall mean, individually and
collectively, the limited liability company agreements of each entity making up
Sixth Mezzanine Borrower.

 

“Sixth Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled interest payments due under the Sixth Mezzanine Note.

 

“Sixth Mezzanine Deposit Account” shall have the meaning set forth in the Sixth
Mezzanine Loan Agreement.

 

“Sixth Mezzanine Lender” shall have the meaning set forth in the Recitals
hereof.

 

“Sixth Mezzanine Loan” shall have the meaning set forth in the Recitals hereof.

 

36

--------------------------------------------------------------------------------


 

“Sixth Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

 

“Sixth Mezzanine Loan Documents” shall mean the “Loan Documents” under and as
defined in the Sixth Mezzanine Loan Agreement.

 

“Sixth Mezzanine Note” shall have the meaning set forth in the Recitals hereof.

 

“Sixth Mezzanine Noteholders” shall have the meaning set forth in the Recitals
hereof.

 

“Sixth Mezzanine Release Amount” shall mean the “Release Amount” under and as
defined in the Sixth Mezzanine Loan Agreement.

 

“Social Security Act” shall mean 42 U.S.C. 401 et seq., as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.

 

“Solvency Certificate” shall mean that certain solvency certificate dated the
date hereof delivered by Manor Care in connection with the Merger and the Loan.

 

“South Carolina Mortgage Borrower” shall mean, individually and collectively as
the context requires, each Mortgage Borrower owning South Carolina Property.

 

“South Carolina Conditions” shall mean (a) that all material approvals and
consents have been obtained from all applicable Governmental Authorities and
Health Care Authorities to increase the rent under each Operating Lease of a
South Carolina Property to an amount equal to the aggregate of the rent then
payable under each such Operating Lease and the management fee and all other
compensation then payable (including escalations thereof) under the South
Carolina Management Agreement applicable to such South Carolina Property, and to
amend each such Operating Lease to be on substantially the same terms and
conditions as the Operating Leases affecting the Properties located outside of
South Carolina, (b) each Operating Lease of a South Carolina Property has been
amended as contemplated by clause (a) above, (c) the Master Lease has been
amended, if necessary, to increase the rent payable thereunder by an amount
equal to the aggregate increase in the rent payable under the Operating Leases
for the South Carolina Properties pursuant to clause (b) above, and (d) South
Carolina Operators and Master Tenant have provided Lender upon request with
estoppel certificates reasonably acceptable to Lender confirming such rent
increases and amendments, together with copies of such documents.

 

“South Carolina Management Agreement” shall mean, collectively and individually
as the context shall require, those certain Management Agreements, each dated as
of the Closing Date, entered into with respect to each Individual Property that
is located in the State of South Carolina, between the South Carolina Operator
that is the Operator of the applicable Individual Property and Master Tenant.

 

“South Carolina Operator” shall mean, individually and collectively as the
context requires, each Operator that is the Operator of a South Carolina
Property.

 

37

--------------------------------------------------------------------------------

 


 

“South Carolina Property” shall mean, individually and collectively as the
context shall require, an Individual Property that is located in the State of
South Carolina as listed on Schedule V attached hereto. “South Carolina
Property” shall not include any Substitute Property located in the State of
South Carolina.

 

“Special Purpose Entity” shall mean (a) with respect to any Borrower, Special
Purpose Entity (Borrower), (b) with respect to any Operator, Special Purpose
Entity (Operator), (c) with respect to the Master Tenant, Special Purpose Entity
(Master Tenant), and (d) with respect to any Person other than Borrower,
Operator and Master Tenant, the definition of “Special Purpose Entity
(Borrower)” shall apply mutatis mutandis.

 

“Special Purpose Entity (Borrower)” shall mean a limited liability company
which, except to the extent required by the Loan Documents, at all times since
its formation, and on and after the date hereof until the Debt is paid in full:

 

(a)           is organized solely for the purpose of (i) acquiring, owning,
holding, managing and otherwise dealing with its limited liability interest, the
Sixth Mezzanine Borrower, and engaging in such actions and exercising such
authority as are consistent with being the sole member of such Persons,
(ii) entering into and performing its obligations under the Loan Documents
(including, without limitation, borrowing money thereunder and incurring the
obligations thereunder) and the Corporate Services Agreement to which it is a
party dated as of the date hereof by and among itself, HCR Manor Care
Services, Inc. and certain other of its Affiliates, (iii) selling, transferring,
servicing, conveying, disposing of, pledging, assigning, borrowing money
against, financing, refinancing or otherwise dealing with the Collateral to the
extent permitted under the Loan Documents; and (iv) engaging in any lawful act
or activity and exercising any powers permitted to limited liability companies
organized under the laws of the State of Delaware that are related or incidental
to and necessary, convenient or advisable for the accomplishment of the
above-mentioned purposes, including entering into interest rate cap agreements;

 

(b)           is not engaged and will not engage, directly or indirectly, in any
business other than those activities required or permitted to be performed under
the Loan Documents, including pursuant to this definition of “Special Purpose
Entity” and Subsection (a) above, as applicable;

 

(c)           does not have and will not have any assets other than those
(i) equity interests of the Sixth Mezzanine Borrower, the Collateral, cash, cash
equivalents and investment grade securities and (ii) incidental personal
property necessary for the ownership or operation of the Collateral;

 

(d)           to the fullest extent permitted by law, has not engaged, and will
not engage in, any dissolution, liquidation, consolidation, merger, sale or
transfer of all or substantially all of its assets, except as permitted by the
Loan Documents;

 

(e)           if such entity is a limited liability company with only one
member, is a limited liability company organized in the State of Delaware that
has (i) as its only member a non-managing member, (ii) at least two
(2) Independent Directors (Borrower) and has not caused

 

38

--------------------------------------------------------------------------------


 

or allowed and will not cause or allow the board of directors of such entity to
take any action requiring the unanimous affirmative vote of one hundred percent
(100%) of the directors and the Independent Directors (Borrower) unless two
Independent Directors (Borrower) shall have participated in such vote and
(iii) at least two (2) springing members, each of which shall be either an
individual or a “special purpose corporation” whose stock is one hundred percent
(100%) owned by the sole member of such entity, either one of whom will become
the non-managing member of such entity upon the dissolution of the existing
non-managing member;

 

(f)            has articles of organization, a certificate of formation and/or
an operating agreement which provide that such entity will not: (A) dissolve,
merge, liquidate, consolidate; (B) sell all or substantially all of its assets
except as permitted pursuant to the Loan Documents; (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth in this definition without the consent of Lender; or
(D) without the affirmative vote of two Independent Directors (Borrower) and of
all other directors of the corporation (that is the managing or co-managing
member of such entity), file a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings with respect to itself or to any other Person
in which it has a direct or indirect legal or beneficial ownership interest;

 

(g)           is maintaining and will maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities; provided, however,
that the foregoing shall not require its member to make any additional capital
contributions;

 

(h)           intentionally omitted;

 

(i)            has maintained and will maintain its bank accounts, books and
records separate from any other Person;

 

(j)            except as contemplated or permitted by the Loan Documents, has
not commingled and will not commingle its assets with those of any other Person;

 

(k)           has conducted and will conduct its business only in its own name;

 

(l)            has maintained and will maintain its financial statements,
showing its assets and liabilities separate and apart from any other Person and
has not permitted and will not permit its assets to be listed as assets on the
financial statement of any other Person; provided, however, that that each of
the Borrower’s assets may be included in a consolidated financial statement of
any of their Affiliates provided that (i) to the extent consistent with GAAP,
any such consolidated financial statements contain a note indicating that each
of the Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliate or any other Person and (ii) such assets
shall also be listed on each of the Borrower’s own separate balance sheet;

 

(m)          except to the extent permitted by the Loan Documents, has paid and
will pay its own liabilities and expenses, including the salaries of its own
employees, if any, out of its own funds and has maintained and will maintain a
number of employees, if any, that Borrower believes to be reasonably sufficient
to conduct its business in light of its contemplated business purpose;

 

39

--------------------------------------------------------------------------------


 

(n)           has observed and will observe all limited liability company
formalities necessary to maintain its separate existence;

 

(o)           has and will have no Indebtedness other than (i) the Loan,
(ii) liabilities incurred by Borrower in the ordinary course of business
relating to the ownership of the Collateral and the routine administration of
Borrower and Sixth Mezzanine Borrower, in amounts not to exceed, $100,000, which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note, and which amounts are normal and reasonable under the
circumstances, and (iv) such other liabilities as are expressly permitted
pursuant to this Agreement;

 

(p)           except as contemplated or permitted by the Loan Documents, has not
and will not guarantee or become obligated for the debts of any other Person or
hold out its credit or assets as being available to pay the obligations of any
other Person;

 

(q)           except as contemplated or permitted by the Loan Documents, has not
and will not acquire obligations or securities of its members or any other
Affiliate, except for the Collateral;

 

(r)            has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including for shared
office space and services performed by any employee of an Affiliate;

 

(s)           except as contemplated or permitted by the Loan Documents, has not
pledged and will not pledge its assets to secure the obligations of any other
Person;

 

(t)            has held itself out and will hold itself out to the public and
all other Persons and identify itself as a legal entity separate from its member
and any other Person and not as a division or department of any other Person;

 

(u)           shall not make or permit to remain outstanding any loan or advance
to, or own or acquire any stock or securities of, any Person (other than the
Sixth Mezzanine Borrower), except that the Borrower may invest in those
investments permitted under the Loan Documents and may make any advance required
or permitted to be made pursuant to any provisions of the Loan Documents and
permit the same to remain outstanding in accordance with such provisions;

 

(v)           has filed and shall file its own tax returns, separate from those
of any other Person except (i) to the extent that it is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable law or (ii) to the extent required by applicable law, and pay
any taxes so required to be paid under applicable law from its own funds;

 

(w)          except for capital contributions or capital distributions permitted
under  the terms and conditions of its organizational documents and properly
reflected on its books and records, and except transactions permitted by the
Loan Documents, not enter into any transaction with any of its Affiliate except
on commercially reasonable terms similar to those available to unaffiliated
parties in an arm’s-length transaction;

 

40

--------------------------------------------------------------------------------


 

(x)            has not and will not have any obligation to, and will not,
indemnify its officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Debt and will not constitute a claim
against it in the event that cash flow in excess of the amount required to pay
the Debt is insufficient to pay such obligation;

 

(y)           does not and will not have any of its obligations guaranteed by
any Affiliate, except as contemplated by the Loan Documents;

 

(z)            if such entity is a Delaware limited liability company, it shall
have its own board of directors or board of managers, and shall cause such board
to meet at least annually or act pursuant to written consent and keep minutes of
such meetings and actions and observe all other limited liability company
formalities;

 

(aa)         has complied and will comply with all of the terms and provisions
contained in its organizational documents. The statement of facts contained in
its organizational documents are true and correct and will remain true and
correct;

 

(bb)         except for the Senior Mezzanine Borrowers, Mortgage Borrowers
(other than Maryland Borrower) and Maryland Owner, as applicable, has not and
will not form, acquire, or hold any subsidiary or own any equity interest in any
other entity;

 

(cc)         has used and shall use separate stationery, invoices and checks
bearing its own name;

 

(dd)         except as contemplated or permitted by the Loan Documents, shall
not buy or hold evidence of indebtedness issued by any other Person (other than
cash, cash equivalents, certificates of deposit, interests in bank accounts or
investment-grade securities);

 

(ee)         with respect to all capital contributions and distributions, has
duly authorized the receipt or making of such capital contributions and
distributions and has duly recorded such action in its books and records, in
accordance with applicable organizational documents and applicable law; and

 

(ff)           cause its directors, officers, agents and other representatives
to act at all times with respect to the Borrower consistently and in furtherance
of the foregoing

 

“Special Purpose Entity (Master Tenant)” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Special Purpose Entity (Operator)” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Spread” shall mean four percent (4.0%) per annum.

 

“Spread Maintenance Premium” shall mean, with respect to each repayment of any
of the outstanding principal amount of the Loan prior to the Lockout Release
Date, an amount equal to the product of (i) the principal amount of the Loan to
be prepaid, (ii) the Spread, (iii) the number of days from and including the
date of prepayment (1) through and including the

 

41

--------------------------------------------------------------------------------


 

Mandatory Prepayment Date, unless Borrower satisfies the terms and provisions of
Section 2.4.4 hereof and is not required to prepay the Debt on the Mandatory
Prepayment Date, in which case (2) through and including the Maturity Date, and
(iv) 1/360.

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Strike Price” shall mean five and one quarter percent (5.25%).

 

“Subordinations of South Carolina Management Agreement” shall mean, individually
and collectively as the context shall require, those certain Subordinations of
Management Agreement, dated as of the date hereof, made by the South Carolina
Operators in favor of Lender and consented to by Master Tenant and the South
Carolina Mortgage Borrowers.

 

“Substitute Property” shall have the meaning set forth in Section 2.5 hereof.

 

“Substitute Property Borrower” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Substitute Property Lien Documents” shall have the meaning set forth in the
Mortgage Loan Agreement.

 

“Substitute Property Operator” shall have the meaning set forth in the Mortgage
Loan Agreement.

 

“Substituted Property” shall have the meaning set forth in Section 2.5 hereof.

 

“Substitution Effective Date” shall have the meaning set forth in Section 2.5
hereof.

 

“Survey” shall mean, with respect to each Individual Property, the survey of
such Individual Property reviewed and reasonably approved by Lender prior to the
Closing Date and containing a certification to Lender customary for loan
transactions similar to the Loan.

 

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2 hereof.

 

“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 7.2 hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Third Mezzanine Borrower” shall have the meaning set forth in the Recitals
hereof.

 

42

--------------------------------------------------------------------------------


 

“Third Mezzanine Debt Service” shall mean, with respect to any particular period
of time, scheduled interest payments due under the Third Mezzanine Note.

 

“Third Mezzanine Deposit Account” shall have the meaning set forth in the Third
Mezzanine Loan Agreement.

 

“Third Mezzanine Lender” shall have the meaning set forth in the Recitals
hereof.

 

“Third Mezzanine Loan” shall have the meaning set forth in the Recitals hereof.

 

“Third Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals hereof.

 

“Third Mezzanine Loan Documents” shall mean the “Loan Documents” under and as
defined in the Third Mezzanine Loan Agreement.

 

“Third Mezzanine Note” shall have the meaning set forth in the Recitals hereof.

 

“Third Mezzanine Noteholders” shall have the meaning set forth in the Recitals
hereof.

 

“Third Mezzanine Release Amount” shall mean the “Release Amount” under and as
defined in the Third Mezzanine Loan Agreement.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.23(a) hereof.

 

“Title Insurance Policies” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form customary for loan
transactions similar to the Mortgage Loan (or, if an Individual Property is in a
State which does not permit the issuance of such ALTA policy, such form as shall
be permitted in such State and reasonably acceptable to Mortgage Lender), issued
with respect to such Individual Property with endorsements customary in the
jurisdiction where such Individual Property is located and insuring the lien of
the Mortgage encumbering such Individual Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(e)(ii) hereof.

 

“Trigger Event” shall mean that on any date of determination, the Debt Service
Coverage Ratio for the prior calendar quarter was less than 1.10:1.0.

 

“Trigger Period” shall mean a period commencing on the day after the last day of
a calendar quarter with respect to which a Trigger Event has occurred and ending
on the date on which Borrower establishes in accordance with Section 7.1.2 that
the Debt Service Coverage Ratio for the calendar quarter occurring immediately
prior to the calendar quarter in which such date occurs has been greater than or
equal to 1.10:1.0.

 

43

--------------------------------------------------------------------------------


 

“True-Lease Opinion” shall mean that certain true lease opinion letter dated the
date hereof delivered by Latham & Watkins LLP in connection with the Loan.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the applicable State in which an Individual Property
is located.

 

“UCC Title Insurance Policy” shall mean, with respect to the Collateral pledged
under the Pledge Agreement, a UCC title insurance policy in the form acceptable
to Lender issued with respect to such Collateral and insuring the lien of the
Pledge Agreement encumbering such Collateral.

 

“Unlicensed Facility Release” shall have the meaning set forth in Section 5.1.33
hereof.

 

“Unlicensed Facility Release Amount” shall have the meaning set forth in
Section 5.1.33 hereof.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Veterans Administration” shall mean the United States Department of Veterans
Affairs.

 

Section 1.2.          Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. With respect to
cross-references contained herein to the Mortgage Loan Documents or the Other
Mezzanine Loan Documents or any Mortgage Loan Document or any Other Mezzanine
Loan Document (including with respect to any cross-references to defined terms
therein), unless otherwise specifically provided herein, such cross-references
shall be with respect to the Mortgage Loan Documents or the Other Mezzanine Loan
Documents or such Mortgage Loan Document or such Other Mezzanine Loan Document,
as the case may be, in existence as of the date hereof, and no modification or
amendment to such cross-referenced sections of the Mortgage Loan Documents or
the Other Mezzanine Loan Documents or any Mortgage Loan Document or any Other
Mezzanine Loan Document shall be binding upon Lender or Borrower unless Lender
and Borrower shall have expressly agreed in writing to be bound by such
modification or amendment. Notwithstanding anything stated herein to the
contrary, any provisions in this Agreement cross-referencing provisions of the
Mortgage Loan Agreement shall be effective notwithstanding the termination of
the Mortgage Loan Agreement by payment in full of the Mortgage Loan or
otherwise. The words “Borrower

 

44

--------------------------------------------------------------------------------


 

shall cause Mortgage Borrower to,” “Borrower shall cause Mortgage Borrower not
to,” “Borrower shall cause Maryland Owner to,” or “Borrower shall cause Maryland
Owner not to,” (or words of similar meaning) shall mean Borrower shall cause
each Senior Mezzanine Borrower to cause Mortgage Borrower and/or Maryland Owner,
as applicable, so to act or not so to act, as applicable. The words “Borrower
shall cause Operator to” or “Borrower shall not permit Operator to” or “Borrower
shall cause Master Tenant to” (or words of similar meaning) shall mean Borrower
shall cause Senior Mezzanine Borrower to cause Mortgage Borrower and Maryland
Owner to cause Master Tenant to cause Operator, as the case may be, to so act or
not to so act, as applicable.

 

II.            GENERAL TERMS

 

Section 2.1.           Loan Commitment; Disbursement to Borrower.

 

2.1.1.      Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, the Noteholders hereby agree to make, and Borrower
hereby agrees to accept, the Loan on the Closing Date.

 

2.1.2.      Single Disbursement to Borrower. The principal amount of the Loan
shall be advanced to Borrower in one advance on the Closing Date. Any amount
borrowed and repaid hereunder in respect of the Loan may not be reborrowed.

 

2.1.3.      The Note and Loan Documents. The Loan shall be evidenced by the Note
and secured by the Pledge Agreement and the other Loan Documents.

 

2.1.4.      Use of Proceeds. Borrower shall use the proceeds of the Loan solely
to (a) make an equity contribution to Mortgage Borrower and Maryland Owner
through Senior Mezzanine Borrower in order to cause Mortgage Borrower and
Maryland Owner to use such amounts for any use permitted pursuant to
Section 2.1.4 of the Mortgage Loan Agreement, (b) pay costs and expenses
incurred in connection with the closing of the Loan, as approved by Lender and
(c) distribute the balance, if any, at Borrower’s option in whole or in part to
Borrower’s members.

 

Section 2.2.           Interest Rate.

 

2.2.1.      Intentionally Omitted.

 

2.2.2.      Interest Rate. Interest on the principal balance of the Note
outstanding from time to time shall accrue from the Closing Date up to but
(except in the case of an acceleration thereof) excluding the Maturity Date
(including all interest that would accrue on the outstanding principal balance
of the Loan through the end of the Interest Period during which the Maturity
Date occurs in the event of an acceleration thereof even if such period extends
beyond the Maturity Date) at the Applicable Interest Rate or the Default Rate as
provided herein, if applicable. Interest on the outstanding principal balance of
the Loan existing on the commencement of an Interest Period shall accrue for the
entire Interest Period and shall be owed by Borrower for the entire Interest
Period regardless of whether any principal portion of the Loan is repaid prior
to the expiration of such Interest Period.

 

45

--------------------------------------------------------------------------------


 

2.2.3.      Interest Calculation. Interest on the outstanding principal balance
of the Note shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.

 

2.2.4.      Determination of Interest Rate.        (a) Subject to the terms and
conditions of this Section 2.2.4, the Loan shall be a LIBOR Loan and Borrower
shall pay interest on the outstanding principal amount of the Note at the LIBOR
Interest Rate plus the Spread for the applicable Interest Period. Any change in
the rate of interest hereunder due to a change in the Applicable Interest Rate
shall become effective as of the opening of business on the first day on which
such change in the Applicable Interest Rate shall become effective. Each
determination by Lender of the Applicable Interest Rate shall be presumptively
correct, absent manifest error.

 

(b)           In the event that Lender shall have determined (which
determination shall be presumptively correct, absent manifest error) that by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall
forthwith give notice by telephone of such determination, confirmed in writing,
to Borrower at least two (2) Business Days prior to the last day of the related
Interest Period. If such notice is given, the related outstanding LIBOR Loan
shall be converted, from and after the first day of the next succeeding Interest
Period, to a Prime Rate Loan.

 

(c)           If, pursuant to the terms of this Agreement, any portion of the
Loan has been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be shall be presumptively correct absent manifest error)
that the event (s) or circumstance(s) which resulted in such conversion shall no
longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the last day of the related Interest Period. If such notice is given,
the related outstanding Prime Rate Loan shall be converted to a LIBOR Loan from
and after the first day of the next succeeding Interest Period.

 

(d)           Intentionally Omitted.

 

(e)           If any requirement of law or any change therein or in the
interpretation or application thereof shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder (i) the
obligation of Lender hereunder to make a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith until such time as such change
or interpretation ceases to exist and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees to
promptly pay Lender, within ten (10) Business Days following written demand, any
additional amounts necessary to compensate Lender for any reasonable costs
actually incurred by Lender in making any conversion in accordance with this
Agreement, including any interest or fees payable by Lender to lenders of funds
obtained by it in order to make or maintain the LIBOR Loan hereunder. Lender’s
notice of such costs, as certified to Borrower, shall be presumptively correct
absent manifest error; provided, however, within ten (10) Business Days after
Borrower’s written

 

46

--------------------------------------------------------------------------------


 

request, Lender shall furnish Borrower with a statement of such additional
amounts, specifying same in reasonable detail, which statement shall be
presumptively correct, absent manifest error.

 

(f)            In the event that any change in any material requirement of law
or in the interpretation or application thereof, or material compliance by
Lender with any request or directive (whether or not having the force of law)
hereafter issued from any central bank or other Governmental Authority (as used
in this Section 2.2.4(f), a “change or issuance”):

 

(i)            shall hereafter impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

(ii)           shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender to be material (other than, for the
avoidance of doubt, as a consequence of the imposition or change in rate of a
General Tax); or

 

(iii)          shall hereafter impose on Lender any other condition (other than,
for the avoidance of doubt, the imposition or change in rate of a General Tax)
and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount payable hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, within ten
(10) Business Days after demand and receipt of a reasonably detailed invoice,
any additional amounts necessary to compensate Lender for such additional cost
or reduced amount payable (including, for the avoidance of doubt, any General
Taxes arising from or with respect to any such additional amounts) which Lender
deems to be material as determined by Lender in its reasonable discretion. If
Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.2.4(f), Lender shall provide Borrower with not less than ninety (90)
days notice specifying in reasonable detail the event by reason of which it has
become so entitled and the additional amount required to fully compensate Lender
for such additional cost or reduced amount. A certificate as to any additional
costs or amounts payable pursuant to the foregoing sentence submitted by Lender
to Borrower shall be presumptively correct in the absence of manifest error.
This provision shall survive payment of the Note and the satisfaction of all
other obligations of Borrower under this Agreement and the Loan Documents,
provided that such amount owed was incurred, or relates to any change or
issuance that occurred, at the time the Debt was outstanding. Notwithstanding
anything to the contrary in this Section 2.2.4, Borrower shall not be required
to compensate Lender pursuant to this Section 2.2.4 for any amounts incurred
more than ninety (90) days prior to the date that Lender notifies Borrower of
Lender’s intention to claim compensation therefor.

 

(g)           Borrower agrees to indemnify and defend Lender and to hold Lender
harmless from and against any loss or expense which Lender sustains or actually
incurs as a

 

47

--------------------------------------------------------------------------------


 

consequence of (i) any default by Borrower in payment of the principal of or
interest on a LIBOR Loan, including any such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain a LIBOR Loan hereunder, (ii) any prepayment (whether voluntary or
mandatory) of the LIBOR Loan on a day that (A) is not a Payment Date or (B) is a
Payment Date if Borrower did not give the prior notice of such prepayment
required pursuant to the terms of this Agreement, including such loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the LIBOR Loan hereunder and (iii) the conversion (for
any reason whatsoever, whether voluntary or involuntary) of the Applicable
Interest Rate from the LIBOR Interest Rate plus the Spread to the Prime Rate
plus the Prime Rate Spread with respect to any portion of the outstanding
principal amount of the Loan then bearing interest at the LIBOR Interest Rate
plus the Spread on a date other than the first day of an Interest Period,
including such loss or expenses arising from interest or fees payable by Lender
to lenders of funds obtained by it in order to maintain a LIBOR Loan hereunder
(the amounts referred to in clauses (i), (ii) and (iii) are herein referred to
collectively as the “Breakage Costs”), provided, however, Borrower shall not be
obligated to indemnify Lender for any cost or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents, provided that such amount owed was
incurred at the time the Debt was outstanding.

 

2.2.5.      Additional Costs. Lender will use reasonable efforts (consistent
with legal and regulatory restrictions) to maintain the availability of the
LIBOR Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.4, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not cause Lender to
suffer any economic, legal or regulatory disadvantage as determined by Lender in
its reasonable discretion.

 

2.2.6.      Default Rate. In the event that, and for so long as, any Event of
Default shall be continuing, the outstanding principal balance of the Note and,
to the extent permitted by law, all accrued and unpaid interest in respect of
the Note and any other amounts due pursuant to the Loan Documents, shall accrue
interest at the Default Rate, calculated from the date such Event of Default
shall have occurred after giving effect to any applicable notice and grace
periods; provided, however, that any amounts expended by Lender due to a Default
for which Borrower is obligated under the Loan Documents to reimburse Lender
shall accrue interest at the Default Rate calculated from the date expended
without regard to any grace or cure periods contained herein.

 

2.2.7.      Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the

 

48

--------------------------------------------------------------------------------


 

Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.8.      Interest Rate Cap Agreement. (a) On or prior to the Closing Date,
Borrower shall enter into an Interest Rate Cap Agreement with a LIBOR strike
price equal to or less than the Strike Price. The Interest Rate Cap Agreement
(i) shall be with an Acceptable Counterparty, (ii) shall direct such Acceptable
Counterparty to deposit directly into the Seventh Mezzanine Deposit Account all
amounts due Borrower under such Interest Rate Cap Agreement so long as any
portion of the Debt exists, (iii) shall be for the period from the Closing Date
through the Mandatory Prepayment Date and (iv) shall have an initial notional
amount equal to the principal balance of the Loan. Borrower shall collaterally
assign to Lender, pursuant to the Collateral Assignment of Interest Rate Cap
Agreement, all of its right, title and interest to receive any and all payments
under the Interest Rate Cap Agreement, and shall deliver to Lender an executed
counterpart of such Interest Rate Cap Agreement (which shall, by its terms,
authorize the assignment to Lender and require that payments be deposited
directly into the Seventh Mezzanine Deposit Account). Lender hereby accepts the
Interest Rate Cap Agreement that is the subject of the Collateral Assignment of
Interest Rate Cap Agreement and agrees it complies with the requirements of this
Section 2.2.8.

 

(b)           Borrower shall comply with all of its obligations under the
material terms and provisions of the Interest Rate Cap Agreement. All amounts
paid by the Counterparty under the Interest Rate Cap Agreement to Borrower shall
be deposited directly into the Seventh Mezzanine Deposit Account or into such
other account as specified by Lender.

 

(c)           In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below the Minimum Counterparty Rating, Borrower, upon
reasonable notice of such downgrade, withdrawal or qualification, shall replace
the Interest Rate Cap Agreement (such date of replacement, which date shall in
no event be later than the Cap Replacement Delivery Deadline, the “Cap
Replacement Delivery Date”) with a Replacement Interest Rate Cap Agreement (and
shall deliver to Lender one or more legal opinions issued by counsel (which
counsel may be in-house counsel for the counterparty) to the Counterparty (and
any guarantor thereof) which are in form and substance substantially similar to
the opinions delivered to Lender on the Closing Date or are otherwise reasonably
acceptable to Lender) not later than ten (10) Business Days after the occurrence
of such downgrade, withdrawal or qualification (such date, the “Cap Replacement
Delivery Deadline”).

 

(d)           In connection with any release pursuant to and in accordance with
Section 2.6 hereof or in connection with any application by Lender of Net
Liquidation Proceeds After Debt Service to the Debt in accordance with
Section 2.4.2 hereof, in the event that the notional amount of the Interest Rate
Cap Agreement or any Replacement Interest Rate Cap

 

49

--------------------------------------------------------------------------------


 

Agreement, as applicable, exceeds the outstanding principal balance of the Loan
(after giving effect to the release and the application of the Loan Release
Payments as provided in Section 2.6 hereof or of the application of Net
Proceeds), Borrower shall have the right, at its sole cost and expense, to cause
the notional amount of such Interest Rate Cap Agreement or Replacement Cap
Agreement, as applicable, to be reduced to an amount not less than such
outstanding principal balance provided that (i) no Event of Default shall be
continuing, (ii) Borrower shall have delivered to Lender the documentation to
effect such reduction not less than ten (10) Business Days prior to the
effective date of such reduction and (iii) such reduction does not result in the
notional amount of such Interest Rate Cap Agreement or Replacement Cap
Agreement, as applicable, being reduced below the outstanding principal balance
of the Loan. Upon the modification of the Interest Rate Cap Agreement or
delivery of such Replacement Cap Agreement, Borrower shall obtain and deliver to
Lender an opinion from counsel (which counsel may be in-house counsel for the
Counterparty) for the Counterparty (upon which Lender, its successors and
assigns and the Rating Agencies may rely) which is in form and substance
substantially similar to the opinions delivered to Lender on the Closing Date or
is otherwise reasonably acceptable to Lender.

 

2.2.9.      Taxes. (a) Any and all payments by the Borrower under or in respect
of this Agreement or any other Loan Documents to which the Borrower is a party
shall be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future income, franchise, sales, use or other
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto, whether now or hereafter imposed, levied, collected, withheld or
assessed by any taxation authority or other Governmental Authority
(collectively, “General Taxes”), unless required by law. If the Borrower shall
be required under any requirement of law to deduct or withhold any General Taxes
from or in respect of any sum payable under or in respect of this Agreement or
any of the other Loan Documents to the Lender (including for all purposes of
this Section 2.2.9 any assignee, successor or participant), (i) Borrower shall
make all such deductions and withholdings in respect of General Taxes,
(ii) Borrower shall pay the full amount deducted or withheld in respect of
General Taxes to the relevant taxation authority or other Governmental Authority
in accordance with any requirement of law, and (iii) the sum payable by Borrower
shall be increased as may be necessary so that after Borrower has made all
required deductions and withholdings (including deductions and withholdings
applicable to additional amounts payable under this Section 2.2.9) such Lender
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Agreement the term “Non-Excluded Taxes” shall mean General
Taxes other than, in the case of a Lender, General Taxes that are imposed on its
net income, net profits or capital (and franchise taxes imposed in lieu
thereof), or branch profits taxes that are imposed, by the jurisdiction under
the laws of which such Lender is organized or of its applicable lending office,
or any political subdivision thereof, unless such General Taxes are imposed as a
result of such Lender having executed, delivered or performed its obligations or
received payments under, or enforced, this Agreement or any of the other Loan
Documents but only if the Lender would not have been subject to such General
Taxes in the jurisdiction generally had the Lender not entered into this
Agreement or any other Loan Document (in which case such General Taxes will be
treated as Non-Excluded Taxes).

 

50

--------------------------------------------------------------------------------


 

(b)           In addition, Borrower hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or value-added taxes, or similar
taxes, charges or levies that arise from any payment made under or in respect of
this Agreement or any other Loan Document or from the execution, delivery or
registration of, any performance under, or otherwise with respect to, this
Agreement or any other Loan Document (collectively, “Other Taxes”).

 

(c)           Borrower hereby agrees to indemnify Lender for, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of General Taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 2.2.9 imposed on or paid by such Lender and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. The indemnity by Borrower provided for in
this Section 2.2.9(c) shall apply and be made whether or not the Non-Excluded
Taxes or Other Taxes for which indemnification hereunder is sought have been
correctly or legally asserted. Amounts payable by Borrower under the indemnity
set forth in this Section 2.2.9(c) shall be paid within ten (10) days from the
date on which Lender makes written demand therefor.

 

(d)           Within thirty (30) days after the date of any payment of General
Taxes, Borrower (or any Person making such payment on behalf of Borrower) shall
furnish to Lender for its own account a certified copy of the original official
receipt or such other evidence that is reasonably satisfactory to Lender
evidencing payment thereof. For purposes of subsection (e) of this
Section 2.2.9, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

 

(e)           Each Lender (including for avoidance of doubt any assignee,
successor or participant) (a “Non-Exempt Lender”) shall deliver or cause to be
delivered to Borrower, but only if it is legally able to do so, the following
properly completed and duly executed documents:

 

(i)            in the case of a Lender that is not a United States person, a
complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed if Lender is able to claim the benefits of a tax treaty with the
United States providing for a zero or reduced rate of withholding (or any
successor forms thereto), including all appropriate attachments or (y) a U.S.
Internal Revenue Service Form W-8ECI (or any successor forms thereto); or

 

(ii)           in the case of a Lender that is an individual, (x) a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a certificate substantially in the form of Schedule 2.2.9 (a
“Section 2.2.9 Certificate”) or (y) a complete and executed U.S. Internal
Revenue Service Form W-9 certifying that such Person is exempt from backup
withholding (or any successor forms thereto); or

 

(iii)          in the case of a Lender that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 certifying that such Person is
exempt from backup withholding (or any successor forms thereto), including all
appropriate attachments; or

 

51

--------------------------------------------------------------------------------


 

(iv)          in the case of a Lender that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a Section 2.2.9 Certificate; or

 

(v)           in the case of a Lender that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a
Section 2.2.9 Certificate, and (y) without duplication, with respect to each of
its beneficial owners and the beneficial owners of such beneficial owners
looking through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (i), (ii), (iii), (iv),
(vi), (vii) and/or this clause (v) with respect to each such beneficial owner if
such beneficial owner were Lender, provided, however, that no such documents
will be required with respect to a beneficial owner to the extent the actual
Lender is determined to be in compliance with the requirements for certification
on behalf of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of Borrower, provided, however, that Lender shall be provided an
opportunity to establish such compliance as reasonable; or

 

(vi)          in the case of a Lender that is disregarded for U.S. federal
income tax purposes, the document that would be required by clause (i), (ii),
(iii), (iv), (v), (vii) and/or this clause (vi) of this Section 2.2.9(e) with
respect to its beneficial owner if such beneficial owner were the Lender; or

 

(vii)         in the case of a Lender that (A) is not a United States person and
(B) is acting in the capacity as an “intermediary” (as defined in U.S. Treasury
Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments) and
(ii) a Section 2.2.9 Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) with respect to each such person if each such person
were Lender.

 

If the forms referred to in clause (i)(x) above in this Section 2.2.9(e) that
are provided by a Lender at the time such Lender first becomes a party to this
Agreement or, with respect to a grant of a participation, the effective date
thereof, indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be treated as General Taxes other than
“Non-Excluded Taxes” (“Excluded Taxes”) and shall not qualify as Non-Excluded
Taxes unless and until such Lender provides the appropriate form certifying that
a lesser rate applies, whereupon withholding tax at such lesser rate shall be
considered Excluded Taxes solely for the periods governed by such form. If,
however, on the date a Person becomes an assignee, successor or participant to
this Agreement, Lender transferor was entitled to

 

52

--------------------------------------------------------------------------------


 

indemnification or additional amounts under this Section 2.2.9, then the Lender
assignee, successor or participant shall be entitled to indemnification or
additional amounts to the extent (and only to the extent), that the Lender
transferor was entitled to such indemnification or additional amounts for
Non-Excluded Taxes, and the Lender assignee, successor or participant shall be
entitled to additional indemnification or additional amounts for any other or
additional Non-Excluded Taxes. In addition, a Lender shall, subject to
Section 2.2.9(f), upon written notice from Borrower promptly deliver such new
forms as are required by the relevant Governmental Authority to claim exemption
from, or reduction in the rate of, U.S. federal withholding tax upon the
obsolescence or invalidity of any form previously delivered by such Lender, but
only if such Lender is legally able to do so.

 

(f)            For any period with respect to which a Lender has failed to
provide Borrower with the appropriate form, certificate or other document
described in subsection (e) of this Section 2.2.9 (other than if such failure is
due to a change in any requirement of law (including any applicable law, treaty,
governmental rule, regulation, guideline or order), or in the interpretation or
application thereof, occurring after the date on which a form, certificate or
other document originally was required to be provided and it is legally
inadvisable or otherwise commercially disadvantageous for such Lender to deliver
such form, certificate or other document), such Lender shall not be entitled to
indemnification or additional amounts under subsection (a) or (c) of this
Section 2.2.9 with respect to Non-Excluded Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender become subject
to Non-Excluded Taxes because of its failure to deliver a form, certificate or
other document required hereunder, Borrower shall take such steps as such Lender
shall reasonably request, to assist such Lender in recovering such Non-Excluded
Taxes.

 

(g)           If a Lender receives a tax refund that is solely attributable to
any Non-Excluded Taxes as to which such Lender has received additional amounts
pursuant to Section 2.2.9(a) or indemnification pursuant to Section 2.2.9(c),
such Lender will pay to the Borrower the amount that, in such Lender’s sole
discretion, is solely attributable to such Non-Excluded Taxes, net of all
out-of-pocket expenses of such Lender, and without interest; provided that
(i) such Borrower, upon the request of such Lender, as the case may be, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender in
the event such Lender is required to repay such refund to such Governmental
Authority and (ii) in no event is any Lender required to arrange its Tax affairs
to claim any refund. This paragraph shall not under any circumstances require
such Lender to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.
Notwithstanding anything contained herein to the contrary, in no event will any
Lender be required to pay any amount to the Borrower the payment of which would
place such Lender in a less favorable net after-Tax position than such Lender
would have been in if the additional amounts or indemnification giving rise to
such refund of Taxes had never been paid and the refund never been received.

 

(h)           The obligations of Borrower under this Section 2.2.9 shall survive
the termination of this Agreement and the payment of the Loan and all other
amounts payable hereunder.

 

53

--------------------------------------------------------------------------------


 

Section 2.3.           Loan Payment.

 

2.3.1.      Payments Generally. (a) Borrower shall pay to Lender (i) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Note from the Closing Date up to and including (A) the eighth day
of the calendar month in which the Closing Date occurs or (B) if the Closing
Date occurs subsequent to the eighth day of the calendar month in which the
Closing Date occurs, the eighth day of the calendar month of the first month
subsequent to the month in which the Closing Date occurs, and (ii) on
February 9, 2008 and on each Payment Date thereafter up to and including the
Maturity Date, Borrower shall make a payment to Lender of interest accruing on
the Note during the entire Interest Period ending on such Payment Date.

 

(b)           For purposes of making payments hereunder, but not for purposes of
calculating interest accrual periods, if the day on which such payment is due is
not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day. All amounts due pursuant to this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.

 

2.3.2.      Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Pledge Agreement and the other Loan Documents, including all interest that would
accrue on the outstanding principal balance of the Loan through and including
the end of the Interest Period in which the Maturity Date occurs (even if, in
the event of an acceleration of the Loan, such Interest Period extends beyond
the Maturity Date).

 

2.3.3.      Late Payment Charge. If any principal, interest or any other sums
due under the Loan Documents is not paid by Borrower by the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
three percent (3.0%) of such unpaid sum or the maximum amount permitted by
applicable law (such amount, the “Late Payment Charge”) in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such Late Payment Charge shall be secured by the Pledge Agreement and the other
Loan Documents to the extent permitted by applicable law.

 

2.3.4.      Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 2:00 p.m., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

Section 2.4.           Prepayments.

 

2.4.1.      Voluntary Prepayments. The outstanding principal amount of the Loan
may be prepaid in whole or in part only as expressly provided herein, and may
not otherwise be prepaid. On any date occurring after the Closing Date, upon not
less than ten (10)

 

54

--------------------------------------------------------------------------------


 

Business Days’ prior notice to Lender, Borrower may prepay the Loan (a) in whole
or (b) in part, solely with respect to this clause (b), pursuant to (i) a
Permitted Release in accordance with Section 2.6 hereof (but only to the extent
that such prepayment (together with all prior prepayments made pursuant to
Permitted Releases, Affected Property Releases and Limited Cure Releases) does
not exceed the Permitted Release Threshold), (ii) pursuant to a Limited Cure
Release in accordance with Section 8.1(c) hereof or (iii) pursuant to an
Affected Property Release in accordance with Section 6.4(d) of the Mortgage Loan
Agreement; provided that (A) no Event of Default shall be continuing (other than
the Event of Default which is to be cured pursuant to a Limited Cure Release);
provided, however, that solely in connection with a prepayment in whole of the
Loan, the absence of an Event of Default shall not be a precondition thereto so
long as such prepayment complies with all other applicable provisions hereof and
(B) any prepayment in whole pursuant to clause (a) hereof or any prepayment
pursuant to clause (b) hereof pursuant to a Permitted Release or a Limited Cure
Release which occurs prior to the Payment Date occurring in January, 2009 (the
“Lockout Release Date”) shall include the Spread Maintenance Premium. If a
prepayment under this Section 2.4.1(a) is made (I) on a Payment Date, then
Borrower shall pay to Lender, simultaneously with such prepayment, all interest
on the principal balance of the Loan then being prepaid accrued through the end
of the Interest Period ending immediately prior to such Payment Date or (II) on
a day other than a Payment Date, then Borrower shall pay to Lender,
simultaneously with such prepayment, all interest on the principal balance of
the Loan then being prepaid which would have accrued through the end of the
Interest Period then in effect, notwithstanding that such Interest Period
extends beyond the date of such prepayment. Additionally, in connection with any
voluntary prepayment pursuant to this Section 2.4.1, the Mortgage Loan and each
Other Mezzanine Loan shall be simultaneously prepaid ratably, or if such
prepayment is in connection with the release of a Release Property in accordance
with Section 2.6 hereof, in an amount equal to the Mortgage Release Amount and
the Other Mezzanine Release Amount applicable to such Release Property. Borrower
acknowledges and agrees that in connection with any prepayment under the
Mortgage Loan or any Other Mezzanine Loan, the Loan shall be simultaneously
prepaid as provided in the Mortgage Loan Agreement or the applicable Other
Mezzanine Loan Agreement. Borrower shall have the right, by notice to Lender, to
revoke any notice of prepayment given pursuant to this Section 2.4.1, provided
that (i) such notice is given not later than the date that is one (1) Business
Day prior to the date originally designated as the date of prepayment and
(ii) Borrower shall within ten (10) Business Days after demand pay to Lender all
reasonable costs and expenses incurred by Lender in connection with the proposed
prepayment and/or the revocation thereof, including, without limitation,
reasonable attorneys’ fees and disbursements.

 

2.4.2.      Liquidation Events. (a) Subject to the provisions of Section 2.4.1
hereof, in the event of (i) any Casualty to all or any portion of the
Properties, (ii) any Condemnation of all or any portion of the Properties,
(iii) a Transfer of all or any portion of the Properties or any of the Senior
Mezzanine Collateral, (iv) any refinancing of the Properties or equity interests
in Mortgage Borrower and Maryland Owner or the Mortgage Loan or of any of the
Senior Mezzanine Collateral or of any Senior Mezzanine Loan in accordance with
the terms hereof, the Mortgage Loan Agreement and the applicable Senior
Mezzanine Loan Agreement, or (v) the receipt by Mortgage Borrower of any excess
proceeds realized under its owner’s title insurance policy after application of
such proceeds by Mortgage Borrower to cure any title defect (each, a
“Liquidation Event”), Borrower shall authorize Lender to apply one hundred
percent (100%) of such Net Liquidation Proceeds After Debt Service to the
outstanding principal balance

 

55

--------------------------------------------------------------------------------


 

of the Note, together with, in the event that such Net Liquidation Proceeds
After Debt Service are received on or before a Payment Date, interest that would
have accrued on such prepaid amounts through and including the end of the
Interest Period in which such Payment Date occurs. Other than during the
continuance of an Event of Default, no prepayment premium or fee shall be due in
connection with any prepayment made pursuant to clauses (i) or (ii) of this
Section 2.4.2. The Allocated Loan Amount for the Individual Property with
respect to which such Net Liquidation Proceeds After Debt Service were paid
shall be reduced in an amount equal to such prepayment. Notwithstanding anything
to the contrary contained in this Section 2.4.2(a), Net Liquidation Proceeds
After Debt Service paid or received with respect to any of the events described
in clauses (i), (ii) or (iv) above shall be the result of a ratable application
of the proceeds from any such Liquidation Event (net of all amounts permitted or
required to be deducted therefrom in accordance with the definition of “Net
Liquidation Proceeds After Debt Service”) to the Mortgage Loan and each
Mezzanine Loan, while Net Liquidation Proceeds After Debt Service paid with
respect to any Liquidation Event described in clause (iii) or (v) or otherwise
following a foreclosure sale or other disposition of the Property in connection
with realization thereon following a Mortgage Loan Event of Default, shall be
the result of the sequential application of such proceeds (net of all amounts
permitted or required to be deducted therefrom in accordance with the definition
of “Net Liquidation Proceeds After Debt Service”) to the Mortgage Loan and each
Mezzanine Loan. Any Net Liquidation Proceeds After Debt Service in excess of the
Debt shall be paid as directed by Borrower.

 

(b)           Borrower shall reasonably promptly notify Lender of any
Liquidation Event once Borrower has knowledge of such event; provided, however,
that Borrower’s obligation to so notify Lender with respect to a Casualty shall
only be with respect to a Casualty, the Net Proceeds of which would reasonably
be expected to exceed $500,000. Borrower shall be deemed to have knowledge of
(i) a sale (other than a foreclosure sale) of the Property or the Senior
Mezzanine Collateral on the date on which a contract of sale for such sale is
entered into, and a foreclosure sale, on the date notice of such foreclosure
sale is given, and (ii) a refinancing of the Property or the Mortgage Loan or of
any Senior Mezzanine Collateral or any Senior Mezzanine Loan, on the date on
which a commitment for such refinancing has been entered into. The provisions of
this Section 2.4.2 shall not be construed to contravene in any manner the
restrictions and other provisions (including, without limitation, any provision
relating to the application of proceeds thereof) regarding refinancing of the
Mortgage Loan, any Senior Mezzanine Loan, Transfer of the Property or any Senior
Mezzanine Collateral, substitution or release of any Individual Property or the
application of Net Liquidation Proceeds After Debt Service set forth in this
Agreement, the other Loan Documents, the applicable Senior Mezzanine Loan
Documents or the Mortgage Loan Documents.

 

2.4.3.      Prepayments After Event of Default. If, on or prior to the Lockout
Release Date, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including through application of any Reserve
Funds) during the continuance of an Event of Default, such tender or recovery
shall (a) include interest accruing through and including the end of the
Interest Period in which such payment occurs and (b) be deemed a voluntary
prepayment by Borrower in violation of the prohibition against prepayment set
forth in Section 2.4.1 and Borrower shall pay, in addition to the Debt, an
amount equal to the Spread Maintenance Premium.

 

56

--------------------------------------------------------------------------------


 

2.4.4.      Mandatory Prepayment. On the first (1st) Payment Date occurring
after the fourth (4th) anniversary of the Closing Date (the “Mandatory
Prepayment Date”), Borrower shall be required to prepay in whole the Debt,
unless Borrower shall have satisfied each of the following terms and conditions
on or prior to the Mandatory Prepayment Date:

 

(a)           no Event of Default shall be continuing on the Mandatory
Prepayment Date;

 

(b)           if the Interest Rate Cap Agreement is scheduled to mature on or
prior to the Mandatory Prepayment Date, Borrower shall obtain and deliver to
Lender not later than the first day following the Mandatory Prepayment Date
(provided that the form of such Replacement Interest Rate Cap shall have been
delivered to Lender not later than ten (10) Business Days prior to the first day
following the Mandatory Prepayment Date), one or more Replacement Interest Rate
Cap Agreements at the Strike Price from an Acceptable Counterparty, which
Replacement Interest Rate Cap Agreements shall be effective commencing on the
first day following the Mandatory Prepayment Date and shall have a maturity date
not earlier than the Maturity Date;

 

(c)           the Debt Service Coverage Ratio for the trailing twelve (12) full
calendar months as of the date immediately preceding the Mandatory Prepayment
Date shall not be less than 1.45:1.00, provided that Borrower shall have the
right on the Mandatory Prepayment Date to repay a portion of the Loan on a pro
rata basis with the Mortgage Loan and each Other Mezzanine Loan based on the
respective original principal amounts of the Loan, the Mortgage Loan and each
Other Mezzanine Loan in an amount necessary to cause the foregoing Debt Service
Coverage Ratio requirement to be satisfied;

 

(d)           Borrower shall have delivered to Lender as of the Mandatory
Prepayment Date an Officer’s Certificate in form reasonably acceptable to Lender
certifying that each of the representations and warranties of Borrower contained
in the Loan Documents is true, complete and correct in all material respects as
of the date of such Officer’s Certificate to the extent such representations and
warranties are not matters which by their nature can no longer be true and
correct as a result of the passage of time or are no longer true and correct as
a result of factual circumstances or events that have occurred subsequently,
provided such circumstances and events that have occurred subsequently do not
constitute a Default or an Event of Default that is continuing;

 

(e)           (i) Each of Mortgage Borrower and Maryland Owner, First Mezzanine
Borrower, Second Mezzanine Borrower and Third Mezzanine Borrower shall have
contemporaneously extended the term of the Mortgage Loan, the First Mezzanine
Loan, the Second Mezzanine Loan and the Third Mezzanine Loan, respectively, and
(ii) each of the Fourth Mezzanine Borrower, the Fifth Mezzanine Borrower and the
Sixth Mezzanine Borrower shall have satisfied the conditions set forth in
Section 2.4.4 of the Fourth Mezzanine Loan Agreement, the Fifth Mezzanine Loan
Agreement and the Sixth Mezzanine Loan Agreement, respectively, such that they
are not required to repay their respective Mezzanine Loan; and

 

(f)            Borrower shall have paid to Lender all reasonable costs incurred
by Lender in connection with the requirements set forth in this Section 2.4.4
(including reasonable

 

57

--------------------------------------------------------------------------------


 

attorneys’ fees) excluding any Spread Maintenance Premium, prepayment penalty or
breakage fees which might otherwise be due.

 

Section 2.5.           Substitution of Properties. Borrower may cause Mortgage
Borrower and Maryland Owner to obtain the release of one or more Individual
Properties from the Lien of the Mortgage thereon and the release of Mortgage
Borrower’s and/or Maryland Owner’s obligations under the Mortgage Loan Documents
with respect to such Individual Property (other than those expressly stated to
survive) (each such Individual Property, a “Substituted Property”), by
substituting therefor one or more properties (such properties, individually and
collectively as the context requires, “Substitute Property”), upon the
satisfaction of each of the following conditions:

 

(a)           After giving effect to the proposed substitution, no Event of
Default shall be continuing;

 

(b)           Lender shall have received at least thirty (30) days’ prior notice
requesting the substitution and identifying the Substitute Property and the
Substituted Property;

 

(c)           All conditions to the substitution set forth in Section 2.5 of the
Mortgage Loan Agreement and each Senior Mezzanine Loan Agreement shall have been
satisfied and Lender shall have received evidence that all such conditions shall
have been satisfied; provided that such evidence shall in all cases consist of
the identical evidence or documentation provided to Mortgage Lender and each
Senior Mezzanine Lender in satisfaction of such conditions;

 

(d)           Lender shall have received an Officer’s Certificate stating that
(i) no Event of Default shall have occurred and be continuing, (ii) each of the
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects with respect to the
Substitute Property Borrower and the Substitute Property as of the applicable
Substitution Effective Date (on a pro forma basis giving effect to the proposed
substitution) and (iii) that all of the conditions of this Section 2.5 shall
have been satisfied or waived;

 

(e)           Lender shall have received such certified organizational
documents, good standing certificates, qualifications to do business,
resolutions and consents for the Substitute Property Borrower and the Substitute
Property Operator in connection with the substitution as are requested by
Mortgage Lender pursuant to Section 2.5(o) of the Mortgage Loan Agreement;

 

(f)            Lender shall have received such lien, credit, bankruptcy,
litigation and judgment searches with respect to the Substitute Property, the
Substitute Property Borrower, the Substitute Property Operator, any former owner
and/or operator of the Substitute Property and any direct or indirect owner
thereof as are provided to Mortgage Lender pursuant to Section 2.5(w) of the
Mortgage Loan Agreement;

 

(g)           Lender shall have received a mezzanine loan or similar endorsement
(to the extent available, and if not available, a form of “comfort letter” in
substantially the form delivered at closing, if available) to each owner’s Title
Insurance Policy insuring such Substitute Property as of the Substitution
Effective Date. Lender also shall have received copies of paid receipts or a
closing statement showing that all premiums in respect of such endorsements and

 

58

--------------------------------------------------------------------------------


 

Title Insurance Policies have been paid or will be paid at closing of the
purchase of the Substitute Property;

 

(h)           Lender shall have received from Borrower a copy of each document,
agreement, financial statement, amendment, instrument, report, appraisal,
opinion, survey, study or other communication delivered by Mortgage Borrower to
Mortgage Lender in connection with such Substitution pursuant to Section 2.5 of
the Mortgage Loan Agreement;

 

(i)            Intentionally omitted;

 

(j)            Lender shall have received the following opinions of Borrower’s
counsel: (i) copies of First Mezzanine Borrower’s counsel’s opinion as to the
perfection and enforceability of the pledge of the ownership interests in the
Substitute Property Borrower, (ii) copies of an opinion or opinions of counsel
admitted in New York and Delaware opining as to such matters with respect to the
Substitute Property Borrower and the documents and instruments delivered with
respect to the substitution and with such qualifications and assumptions as the
opinions with respect to the Property delivered at the closing of the Mortgage
Loan, which opinions and the counsel issuing the same would be acceptable to a
prudent lender originating commercial mortgage loans for securitization similar
to the Mortgage Loan, (iii) copies of so-called “Special Delaware” opinions with
respect to the Substitute Property Borrower and the Substitute Property Operator
issued by counsel admitted to practice in Delaware and with such qualifications
and assumptions as the “Special Delaware” opinions with respect to Mortgage
Borrower, Maryland Owner and Operator delivered at the closing of the Mortgage
Loan, which opinions and counsel issuing the same shall otherwise be acceptable
to the Rating Agencies, (iv) copies of an opinion of counsel with respect to
such health care regulatory matters as are required by the Rating Agencies with
respect to the Mortgage Loan, (v) copies of an opinion of counsel which would be
acceptable to a prudent lender originating commercial mortgage loans for
securitizations similar to the Mortgage Loan, and if after a Securitization of
the Mortgage Loan, acceptable to the Rating Agencies, opining that subjecting
the Substitute Property to the Lien of the related Substitute Property Lien
Documents and the execution and delivery of the related Loan Documents does not
and will not affect or impair the ability of Mortgage Lender to enforce its
remedies under all of the Mortgage Loan Documents or to realize the benefits of
the cross-collateralization provided for thereunder, (vi) if required by the
Rating Agencies under the Mortgage Loan, an Additional True-Lease Opinion of
counsel acceptable to the Rating Agencies under the Mortgage Loan, (vii) copies
of an opinion of counsel acceptable to the Rating Agencies under the Mortgage
Loan that the substitution does not constitute a “significant modification” of
the Mortgage Loan under Section 1001 of the Code or otherwise cause a tax to be
imposed on a “prohibited transaction” by any REMIC Trust and (viii) an update of
the Insolvency Opinion indicating that the substitution does not affect the
opinions set forth therein (it being agreed that any opinions contemplated by
this paragraph which cover the same matters as opinions delivered on the Closing
Date shall be of similar form and substance as those delivered on the Closing
Date);

 

(k)           Lender shall have received with respect to the Substitute Property
Borrower and the Substitute Property, as applicable, (i) annual operating
statements for the three (3) years immediately prior to the Substitution
Effective Date, (ii) financial statements for the most current completed Fiscal
Year in accordance with the requirements of Section 5.1.11

 

59

--------------------------------------------------------------------------------


 

hereof, (iii) a current operating statement and (iv) an Officer’s Certificate
certifying that each of the foregoing presents fairly the financial condition
and the results of operations of the Substitute Property Borrower and the
Substitute Property and that there has been no material adverse change in the
financial condition of the Substitute Property;

 

(l)            Following the substitution of a Substituted Property in exchange
for a Substitute Property in accordance with this Section 2.5, Lender shall
adjust (if applicable) the amounts thereafter required to be deposited by
Borrower into the Reserve Funds to reflect amounts required solely for the
remaining Individual Properties and the Substitute Property after giving effect
to such substitution, unless such deposits have been made by Mortgage Borrower
and Maryland Owner or any Senior Mezzanine Borrower pursuant to the Mortgage
Loan Documents or the applicable Senior Mezzanine Loan Documents, in which case
the making of such deposits shall be waived hereunder;

 

(m)          Borrower shall have caused to be paid or reimbursed Lender for all
costs and expenses incurred by Lender (including, without limitation, reasonable
attorneys fees and disbursements) in connection with the release and
substitution and Borrower shall have caused to be paid all recording charges,
filing fees, taxes or other expenses (including, without limitation, mortgage
and intangibles taxes and documentary stamp taxes) payable in connection with
the substitution. Borrower shall have caused to be paid all costs and expenses
and fees of the Rating Agencies incurred by Mortgage Borrower and Maryland Owner
in connection with the substitution; and

 

(n)           such substitution shall not result in any breach of or
noncompliance with any applicable REIT Representations and Covenants.

 

Upon satisfaction or waiver of the foregoing conditions precedent, the Allocated
Loan Amount of the Substitute Property shall be equal to the Allocated Loan
Amount of the Substituted Property (and, if there is more than one Substitute
Property, the Allocated Loan Amount of the Substituted Property shall be
allocable to each such Substitute Property on a pro rata basis according to the
Appraised Value thereof) (such date, the “Substitution Effective Date”).

 

Section 2.6.          Release of Collateral. No repayment or prepayment of all
or any portion of the Note (other than repayment in full of the Debt in
accordance with the terms hereof) shall cause, give rise to a right to require,
or otherwise result in, the release of any Lien of the Pledge Agreement in the
Collateral, or any portion thereof.

 

2.6.1.      Release of Individual Property. After the Closing Date, Borrower may
cause or permit Mortgage Borrower and Maryland Owner to obtain the release of an
Individual Property from the Lien of the Mortgage thereon (each such Individual
Property, a “Release Property”) and the release of Mortgage Borrower’s
obligations under the Mortgage Loan Documents (and, if applicable, the release
of the Maryland Owner from the Indemnity Guaranty) with respect to such Release
Property, upon the satisfaction of each of the following conditions:

 

(a)           Such release is either (i) a Permitted Release, (ii) a Limited
Cure Release effectuated in accordance with Section 8.1(c) hereof, (iii) an
Affected Property Release

 

60

--------------------------------------------------------------------------------


 

effectuated in accordance with Section 6.4(d) of the Mortgage Loan Agreement or
(iv) an Unlicensed Facility Release in accordance with Section 5.1.28 hereof;

 

(b)           After giving effect to the proposed release, no Event of Default
shall be continuing;

 

(c)           (i) In the case of a Limited Cure Release, Borrower shall have
paid to Lender the applicable Limited Cure Release Amount and the Spread
Maintenance Premium, if applicable; provided, however, that such Limited Cure
Release, when aggregated with all prior Permitted Releases, Limited Cure
Releases, Unlicensed Facility Releases and Affected Property Releases and all
concurrent Permitted Releases, Limited Cure Releases, Unlicensed Facility
Releases and Affected Property Releases shall not exceed the Permitted Release
Threshold; and (ii) in the case of an Unlicensed Facility Release, Borrower
shall have paid to Lender the applicable Unlicensed Facility Release Amount;
provided, however, that such Unlicensed Facility Release, when aggregated with
all prior Permitted Releases, Limited Cure Releases, Unlicensed Facility
Releases and Affected Property Releases and all concurrent Permitted Releases,
Limited Cure Releases, Unlicensed Facility Releases and Affected Property
Releases, shall not exceed the Permitted Release Threshold;

 

(d)           In the case of an Affected Property Release, Borrower shall have
paid to Lender the applicable Affected Property Release Amount; provided, that
Borrower shall receive a credit against such Affected Property Release Amount in
the amount of the Net Liquidation Proceeds After Debt Service held by Lender
corresponding to the Individual Property to which such Affected Property Release
relates;

 

(e)           In the case of a Permitted Release, Borrower shall have paid to
Lender (i) the applicable Permitted Release Amount and (ii) the Spread
Maintenance Premium, if applicable; provided, that such Permitted Release, when
aggregated with all prior Permitted Releases, Limited Cure Releases, Unlicensed
Facility Releases and Affected Property Releases and all concurrent Permitted
Releases, Limited Cure Releases, Unlicensed Facility Releases and Affected
Property Releases, shall not exceed the Permitted Release Threshold (the Release
Amounts paid by Borrower pursuant to subsections (c), and (d) above and this
subsection (e) are collectively the “Loan Release Payments”);

 

(f)            Intentionally omitted;

 

(g)           Either (i) the Release Property shall be conveyed or (ii) the
ownership interests in the Mortgage Borrower or Maryland Owner owning such
Release Property shall be Transferred (but not Pledged), in either case, to a
Person other than a Borrower, Mortgage Borrower, Maryland Owner, an Other
Mezzanine Borrower, Master Tenant or an Operator;

 

(h)           The Release Amount paid to Lender in connection with any such
release shall be applied to reduce the Allocated Loan Amount of the Release
Property to zero, but shall not be applied to reduce the Allocated Loan Amounts
of any Individual Properties remaining subject to the Lien of a Mortgage
immediately following such release;

 

(i)            Concurrently with the payment of the Loan Release Payments,
Mortgage Borrower shall make a partial prepayment of the Mortgage Loan equal to
the Mortgage Release

 

61

--------------------------------------------------------------------------------


 

Amount applicable to such Release Property and each Other Mezzanine Borrower
shall make a partial prepayment of its respective Other Mezzanine Loan equal to
the Other Mezzanine Release Amount applicable to such Release Property, together
in each case with any related interest, costs and expenses and all other amounts
payable under the Mortgage Loan Documents or related Other Mezzanine Loan
Documents in connection with such prepayment, including, to the extent such
prepayment is made on a date other than a Payment Date, interest which would
have accrued on the outstanding principal balance of the Mortgage Loan or such
Mezzanine Loan to the next Payment Date;

 

(j)            (i) Mortgage Borrower and Maryland Owner shall have satisfied all
of the terms and conditions contained in Section 2.6.1 and 2.6.2 of the Mortgage
Loan Agreement required for the release of any such Individual Property and
(ii) each Senior Mezzanine Borrower shall have satisfied all of the terms and
conditions contained in Section 2.6.1 and 2.6.2 of the applicable Senior
Mezzanine Loan Agreement required for the release of any such Individual
Property.

 

(k)           Borrower shall have caused to be paid or reimbursed Lender for all
reasonable out-of-pocket costs and expenses incurred by Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with any release effectuated pursuant to this Section 2.6.1, and Borrower shall
have caused to be paid all reasonable third-party costs and expenses incurred in
connection with any such release, including but not limited to, any charges
incurred in connection with the release of any Liens.

 

(l)            such release shall not result in any breach of or noncompliance
with any applicable REIT Representations and Covenants.

 

2.6.2.      Release on Payment. Lender shall, upon the written request and at
the sole cost and expense (including reasonable attorneys’ fees and
disbursements) of Borrower, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Note and this Agreement,
release the Lien of the Pledge Agreement on the Collateral. Upon request of
Borrower and at Borrower’s sole cost and expense (including reasonable
attorneys’ fees and disbursements), Lender agrees to cooperate to provide
assignments without representation or warranty and without recourse in lieu of
the aforementioned releases.

 

2.6.3.      Release of Reserve Funds. In connection with a release of a Release
Property pursuant to this Section 2.6, Lender will cause a portion of the
Reserve Funds (other than Low DSCR Reserve Funds) or a reduction to any Letters
of Credit delivered to Lender in lieu of such Reserve Funds in accordance with
Section 7.6 hereof by an amount, as determined by Lender in its reasonable
discretion, equal to the undisbursed portion thereof allocable to such Release
Property. Following the release of a Release Property in accordance with
Section 2.6.1, Lender shall adjust (if applicable) the amounts thereafter
required to be deposited by Borrower into the Reserve Funds (other than the Low
DSCR Reserve Funds) to reflect amounts required solely for the remaining
Individual Properties after giving effect to such release.

 

62

--------------------------------------------------------------------------------


 

Section 2.7.           Cash Management.

 

2.7.1.      Operator Accounts; Rent Instruction.            (a) Borrower shall
cause Mortgage Borrower and Maryland Owner to establish and maintain a
segregated Eligible Account for the purpose of depositing all payments of Rents
payable pursuant to the Master Lease, which Eligible Account shall be in the
name of Borrower Agent under the Mortgage Loan Agreement.

 

(b)           Borrower hereby represents and warrants that the Rent Instruction
directs Master Tenant to deposit all Rents payable under the Master Lease
directly into the Mortgage Cash Management Account.

 

(c)           Borrower hereby covenants and agrees to cause Mortgage Borrower
and Maryland Owner to deposit directly into the Mortgage Cash Management Account
any payments of Rents in respect of the Master Lease received by Mortgage
Borrower, notwithstanding Subsection (b) above, within one (1) Business Day of
receipt.

 

2.7.2.      Mortgage Cash Management Account.           (a) Borrower shall cause
Mortgage Borrower and Maryland Owner to establish and maintain the Mortgage Cash
Management Account and the Mortgage Sub-accounts with Mortgage Lender in
accordance with Section 2.7.3 of the Mortgage Loan Agreement for the benefit of
Mortgage Lender, each of which Accounts shall be under the sole dominion and
control of Mortgage Lender. Borrower shall not cause or permit Mortgage Borrower
in any way to alter or modify the Mortgage Cash Management Account and will
notify Lender of the account number thereof. Borrower shall direct or cause
Mortgage Borrower and Maryland Owner to direct that all cash distributions from
the Mortgage Cash Management Account to be paid to Mortgage Borrower in
accordance with the Mortgage Cash Management Agreement (including the Net
Liquidation Proceeds After Debt Service) be deposited into the First Mezzanine
Deposit Account maintained in accordance with the Cash Management Agreement.

 

(b)           All funds on deposit in the Accounts during the continuance of an
Event of Default may be applied by Lender in such order and priority as Lender
shall determine.

 

2.7.3.      Senior Mezzanine Cash Management Account. (a)      Borrower shall
cause Senior Mezzanine Borrower to establish and maintain Senior Cash Management
Accounts and the sub-accounts established thereunder as Eligible Accounts in
accordance with Section 2.7.3 of the applicable Senior Mezzanine Loan Agreement
for the benefit of the applicable Senior Mezzanine Lender, each of which
Accounts shall be under the sole dominion and control of the applicable Senior
Mezzanine Lender. Borrower shall not cause or permit Senior Mezzanine Borrower
in any way to materially alter or modify the applicable Senior Mezzanine Deposit
Account and will notify Lender of the account number thereof. Borrower shall
direct or cause Senior Mezzanine Borrower to direct that all cash distributions
from the applicable Senior Mezzanine Deposit Account be paid in accordance with
the applicable Senior Mezzanine Deposit Agreement (including the Net Liquidation
Proceeds After Debt Service) to the Seventh Mezzanine Deposit Account.

 

(b)           The insufficiency of funds on deposit in the Senior Mezzanine
Deposit Account shall not relieve Borrower from the obligation to make any
payments, as and when due,

 

63

--------------------------------------------------------------------------------


 

pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever

 

2.7.4.      Debt Service Account. (a) During the term of the Loan, Borrower
shall establish and maintain a segregated Eligible Account (the “Seventh
Mezzanine Deposit Account”) for the benefit of Lender, which Seventh Mezzanine
Deposit Account shall be under the sole dominion and control of Lender. The
Seventh Mezzanine Deposit Account shall be entitled “HCR VII Properties, LLC,
for the benefit of JPMorgan Chase Bank, N.A., as Lender, pursuant to Loan
Agreement (Seventh Mezzanine Loan) dated as of December 21, 2007 - Seventh
Mezzanine Deposit Account”.

 

(b)           All funds on deposit in the Accounts shall be applied as provided
in Section 3(c) of the Cash Management Agreement.

 

(c)           The insufficiency of funds on deposit in the Seventh Mezzanine
Deposit Account shall not relieve Borrower from the obligation to make any
payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

 

(d)           Borrower hereby grants to Lender a first priority security
interest in the Seventh Mezzanine Deposit Account and the Seventh Mezzanine
Sub-accounts and all deposits at any time contained therein and the proceeds
thereof and will take all actions necessary to maintain in favor of Lender a
perfected first priority security interest in such Accounts, including, without
limitation, executing and filing UCC-1 Financing Statements and continuations
thereof. Borrower will not in any way alter or modify the Seventh Mezzanine
Deposit Account or the Seventh Mezzanine Sub-accounts. Lender shall have the
sole right to make withdrawals from the Accounts and all costs and expenses for
establishing and maintaining the Accounts shall be paid by Borrower.

 

2.7.5.      Payments Received Under the Cash Management Agreement.
Notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the monthly
Debt Service and amounts due for the Reserve Funds and any other payment
reserves established pursuant to this Agreement or any other Loan Document shall
be deemed satisfied to the extent sufficient amounts are deposited in the
Seventh Mezzanine Deposit Account established pursuant to the Cash Management
Agreement to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

 

III.           INTENTIONALLY OMITTED

 

64

--------------------------------------------------------------------------------


 

IV.           REPRESENTATIONS AND WARRANTIES

 

Section 4.1.           Borrower Representations. Borrower represents and
warrants as of the Closing Date that:

 

4.1.1.      Organization.      Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
property and assets and to transact the businesses in which it is now engaged.
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations, except where the failure to be so
qualified would not reasonably be expected to have, or does have, a Material
Adverse Effect. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
property and assets and to transact the businesses in which it is now engaged,
and the sole business of Borrower is the ownership and management of the
Collateral. The ownership interests of Borrower as of the Closing Date are as
set forth on the organizational chart attached hereto as Schedule 4.1.1.

 

4.1.2.      Proceedings.      Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and such other Loan Documents have been
duly executed and delivered by or on behalf of Borrower and constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

4.1.3.      No Conflicts.      The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower (to which it is a party) will
not (a) conflict with, or result in a breach of any of the terms or provisions
of or constitute a default under, or result in the creation or imposition of any
lien, charge or encumbrance (other than pursuant to the Loan Documents) upon any
of the property or assets of Borrower pursuant to the terms of any indenture,
mortgage, deed of trust, loan agreement, partnership agreement, management
agreement or other agreement or instrument to which Borrower is a party or by
which any of Borrower’s property or assets is subject, except in each case as
would not reasonably be expected to have, and does not have, a Material Adverse
Effect, nor (b) will such action result in any violation of the provisions of
any statute or any order, rule or regulation of any Governmental Authority or
Health Care Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any material consent, approval, authorization, order,
registration or qualification of or with any such Governmental Authority or
Health Care Authority required for the execution, delivery and performance by
Borrower of this Agreement or any other Loan Documents has been obtained and is
in full force and effect.

 

4.1.4.      Litigation.      Except as specified on Schedule 4.1.4, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or Health Care Authority or other agency now pending or to Borrower’s
knowledge threatened in writing against or affecting Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Principal, Master Tenant, any
Operator, Guarantor, the Collateral, any Senior Mezzanine

 

65

--------------------------------------------------------------------------------


 

Collateral or any Individual Property, which actions, suits or proceedings, if
determined against Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Master Tenant, any Operator, Guarantor, the
Collateral, any Senior Mezzanine Collateral or any Individual Property, would
reasonably be expected to have, and do not have, a Material Adverse Effect.

 

4.1.5.      Agreements.      Borrower is not a party to any agreement or
instrument or subject to any restriction which would reasonably be expected to
have, or does have, a Material Adverse Effect. None of Mortgage Borrower,
Maryland Owner or Borrower is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any material agreement or instrument to which it is a
party or by which Borrower, Senior Mezzanine Borrower, Mortgage Borrower or
Maryland Owner, the Collateral, any Senior Mezzanine Collateral or any
Individual Property is bound, except in each case as would not reasonably be
expected to have, and does not have, a Material Adverse Effect. None of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner has any
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, the
Collateral, any Senior Mezzanine Collateral or the Properties, are otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Collateral, any Senior Mezzanine Collateral or the Properties
as permitted pursuant to clause (s) of the definition of “Special Purpose Entity
(Borrower)” set forth in Section 1.1 hereof and (b) obligations under the Loan
Documents and the Mortgage Loan Documents.

 

4.1.6.      Title.      Borrower is the record and beneficial owner of, and has
good and marketable title to the Collateral, free and clear of any Liens
whatsoever except the Liens created pursuant to the Loan Documents in favor of
Lender. The Pledge Agreement, together with the delivery of the Collateral and
any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid first priority Lien on the Collateral,
all in accordance with the terms thereof. Borrower’s delivery of the
certificates evidencing the Pledged Securities (as such term is defined in the
Pledge Agreement), as set forth in Section 12 of the Pledge Agreement, to
Lender, and Lender’s continued possession thereof, shall create in favor of the
Lender a valid perfected first priority security interest in the Pledged
Securities and the proceeds thereof.

 

4.1.7.      Solvency.      Borrower has (a) not entered into the Loan or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents. The
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, nor believes that it will, incur debt and liabilities (including
contingent liabilities and other commitments)

 

66

--------------------------------------------------------------------------------


 

beyond its ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower). No petition
in bankruptcy has been filed against any of Borrower, Senior Mezzanine Borrower,
Mortgage Borrower or Maryland Owner or any constituent Person, and none of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner nor any
constituent Person has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. None of
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner or any
of its respective constituent Persons is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s, Senior Mezzanine
Borrower’s, Mortgage Borrower’s or Maryland Owner’s assets or properties, and
none of Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner
has any knowledge of any Person contemplating the filing of any such petition
against it or such constituent Persons.

 

4.1.8.      Full and Accurate Disclosure.      No statement of fact made by
Borrower in this Agreement or in any of the other Loan Documents when taken as a
whole contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading in any material respect. There is no material fact presently known to
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner which
has not been disclosed to Lender which would reasonably be expected to have, or
does have, a Material Adverse Effect.

 

4.1.9.      No Plan Assets.      Borrower does not sponsor, nor is it obligated
to contribute to, or is itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101 as
amended by Section 3(42) of ERISA. In addition, (a) Borrower is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower are not subject to any state or other
statute, regulation or other restriction regulating investments of, or fiduciary
obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to, the
exercise by Lender of any of its rights under the Loan Documents.

 

4.1.10.    Compliance.      Except as may be specified in the Title Insurance
Policies, the Surveys, the Physical Condition Reports, letters from the
applicable municipality or other Governmental Authority or Health Care
Authority, third party zoning reports or environmental reports and as would not
reasonably be expected to have, and does not have, a Material Adverse Effect,
(i) Borrower, Mortgage Borrower, Maryland Owner, the Collateral, the Senior
Mezzanine Collateral and the Properties (including the use thereof) comply in
all respects with all applicable Legal Requirements and Health Care
Requirements, including building and zoning ordinances and codes and (ii) none
of Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Master Tenant or Operator is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority or Health Care
Authority. Each of Borrower, Senior Mezzanine Borrower, Mortgage Borrower and
Maryland Owner is in

 

67

--------------------------------------------------------------------------------

 


 

compliance with Prescribed Laws. Notwithstanding the foregoing, Borrower hereby
makes no representation set forth in the immediately preceding sentence with
respect to (i) any Person owning a direct or indirect interest in Borrower which
is publicly traded stock and (ii) any Person holding an interest in Carlyle or
any Affiliate of Carlyle (whether directly or indirectly) which can be
transferred without notification to or consent of Carlyle or any of its
Affiliates which it directly or indirectly controls and of which Carlyle or any
of its Affiliates which it directly or indirectly controls does not have
knowledge. There has not been committed by Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, Master Tenant or Operator, any act or
omission affording the federal government or any other Governmental Authority or
Health Care Authority the right of forfeiture as against any Individual Property
or any part thereof or any monies paid in performance of Borrower’s, Senior
Mezzanine Borrower’s, Mortgage Borrower’s or Maryland Owner’s obligations under
any of the Loan Documents and, to Borrower’s, Senior Mezzanine Borrower’s,
Mortgage Borrower’s and Maryland Owner’s knowledge, there has not been committed
by any other Person in occupancy of or involved with the operation or use of the
Properties, any act or omission which would be reasonably likely to afford the
federal government or any other Governmental Authority or Health Care Authority
any such right of forfeiture. For purposes of the Section 4.1.10 only,
Borrower’s, Senior Mezzanine Borrower’s, Mortgage Borrower’s and Maryland
Owner’s knowledge shall be limited to the actual knowledge of the Chief
Executive Officer, Chief Financial Officer and Chief Legal Officer of Manor
Care.

 

4.1.11.           Financial Information. To Borrower’s knowledge, all financial
data, including the statements of cash flow and income and operating expense,
that have been delivered to Lender by or on behalf of, and at the direction of,
Borrower and its Affiliates in connection with the Loan (a) are true and correct
in all material respects, (b) accurately represent the financial condition or
results of operation of the Collateral, the Senior Mezzanine Collateral and the
Properties as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein.

 

4.1.12.           Condemnation. No Condemnation or other similar proceeding has
been commenced or, to Borrower’s knowledge, is threatened in writing with
respect to all or any material portion of any Individual Property.

 

4.1.13.           Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

 

4.1.14.           Mortgage Loan Representations. All of the representations and
warranties contained in the Mortgage Loan Documents are hereby incorporated into
this Agreement and deemed made hereunder by Borrower and, as the context may
require, on behalf of Mortgage Borrower and Maryland Owner, as and when made
thereunder and shall remain incorporated without regard to any waiver, amendment
or other modification thereof by the

 

68

--------------------------------------------------------------------------------


 

Mortgage Lender or to whether the related Mortgage Loan Document has been
terminated, unless otherwise consented to in writing by Lender.

 

4.1.15.           Not a Foreign Person. Borrower is not a “foreign person”
within the meaning of §1445(f)(3) of the Code.

 

4.1.16.           Senior Mezzanine Loan Representations. All of the
representations and warranties contained in the Senior Mezzanine Loan Documents
are hereby incorporated into this Agreement and deemed made hereunder by
Borrower and, as the context may require, on behalf of each Senior Mezzanine
Borrower, as and when made thereunder and shall remain incorporated without
regard to any waiver, amendment or other modification thereof by the Senior
Mezzanine Lender or to whether the related Senior Mezzanine Loan Document has
been repaid or otherwise terminated, unless otherwise consented to in writing by
Lender.

 

4.1.17.           Intentionally Omitted.

 

4.1.18.           Enforceability. The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

 

4.1.19.           No Prior Assignment. There are no prior assignments other than
pursuant to the Loan Documents or the Mortgage Loan Documents of (a) the Master
Lease or (b) the Operating Lease or any portion of the Rents due and payable or
to become due and payable which are presently outstanding. There are no prior
assignments of the Collateral which are presently outstanding except in
accordance with the Loan Documents or the Mortgage Loan Documents.

 

4.1.20.           Insurance. Borrower has obtained and has delivered to Lender
certified copies of the Policies reflecting the insurance coverages, amounts and
other requirements set forth in the Mortgage Loan Agreement. To Borrower’s
knowledge, no claims have been made or are currently pending, outstanding or
otherwise remain unsatisfied under any such Policy except as set forth on
Schedule 4.1.20 or as would not reasonably be expected to have, and does not
have, a Material Adverse Effect, and neither Borrower nor any other Person, has
done, by act or omission, anything which would impair the coverage of any such
Policy.

 

4.1.21.           Use of Properties. Each Individual Property is used as a
skilled nursing facility or as an assisted living facility (as set forth on
Schedule I) and other appurtenant and related uses.

 

4.1.22.           Intentionally Omitted.

 

4.1.23.           No Contractual Obligations. Other than as provided in or
contemplated by the Loan Documents: (x) as of the date of this Agreement,
Borrower is not subject to any Contractual Obligations and has not entered into
any agreement, instrument or

 

69

--------------------------------------------------------------------------------


 

undertaking by which it or its assets are bound, nor has incurred any
Indebtedness other than as permitted pursuant to the definition of “Special
Purpose Entity (Borrower)” herein; and (y) prior to the date of this Agreement,
Borrower has not entered into any Contractual Obligation, or any agreement,
instrument or undertaking by which it or its assets are bound or incurred any
Indebtedness other than as permitted pursuant to the definition of “Special
Purpose Entity (Borrower)” herein.

 

4.1.24.           Affiliates. Effective as of the consummation of the
transactions contemplated by this Agreement, the sole member of Borrower is HCR
Properties, LLC which owns one hundred percent (100%) of the outstanding limited
liability company membership interests in Borrower. Borrower does not have any
subsidiaries except as set forth in Schedule 4.1.1.

 

4.1.25.           Intentionally Omitted.

 

4.1.26.           Leases. The Master Lease and Operating Lease (together with
any certificates and notifications entered into in connection therewith)
provided to Lender on the Closing Date are true, correct, accurate and complete
copies of such documents and constitute the entire agreement between the parties
thereto with respect to the subject matter therein and there are no written
agreements modifying, amending, supplementing or restating such documents.
Except as set forth on Schedule 4.1.26, to Borrower’s knowledge, the Properties
are not subject to any Leases other than the Master Lease, the Operating Lease,
Non-Material Leases and residency agreements with residents of the Facilities,
and each of the Master Lease and the Operating Lease is a “true lease” for all
purposes of the Bankruptcy Code (including Section 365(d) and 502(b)(6) thereof)
and applicable Legal Requirements, and none of the Master Lease or the Operating
Lease or any Non-Material Lease constitutes a financing or conveys any interest
in the Properties other than the leasehold interest therein demised thereby.
Mortgage Borrower (other than Maryland Borrower) and Maryland Owner are the
owners and lessors of landlord’s interest in the Master Lease. Except as set
forth on Schedule 4.1.26, to Borrower’s knowledge, no Person has any possessory
interest in any Individual Property or right to occupy the same except under and
pursuant to the provisions of the Master Lease and the Operating Lease and
except for the occupancy and related residency rights of residents at the
Facilities and any Non-Material Lease. The Master Lease and each Operating Lease
is in full force and effect and there are no events of default thereunder by
(a) in the case of the Master Lease, either Mortgage Borrower (other than
Maryland Borrower) and Maryland Owner or Master Tenant or (b) in the case of
each Operating Lease, either the Master Tenant or the applicable Operator, and
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute a material default thereunder. No Rent under the
Master Lease or any Operating Lease has been paid more than one (1) month in
advance of its due date, and no Rents or charges under the Master Lease or any
Operating Lease have been waived, released or otherwise discharged or
compromised. There has been no prior Transfer of the Master Lease or any
Operating Lease or of the Rents thereunder. Master Tenant has not assigned the
Master Lease and has not sublet all or any portion of any Individual Property
except pursuant to the Operating Lease. Neither Master Tenant, nor to Borrower’s
or Master Tenant’s knowledge, any other Person, has a right or option pursuant
to the Master Lease or otherwise to purchase all or any part of any Individual
Property, except as expressly provided in the Master Lease upon the occurrence
of a Casualty or Condemnation. No Operator has assigned its Operating Lease and,

 

70

--------------------------------------------------------------------------------


 

other than pursuant to a Non-Material Lease, sublet all or any portion of any
Individual Property except to residents of the applicable Facility, and the
Operators do not hold any Individual Property under assignment and no Person
(except the Operator, its employees and residents of the applicable Facility
and, in the case of any Non-Material Lease, the tenant thereunder) occupies any
Individual Property. No Operator, nor to Borrower’s knowledge any other Person,
has a right or option pursuant to such Operating Lease or otherwise to purchase
all or any part of any Individual Property, except as may be expressly provided
in the Operating Lease upon the occurrence of a Casualty or Condemnation.

 

4.1.27.           South Carolina Management Agreement. Each South Carolina
Management Agreement provided to Lender on the Closing Date are true, correct,
accurate and complete copies of such documents and constitute the entire
agreement between the parties thereto with respect to the subject matter thereof
and there are no written agreements modifying, amending, supplementing or
restating such documents. Master Tenant is the owner of the manager’s interest
under each South Carolina Management Agreement. Each South Carolina Management
Agreement is in full force and effect and there are no events of default
thereunder by Master Tenant or South Carolina Operator. No management fee or
other charges under any South Carolina Management Agreement has been paid more
than one (1) month in advance of its due date, and no management fees or other
charges under any South Carolina Management Agreement have been waived, released
or otherwise discharged or compromised. There has been no prior sale,
encumbrance, pledge, assignment, hypothecation, grant of a security interest in
or other transfer or disposition of the interest of Master Tenant or the
applicable South Carolina Operator under any South Carolina Management
Agreement.

 

4.1.28.           Principal Place of Business; State of Organization. Borrower’s
(a) principal place of business (or such other location where its books and
records are located) as of the date hereof and (b) jurisdiction of organization
as of the date hereof, is as set forth on Schedule 4.1.28 hereto.

 

4.1.29.           Filing and Recording Taxes. All transfer taxes, stock transfer
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the creation or transfer of the Collateral to
Borrower have been paid. All material state, county and municipal recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements and applicable Health Care Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Pledge Agreement, have been paid or will be paid at Closing.

 

4.1.30.           Special Purpose Entity/Separateness. (a) Borrower hereby
represents and warrants that (i) Borrower is a Special Purpose Entity
(Borrower), (ii) each of Mortgage Borrower and Maryland Owner is a Special
Purpose Entity (as defined in the Mortgage Loan Agreement), (iii) Principal is a
Special Purpose Entity, (iv) Master Tenant is a Special Purpose Entity,
(v) Operator is a Special Purpose Entity and (vi) HCR IV Healthcare, LLC is in
compliance with all provisions of its organizational documents, including all
provisions relating to its status as a special purpose bankruptcy remote entity.

 

71

--------------------------------------------------------------------------------


 

(b)                                 The representations, warranties and
covenants set forth in Section 4.1.30(a) shall survive for so long as any amount
remains due and payable to Lender under this Agreement or any other Loan
Document.

 

(c)                                  All of the assumptions made in the
Insolvency Opinion, including any exhibits attached thereto, are true and
correct in all material respects and any assumptions made in any Additional
Insolvency Opinion required to be delivered in connection with the Loan
Documents, including any schedules and/or exhibits attached thereto, will have
been and shall be true and correct in all material respects. Borrower has
complied and will comply with, Principal has complied, Master Tenant has
complied and Borrower will cause Master Tenant to comply with, Operator has
complied and Borrower will cause Operator to comply with, each Senior Mezzanine
Borrower has complied with, and Borrower will cause each Senior Mezzanine
Borrower to comply with, and Mortgage Borrower has complied with, and Borrower
will cause Mortgage Borrower to comply with, all of the material assumptions
made with respect to such entity in the Insolvency Opinion. Borrower, Principal,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant and
Operator will have complied and will comply with all of the material assumptions
made with respect to such entity in any Additional Insolvency Opinion. Each
entity other than Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Master Tenant and Operator with respect to which an
assumption shall be made in any Additional Insolvency Opinion will have complied
and will comply with all of the material assumptions made with respect to it in
any Additional Insolvency Opinion.

 

(d)                                 All of the assumptions made in the Solvency
Certificate, including any schedules and/or exhibits attached thereto, are true
and correct in all material respects.

 

(e)                                  Other than Carlyle Partners V MC, L.P., a
Delaware limited partnership, no stockholder of Guarantor, and none of the
equity holders in any stockholder of Guarantor, together with the affiliates of
such equity holders who are also equity holders of any stockholder of Guarantor,
holds more than a forty-nine percent (49%) direct or indirect interest in
Borrower.

 

4.1.31.           O&M Agreements. The O&M Agreement required by Lender is in
full force and effect and there is no default thereunder by any party thereto
and no event has occurred that, with the passage of time and/or the giving of
notice or both would constitute a material default thereunder.

 

4.1.32.           Illegal Activity. No portion of any Individual Property, any
Senior Mezzanine Collateral or of the Collateral has been or will be pursuant to
the Closing hereunder purchased with proceeds of any illegal activity by
Guarantor or any of its Affiliates.

 

4.1.33.           No Change in Facts or Circumstances; Disclosure. All
information submitted by or on behalf of, and at the direction of, Borrower to
Lender with respect to Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Master Tenant, Operator, Guarantor, any of the
Collateral, any of the Senior Mezzanine Collateral or any Individual Property
and in all financial statements, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate and

 

72

--------------------------------------------------------------------------------


 

correct in all material respects. There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
could reasonably be expected to have a Material Adverse Effect. Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any material Provided Information or
representation or warranty made herein to be materially misleading.

 

4.1.34.           Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

4.1.35.           Embargoed Person. At all times throughout the term of the
Loan, including after giving effect to any Transfers permitted pursuant to the
Loan Documents, (a) none of the funds or other assets of Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal, Master Tenant,
Operator and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any person, entity or government subject to trade
restrictions under U.S. law, including Prescribed Laws, and any Executive Orders
or regulations promulgated thereunder, including, but not limited to, those
related to Specially Designated Nationals and Specially Designated Global
Terrorists, with the result that the investment in Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Principal, Master Tenant, Operator
or Guarantor, as applicable (whether directly or indirectly), is prohibited by
law or the Loan made by Lender is in violation of law (“Embargoed Person”);
(b) no Embargoed Person has any interest of any nature whatsoever in Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal, Master
Tenant, Operator or Guarantor, as applicable, with the result that the
investment in Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Principal, Master Tenant, Operator or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Principal, Master Tenant, Operator or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Master Tenant, Operator or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law. Notwithstanding the foregoing, Borrower hereby makes no
representation set forth in Section 4.1.35 with respect to (i) any Person owning
a direct or indirect interest in Borrower which is publicly traded stock and
(ii) any Person holding an interest in Carlyle or any Affiliate of Carlyle
(whether directly or indirectly) which can be transferred without notification
to or consent of Carlyle or any of its Affiliates which it directly or
indirectly controls and of which Carlyle or any of its Affiliates which it
directly or indirectly controls does not have knowledge.

 

4.1.36.           Certain Financial Representations. As of the Closing Date and
the consummation of the Merger, Guarantor shall have received Equity Capital
representing not less than nineteen percent (19%) of the pro forma
capitalization of Guarantor.

 

4.1.37.           Corporate Loan; Reorganization Documents. The Corporate Loan
has been made substantially in accordance with the terms and conditions of the
Corporate Loan

 

73

--------------------------------------------------------------------------------


 

Documents. Borrower has caused to be delivered to Lender true and correct copies
of the Corporate Loan Documents and the Reorganization Documents, and Borrower
hereby represents and warrants to Lender that there are no other agreements (of
any material nature) with respect to, directly or indirectly, the Corporate Loan
or Reorganization Documents which have not been disclosed to Lender in writing.

 

4.1.38.           Merger. The Merger has been consummated substantially in
accordance with the terms and conditions of the Merger Agreement.

 

4.1.39.           Ground Lease. Borrower hereby represents and warrants to
Lender the following with respect to each Ground Lease except as set forth in
Schedule 4.1.39 or as amended by estoppels delivered to Lender by the applicable
ground lessors:

 

(a)                                  Recording; Modification. Each Ground Lease
(or a memorandum thereof) has been duly recorded. Each Ground Lease permits the
interest of Mortgage Borrower to be encumbered by a mortgage and/or the
applicable ground lessor has approved and consented to the encumbrance of the
applicable Individual Property by the Mortgage thereon. There have not been any
amendments or modifications to the terms of the related Ground Lease since
recordation of such Ground Lease (or a memorandum thereof), with the exception
of written instruments which have been recorded or estoppels delivered in
connection with the Loan. No Ground Lease may be terminated, surrendered or
materially amended without the prior written consent of Mortgage Lender;
provided that no ground lessor shall be prevented from exercising its remedies
in accordance with the applicable Ground Lease if the obligations of the
applicable Borrower under the applicable Ground Lease are not performed as
provided in such Ground Lease.

 

(b)                                 No Liens. Except for the Permitted
Encumbrances and other encumbrances of record, Mortgage Borrower’s interest in
no Ground Lease is subject to any Liens or encumbrances superior to, or of equal
priority with, the Mortgage other than the ground lessor’s related fee interest.

 

(c)                                  Ground Lease Assignable. Mortgage
Borrower’s interest in each Ground Lease is assignable without the consent of
the applicable ground lessor to Mortgage Lender, the purchaser at any
foreclosure sale or the transferee under a deed or assignment in lieu of
foreclosure in connection with the foreclosure of the Lien of the Mortgage or
transfer of Mortgage Borrower’s leasehold estate by deed or assignment in lieu
of foreclosure. Thereafter, each Ground Lease is further assignable by such
transferee and its successors and assigns without the consent of the applicable
ground lessor.

 

(d)                                 Default. As of the date hereof, each Ground
Lease is in full force and effect and no default has occurred under any Ground
Lease and there is no existing condition which, but for the passage of time or
the giving of notice or both, could result in a default under the terms of any
Ground Lease.

 

(e)                                  Notice. Each Ground Lease requires the
applicable ground lessor to give notice of any default by Mortgage Borrower to
Lender prior to exercising its remedies thereunder.

 

74

--------------------------------------------------------------------------------


 

(f)                                    Cure. Mortgage Lender is permitted the
opportunity (including, where necessary, sufficient time to gain possession of
the interest of Mortgage Borrower under each Ground Lease) to cure any default
under any Ground Lease, which is curable after the receipt of notice of any
default before the applicable ground lessor thereunder may terminate the Ground
Lease.

 

(g)                                 Term. Each Ground Lease has a term which
extends not less than ten (10) years beyond the Maturity Date.

 

(h)                                 New Lease. Each Ground Lease requires the
applicable ground lessor to enter into a new lease upon termination of such
Ground Lease for any reason, including rejection or disaffirmation of the Ground
Lease in a bankruptcy proceeding.

 

(i)                                     Insurance Proceeds. Under the terms of
each Ground Lease and the Mortgage, taken together, any related insurance and
condemnation proceeds that are paid or awarded with respect to the leasehold
interest will be applied either to the repair or restoration of all or part of
the applicable Individual Property, with Lender having the right to hold and
disburse the proceeds as the repair or restoration progresses, or to the payment
of the outstanding principal balance of the Loan together with any accrued
interest thereon.

 

(j)                                     Subleasing. No Ground Lease imposes any
restrictions on subleasing.

 

4.1.40.           Employment Contract. Paul Ormond, Manor Care’s Chief Executive
Officer, has, in connection with the Merger, entered into an amendment to his
existing employment contract with Manor Care, which employment contract (as
amended) is in full force and effect.

 

Section 4.2.                                Health Care Representations. All of
the representations and warranties contained in Section 4.2 of the Mortgage Loan
Agreement are as of the date hereof true and correct.

 

Section 4.3.                                Survival of Representations.
Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1, Section 4.2 and elsewhere in this Agreement and in the
other Loan Documents shall survive for so long as any amount remains owing to
Lender under this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

V.                                    BORROWER COVENANTS

 

Section 5.1.                                Affirmative Covenants. From the date
hereof and until payment and performance in full of the Debt, Borrower hereby
covenants and agrees with Lender that:

 

5.1.1.                  Existence; Compliance with Legal Requirements. Borrower
shall do or cause Mortgage Borrower, Maryland Owner, Master Tenant and Operator
to do all things

 

75

--------------------------------------------------------------------------------


 

reasonably necessary to preserve, renew and keep in full force and effect its
existence, rights, licenses, permits and franchises and comply with all
Prescribed Laws and to comply with all other material Legal Requirements of all
Governmental Authorities and material Health Care Requirements and Environmental
Laws applicable to Mortgage Borrower, Maryland Owner, Master Tenant, Operator
and the Properties, in the case of all Legal Requirements other than Prescribed
Laws and Healthcare Requirements, except as would not reasonably be expected to
have, and does not have, a Material Adverse Effect. Borrower shall use
commercially reasonable efforts to cause Mortgage Borrower, Maryland Owner,
Master Tenant and the Operator to keep and maintain in full force and effect all
Licenses and all Health Care Licenses necessary for the operation of the
Facility on each Individual Property and as are otherwise necessary for the
operation of each Individual Property as currently operated, except as would not
reasonably be expected to have, and does not have, a Material Adverse Effect.
There shall never be committed by Borrower and Borrower shall not permit
Mortgage Borrower, Master Tenant, Operator or knowingly permit, and shall use
commercially reasonable efforts to prevent, any other Person in occupancy of or
involved with the operation or use of the Properties from committing any act or
omission affording the federal government or any state or local government the
right of forfeiture against any Individual Property or any part thereof or any
monies paid in performance of Mortgage Borrower’s or Maryland Owner’s
obligations under any of the Mortgage Loan Documents. Borrower hereby covenants
and agrees not to commit, permit or suffer to exist any act or omission
affording such right of forfeiture. Borrower shall at all times cause to be
taken all such actions as may be reasonably necessary to maintain, preserve and
protect all franchises and trade names (except as provided in the Master Lease
and the Operating Lease) used in or useful to its business and preserve all the
remainder of Mortgage Borrower’s and Maryland Owner’s property used or useful in
the conduct of its business and shall keep or shall cause Master Tenant and the
Operator to keep the Properties in good working order and repair (reasonable
wear and tear excepted), and from time to time make, or cause to be made, all
reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Mortgages, in each case
except as would not reasonably be expected to have, and does not have, a
Material Adverse Effect. After prior notice to Lender (which notice shall not be
required with respect to contests of Health Care Requirements which if not
complied with would not reasonably be expected to have a Material Adverse
Effect), Borrower, Senior Mezzanine Borrower or Mortgage Borrower and Maryland
Owner, at their sole cost and expense, may contest or permit the Master Tenant
or Operator to contest by appropriate proceedings promptly initiated and
conducted in good faith and with due diligence and otherwise in accordance with
any contract or agreement to which Mortgage Borrower or Maryland Owner is a
party and in accordance with all material Legal Requirements, the validity of
any Legal Requirement or Health Care Requirement, the applicability of any Legal
Requirement or Health Care Requirement to Borrower, Senior Mezzanine Borrower,
Mortgage Borrower or Maryland Owner, Master Tenant or Operator, the Collateral,
the Senior Mezzanine Collateral or any Individual Property or any alleged
violation of any Legal Requirement; provided that (a) no Event of Default has
occurred and is continuing; (b) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which Borrower,
any Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner is subject
and shall not constitute an event of default thereunder and such proceeding
shall be conducted in accordance with all applicable material Legal Requirements
and all material Health Care Requirements; (c) no Individual Property nor any
part thereof or interest therein will be in imminent danger of

 

76

--------------------------------------------------------------------------------


 

being sold, forfeited, terminated, cancelled or lost; (d) Borrower shall
promptly upon final determination thereof cause compliance in all material
respects with any such Legal Requirement or any such Health Care Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement or Health Care Requirement; (e) such proceeding shall not exacerbate
the enforcement of the contested Legal Requirement or Health Care Requirement,
as the case may be, against Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, the Collateral, any Senior Mezzanine Collateral and
any Individual Property; and (f) Borrower shall, or shall cause Master Tenant
and Operator to, furnish such security as may be required in the proceeding, to
insure compliance with such Legal Requirement or such Health Care Requirement,
together with all interest and penalties payable in connection therewith.

 

5.1.2.                  Taxes and Other Charges. (a) Borrower shall pay all
Taxes and Other Charges now or hereafter levied or assessed or imposed against
the Properties or any part thereof before the same become delinquent; provided,
however, Borrower’s obligation to directly pay Taxes shall be suspended for so
long as Borrower complies with the terms and provisions of Section 7.2 hereof.
Borrower will deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then due and payable no later than ten (10) days prior to the date on which
the Taxes and/or Other Charges would otherwise be delinquent if not paid;
provided, however, Borrower is required to furnish such receipts for payment of
Taxes in the event that such Taxes have been paid by Lender pursuant to
Section 7.2 hereof. Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Properties, and shall promptly pay (or cause the Master
Tenant and/or the applicable Operator to promptly pay) for all utility services
provided to the Properties. After prior notice to Lender, Borrower, at its sole
cost and expense, may contest (or cause Mortgage Borrower and Maryland Owner to
contest) by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (a) no Event of
Default has occurred and is continuing; (b) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable material
Legal Requirements; (c) no Collateral, Senior Mezzanine Collateral or Individual
Property (nor any part thereof or interest therein) will be in imminent danger
of being sold, forfeited, terminated, cancelled or lost; (d) Borrower shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (e) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Individual Property; and (f) Borrower shall furnish such security as may be
required in the proceeding to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon. Lender may pay over
any such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is established or any Individual Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of any Mortgage being subordinated
to any such related Lien.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Section 5.1.2, Borrower’s obligations under clause (a) of this
Section 5.1.2 shall be waived so long as

 

77

--------------------------------------------------------------------------------


 

Mortgage Borrower and Maryland Owner are in material compliance with their
material obligations under Section 5.1.2 of the Mortgage Loan Agreement.

 

5.1.3.                  Litigation. Borrower shall give prompt notice to Lender
(after Borrower receives notice thereof) of any litigation or governmental
proceedings pending or to Borrower’s knowledge, threatened in writing against
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Principal, Master Tenant, Guarantor or Operator which would reasonably be
expected to have a Material Adverse Effect.

 

5.1.4.                  Access to Properties. Upon prior notice to Borrower
(except during the continuance of an Event of Default, in which event no prior
notice shall be required), Lender and its agents shall have the right to enter
and inspect the Property at all reasonable times and during regular business
hours, and Borrower shall cause Master Tenant and Operator to permit such access
by Lender (subject to the rights of tenants, subtenants and residents). All such
inspections shall be at Borrower’s expense, except that, unless an Event of
Default is then continuing, any inspections in excess of one per calendar year
shall be at Lender’s expense.

 

5.1.5.                  Notice of Event of Default. Borrower shall promptly
advise Lender of any matter or occurrence which could reasonably be expected to
have a Material Adverse Effect, or of the occurrence of any Event of Default of
which Borrower has knowledge.

 

5.1.6.                  Cooperate in Legal Proceedings. Lender has the right to
appear in any material action or proceeding which could reasonably be expected
to have, or does have, a material adverse effect, brought with respect to
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Guarantor, Master Tenant, Operator, the Collateral, the Senior Mezzanine
Collateral or the Property, and Borrower shall cooperate with Lender in the
defense of any action or proceeding brought with respect to the Property or the
Collateral. Lender has the further right to bring any action or proceeding, in
the name and on behalf of Borrower, which Lender, in its reasonable discretion,
decides should be brought to protect its interest in the Collateral; provided
that Lender shall notify Borrower at least ten (10) days prior to Lender
instituting any such action that it intends to bring such action (unless (a) an
Event of Default has occurred and is continuing or (b) the provision of such
notice by Lender would materially prejudice Lender’s rights or materially
adversely affect Lender’s interest in the Property or Lender’s rights and
remedies under the Loan Documents, in either of which events such notice shall
not be required), and Lender shall endeavor to provide Borrower and its legal
counsel reasonable periodic status as to any such action brought by Lender and,
provided that no Event of Default is continuing, Lender shall endeavor to
cooperate with Borrower and its legal counsel with respect to the defense by
Lender of any such action. Borrower shall cooperate with Lender with respect to
any proceedings before any court, board or other Governmental Authority or
Health Care Authority which may in any way affect the rights of Lender hereunder
or any rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7.                  Special Purpose Entity/Separateness. Borrower hereby
covenants that until payment in full of the Debt, (i) Borrower shall continue to
be a Special Purpose Entity, (ii) Borrower shall cause each of Senior Mezzanine
Borrower, Mortgage Borrower and Maryland Owner to continue to be a Special
Purpose Entity (as defined in the Mortgage Loan Agreement),

 

78

--------------------------------------------------------------------------------


 

(iii) Principal shall continue to be a Special Purpose Entity, (iv) Master
Tenant shall continue to be a Special Purpose Entity, (v) Operator shall
continue to be a Special Purpose Entity and (vi) HCR IV Healthcare, LLC shall
continue to be in compliance with all provisions of its organizational
documents, including all provisions relating to its status as a special purpose
bankruptcy remote entity. Borrower shall cause Mortgage Borrower and Maryland
Owner to appoint the Independent Directors (Operator) of each Operator as
contemplated by paragraphs (e) and (f) of the definition of “Special Purpose
Entity (Operator)” within ten (10) days after the Closing Date and shall give
Lender prompt notice thereof. Notwithstanding anything to the contrary contained
herein, the fact that such Independent Directors (Operator) shall not have been
appointed prior to such date shall not constitute a breach of representation or
other default hereunder.

 

5.1.8.                  REIT Protection Covenants. Notwithstanding anything to
the contrary contained in this Agreement, at all times during which a REIT
Lender holds an interest in the Loan:

 

(a)                                  Each of the Senior Mezzanine Borrowers,
Mortgage Borrowers and Maryland Owner (collectively, the “Collateral Entities”)
and the Borrower shall be entities whose separate existence from the ultimate
owner of the Borrower is disregarded for Federal income tax purposes. Borrower
shall not, and Borrower shall not permit any of the Collateral Entities to,
elect or to take any other action that would cause such Person to be classified
as either a partnership or an association taxable as a corporation for Federal
income tax purposes;

 

(b)                                 The Borrower shall not, directly or
indirectly, own interests in any Persons, including through subsidiaries of the
Borrower, other than the Collateral Entities;

 

(c)                                  Intentionally omitted;

 

(d)                                 Intentionally omitted;

 

(e)                                  Intentionally omitted;

 

(f)                                    The Master Lease, the Operating Lease,
any New Lease and any Non-Material Lease shall satisfy the following
requirements:

 

(i)                                     Rents payable under each such Lease
shall not be based in whole or in part on the income or profits of any Person;

 

(ii)                                  As of the date any such Lease was or is
entered into or modified, Rents payable under each such Lease shall be set at a
fair market rental amount or formula, and the landlord under each such Lease
shall have a reasonable expectation that the lessee under each such Lease will
be able to make the payments required by each such Lease;

 

(iii)                               Intentionally omitted;

 

(iv)                              No services or amenities shall be provided to
tenants under any such Lease, other than services that are both (1) customarily
furnished or rendered by or on behalf of landlords in connection with the rental
of real property of a similar class in the

 

79

--------------------------------------------------------------------------------


 

geographic areas in which the Property is located and (2) customarily furnished
or rendered in connection with the rental of space for occupancy only (as
opposed to rendered primarily for the convenience of the tenant); and

 

(v)                                 Notwithstanding anything contained in the
foregoing clauses (f)(i)-(iv) to the contrary, the requirements set forth in
clauses (i)-(iv) above shall only apply to Non-Material Leases (including any
Non-Material Leases that are New Leases) to the extent the Rents from all such
Non-Material Leases, in the aggregate, exceed 4% of the sum of all subrents
received by Master Tenant under the subleases under the Master Lease;

 

(g)                                 Intentionally omitted;

 

(h)                                 The Borrower shall not, in the aggregate,
own (i) more than $100,000 of assets, other than the Collateral as of the
Closing Date or any real properties acquired in the future, Improvements
associated with such real properties, cash, bank time deposits, all amounts on
deposit in the Accounts under the Cash Management Agreement and any Letters of
Credit delivered to Lender in accordance with Article VII hereof, goodwill or
receivables which arise in the ordinary course of its rental business (e.g.,
Rents paid pursuant to the Master Lease), and (ii) any stock, evidence of
Indebtedness, or other “securities” as such term is defined in the Investment
Company Act of 1940 (other than interests in the Collateral Entities);

 

(i)                                     Each of the Collateral Entities shall
not, in the aggregate, own (i) more than $100,000 of assets, other than the
Collateral owned by such Collateral Entity as of the Closing Date (which, in the
case of the Senior Mezzanine Borrowers constitutes an indirect interest in the
Properties, and in the case of the Mortgage Borrowers (other than the Maryland
Borrower) and Maryland Owner, constitutes its ownership interest in the
Properties) or any real properties acquired in the future, Improvements
associated with such real properties, cash, bank time deposits, all amounts on
deposit in the Accounts under the Cash Management Agreement and any Letters of
Credit delivered to Lender in accordance with Article VII hereof, goodwill or
receivables which arise in the ordinary course of its rental business (e.g.,
Rents paid pursuant to the Master Lease), and (ii) any stock, evidence of
Indebtedness, or other “securities” as such term is defined in the Investment
Company Act of 1940; and

 

(j)                                     The Borrower and the Collateral Entities
shall not, in the aggregate, derive more than $100,000 of income in any calendar
year other than from Rents, interest on bank time deposits, and from Permitted
Investments.

 

5.1.9.                  Further Assurances. Borrower shall, or shall cause
Mortgage Borrower, Maryland Owner, Guarantor, Master Tenant and Operator to, at
Borrower’s sole cost and expense:

 

(a)                                  furnish to Lender all instruments,
documents, boundary surveys, footing or foundation surveys, certificates, plans
and specifications, appraisals, title and other insurance reports and
agreements, and each and every other document, certificate, agreement and
instrument, in each case, which are required to be furnished by Borrower,
Mortgage Borrower, Maryland Owner, Guarantor, Master Tenant and Operator
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith; and

 

80

--------------------------------------------------------------------------------


 

(b)                                 execute and deliver to Lender such
documents, instruments, conveyances, certificates, assignments and other
writings, and do such other acts necessary or desirable, to evidence, preserve,
perfect and/or protect the collateral at any time securing or intended to secure
the obligations of Borrower under the Loan Documents, as Lender may reasonably
require.

 

5.1.10.           Disregarded Entities. Each of Borrower, Mortgage Borrower,
Maryland Owner and the Other Mezzanine Borrowers (as used in this
Section 5.1.10, the “Disregarded Entities”) shall be entities whose separate
existence from the first corporation treated as such for Federal income tax
purposes above the Disregarded Entities in the vertical chain of ownership of
such entities is disregarded for Federal income tax purposes.

 

5.1.11.           Financial Reporting. (a) Borrower will keep and maintain or
will cause to be kept and maintained on a Fiscal Year basis, in accordance with
GAAP, proper and accurate books, records and accounts reflecting all of the
material financial affairs of Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Master Tenant and Operator and all items of income and
expense in connection with the operation on an individual basis of the
Properties and the Collateral. During a Trigger Period or during the continuance
of an Event of Default, Lender shall have the right from time to time at all
times during normal business hours upon reasonable notice to examine such books,
records and accounts (including, without limitation, Medicare and Medicaid cost
reports) at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
reasonable costs and expenses incurred by Lender to examine Borrower’s, Senior
Mezzanine Borrower’s, Mortgage Borrower’s, Maryland Owner’s, Master Tenant’s and
Operator’s accounting records with respect to the Properties (including, without
limitation, Medicare and Medicaid cost reports), the Senior Mezzanine Collateral
and the Collateral, as Lender shall reasonably determine to be necessary or
appropriate in the protection of Lender’s interest. Borrower shall have the
right to have a responsible officer present at any such inspection.

 

(b)                                 Subject to the other provisions of this
Section 5.1.11(b), Borrower will furnish or cause to be furnished to Lender
annually, within ninety (90) days following the end of each Fiscal Year of
Borrower, commencing with the Fiscal Year ending on December 31, 2008, a
complete copy of Senior Mezzanine Borrower’s, Mortgage Borrower’s, Borrower’s,
Maryland Owner’s, Master Tenant’s and Operator’s annual financial statements
audited by a Pre-Approved Accounting Firm or other independent certified public
accountant reasonably acceptable to Lender in accordance with GAAP covering the
Properties for such Fiscal Year, containing statements of profit and loss for
Mortgage Borrower, Maryland Owner, Master Tenant and Operator, a balance sheet
for Mortgage Borrower, Master Tenant and Operator and a statement of cash flow
for Mortgage Borrower, Maryland Owner, Master Tenant and Operator (collectively,
the “Audited Financial Statements”). For the avoidance of doubt, it is agreed
that for purposes of this Section 5.1.11 in no event shall it be required that
Audited Financial Statements be furnished to Lender on an Individual Property by
Individual Property basis, and the financial information and statements for each
of the entities constituting Mortgage Borrower (and Maryland Owner shall be
included therein) shall be prepared on a consolidated basis and the Audited
Financial Statements for each entity constituting Operator shall be prepared on
a consolidated basis, in each case together with a combining schedule containing
the EBITDA of each Individual Property. Mortgage Borrower’s, Maryland Owner’s,
Master Tenant’s and

 

81

--------------------------------------------------------------------------------


 

Operator’s annual financial statements shall be accompanied by (i) an opinion of
a Pre-Approved Accounting Firm or other independent certified public accountant
reasonably acceptable to Lender, and (ii) an Officer’s Certificate (A) of
Borrower certifying that as of the date thereof whether there exists an Event of
Default under the Loan Documents, executed and delivered by, or applicable to,
Borrower, and if such Event of Default exists, the nature thereof, the period of
time it has existed and the action then being taken to remedy the same and
(B) of Master Tenant certifying that as of the date thereof whether there exists
an event of default under the Master Lease, and if such event of default exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy the same. Notwithstanding anything to the contrary contained
herein, as to financial statements as described above (or elsewhere in this
Article V including in subparagraphs (c) and (d) below) which pertain to the
actual operations of the Facilities as run by Master Tenant or Operator,
Borrower may cause to be substituted statements or certificates prepared by
Master Tenant or Operator, respectively, or their respective independent
certified public accountant for such statements required to be provided by
Borrower herein, which statements may be certified by Master Tenant or Operator,
as applicable, in lieu of by Borrower and which statements may take the form of,
contain such information as required by, and have such due dates as the
statements required to be provided by Master Tenant under the Master Lease or
Operator under the Operating Lease, as applicable.

 

(c)                                  Borrower will furnish, or cause to be
furnished, to Lender within forty-five (45) days after the end of each calendar
quarter of each Fiscal Year, commencing with the calendar quarter ending on
March 31, 2008, the following items, accompanied by an Officer’s Certificate
stating that such items fairly and correctly reflect in all material respects of
the financial condition and results of the operations of Mortgage Borrower,
Maryland Owner, Master Tenant and Operator and the Properties on a combined
basis, together with a combining schedule containing the EBITDA of each
Individual Property and which items shall be subject to year end audit and any
changes that may result therefrom: (i) quarterly and year-to-date operating
statements (including Capital Expenditures) prepared for each calendar quarter,
noting Net Operating Income, Gross Income from Operations, and Operating
Expenses (not including any contributions to the Replacement Reserve Account),
and, upon Lender’s reasonable request, other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Properties during such calendar quarter, all in form reasonably
satisfactory to Lender and in the form set forth on Schedule 5.1.11(c); (ii) a
calculation reflecting the annual and quarterly Debt Service Coverage Ratio and
annual and quarterly Operating Cash Flow Coverage Ratio for the immediately
preceding twelve (12) month period as of the last day of such quarter and
(iii) a Net Cash Flow Schedule.

 

(d)                                 At Lender’s request, Borrower will furnish,
or cause to be furnished, prior to the last Securitization of the Mortgage Loan,
to Lender within thirty (30) days after the end of each calendar month beginning
with January 2008, monthly and year-to-date operating statements (including
Capital Expenditures) prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Account), accompanied by an Officer’s
Certificate stating that such items are a true, correct, accurate, and complete
compilation in all material respects of the financial condition and results of
the operations of Mortgage Borrower, Maryland Owner, Master Tenant and Operator
and the Properties on an individual and a combined basis,

 

82

--------------------------------------------------------------------------------


 

together with a combining schedule which details the EBITDA of each Individual
Property and which items shall be subject to year-end audit and any changes that
may result therefrom.

 

(e)                                  The operating statements delivered pursuant
to Section 5.1.11(d) shall be in substantially the same form as those delivered
pursuant to Section 5.1.11(c).

 

(f)                                    Commencing in calendar year 2008, during
a Trigger Period, Borrower shall cause Mortgage Borrower and Maryland Owner to
submit to Lender for Lender’s approval, which approval shall not be unreasonably
withheld (provided, that Lender shall only have such approval right to the
extent it is maintaining the Low DSCR General Reserve Account), a quarterly
budget for capital expenditures (the “Quarterly CapEx Budget”) not later than
thirty (30) days prior to the commencement of such calendar quarter in the form
attached hereto as Schedule 5.1.11(f) (each Quarterly CapEx Budget approved by
Lender (provided, that Lender shall only have such approval right to the extent
it is maintaining the Low DSCR General Reserve Account), an “Approved Quarterly
CapEx Budget”). In the event that Lender objects to a proposed Quarterly CapEx
Budget submitted by Mortgage Borrower and Maryland Owner hereunder, Lender shall
advise Borrower of such objections within fifteen (15) days after receipt
thereof (and shall deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly cause Mortgage Borrower and Maryland
Owner to revise such Quarterly CapEx Budget and resubmit the same to Lender.
Lender shall advise Borrower of any objections to such revised Quarterly CapEx
Budget within ten (10) days after receipt thereof (and shall deliver to Borrower
a reasonably detailed description of such objections), and Borrower shall cause
Mortgage Borrower and Maryland Owner to promptly revise the same in accordance
with the process described in this clause (f) until Lender shall approve the
Quarterly CapEx Budget. During any period for which Lender has not approved a
Quarterly CapEx Budget, Borrower shall not have the right to cause Mortgage
Borrower and Maryland Owner to expend any Low DSCR General Reserve Funds for
Capital Expenditures other than as necessary to comply with Legal Requirements
and Health Care Requirements or to complete any alterations previously approved
by Lender pursuant to Section 5.1.23 or to restore damage from any Casualty to
the extent of any Net Proceeds Deficiency.

 

(g)                                 Any reports, statements or other information
required to be delivered under this Agreement shall, at Borrower’s option, be
delivered (i) in paper form (except for any financial reports, statements or
information), (ii) on compact discs or digital video discs or (iii) in
electronic form and prepared using a Microsoft Office product such as Word,
Access or Excel for Windows (which files may be prepared using a spreadsheet
program and saved as word processing files). The form of the reports, statements
or other information required to be furnished by Master Tenant and Operator
under the Master Lease and Operating Lease, respectively, shall be in such form
specified above. At Lender’s request, Borrower shall, and shall cause Mortgage
Borrower and Maryland Owner to, reasonably cooperate, with Lender in helping
Lender understand the reports, statements and other information delivered
pursuant to this Agreement, including, without limitation, explanations thereof
to enable Lender to effect compliance with laws, rules and regulations
applicable to Lender.

 

5.1.12.           Business and Operations. Borrower will, and will cause
Mortgage Borrower, Maryland Owner, Master Tenant and Operator to, continue to
engage in the businesses presently conducted by it consistent with past
practices as and to the extent the same

 

83

--------------------------------------------------------------------------------


 

are necessary for the ownership, maintenance, management, leasing and operation
of the Properties. Each of Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Master Tenant and Operator will qualify to do business
and will remain in good standing under the laws of each jurisdiction as and to
the extent the same are required for the ownership, maintenance, management and
operation of the Properties, except in each case as would not reasonably be
expected to have, and does not have, a Material Adverse Effect.

 

5.1.13.           Title to the Properties. Borrower shall cause Mortgage
Borrower and Maryland Owner to warrant and defend (a) the title to each
Individual Property and every part thereof, subject only to Liens permitted
under the Mortgage Loan Agreement (including Permitted Encumbrances thereunder)
and (b) the validity and priority of the Liens of the Mortgages and the
Assignments of Leases, subject only to Liens permitted under the Mortgage Loan
Agreement (including Permitted Encumbrances thereunder), in each case against
the claims of all Persons whomsoever. Borrower shall cause Senior Mezzanine
Borrower to warrant and defend (a) the title to the applicable Senior Mezzanine
Collateral, subject only to Liens pemitted under the applicable Senior Mezzanine
Loan Agreement and (b) the validity and priority of the Liens of the Pledge
Agreement (as defined in the applicable Senior Mezzanine Loan Agreement), in
each case against the claims of all Persons whomsoever. Borrower shall warrant
and defend (a) title to the Collateral, subject only to Liens permitted
hereunder and (b) the validity and priority of the Liens of the Pledge
Agreement, in each case against the claims of all Persons whomsoever. Borrower
shall reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Collateral, other than as permitted hereunder, is claimed by another Person.

 

5.1.14.           Costs of Enforcement. In the event (a) of the exercise by
Lender of any or all of its rights or remedies under the Pledge Agreement or any
other Loan Documents as and when permitted thereby or (b) of the bankruptcy,
insolvency, rehabilitation or other similar proceeding in respect of Borrower,
Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner or any of their
respective constituent Persons or an assignment by Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner or any of their respective
constituent Persons for the benefit of its creditors, Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner, their respective successors or
assigns, shall be chargeable with and agrees to pay all costs of collection and
defense, including reasonable attorneys’ fees and costs, incurred by Lender,
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.15.           Estoppel Statement. (a) After request by Lender, Borrower
shall, within ten (10) days, furnish Lender with an Officer’s Certificate
setting forth (i) the original principal amount of the Loan, (ii) the unpaid
principal amount of the Loan, (iii) the Applicable Interest Rate of the Loan,
(iv) the date installments of interest and/or principal were last paid, (v) any
offsets or defenses to the payment of the Debt, if any, (vi) that the Note, this
Agreement, the Pledge Agreement and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification and (vii) such other factual matters that are
reasonably requested by Lender.

 

84

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall cause to be delivered to
Lender, within ten (10) days of Lender’s request, tenant estoppel certificates
from Master Tenant in form and substance reasonably satisfactory to Lender.

 

(c)                                  Borrower shall cause to be delivered to
Lender, within ten (10) days of Lender’s request, tenant estoppel certificates
from each Operator in form and substance reasonably satisfactory to Lender.

 

(d)                                 After request by Borrower, Lender shall,
within ten (10) days, furnish Borrower with a certificate setting forth the
items provided for in clauses (i) through (iv) of Section 5.1.15(a) and whether
there is any outstanding notice of default given by Lender. After request by
Borrower, Lender shall direct Mortgage Lender, to furnish Borrower, within ten
(10) days of such request, a certificate setting forth the items provided for in
clauses (i) through (iv) of Section 5.1.15(a) of the Mortgage Loan Agreement and
whether there is any outstanding notice of default given by Mortgage Lender.
After request by Borrower, Lender shall direct Senior Mezzanine Lender, to
furnish Borrower, within ten (10) days of such request, a certificate setting
forth the items provided for in clauses (i) through (iv) of Section 5.1.15 of
the applicable Senior Mezzanine Loan Agreement and whether there is any
outstanding notice of default given by the applicable Senior Mezzanine Lender.

 

5.1.16.           Performance by Borrower. Borrower shall observe, perform and
fulfill each and every covenant, term and provision of each Loan Document
executed and delivered by, or applicable to it, and shall pay when due all
costs, fees and expenses as required thereunder. Borrower shall not enter into
or otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to it without the prior consent of Lender.

 

5.1.17.           Loan Proceeds. Borrower shall use the proceeds of the Loan
received by it on the Closing Date only for the purposes set forth in
Section 2.1.4.

 

5.1.18.           Ground Lease. Borrower shall cause Mortgage Borrower, at its
sole cost and expense, to promptly and timely perform and observe in all
material respects all the material terms, covenants and conditions required to
be performed and observed by Mortgage Borrower as lessee under each Ground Lease
(including, but not limited to, the payment of all rent, additional rent,
percentage rent and other charges required to be paid under each Ground Lease)
and to timely perform, observe and be in compliance with the covenants set forth
in Section 5.1.18 of the Mortgage Loan Agreement.

 

5.1.19.           Required Repairs. Borrower shall cause Mortgage Borrower and
Maryland Owner to comply with the covenants set forth in Section 5.1.19 of the
Mortgage Loan Agreement.

 

5.1.20.           South Carolina Management Agreement. Borrower shall cause each
South Carolina Mortgage Borrower to comply with the covenant set forth in
section 5.1.20 of the Mortgage Loan Agreement.

 

5.1.21.           No Joint Assessment. Borrower shall not cause or permit
Mortgage Borrower or Maryland Owner to suffer or permit (except with respect to
any of the Properties for

 

85

--------------------------------------------------------------------------------


 

which same exists as of the date hereof) or initiate the joint assessment of any
Individual Property (a) with any other real property constituting a tax lot
separate from such Individual Property and which is not itself included among
the Properties, and (b) which constitutes real property with any portion of such
Individual Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Individual Property.

 

5.1.22.           Leases. Borrower shall not execute (or permit Mortgage
Borrower or Maryland Owner to execute) any Lease for all or any portion of any
Individual Property (a “New Lease”), except for the Master Lease, the Operating
Lease and any Non-Material Lease, without Lender’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Borrower
shall cause to be performed at all times promptly and faithfully in all material
respects and subject to any grace and cure periods set forth therein, if any,
all of the material covenants, conditions and agreements contained in the Master
Lease, now or hereafter existing, on the part of the landlord and tenant
thereunder to be kept and performed. Borrower shall not permit Mortgage Borrower
or Maryland Owner to do or cause to be done or to be suffered to be done any act
that would reasonably be expected to result in a default by Mortgage Borrower or
Maryland Owner under the Master Lease, a default by Master Tenant under any
Operating Lease or permit the Master Tenant or the Operator thereunder to
withhold any payment of Rent and, shall not assign, sublet or otherwise
Transfer, except for Permitted Encumbrances, or permit the assignment, sublet or
other Transfer of, the Master Lease or the Operating Lease or any Rents
thereunder or other payments. Borrower, at no cost or expense to Lender, shall
cause to be performed and observed each and every material condition and
covenant under the Master Lease to be performed or observed by the landlord
thereunder and enforce (short of termination) the performance and observance by
Master Tenant of each and every material condition and covenant under the Master
Lease to be performed or observed by the tenant thereunder, and shall, through
the exercise of its rights under the Master Lease, cause the Master Tenant to
enforce (short of termination) the performance and observance by the Operator of
each and every material covenant and condition under the Operating Lease to be
performed by the tenant thereunder. Borrower shall not, without the prior
written consent of Lender, permit the modification, amendment, supplement or
restatement of the Master Lease or the Operating Lease (provided, however, that
an Operating Lease may be terminated and/or surrendered and the Master Lease may
be amended to reflect same solely in connection with a Permitted Release,
Unlicensed Facility Release, Affected Property Release, Limited Cure Release or
substitution of an Individual Property pursuant to Sections 2.6, 5.1.28, 6.4(d),
8.1(c) and 2.5 of the Mortgage Loan Agreement, respectively and pursuant to
Sections 2.6, 5.1.33, 8.1(c) and 2.5 hereof), or permit the termination or
surrender of the Master Lease or the Operating Lease, or permit the release or
waiver of the Master Tenant or the Operator from the performance or observance
of any material obligation or condition under the Leases (other than
Non-Material Leases), and at all times during the term of the Loan, and each
Operator shall guaranty the payment obligations of each other Operator under its
respective Operating Lease. Except with respect to occupancy or residency
agreements for residents at the Facilities and Non-Material Leases, Borrower
shall not permit the prepayment of any rents under the Leases for more than one
(1) month prior to the due date thereof. Notwithstanding the foregoing, Lender
shall not unreasonably withhold its consent to any modification, amendment or
waiver of any provision of an Operating Lease or the Master Lease as may be
reasonably necessary to comply with the requirements of this

 

86

--------------------------------------------------------------------------------


 

Agreement, any other Loan Document or any Mortgage Loan Document, any Legal
Requirement or Health Care Requirement, or that makes the provisions of the
Operating Lease and/or the Master Lease consistent with the provisions of this
Agreement, any other Loan Document or any Mortgage Loan Document.
Notwithstanding anything contained in this Section 5.1.22 to the contrary,
(a) Lender’s consent to any material amendment, modification, supplement or
restatement of the Master Lease shall also be conditioned on (1) the delivery by
Borrower of an Additional Insolvency Opinion and an Additional True-Lease
Opinion acceptable to Lender and (2) the satisfaction of the applicable REIT
Representations and Covenants related to Leases, and (b) Lender’s consent to
(i) any New Lease other than Non-Material Leases, (ii) any assignment of any
Lease (or of any interest therein) or (iii) any material amendment, material
modification, material supplement or material restatement of any Lease (other
than Non-Material Leases) shall also be conditioned on (1) the delivery by
Borrower of an Additional Insolvency Opinion and an Additional True-Lease
Opinion acceptable to Lender and (2) the satisfaction of the applicable REIT
Representations and Covenants related to Leases.

 

5.1.23.           Alterations. (a) Borrower shall obtain Lender’s prior consent
to any alterations to any Improvements, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations (i) that are
permitted to be made by Operator under the Operating Lease without Borrower’s
consent (or if Borrower does not have any discretion to withhold such consent
under the terms of the Operating Lease) and (ii) that could not reasonably be
expected to have a Material Adverse Effect; provided that, in all cases, such
alterations (A) do not adversely affect any structural component of any
Improvements or any HVAC system or other building system such as electrical,
plumbing and vertical transport contained in any Improvements and the aggregate
cost thereof does not exceed, with respect to any Individual Property, the
greater of (i) Five Million Dollars ($5,000,000.00) and (ii) five percent (5%)
of the Allocated Loan Amount (as defined in the Mortgage Loan Agreement) for
such Individual Property, or (B) are performed in connection with the
Restoration of an Individual Property after the occurrence of a Casualty in
accordance with the terms and provisions of this Agreement, the Senior Mezzanine
Loan Agreement and the Mortgage Loan Agreement. If the total unpaid amounts due
and payable with respect to alterations to the Improvements at any Individual
Property (other than such amounts already reserved pursuant to Article VI, and
amounts to be paid or reimbursed by tenants under the Leases (other than the
Master Lease or any Operating Lease) (the “Remaining Costs”)) shall at any time
exceed the Individual Property Threshold Amount, or in the event that the
Remaining Costs do not exceed the Individual Property Threshold Amount but the
Remaining Costs in respect of all alterations to the Improvements at the
Property (in the aggregate and calculated including the Remaining Costs under
such Individual Property (such amount, the “Aggregate Remaining Costs”)) shall
at any time exceed the Aggregate Property Threshold Amount (the Individual
Property Threshold Amount or the Aggregate Property Threshold Amount, as
applicable, the “Threshold Amount”), Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following (the
“Alteration Security”): (A) cash, (B) U.S. Obligations, or (C) other securities
having a rating acceptable to Lender. Such security shall be in an amount equal
to the excess of the Remaining Costs or the Aggregate Remaining Costs, as
applicable, over the applicable Threshold Amount and, provided no Event of
Default shall occurred and be continuing, Lender shall disburse, from time to
time (but not more than once in any calendar month, a portion of such security
consisting of cash to pay or

 

87

--------------------------------------------------------------------------------


 

reimburse Borrower, at Borrower’s request, for the payment of costs and expenses
incurred in respect of such alterations, as evidenced by an Officer’s
Certificate of Borrower. Provided no Event of Default shall be continuing, at
such time as Lender shall have determined in its reasonable discretion that the
remaining total unpaid amounts due and payable with respect to an alteration is
less than the applicable Threshold Amount, Lender shall promptly return to
Borrower any portion of the Alteration Security with respect to such alteration
(if any) then remaining on deposit with Lender. Borrower shall be relieved of
any obligation to deliver an Alteration Security in accordance with this
Section 5.1.23(a) so long as Mortgage Borrower has complied with its identical
obligations set forth in Section 5.1.23(a) of the Mortgage Loan Agreement, or
alternatively, any Senior Mezzanine Borrower has complied with its identical
obligations set forth in Section 5.1.23(a) of the applicable Senior Mezzanine
Loan Agreement.

 

(b)           With respect to any alteration proposed by Borrower which requires
Lender’s prior approval pursuant to Section 5.1.23(a), Borrower shall deliver to
Lender detailed plans, specifications and a budget for the proposed alteration,
together with all materials, financial statements and any other information (and
in such detail) as reasonably requested by Lender in order to evaluate such
proposed alteration. Any proposed alteration which is approved by Lender
hereunder shall only extend to the proposed alteration as detailed in the plans
and specifications and in the financial and other information with respect
thereto delivered to Lender in accordance with this Section 5.1.23(b), subject
to immaterial modifications, and Borrower shall be required to resubmit to
Lender for its approval in accordance with this Section 5.1.23 any proposed
alteration which does not satisfy the foregoing condition, which re-submittal
shall indicate the changes from the plans and specifications and/or the
financial or other information with respect to the proposed alteration delivered
to Lender in connection with this Section 5.1.23.

 

5.1.24.    Certain Further Covenants. Borrower further covenants and agrees with
Lender as follows:

 

(a)           The operations conducted or to be conducted at each Facility shall
at all times, at a minimum, be conducted in a manner consistent with material
Health Care Requirements and, in connection therewith, Borrower covenants that:

 

(i)            Intentionally Omitted;

 

(ii)           each Facility will be operated in compliance with applicable
material Legal Requirements and material Health Care Requirements relating
thereto and all Health Care Licenses except as would not reasonably be expected
to have, and does not have, a Material Adverse Effect, and except as provided in
the next sentence, without reduction in the number of licensed beds or units or
beds or units authorized for use in Medicare or Medicaid reimbursement programs,
managed care company, insurance company, or other third-party payor
reimbursement programs. In addition, for so long as (A) no Event of Default is
continuing, and (B) the Operator is wholly owned and controlled by Manor Care
and Manor Care’s current management team or a management team with a
substantially equivalent level of experience is in place, the restriction under
this clause (ii) on reducing beds and units shall not apply except that, during
the continuance of a Trigger Period, if clauses (A) and (B) above are satisfied,
such

 

88

--------------------------------------------------------------------------------


 

restriction shall apply, provided, however, that Operator shall have the right
to so reduce beds and units by an amount of not more than 5% of the aggregate
number of beds or more than 5% of the aggregate number of units in all
Facilities; and

 

(iii)          the Facilities will be operated in a manner that will not result
in a material reduction, suspension, denial or elimination of reimbursement for
services from, or material recoupment by, Medicare or Medicaid, or any managed
care company, insurance company, or other third-party payor except as would not
reasonably be expected to have, and does not have, a Material Adverse Effect.

 

(b)           Except as permitted under the Master Lease or Operating Lease or
otherwise permitted hereunder, Borrower shall not permit Mortgage Borrower or
Maryland Owner to (without Lender’s prior written consent) assign or transfer,
except to Master Tenant or Operator, or permit Master Tenant or any Operator to
assign or transfer any of its interest in any Health Care Licenses or
reimbursement contracts (including rights to payment thereunder), including any
Medicare, Medicaid, managed care company, insurance company, or other material
third-party payor agreements, pertaining to Mortgage Borrower, Maryland Owner,
Master Tenant or Operator or any Facility, except in each case to a de minimis
extent.

 

(c)           Borrower shall or shall direct Master Tenant and Operator to (and
shall enforce Master Tenant’s or Operator’s respective obligations under the
Master Lease and Operating Lease to) (i) during the continuance of an Event of
Default or a Trigger Period, furnish Lender, within thirty (30) days of the
receipt by Borrower from Mortgage Borrower and Maryland Owner (or Master Tenant
or Operator, as the case may be), of the annual Medicaid reimbursement rate
sheets and the Medicare published rates, and any amendments thereto, and
(ii) file all required Medicare or Medicaid cost reports on or prior to the date
such reports are due.

 

(d)           Borrower shall not permit Mortgage Borrower, Maryland Owner,
Master Tenant, Operator or any Facility to, other than in the normal course of
business, change the terms of any of the Medicare, Medicaid, or material
third-party payor programs or its normal billing payment or reimbursement
policies and related procedures, including the amount and timing of finance
charges, fees and write-offs, in each case in any material respect.

 

(e)           If, with respect to any Facility, Mortgage Borrower, Maryland
Owner, Master Tenant or Operator shall receive a notice of the termination or
decertification of any Medicare, Medicaid or third party payor contract or
provider agreement, then Borrower shall promptly deliver (or cause Mortgage
Borrower and Maryland Owner to deliver) to Lender a copy thereof and, with
respect to such Facility, Borrower shall direct Master Tenant and Operator to
(and shall enforce Master Tenant’s and Operator’s respective obligations under
the Master Lease and Operating Lease to) furnish Lender, within ten
(10) Business Days of receipt but at least five (5) days prior to the earliest
date on which Mortgage Borrower and Maryland Owner (or Master Tenant and
Operator, as the case may be) is required to take any action with respect
thereto, a copy of any Medicare, Medicaid or other licensing or accreditation or
ranking agency or entity survey, report, warning letter or notice and any
statement of deficiencies that resulted in such termination or decertification
and within the time period required by the particular agency for furnishing a
plan of correction also furnish or cause to be furnished to Lender a copy of the

 

89

--------------------------------------------------------------------------------


 

plan of correction generated from such survey, report, warning letter or notice
for Operator and any subsequent correspondence related thereto. In all events,
Borrower shall direct Master Tenant and Operator to (and shall enforce Master
Tenant’s and Operator’s respective obligations under the Master Lease and
Operating Lease to) correct or cause to be corrected any deficiency, the curing
of which is a condition of continued licensure or of full participation in
Medicare or Medicaid or a care program offered by an insurance company, managed
care company or other third-party payor by the date required for cure by such
agency or entity (plus extensions granted by such agency or entity).

 

(f)            Borrower shall direct Master Tenant and Operator to (and shall
enforce Master Tenant’s and Operator’s respective obligations under the Master
Lease and Operating Lease to) furnish Lender, promptly after receipt thereof by
Borrower (or Master Tenant or Operator, as the case may be), any other notices
or charges issued relating to the non-compliance by Mortgage Borrower or
Maryland Owner (or Master Tenant or Operator, as the case may be) with any
Health Care Authority, insurance company, managed care company or other
third-party payor Legal Requirements or Health Care Requirements, Health Care
Licenses, certificates, authorizations or approvals which would reasonably be
expected to, or do, have a Material Adverse Effect.

 

(g)           Borrower shall furnish Lender, within ten (10) days of receipt by
Mortgage Borrower or Maryland Owner, any and all notices (regardless of form)
from any Health Care Authority that Mortgage Borrower’s, Maryland Owner’s,
Master Tenant’s or Operator’s license, or Medicare or Medicaid certification by
any Health Care Authority, is being revoked or suspended or to materially fine,
materially penalize or impose remedies of a material nature upon Mortgage
Borrower, Maryland Owner, Master Tenant or Operator.

 

(h)           No Health Care License with respect to a Facility shall be
(i) transferred to any location other than the applicable Facility except in
each case to a de minimis extent or (ii) pledged as collateral security (other
than any pledge as collateral security to Corporate Loan Lender which pledge is
subject to the interests of (A) the landlord under the Operating Lease and
(B) Mortgage Lender under the Mortgage Loan, including the Liens and security
interests of the Mortgage Loan Documents). The preceding sentence shall not
preclude a Facility from transferring a Health Care License to a replacement
facility in accordance with Legal Requirements and Health Care Requirements and
in doing so such Facility will meet any Loan Document requirements and Mortgage
Loan Document requirements.

 

(i)            Except as would not reasonably be expected to have, and does not
have, a Material Adverse Effect, no Tenant, Operator or Facility shall take any
action to rescind, withdraw, revoke, amend, modify, supplement or otherwise
alter the nature, tenor or scope of any Health Care License or applicable
provider payment program participation.

 

Certain covenants contained in this Section 5.1.24 are subject to a Material
Adverse Effect qualifier. If Borrower shall become aware of any material event,
condition or omission that would have constituted a breach of any such covenant
if same were not subject to a Material Adverse Effect qualifier, then Borrower
shall cause Mortgage Borrower or Maryland Owner to commence promptly in the
ordinary course of business and diligently pursue to completion the cure of such
event, condition or omission in all material respects.

 

90

--------------------------------------------------------------------------------


 

5.1.25.    South Carolina Conditions. Borrower shall use commercially reasonable
efforts to cause to be satisfied the South Carolina Conditions within one
(1) year of the Closing Date (as such period may be extended by Lender in its
reasonable discretion so long as Borrower or Mortgage Borrower is diligently
proceeding in good faith to so satisfy the South Carolina Conditions). Borrower
shall cause Mortgage Borrower or Maryland Owner to in writing keep Lender
apprised of the status of the efforts to satisfy the South Carolina Conditions.

 

5.1.26.    Zoning Compliance. Borrower shall cause Mortgage Borrower and
Maryland Owner to (i) use commercially reasonable efforts to remedy all zoning
and related matters and violations set forth on Schedule 5.1.26 as expeditiously
as is commercially reasonable, and (ii) furnish Lender with reasonably
satisfactory evidence of the foregoing, all in a commercially reasonable manner.

 

5.1.27.    Replacements. Borrower shall cause Mortgage Borrower and Maryland
Owner to spend on Replacements with respect to each Facility, in each calendar
year, an amount equal to $300 multiplied by the aggregate number of beds at the
applicable Facility.

 

5.1.28.    Mortgage Loan Reserve Funds. (a) Borrower shall cause Mortgage
Borrower to deposit and maintain each of the Mortgage Loan Reserve Funds in
accordance with the terms of the Mortgage Loan Agreement as more particularly
set forth in Article VII of the Mortgage Loan Agreement and to perform and
comply with all the terms and provisions relating thereto. Borrower grants to
Lender a first-priority perfected security interest in Borrower’s interest in
each of the Mortgage Loan Reserve Funds, if any, subject to the prior rights of
Mortgage Lender, and any and all monies now or hereafter deposited in each
Mortgage Loan Reserve Fund as additional security for payment of the Debt to the
extent Borrower has an interest in same. Subject to the qualifications regarding
Mortgage Lender’s interest in the Mortgage Loan Reserve Funds, if any, until
expended or applied in accordance with the Mortgage Loan Documents or the Loan
Documents, Borrower’s interest in the Mortgage Loan Reserve Funds, if any, shall
constitute additional security for the Debt and, during the continuance of an
Event of Default, Lender may, in addition to any and all other remedies
available to Lender but subject to all prior rights of Mortgage Lender with
respect thereto, apply any sums then present in any or all of the Mortgage Loan
Reserve Funds to the payment of the Debt in any order in its sole discretion.

 

(b)           Borrower shall cause Senior Mezzanine Borrower to deposit and
maintain each of the Senior Mezzanine Loan Reserve Funds as more particularly
set forth in Article VII of each Senior Mezzanine Loan Agreement and to perform
and comply with all the terms and provisions relating thereto. Borrower grants
to Lender a first-priority perfected security interest in Borrower’s interest in
each of the Senior Mezzanine Loan Reserve Funds, if any, subject to the prior
rights of Senior Mezzanine Lender, and any and all monies now or hereafter
deposited in each Senior Mezzanine Loan Reserve Fund as additional security for
payment of the Debt to the extent Borrower has an interest in same. Subject to
the qualifications regarding Senior Mezzanine Lender’s interest in the Senior
Mezzanine Loan Reserve Funds, if any, until expended or applied in accordance
with the Senior Mezzanine Loan Documents or the Loan Documents, Borrower’s
interest in the Senior Mezzanine Loan Reserve Funds, if any, shall constitute
additional security for the Debt and, during the continuance of an Event of
Default, Lender may, in addition to any and all other remedies available to
Lender, but subject to all prior

 

91

--------------------------------------------------------------------------------


 

rights of Senior Mezzanine Lender, apply any sums then present in any or all of
the Senior Mezzanine Loan Reserve Funds to the payment of the Debt in any order
in its sole discretion.

 

5.1.29.    Notices. Borrower shall give notice to Lender as follows:

 

(a)           of any event of default (taking into account all applicable
notice, grace and cure periods) under any Contractual Obligation of Borrower,
or, to the knowledge of Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal or Guarantor that could reasonably be expected to have
a Material Adverse Effect on Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, the ability of Borrower to perform under the Loan
Documents, the ability of Senior Mezzanine Borrower to perform under the Senior
Mezzanine Loan Documents, the ability of Mortgage Borrower and Maryland Owner to
perform under the Mortgage Loan Documents, the rights and remedies of Lender
under the Loan Documents, the rights and remedies of Senior Mezzanine Borrower
under the Senior Mezzanine Loan Documents or the rights and remedies of Mortgage
Borrower and Maryland Owner under the Mortgage Loan Documents;

 

(b)           of any Senior Mezzanine Loan Event of Default or any Mortgage Loan

Event of Default;

 

(c)           of any requests (and provide Lender any documentation with respect
to such request) by Mortgage Borrower for disbursements of (or increases in) any
of the Mortgage Reserves or of a release of Net Proceeds; and

 

(d)           of any notice sent by or to Mortgage Borrower or Maryland Owner
under the Mortgage Cash Management Agreement, including, without limitation,
each disbursement instruction.

 

5.1.30.    Special Distributions. On each date on which amounts are required to
be disbursed to the Seventh Mezzanine Deposit Account pursuant to the terms of
the Cash Management Agreement or are required to be paid to Lender under any of
the Loan Documents, Borrower shall exercise its rights under the Sixth Mezzanine
Borrower Company Agreement to cause Sixth Mezzanine Borrower to make to Borrower
a distribution in an aggregate amount such that Lender shall receive the amount
required to be disbursed to the Seventh Mezzanine Deposit Account or otherwise
paid to Lender on such date; provided, such distribution does not violate the
provisions of the Mortgage Loan Agreement.

 

5.1.31.    Curing. Lender shall have the right, but shall not have the
obligation, to exercise Borrower’s rights, if any, under the Sixth Mezzanine
Borrower Company Agreement (a) after prior notice, to cure an Event of Default
under the Sixth Mezzanine Loan Agreement and (b) to satisfy any Liens, claims or
judgments against the Property (except for Liens permitted by the Mortgage Loan
Documents) or any Senior Mezzanine Collateral, in the case of either (a) or
(b) unless Borrower, Senior Mezzanine Borrower or Mortgage Borrower shall be
diligently pursuing remedies to cure to Lender’ s reasonable satisfaction.
Borrower shall reimburse Lender on demand for any and all costs paid by Lender
in connection with curing any such Senior Mezzanine Loan Event of Default or
Mortgage Loan Event of Default or satisfying any such Liens, claims or judgments
against any of the Senior Mezzanine Collateral or the Property.

 

92

--------------------------------------------------------------------------------


 

5.1.32.    Mortgage Borrower Covenants. Borrower shall cause Mortgage Borrower
to comply with all obligations with which Mortgage Borrower has covenanted to
comply under the Mortgage Loan Agreement and all other Mortgage Loan Documents
(including, without limitation, those certain affirmative and negative covenants
set forth in Article V of the Mortgage Loan Agreement, regardless of whether the
Mortgage Loan has been repaid and satisfied in full or otherwise terminated)
unless otherwise consented to in writing by Lender; provided, that in no event
shall a breach of this Section 5.1.32 provide Lender an independent right to
declare an Event of Default hereunder prior to the time when Mortgage Lender
would have the right to declare a Mortgage Loan Event of Default with regard to
the breach or default under the Mortgage Loan Agreement which gave rise to such
non-compliance under this Section 5.1.32.

 

5.1.33     Unlicensed Facilities. In the event that (A)(i) any Health Care
License reasonably necessary for the operation of the Facility in question shall
not be issued to the Operator that is the tenant under the Operating Lease
relating to such Facility, or (ii) any Health Care License referred to in clause
(i) above shall be terminated or revoked or otherwise become ineffective
pursuant to a final judgment or determination of any administrative or judicial
reconsideration, appeal, challenge or other proceeding relating to the initial
issuance of the applicable Health Care License, and (B) as a result thereof, the
applicable Facility shall be closed or placed in a receivership or trusteeship
or other similar mechanism (which is not subject to appeal) or on account
thereof the applicable Operator is permanently prevented from receiving payments
from patients, residents, any third party payor, Medicare or Medicaid with
respect to such Facility, then Borrower shall, within ninety (90) days after the
occurrence of the foregoing, make a prepayment of the Loan in an amount equal to
the Allocated Loan Amount for such Individual Property (the “Unlicensed Facility
Release Amount”), cause Mortgage Borrower and Maryland Owner to obtain the
release of such Individual Property from the Lien of the Mortgage thereon in
accordance with Section 2.6 of the Mortgage Loan Agreement (each such release,
an “Unlicensed Facility Release”) and comply with the applicable provisions of
Section 2.6 hereof.

 

5.1.34.    Supplemental Health Care Opinions. Borrower shall, by no later than
January 31, 2008, (i) deliver to Lender, with respect to each State in which an
Individual Property is located, a legal opinion (the “Required Opinion”) in form
and substance and rendered by counsel reasonably acceptable to Lender, opining
that the execution and delivery by HCR Manor Care Services, Inc. (“HMS”), and
each Operator operating a Facility in such State of the Corporate Services
Agreement, and the performance by HMS and each such Operator thereunder does not
violate any Health Care Requirements, or (ii) comply with the provisions of the
second sentence of this Section 5.1.34. In the event that Borrower shall fail
not deliver to Lender any of such Required Opinion by January 31, 2008, then
Borrower shall promptly cause to be amended such Corporate Services Agreement
(with respect to each applicable State for which Lender has not received the
Required Opinion) to provide that the compensation thereunder is not based upon
a percentage of revenue, net revenue, earnings or similar compensation
structure, but based upon a fixed dollar amount which is fair and reasonable
pursuant to Health Care Requirements. If, subsequent to January 31, 2008,
Borrower shall deliver a Required Opinion which was not previously delivered
with respect to a State, then Borrower may cause Mortgage Borrower and Maryland
Owner to amend the Corporate Services

 

93

--------------------------------------------------------------------------------


 

Agreement to provide for such compensation which is permissible pursuant to such
Required Opinion.

 

5.1.35.    Senior Mezzanine Borrower Covenants. Borrower shall cause Senior
Mezzanine Borrower to comply with all obligations with which Senior Mezzanine
Borrower has covenanted to comply under the applicable Senior Mezzanine Loan
Agreement and all other applicable Senior Mezzanine Loan Documents (including,
without limitation, those certain affirmative and negative covenants set forth
in Article V of the applicable Senior Mezzanine Loan Agreement, regardless of
whether such Senior Mezzanine Loan has been repaid and satisfied in full or
otherwise terminated) unless otherwise consented to in writing by Lender;
provided, that in no event shall a breach of this Section 5.1.35 provide Lender
an independent right to declare an Event of Default hereunder prior to the time
when Senior Mezzanine Lender would have the right to declare a Senior Mezzanine
Loan Event of Default with regard to the breach or default under the applicable
Senior Mezzanine Loan Agreement which gave rise to such non-compliance under
this Section 5.1.35.

 

Section 5.2.           Negative Covenants. Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1.      Operation of Properties. (a) Borrower shall not, without Lender’s
prior consent: (i) permit to be surrendered, terminated or canceled the Master
Lease or, unless in connection with a Permitted Release, Unlicensed Facility
Release, Affected Property Release or Limited Cure Release of an Individual
Property in accordance with Section 2.6, 5.1.28, 6.4(d)
or 8.1(c) of the Mortgage Loan Agreement and Section 2.6, 5.1.33 or 8.1(c) of
this Agreement, or the substitution of an Individual Property in accordance with
Section 2.5 of the Mortgage Loan Agreement and Section 2.5 of this Agreement,
any of the Operating Leases; (ii) reduce or consent to the reduction of (or
permit the reduction or the consent to the reduction) of the term of the Master
Lease or any of the Operating Leases; (ii) permit the reduction or the consent
to the reduction of the term of the Master Lease or any of the Operating Leases;
(iii) permit to be decreased or the consent to the decrease of the amount of any
rent or other charges payable under the Master Lease or, unless in connection
with a Permitted Release, Unlicensed Facility Release, Affected Property Release
or Limited Cure Release of an Individual Property in accordance with
Section 2.6, 5.1.28, 6.4(d) or 8.1(c) of the Mortgage Loan Agreement and
Section 2.6, 5.1.33 or 8.1(c) of this Agreement, or the substitution of an
Individual Property in accordance with Section 2.5 of the Mortgage Loan
Agreement and Section 2.5 of this Agreement, any of the Operating Leases;
(iv) permit other than pursuant to the Corporate Loan, any Master Tenant or,
Operator to, further Transfer, convey, assign, sell, mortgage, encumber, pledge,
hypothecate, grant a security interest in, grant an option or options with
respect to, or otherwise dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, whether or not for
consideration) the Security Agreement (as defined in the Collateral Assignment
of Security Agreement (as defined in the Mortgage Loan Agreement)) or the
Collateral (as defined in the Collateral Assignment of Security Agreement (as
defined in the Mortgage Loan Agreement)), or (v) otherwise permit to be
modified, changed, supplemented, altered, amended, waived or released any of the
material rights and remedies of Mortgage Borrower, Maryland Owner, Master Tenant
or any Operator under any of the Leases (other than Non-Material Leases) other
than any amendment of the Master Lease to release an Individual Property
therefrom on account of a Permitted Release, Unlicensed Facility Release,
Affected Property Release or Limited Cure

 

94

--------------------------------------------------------------------------------


 

Release of an Individual Property in accordance with Section 2.6, 5.1.28,
6.4(d) or 8.1(c) of the Mortgage Loan Agreement and Section 2.6, 5.1.33 or
8.1(c) of this Agreement (provided that Lender shall not unreasonably withhold
its consent to any modification, change, supplement, alteration, amendment,
waiver or release of the Operating Lease as may be reasonably necessary to
comply with the requirements of this Agreement or any other Loan Document,
Mortgage Loan Document or any Health Care Requirements).

 

(b)           Borrower shall not permit to be entered into any agreement for the
management of the Properties (or any portion thereof) without Lender’s prior
written consent (which consent of Lender shall not be unreasonably withheld).

 

(c)           During the continuance of an Event of Default, Borrower shall not
exercise any rights, make any decisions, grant any approvals or otherwise take
any action under the Master Lease or any Operating Lease or any management
agreement without, in each instance, the prior written consent of Lender, which
consent may be withheld in Lender’s sole discretion.

 

(d)           Borrower shall not permit South Carolina Mortgage Borrower to,
without Lender’s prior consent: (i) surrender, terminate or cancel (or permit to
be surrendered, terminated or canceled) any South Carolina Management Agreement;
(ii) reduce or consent to the reduction of (or permit the reduction or the
consent to the reduction of) the term of any South Carolina Management
Agreement; (iii) decrease or consent to any decrease (or permit to be decreased
or the consent to the decrease) of the amount of any management fees or other
charges payable under any South Carolina Management Agreement; (iv) further
convey, assign, sell, encumber, pledge, hypothecate, grant a security interest
in, or otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, whether or not for
consideration) its interest under any South Carolina Management Agreement or any
portion thereof; or (v) otherwise modify, change, supplement, alter or amend, or
waive or release (or permit to be modified, changed, supplemented, altered,
amended, waived or released) in any material respect any of the rights and
remedies of Master Tenant, or any South Carolina Operator, under any South
Carolina Management Agreement (provided that Lender shall not unreasonably
withhold its consent to any modification, change, supplement, alteration,
amendment, waiver or release of any South Carolina Management Agreement as may
be reasonably necessary to comply with the requirements of this Agreement or any
other Loan Document or any Health Care Requirements).

 

5.2.2.      Liens. Borrower shall not cause or permit any Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner to create, incur, assume or suffer
to exist any Lien on any portion of any Individual Property, any of the Senior
Mezzanine Collateral or any of the Collateral or permit any such action to be
taken, except:

 

(a)           Permitted Encumbrances;

 

(b)           Liens created by or permitted pursuant to the Loan Documents, the
Senior Mezzanine Loan Documents or the Mortgage Loan Documents;

 

(c)           Liens for Taxes or Other Charges not yet due and payable; and

 

95

--------------------------------------------------------------------------------


 

(d)           Solely as relates to the Personal Property, the Corporate Loan.

 

5.2.3.      Dissolution. Borrower shall not, nor shall it permit Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or Operator
to, (a) engage in any dissolution, liquidation or consolidation or merger with
or into any other Person, (b) engage in any business activity not related to
(i) in the case of Borrower, ownership of the Collateral, (ii) in the case of
Senior Mezzanine Borrower, ownership of the Senior Mezzanine Collateral,
(iii) in the case of Mortgage Borrower or Maryland Owner, the ownership and
operation of the Properties and (iv) in the case of Master Tenant and Operator,
the leasing and operation of the Properties and guaranties of obligations under
the Corporate Loan, (c) Transfer, lease or sell, in one transaction or any
combination of transactions, its assets or all or substantially all of its
properties or assets (except to the extent expressly pennitted by the Loan
Documents), (d) modify, amend, waive or terminate its organizational documents
in any material respect or its qualification and good standing in any
jurisdiction or (e) cause or permit the Principal to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate the certificate of formation of the
Principal in any material respect, in each case, without obtaining the prior
consent of Lender.

 

5.2.4.      Change in Business. Borrower shall not permit, allow or otherwise
cause Mortgage Borrower (other than Maryland Borrower) and Maryland Owner to
enter into any line of business other than the ownership and operation of the
Properties, or make any material change in the scope or nature of its business
or activities incidental thereto or undertake or participate in activities other
than the continuance of its present business consistent with past practices.
Borrower shall not permit, allow or otherwise cause Senior Mezzanine Borrower to
enter into any line of business other than the ownership and operation of the
Senior Mezzanine Collateral, or make any change in the scope or nature of its
business or activities incidental thereto or undertake or participate in
activities other than the continuance of its present business. Borrower shall
not enter into any line of business other than the ownership of the Collateral,
or make any material change in the scope or nature of its business or activities
incidental thereto or undertake or participate in activities other than the
continuance of its present business. Borrower shall not permit Maryland Borrower
to enter into any line of business other than its current line of business, or
make any material change in the scope or nature of its business or activities
incidental thereto or undertake or participate in activities other than the
continuance of its present business consistent with past practices.

 

5.2.5.      Debt Cancellation. Borrower shall not, nor shall it permit Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or Operator
to, cancel or otherwise forgive or release any claim or debt owed to it by any
Person, except in the ordinary course of its business in accordance with past
practices.

 

5.2.6.      Zoning. Borrower shall not initiate or consent to or permit Mortgage
Borrower and Maryland Owner to initiate or consent to any zoning
reclassification of all or any portion of any Individual Property or seek any
variance under any existing zoning ordinance or use or permit the use of all or
any portion of any Individual Property in any manner that could result in such
use becoming a non-conforming use under any zoning ordinance or any other
applicable land use law, rule or regulation, without the prior written consent
of Lender.

 

96

--------------------------------------------------------------------------------


 

5.2.7.      Ground Lease. (a) Borrower shall not permit any Leasehold Borrower,
without Lender’s prior written consent, to fail to exercise any option or right
to renew or extend the term of the applicable Ground Lease in accordance with
the terms of such Ground Lease, and shall give immediate notice to Lender
thereof and shall execute, acknowledge, deliver and record any document
requested by Lender to evidence the Lien of the Mortgage on such extended or
renewed lease term.

 

(b)           Borrower shall not permit any Leasehold Borrower to waive, excuse,
or in any way release or discharge the ground lessor under any Ground Lease of
or from such ground lessor’s material obligations, covenants and/or conditions
under the related Ground Lease without the prior written consent of Lender.

 

(c)           Borrower shall not permit any Leasehold Borrower to, without
Lender’s prior written consent, surrender, terminate, forfeit, or suffer or
permit the surrender, termination or forfeiture of, or change, modify, amend,
supplement or restate, any Ground Lease. Consent to one change, modification,
amendment, supplement or restatement shall not be deemed to be a waiver of the
right to require consent to other, future or successive changes, modifications,
amendments, supplements or restatements. Any acquisition of ground lessor’s
interest in any Ground Lease by Mortgage Borrower, Maryland Owner or any
Affiliate thereof shall be accomplished by Mortgage Borrower or Maryland Owner
in such a manner so as to avoid a merger of the interests of ground lessor and
ground lessee in such Ground Lease, unless consent to such merger is granted by
Lender.

 

(d)           Borrower shall not permit any Leasehold Borrower to fail to pay
any rent, additional rent or other charge payable under any Ground Lease as and
when such rent or other charge is due (unless waived in writing by the ground
lessor under such Ground Lease).

 

(e)           Borrower shall not permit to occur any event of default (beyond
any applicable notice, grace or cure periods) by any Leasehold Borrower, as
tenant under the related Ground Lease, in the observance or performance of any
term, covenant or condition of such Ground Lease on the part of such Leasehold
Borrower, to be observed or performed (unless waived in writing by the ground
lessor under such Ground Lease).

 

5.2.8.      Principal Place of Business and Organization. Borrower shall not
(nor shall Borrower permit Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Master Tenant or any Operator) to change its principal place of
business (or such other location where its books and records are located) set
forth on Schedule 4.1.28, without, in each instance, first giving Lender ten
(10) days’ prior notice. Borrower shall not (nor shall Borrower permit Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Master Tenant or any
Operator) to change the place of its organization as set forth on Schedule
4.1.28, without, in each instance, the consent of Lender (which consent shall
not be unreasonably withheld). Upon Lender’ s request, Borrower shall deliver
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’ s security interest
in the Collateral as a result of any such change of place of organization.

 

5.2.9.      ERISA. (a) Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any

 

97

--------------------------------------------------------------------------------


 

of its rights under the Note, this Agreement or the other Loan Documents) to be
a non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA.

 

(b)           Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as reasonably requested by Lender, that (i) Borrower is not an “employee
benefit plan” as defined in Section 3(3) of ERISA that is subject to Title I of
ERISA, a “plan” within the meaning of Section 4975 of the Code that is subject
to Section 4975 of the Code, or a “governmental plan” within the meaning of
Section 3(32) of ERISA; (ii) the transactions by or with Borrower contemplated
by this Agreement are not subject to any state statute similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code; and (iii) Borrower’s assets
constitute “plan assets” of any plan subject to Section 406 of ERISA or
Section 4975 of the Code.

 

5.2.10.    Transfers. (a) Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and that of its members and principals and
(if Borrower is a trust) beneficial owners in owning the Collateral in agreeing
to make the Loan, and will continue to rely on Borrower’s ownership of the
Collateral as a means of maintaining the value of the Collateral as security for
repayment of the Debt and the performance of the obligations contained in the
Loan Documents. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Collateral so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the obligations
contained in the Loan Documents, Lender can recover the Debt by a sale of the
Collateral.

 

(b)           Without the prior consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10 or in connection with the release of
a Release Property subject to and in accordance with, as applicable, Section 2.6
or Section 8.1(c) hereof (and, as applicable, Section 2.6, 6.4(d) or 8.1(c) of
the Mortgage Loan Agreement), Borrower shall not, nor shall it permit any
Restricted Party to, (i) sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, sublet, grant a security interest in, grant options with respect
to, or otherwise transfer, exchange or dispose of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) any of the Collateral, any of the Senior
Mezzanine Collateral, any Individual Property or any part thereof or any legal
or beneficial interest therein or, except as may be expressly permitted under
and in accordance with Section 5.1.22 hereof, any Lease of any part thereof or
any legal or beneficial interest therein, (ii) permit a Sale or, other than as
contemplated by the Loan, the Other Mezzanine Loans or the Corporate Loan, a
Pledge of an interest in any Restricted Party or (iii) except for Permitted
Encumbrances, mortgage, hypothecate or otherwise encumber the leasehold interest
in any Operating Lease (collectively, a “Transfer”), other than pursuant to
Leases of space in the Improvements and Non-Material Leases to tenants in
accordance with the provisions of Section 5.1.22.

 

(c)           A Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower, Senior Mezzanine Borrower,
Mortgage Borrower or Maryland Owner agrees to sell the Collateral, any of the
Senior Mezzanine Collateral or an Individual Property, as applicable, or any
part thereof, for a price to be paid in installments; (ii) an agreement by
Mortgage Borrower or Maryland Owner leasing all or a substantial part of an
Individual Property for other than actual occupancy by a space tenant thereunder
or a sale,

 

98

--------------------------------------------------------------------------------


 

assignment or other transfer of, or the grant of a security interest in,
Mortgage Borrower’s or Maryland Owner’s right, title and interest in and to any
Leases or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

 

(d)           Notwithstanding the provisions of this Section 5.2.10, the
following Transfers shall not be deemed to be a Transfer; provided that any such
Transfer is a complete conveyance of the related interest and not a Pledge
(other than as expressly set forth below), encumbrance or other Transfer of such
interest

 

(i)            the Transfer, in one or a series of transactions, of not more
than forty-nine percent (49%) of the direct or indirect interests in a
Restricted Party; provided, however, that (A) no such Transfers shall result in
the change of control in the Restricted Party, and (B) as a condition to each
such Transfer, (I) Lender shall receive not less than thirty (30) days’ prior
notice of such proposed Transfer and (II) at all times, Carlyle and/or one or
more Affiliates of Carlyle shall continue to own, directly or indirectly, at
least a fifty-one percent (51%) interest in Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, Master Tenant and Operator;

 

(ii)           the Pledge of any direct or indirect interests in any Operator,
Master Tenant or any direct or indirect equity holder in the Operator and/or in
HCR Properties, LLC in favor of Corporate Loan Lender as security for the
Corporate Loan as same may have been refinanced subject to the provisions of
Section 5.2.12, and any Transfer which occurs as the result of the exercise of
remedies by Corporate Loan Lender in accordance with the Corporate Loan or the
holders of any indebtedness used to refinance the Corporate Loan, subject to the
provisions of Section 5.2.12; provided, however, that it shall be a condition to
a Transfer to any Person pursuant to a foreclosure on such Pledge or other sale
or assignment thereof that (A) Mortgage Borrower and Maryland Owner shall have
obtained and delivered to Lender prior written confirmation from the applicable
Rating Agencies that such Transfer shall not cause a downgrade, withdrawal or
qualification of the ratings of any Securities or any class thereof issued upon
the Securitization of the Mortgage Loan, (B) no Event of Default shall then be
continuing, (C) none of Lender, Senior Mezzanine Lender or Mortgage Lender shall
have commenced an Enforcement Action under the Loan Documents, the applicable
Senior

 

99

--------------------------------------------------------------------------------


 

Mezzanine Loan Documents or the Mortgage Loan Documents, (D) no Bankruptcy
Action shall have occurred with respect to Borrower, Senior Mezzanine Borrower,
Mortgage Borrower or Maryland Owner, (E) no event shall have occurred or would
reasonably be expected to occur as a result thereof, which would be reasonably
expected to have, or has, a Material Adverse Effect, and (F) the new Operator
shall be a Qualified Operator approved by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed; and

 

(iii)          any Transfer which occurs as the result of the exercise of
remedies by Lender or any Other Mezzanine Lender in accordance with the Loan or
any Other Mezzanine Loan.

 

With respect to each of the Transfers set forth in clauses (i) through
(iii) above, (A) if after giving effect to any such Transfer and all prior
Transfers, more than forty-nine percent (49%) in the aggregate of the direct or
indirect interests of Borrower are owned by any Person and its Affiliates that
owned less than forty-nine percent (49%) of the direct or indirect interests in
Borrower as of the Closing Date, it shall be an additional condition to such
Transfer that Lender receives an Additional Insolvency Opinion reasonably
acceptable to Lender, (B) in the event that such Transfer renders an assumption
in the True Lease Opinion untrue, it shall be an additional condition to such
Transfer that Lender receives an Additional True Lease Opinion regarding such
Transfer reasonably acceptable to Lender, and (C) if a Securitization of the
Mortgage Loan shall have occurred, in the event that such Transfer (I) is of
more than forty-nine percent (49%) in the aggregate of the direct or indirect
interests in Borrower or (II) results in a Person other than Carlyle controlling
HCR Healthcare, LLC or any direct or indirect subsidiary thereof, it shall be an
additional condition to such Transfer that (1) Borrower shall have caused
Mortgage Borrower and Maryland Owner to have obtained and delivered to Lender
prior written confirmation from the applicable Rating Agencies that such
Transfer will not cause a downgrade, withdrawal or qualification of the
then-current ratings of the Securities or any class thereof; and shall have
obtained each Designated Mezzanine Lender’s consent thereto, which consent shall
not be unreasonably withheld, and, (2) if one or more Operators are replaced as
a result of such Transfer, that each such replacement Operator shall be a
Qualified Operator.

 

Notwithstanding any provision hereof to the contrary, this Section 5.2.10 shall
not prohibit or restrict (i) any Transfer of any interest in Guarantor or any
Transfer of any interests in or assets of any Affiliate of Guarantor (other than
any direct or indirect subsidiary of HCR Properties, LLC or HCR Healthcare,
LLC), (ii) any Transfer of any equity interests in any Restricted Party (other
than Borrower, Maryland Owner, Mezzanine Borrower, Master Tenant, or Operator),
or (iii) any merger or consolidation of any Restricted Party (other than
Borrower, Maryland Owner, Mezzanine Borrower, Master Tenant or Operator), so
long as, after giving effect to such Transfer, merger or consolidation,
(A) Carlyle and/or one or more Affiliates of Carlyle shall continue to have a
Controlling Equity Interest in Guarantor, Manor Care, HCR Properties, LLC and
HCR Healthcare, LLC, and (B) 100% of the equity interests of each of HCR VII
Properties, LLC, HCR II Healthcare, LLC, Borrower, Maryland Owner, Mezzanine
Borrower, Principal, Master Tenant and Operator are owned by HCR Properties, LLC
or HCR Healthcare, LLC, and Guarantor controls Manor Care, HCR Properties, LLC
and HCR Healthcare, LLC. For the purposes of this paragraph, a “Controlling
Equity Interest” in Guarantor or a subsidiary of Guarantor means (1) if the
equity securities of neither Guarantor nor

 

100

--------------------------------------------------------------------------------


 

any direct or indirect parent of Guarantor are traded on a national securities
exchange, ownership, directly or indirectly, of at least fifty-one percent (51%)
of the equity and voting interests of Guarantor (or such direct or indirect
parent) or such subsidiary, as applicable, and (2) if the equity securities of
either Guarantor or any direct or indirect parent of Guarantor are traded on a
national securities exchange, ownership, directly or indirectly, of at least 30%
of the equity and voting interests of Guarantor (or such direct or indirect
parent) or such subsidiary, as applicable, and the possession of the power to
direct and cause the direction of the voting rights associated with such
interests, provided that no Person (other than Carlyle or an Affiliate of
Carlyle) then holds a greater percentage of the equity or voting interests in
Guarantor (or such direct or indirect parent) or such subsidiary, as applicable.
For purposes of this paragraph “control” shall mean the direct or indirect power
to direct and cause the direction of the management and policies of a Person
whether through ownership of voting securities, beneficial interest, by contract
or otherwise. For the avoidance of doubt, no prohibited Transfer of equity
interests in any direct or indirect subsidiary of HCR Properties, LLC or HCR
Healthcare, LLC shall be deemed to have occurred solely by virtue of a Transfer
that is otherwise permitted hereunder of direct or indirect equity interests in
HCR Properties, LLC or HCR Healthcare, LLC.

 

Nothing contained herein shall be deemed to prohibit Corporate Loan Lender from
syndicating or otherwise transferring its rights under the Corporate Loan. In
addition, nothing contained herein shall be deemed to prohibit additional
borrowings or the refinancing of all or a portion of the Corporate Loan (without
increasing the principal amount thereof other than as permitted under
Section 5.2.12); provided that, at Lender’s request, Corporate Loan Lender, each
Other Mezzanine Lender, Mortgage Lender and Lender shall have entered into an
intercreditor agreement with Lender in form and substance reasonably acceptable
to Lender, Mortgage Lender and each Other Mezzanine Lender prior to a
Securitization, and, if a Securitization shall have occurred, acceptable to the
Rating Agencies and reasonably acceptable to Mortgage Lender and each Designated
Mezzanine Lender.

 

Notwithstanding anything contained in this Section 5.2.10(d) to the contrary, a
direct Transfer of any direct ownership interests in any Senior Mezzanine
Borrower, any Mortgage Borrower or Maryland Owner shall not be permitted.

 

(e)           No consent to any assumption of the Loan shall occur on or before
the Payment Date occurring in December 2008. Thereafter, Lender shall not
unreasonably withhold its consent to the one-time Transfer (provided that any
such Transfer is a complete conveyance of the related interest and not a Pledge)
of (i) all of the Properties or (ii) one hundred percent (100%) of the ownership
interests in each Borrower (in a single transaction); provided that each of the
following conditions are satisfied:

 

(i)            (1) such sale has been approved or deemed approved under the
Mortgage Loan Documents and all conditions set forth in the Mortgage Loan
Documents relating thereto have been satisfied, without waiver or modification
and (2) such sale has been approved or deemed approved under the Senior
Mezzanine Loan Documents and all conditions set forth in the Senior Mezzanine
Loan Documents relating thereto have been satisfied, without waiver or
modification, and in each case Lender shall have received evidence that all such
conditions shall have been satisfied; provided that such evidence

 

101

--------------------------------------------------------------------------------


 

shall in all cases consist of the identical evidence or documentation provided
to Mortgage Lender or Senior Mezzanine Lender in satisfaction of such
conditions;

 

(ii)           no Event of Default shall be continuing;

 

(iii)          the proposed transferee(s) or grantee(s) (“Transferee(s)”) shall
be (A) a reputable Person of good character, (B) either (I) a Qualified
Transferee or (II) another creditworthy Person, with sufficient financial worth
considering the obligations assumed and undertaken, and in either such case as
evidenced by financial statements and other information reasonably requested by
Lender, and (C) shall have an organizational structure reasonably acceptable to
Lender;

 

(iv)          the Transferee(s) shall have sufficient experience in the
ownership and management of properties similar to the Properties, and such
Transferee(s)’ operating tenant or property manager, as the case may be, shall
be a Qualified Operator unless the Qualified Operator is otherwise approved
pursuant to this Section 5.2.10(e), and in each case, Lender shall be provided
with reasonable evidence thereof (and Lender reserves the right to approve the
Transferee(s) without approving the substitution of the operating tenant or
property manager); provided that, so long as the Master Lease and Operating
Lease is in force and effect and the current Master Tenant and Operator shall
continue to be the tenant thereunder, the condition with respect to the Master
Tenant and Operator set forth in this clause (iii) shall be deemed to have been
satisfied in all respects;

 

(v)           the Transferee(s) shall have, if it (they) shall be the grantees
of the real property portion of the Properties, executed and delivered to Lender
an assumption agreement in form and substance acceptable to Lender (which
agreement shall contain in substance the provisions of Section 9.3 hereof)
evidencing such Transferee’s agreement to abide by and be bound by the terms of
the Note, this Agreement and the other Loan Documents after the date of the
assumption, together with such title insurance endorsements as may be requested
by Lender;

 

(vi)          the Transferee (i) shall assume (1)(A) the Mortgage Loan and the
Mortgage Loan Documents and (B) all the agreements of Mortgage Borrower and
Maryland Owner under the Mortgage Loan Documents and (2)(A) each Senior
Mezzanine Loan and the Senior Mezzanine Loan Documents and (B) all the
agreements of Senior Mezzanine Borrower under the Senior Mezzanine Loan
Documents, (ii) shall be a bankruptcy-remote Single Purpose Entity, and
(iii) shall otherwise have a legal and ownership structure that is
(A) substantially the same as Mortgage Borrower and Maryland Owner or (B) at
least as favorable to Lender, as determined by Lender in its reasonable
discretion, as the legal and ownership structure of Mortgage Borrower and
Maryland Owner

 

(vii)         without limiting any other provisions of this Section 5.2.10, aIl
of the entities which own interests in the Transferee similar to the interests
in Mortgage Borrower and Maryland Owner owned by Borrower (the “Mezzanine
Entities”) (i) shall assume (a) each Senior Mezzanine Loan and all of the
agreements of Senior Mezzanine Borrower under the Senior Mezzanine Loan
Documents and (b) the Loan and all the

 

102

--------------------------------------------------------------------------------


 

agreements of Borrower under the Loan Documents (and without limiting the
foregoing, all of the ownership interests in the Transferee, all payments
thereon and all proceeds thereof shall be pledged to Lender on terms no less
favorable than the pledge of the Collateral under the Pledge Agreement),
(ii) shall each be a bankruptcy-remote Single Purpose Entity, (iii) shall
otherwise have a legal and ownership structure that is (A) substantially the
same as Borrower or (B) at least as favorable to Lender, as determined by Lender
in its reasonable discretion, as the legal and ownership structure of Borrower.
Borrower and each Mezzanine Entity shall enter into a pledge agreement and
pledge its equity ownership in the entity directly owned by it and deliver to
Lender a UCC Title Insurance Policy with respect thereto;

 

(viii)        Borrower shall have delivered to Lender an Additional Insolvency
Opinion and Additional True Lease Opinion reflecting the proposed Transfer
reasonably satisfactory in form and substance to Lender;

 

(ix)           Transferee(s) shall comply with the representations and covenants
set forth in Section 5.2.9 hereof;

 

(x)            There shall be no then-existing breach of any applicable REIT
Representations and Covenants;

 

(xi)           Lender shall have received (a) an assumption fee equal to 0.25%
of the principal amount of the Debt on the date of such assumption and (b) the
payment of, or reimbursement for, all costs and expenses incurred by Lender in
connection with such assumption (including the cost of any third party reports
and reasonable legal fees and disbursements);

 

(xii)          prior to any release of the Guarantor, a substitute Person
reasonably acceptable to each Designated Mezzanine Lender shall have executed
and delivered a replacement guaranty and environmental indemnity covering the
period from and after the effective date of the assumption and substantially in
the form of the Guaranty and the Environmental Indemnity, whereupon Guarantor
shall be released from its obligations under the Guaranty and Environmental
Indemnity other than with respect to matters which first occurred or matters or
events which first arose prior to the effective date of the assumption;

 

(xiii)         Borrower shall have delivered to Lender evidence reasonably
satisfactory to Lender of any required approval or consent of any Health Care
Authorities that have direct or indirect authority or oversight over Borrower,
the Properties, or the operations conducted on the Properties to the change in
the owner and operator of the Properties and each Facility operated thereon;

 

(xiv)        Neither the Transferee nor any Affiliate of the Transferee, shall
have, within the seven (7) years immediately preceding such Transfer, (A) been
subject to any material, uncured event of default in connection with a loan
financing which resulted in any material indebtedness held by Lender or any
other secondary market or institutional lender of similar size and with similar
operations as Lender or (B) the subject of a

 

103

--------------------------------------------------------------------------------


 

proceeding under the Bankruptcy Code; and none of the principals which Control
or own a material direct or indirect equity interest in the Transferee shall
have ever been convicted of, or plead guilty to or no contest with respect to, a
felony involving moral turpitude.

 

(f)            Lender shall not be required to demonstrate any actual impairment
of its security or any increased risk of default hereunder in order to declare
the Debt immediately due and payable upon a Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

 

5.2.11.    Certain Agreements Relating to the Merger. Borrower shall not,
without the prior written consent of Lender (which consent shall not be
unreasonably withheld), permit the modification, amendment, supplementing or
restatement of the Reorganization Documents, except to the extent the same would
not be reasonably expected to have, and does not have, a Material Adverse
Effect.

 

5.2.12.    Certain Financial Covenants. Borrower shall not, and shall not permit
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator, Master
Tenant or Guarantor to cause or permit the Corporate Loan to be modified,
amended or restated to be increased to, or to be refinanced in an amount greater
than, the sum of $900,000,000 plus an amount equal to the additional
indebtedness for borrowed money which the borrower under the Corporate Loan is
permitted to incur under the Corporate Loan Documents as in effect on the date
hereof, including, without limitation, incremental amounts incurred under
Section 2.27 of the Corporate Loan Agreement.

 

5.2.13.    Limitations on Distributions. Following the occurrence and during the
occurrence of an Event of Default, Borrower shall not make any distributions to
its partners or members, as applicable.

 

5.2.14.    Other Limitations. Prior to the payment in full of the Debt, neither
Borrower nor any of its Affiliates shall, without the prior written consent of
Lender (which may be furnished or withheld in its reasonable discretion), give
its consent or approval to any of the following actions or items:

 

(a)           except as permitted under the Loan Documents, the Senior Mezzanine
Loan Documents or the Mortgage Loan Documents or otherwise permitted by Lender
herein, (i) any refinance of the Mortgage Loan or any Senior Mezzanine Loan,
(ii) any prepayment in full or in part of the Mortgage Loan or any Senior
Mezzanine Loan, (iii) any Transfer of any or all of the Property or any Senior
Mezzanine Collateral or any portion thereof, or (iv) any action in connection
with or in furtherance of the foregoing;

 

(b)           any material modification, amendment, consolidation, spread,
restatement, waiver or termination of any of the Mortgage Loan Documents or the
Senior Mezzanine Loan Documents or the Master Lease not otherwise permitted
hereunder, under the Senior Mezzanine Loan Documents or under the Mortgage Loan
Documents;

 

104

--------------------------------------------------------------------------------


 

(c)           except as permitted under the Loan Documents, the Senior Mezzanine
Loan Documents or the Mortgage Loan Documents or otherwise permitted by Lender
herein, creating, incurring, assuming, or suffering to exist any additional
Liens on any portion of the Property, except for Permitted Encumbrances;

 

(d)           the distribution to the partners, members or shareholders of any
Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner of property other
than cash; and

 

(e)           except as expressly permitted by the Mortgage Loan Documents, any
determination to restore any Individual Property after a Casualty or
Condemnation.

 

5.2.15.    Contractual Obligations. Other than the Loan Documents and other than
as permitted under the definition of Special Purpose Entity (Borrower), the
Borrower Company Agreement, the Sixth Mezzanine Borrower Company Agreement (and
the initial equity interests in Borrower issued pursuant thereto), neither
Borrower nor any of its assets shall be subject to any Contractual Obligations,
and Borrower shall not enter into any agreement, instrument or undertaking by
which it or its assets are bound, except in each case for such liabilities, not
material in the aggregate, that are incidental to its activities as a regular
member, of any Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner.

 

5.2.16.    Limitation on Securities Issuances. Borrower shall not, and shall not
permit any of Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Operator or Master Tenant to, issue any membership interests or other securities
other than those that have been issued as of the date hereof.

 

5.2.17.    Refinancing. Borrower shall not consent to or permit a refinancing of
the Mortgage Loan or any Other Mezzanine Loan (other than in connection with the
simultaneous refinancing of the Loan, the Mortgage Loan and each of the Other
Mezzanine Loans in their entirety and in accordance with the terms and
provisions of the Loan Documents, the Mortgage Loan Documents and the Other
Mezzanine Loan Documents, respectively), unless it obtains the prior consent of
Lender, which consent may be given or withheld by Lender in its sole discretion.

 

VI.          INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1.           Insurance. (a) Borrower shall cause Mortgage Borrower to
maintain at all times during the term of the Loan the Policies required under
Section 6.1 of the Mortgage Loan Agreement, including, without limitation,
meeting all insurer requirements thereunder. In addition, Borrower shall cause
Lender to be named as an additional insured under each of the Policies described
in Sections 6.1(a)(ii), (ix) and (xii) of the Mortgage Loan Agreement. In
addition, Borrower shall cause Lender to be named as a named insured together
with Mortgage Lender, as their interest may appear, under the Policies required
under Sections 6.1(a)(i), (iv), (v), (vii) and (x) of the Mortgage Loan
Agreement. Borrower shall also cause all insurance policies required under this
Section 6.1 to provide for at least thirty (30) days prior notice to Lender in
the event of policy cancellation or material changes. Borrower shall provide
Lender with evidence of all such insurance required hereunder on or before the
date on which Mortgage Borrower is required to provide such evidence to Mortgage
Lender.

 

105

--------------------------------------------------------------------------------


 

(b)           If at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, after notice to Borrower, Mortgage Borrower and Maryland Owner to
take such action as Lender deems necessary to protect its interest in the
Properties, including the obtaining of such insurance coverage as Lender in its
reasonable discretion deems appropriate. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender within ten (10) days of demand and
shall bear interest at the Default Rate.

 

Section 6.2.           Casualty. If the Individual Property shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall cause (with respect to a Casualty with respect to which the Net
Proceeds would reasonably be expected to exceed $500,000) Mortgage Borrower and
Maryland Owner to give reasonably prompt notice of such damage to Lender and
shall, or shall cause Mortgage Borrower and Maryland Owner to reasonably
promptly commence and diligently prosecute the completion of the Restoration of
the Individual Property as nearly as possible to the condition the Individual
Property was in immediately prior to such Casualty, with such alterations as may
be reasonably approved by Lender and otherwise in accordance with Section 6.4 of
the Mortgage Loan Agreement; provided, however, in the event that Net Proceeds
are not made available by Mortgage Lender for restoration (A) Borrower and
Mortgage Borrower and Maryland Owner shall not be required to repair or restore
the Individual Property as set forth above, provided that Borrower shall cause
Mortgage Borrower and Maryland Owner to take, at its own expense, such steps as
may be reasonably required to put and maintain the Improvements in a safe and
secure condition; (B) Borrower or Mortgage Borrower and Maryland Owner may, at
its or their own expense, make such  alterations and repairs to the Improvements
as Borrower and Mortgage Borrower and Maryland Owner may desire to restore the
Improvements to a functioning skilled nursing facility or assisted living
facility in compliance with all applicable material Legal Requirements and
material Health Care Requirements; (C) Lender shall waive any defaults hereunder
based on the physical condition of the Improvements unless and until Borrower or
Mortgage Borrower and Maryland Owner shall restore the same as set forth in the
foregoing clause (B); and (D) Borrower shall permit Mortgage Borrower and
Maryland Owner to obtain a release of the Individual Property from the lien of
the Mortgage subject to and in accordance with Section 2.6.1 hereof and
Section 2.6.1 of the Mortgage Loan Agreement. Borrower shall pay or cause
Mortgage Borrower and Maryland Owner to pay, all costs of such Restoration
whether or not such costs axe covered by insurance. Lender may after notice to
Borrower, but shall not be obligated to, make proof of loss if not made
reasonably promptly by Borrower or Mortgage Borrower and Maryland Owner. In the
event of a Casualty where the loss does not exceed the Restoration Threshold,
Mortgage Borrower and Maryland Owner may settle and adjust such claim; provided
that (a) no Event of Default has occurred and is continuing and (b) such
adjustment is carried out in a commercially reasonable manner. In the event of a
Casualty where the loss exceeds the Restoration Threshold (or if below the
Restoration Threshold, if such adjustment is not carried out in a commercially
reasonable manner) or if an Event of Default then exists, Mortgage Borrower and
Maryland Owner may settle and adjust such claim only with the consent of Lender.
In addition, Lender may participate in any such settlement or adjustment
discussions with any insurance companies with respect to any Casualty in which
the loss exceeds the Restoration Threshold and Borrower shall deliver to Lender
all instruments required by Lender to permit such participation. Notwithstanding
anything contained herein to the contrary,

 

106

--------------------------------------------------------------------------------


 

if, following a Casualty, in the event that Net Proceeds therefor are not made
available by Mortgage Lender for restoration of the affected Individual
Property, and Mortgage Borrower and Maryland Owner have received a “Rejectable
Offer”, under and as defined in the Master Lease, from the Operator of the
affected Individual Property, Mortgage Lender shall make such Net Proceeds
available to Mortgage Borrower and Maryland Owner (in the event that such
Rejectable Offer is not accepted, but the applicable Individual Property is to
be released from the Mortgage Loan and the related Operating Lease is to be
terminated), or, at Mortgage Borrower’s and Maryland Owner’s direction, to the
applicable Operator (in the event that the Rejectable Offer is accepted and the
affected Individual Property is to be sold to the related Operator).

 

Section 6.3.           Condemnation. Borrower shall reasonably promptly give
Lender notice of the commencement or of any threatened in writing proceeding for
the Condemnation of any Individual Property and shall cause Mortgage Borrower
and Maryland Owner to deliver to Lender copies of any and all papers served by
any Governmental Authority in connection with such proceedings. Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation;
provided, however, that in the event of a Condemnation with respect to an
Individual Property where the amount of the taking does not exceed the
Restoration Threshold, Mortgage Borrower and Maryland Owner may settle and
compromise such Condemnation without Lender’s participation so long as (a) no
Event of Default is continuing and (b) such settlement is carried out in a
commercially reasonable and timely manner. Borrower shall cause Mortgage
Borrower and Maryland Owner, at its or their expense, to diligently prosecute
any such proceedings, and shall consult with Lender, its attorneys and experts,
and cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
the Loan Agreement and the Debt shall not be reduced until the Net Liquidation
Proceeds After Debt Service have been actually received and applied by Lender,
after the deduction of expenses of collection, to the reduction or discharge of
the Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Net Liquidation
Proceeds After Debt Service at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall cause Mortgage Borrower and Mortgage Owner to
reasonably promptly commence and diligently prosecute the Restoration of the
applicable Individual Property and otherwise comply with the provisions of
Section 6.4 of the Mortgage Loan Agreement.

 

Section 6.4.           Restoration. Borrower shall, or shall cause Mortgage
Borrower to, deliver to Lender all reports, plans, specifications, documents and
other materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement in connection with the Restoration of the Property after
a Casualty or Condemnation.

 

107

--------------------------------------------------------------------------------


 

VII.         RESERVE FUNDS

 

Section 7.1.           Low DSCR Reserve Funds.

 

7.1.1.      Deposits. During the continuance of a Trigger Period, Lender shall
have the right (i) to deposit all Low DSCR Interest Floor Reserve Funds into an
account created for such purpose under the Cash Management Agreement (the “Low
DSCR Interest Floor Reserve Account”), and (ii) to deposit all Low DSCR General
Reserve Funds into an account created for such purpose under the Cash Management
Agreement (the “Low DSCR General Reserve Account”), which Low DSCR Interest
Floor Reserve Funds and Low DSCR General Reserve Funds shall constitute
additional collateral for the Debt.

 

7.1.2.      Disbursements of Low DSCR Reserve Funds. Upon the expiration of a
Trigger Period, Lender shall disburse any funds remaining in the Low DSCR
General Reserve Account to Borrower. Borrower shall use all Low DSCR Interest
Floor Reserve Funds, if any, on deposit in the Low DSCR Interest Floor Reserve
Account solely to make distributions (through each intermediate parent) to Manor
Care, solely for contribution by Manor Care to HCR Healthcare, LLC to be used
solely to fund the current obligations of HCR Healthcare, LLC under those
certain interest rate hedge instruments sold by HCR Healthcare, LLC in the
aggregate notional amount of the Mortgage Loan and the Mezzanine Loans, with
respect to a LIBOR floor in the amounts provided for under Section 3(c)(v) of
the Cash Management Agreement. In addition, provided that no Event of Default is
then continuing, Lender shall, if so directed by Borrower, disburse Low DSCR
General Reserve Funds to Borrower solely to pay the costs of Capital
Expenditures at the Properties in accordance with an Approved Quarterly CapEx
Budget that are otherwise permitted under the Loan Documents. Any request for
disbursement from the Low DSCR General Reserve Account shall be accompanied by
an Officer’s Certificate with such supporting materials as shall be reasonably
satisfactory to Lender to establish that Borrower is entitled to such
disbursement and certifying that such funds have been or will be applied solely
to pay for Capital Expenditures pursuant to an Approved Quarterly CapEx Budget.

 

Section 7.2.           Tax and Insurance Reserve Funds.

 

7.2.1.      Deposits. (a) On the Closing Date, Borrower shall deposit with
Lender the sum of $11,226,054.04, and thereafter on each Payment Date, Borrower
shall pay or cause Master Tenant and Operator to pay to Lender (a) one-twelfth
of the Taxes that Lender estimates in its reasonable discretion based on the
history of Taxes assessed against the applicable Individual Property (including
for this purpose, with respect to each Individual Property listed on Schedule
4.1.16, the entire tax lot of which such Individual Property is a part), will be
payable during the next ensuing twelve (12) months in order to accumulate with
Lender sufficient funds to pay all such Taxes at least thirty (30) days prior to
their respective due dates, and (b) one-twelfth of the Insurance Premiums that
Lender estimates in its reasonable discretion based on the history of Insurance
Premiums for the relevant individual Property, will be payable for the renewal
of the coverage afforded by the Policies upon the expiration thereof in order to
accumulate with Lender sufficient funds to pay all such Insurance Premiums at
least thirty (30) days prior to the expiration of the Policies. Amounts so
deposited in (a) and (b) àbove shall be referred to herein as the “Tax and
Insurance Reserve Funds” and the account in which such amounts are held shall be
referred to herein as the “Tax and Insurance Reserve Account.” Lender will apply
the full extent of Tax and Insurance Reserve Funds to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.1.2
hereof and under the Mortgages. In making any payment relating to the Tax and
Insurance Reserve Funds, Lender may do so according to any bill, statement or
estimate procured from the appropriate public

 

108

--------------------------------------------------------------------------------


 

office (with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof. If the amount of the Tax and Insurance Reserve Funds shall
exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, either return any
excess to Borrower or credit such excess against future payments to be made to
the Tax and Insurance Reserve Account hereunder. Any amount remaining in the Tax
and Insurance Reserve Account after the Debt has been paid in full shall be
promptly returned to Borrower. In allocating such excess, Lender may deal with
the Person shown on the records of Lender to be the owner of the Properties. If
at any time Lender reasonably determines based upon invoices for the current or
previous Tax periods that the Tax and Insurance Reserve Funds are not or will
not be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(a) and (b) above, Lender shall notify Borrower in writing of such determination
and Borrower shall increase its monthly payments to Lender by the amount that
Lender estimates as provided above is sufficient to make up the deficiency at
least thirty (30) days prior to the due date of the Taxes and/or thirty (30)
days prior to expiration of the Policies, as the case may be; provided, however,
that notwithstanding the foregoing, Borrower shall not be required to pay any
such additional amounts until five (5) Business Days after Lender shall have
given written notice of the additional amount due.

 

(b)           Borrower shall have the right, exercisable on thirty (30) days’
notice to Lender, in lieu of making monthly deposits hereunder on account of
Taxes, to (i) deposit with Lender Tax and Insurance Reserve Funds in an amount
estimated by Lender from time to time in accordance with the standards set forth
in clause (a) above, to be sufficient to pay one-half (1/2) of the Taxes
assessed against the Properties in the ensuing twelve (12) month period, which
deposit shall serve as additional security for Borrower’s obligations under the
Loan Documents. In the event that Borrower shall make such election, then
(i) Borrower shall have no obligation to make any further monthly deposits on
account of Taxes, but shall instead have the obligation to within ten
(10) Business Days of request by Lender, increase the amount on deposit to cover
any increase in Lender’s estimate as aforesaid in the amount of Taxes that will
be payable over the ensuing twelve (12) month period, and (ii) Lender shall have
no obligation to apply or release any Tax and Insurance Reserve Funds to or for
the payment of Taxes, and all Taxes shall thereafter be paid by Borrower with
other funds of Borrower.

 

7.2.2.      Waiver of Tax and Insurance Escrow. Without limiting any provision
of Section 5.1.2 or Section 8.l (a)(iii) hereof, Borrower shall be relieved of
its obligation to make the deposits to the Tax and Insurance Reserve Account in
respect of Taxes and Insurance Premiums under Section 7.2.1 above and generally
of all of its obligations and rights under this Section 7.2 (and Lender shall
have no corresponding obligation to apply any of the Tax and Insurance Funds to
the payment of Taxes and Insurance Premiums), unless (i) Lender has received
notice of the non-payment of all Taxes and Insurance Premiums by Mortgage
Borrower and Maryland Owner or, alternatively, (ii) in the case where Senior
Mezzanine Borrower has established and is maintaining the Tax and Insurance
Reserve Account, Lender has received notice of the non-payment of all Taxes and
Insurance Premiums by such Senior Mezzanine Borrower.

 

109

--------------------------------------------------------------------------------


 

Section 7.3.           Intentionally Omitted.

 

7.3.1.      Deposits. (a) Borrower shall pay to Lender on the Closing Date an
amount equal to one-fourth (1/4) of the product of the following: (i) $300.00,
multiplied by (ii) the aggregate number of beds at the Facilities as adjusted by
Lender annually based on the then aggregate number of beds at the Facilities
(the “Replacement Reserve Deposit”), which amount is reasonably estimated by
Lender in its sole discretion to be due for replacements and repairs required to
be made to the Properties during the calendar year (collectively, the
“Replacements”). Amounts so deposited shall be referred to herein as the
“Replacement Reserve Funds” and the account in which such amounts are held shall
be referred to herein as the “Replacement Reserve Account”. In lieu of
delivering Replacement Reserve Funds, Borrower and Maryland Owner shall have the
right pursuant to Section 7.6 to deliver a Letter of Credit in an amount equal
to the Replacement Reserve Deposit. Except as specified in Section 7.3.1(b),
Borrower acknowledges that Lender shall have no obligation to disburse any
portion of the Replacement Reserve Funds which shall be held by Lender during
the entire term of the Loan subject to Section 7.5.

 

(b)           In the event that with respect to any calendar year commencing
with 2008, (i) Borrower shall expend on Replacements more than the Required
Annual Replacement Expenditure, (ii) Borrower shall deliver to Lender an
Officer’s Certificate certifying the total amount expended during such year for
Replacements, with a breakdown by Individual Property, and (iii) no Event of
Default shall then be continuing, then the amount of the Replacement Reserve
Deposit for the immediately succeeding calendar year shall be reduced by an
amount equal to one-fourth (1/4) of the amount by which such expenditures
exceeded the Required Annual Replacement Expenditure. Within thirty (30) days
after the end of each subsequent calendar year, Borrower shall deliver to Lender
the Officer’s Certificate described in clause (ii) above, and Lender shall,
based on Borrower’s expenditure for Replacements for such calendar year, adjust
(i.e., increase or decrease) the amount of the Replacement Reserve Deposit so
that it shall be equal to one-fourth (1/4) of the Required Annual Replacement
Expenditure minus one-fourth (1/4) of the amount (if any) by which the
expenditures for Replacements for the calendar year in question exceeded the
Required Annual Replacement Expenditure for the calendar year in question.
Within ten (10) Business Days after Lender shall have so adjusted the amount of
the Replacement Reserve Deposit, (A) if Replacement Reserve Funds are then being
held in the Replacement Reserve Account, Lender shall release to Borrower any
excess Replacement Reserve Funds as so calculated then being held in the
Replacement Reserve Account, or Borrower shall deliver to Lender an amount equal
to any deficiency in the amount of the Replacement Reserve Funds then being held
in the Replacement Reserve Account, as applicable, and (B) if a Letter of Credit
is then being held by Lender in lieu of Replacement Reserve Funds, Borrower
shall deliver to Lender a replacement Letter of Credit in an amount equal to the
recalculated amount of the Replacement Reserve Deposit and Lender shall return
to Borrower the existing Letter of Credit. Notwithstanding the foregoing,
Borrower shall not be entitled to any reduction in the amount of the Replacement
Reserve Deposit unless at the time in question the conditions set forth in
clauses (i) and (iii) above are satisfied.

 

7.3.2.      Waiver of Replacement Reserve Account. Borrower shall be relieved of
its obligation to make any deposits of the Replacement Reserve Funds under
Section 7.3.1 above and generally of all of its obligations and rights under
this Section 7.3 (and Lender shall

 

110

--------------------------------------------------------------------------------


 

have no corresponding obligation to apply any of the Replacement Reserve Funds
to the payment of any Replacements), unless (i) Lender has received notice of
the non-payment of all Replacement Reserve Funds by Mortgage Borrower and
Maryland Owner or, alternatively, (ii) in the case where Senior Mezzanine
Borrower has established and is maintaining the Replacement Reserve Account,
notice of the non-payment of all Replacement Reserve Funds by such Senior
Mezzanine Borrower.

 

Section 7.4.          Intentionally Omitted.

 

Section 7.5.          Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority, perfected security interest in the Reserve Funds and any and all
monies now or hereafter deposited in the Reserve Accounts as additional security
for payment of the Debt. Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt. During the
continuance of an Event of Default, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present in any or
all of the Reserve Funds to the purpose for which such Reserves were intended or
to the payment of the Debt in any order in its sole discretion. The Reserve
Funds shall not constitute trust funds and may be commingled with other monies
held by Lender.

 

(b)           Borrower shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in the Reserve Funds or
any portion thereof or the monies deposited in the Reserve Accounts or any
portion thereof or permit any lien or encumbrance to attach thereto, or any levy
to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(c)           The Reserve Funds shall be held in Eligible Accounts and shall
bear interest at a money market rate selected by Lender and may be invested in
Permitted Investments (as defined in the Cash Management Agreement) pursuant to
the Cash Management Agreement. All interest or other earnings on the Reserve
Funds (other than the Replacement Reserve Funds and the Low DSCR Reserve Funds)
shall be paid to Lender. All interest or other earnings on the Replacement
Reserve Funds and the Low DSCR Reserve Funds shall be added to and become a part
of such Reserve Fund, and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund. Lender shall have the right to direct the
investment of all sums on deposit in the Tax and Insurance Reserve Account in
Permitted Investments and except during the continuance of an Event of Default
Borrower shall have the right to direct the investment of all sums on deposit in
the Replacement Reserve Account and the Low DSCR General Reserve Account in
Permitted Investments provided (i) such investments are then regularly offered
for accounts of this size, category and type, (ii) such investments are
permitted by applicable federal, state and local rules, regulations and laws,
and (iii) the maturity date of the Permitted Investment is not later than the
date on which the applicable Reserve Funds are required for payment of an
obligation for which such Reserve Fund was created. During the continuance of an
Event of Default, Lender shall have the right to direct the investment of all
sums on deposit in the Replacement Reserve Account, the Low DSCR Interest Floor
Reserve Account and the Low DSCR General Reserve Account in Permitted
Investments. Borrower shall be responsible for payment of any federal, state or
local income or other tax applicable to the interest or income earned on the
Reserve Funds. No other investments of the sums on deposit in the Reserve Funds
shall be permitted except as set forth in this Section 7.5. Borrower shall bear
all reasonable costs

 

111

--------------------------------------------------------------------------------


 

associated with the investment of the sums in the account in Permitted
Investments. Such costs shall be deducted from the income or earnings on such
investment, if any, and to the extent such income or earnings shall not be
sufficient to pay such costs, such costs shall be paid by Borrower reasonably
promptly on demand by Lender. Lender shall have no liability for the rate of
return earned or losses incurred on the investment of the sums in Permitted
Investments other than losses resulting from Lender’s or any Servicer’s gross
negligence or willful misconduct.

 

(d)           Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including reasonable attorneys fees
and disbursements) arising from or in any way connected with the Reserve Funds
or the performance of the obligations for which the Reserve Funds were
established, except arising by reason of Lender’s or any Servicer’s gross
negligence or willful misconduct.

 

(e)           Upon payment of the Loan in full all amounts held in the Reserve
Accounts (including interest earned thereon except as otherwise expressly
provided herein) shall be paid to Borrower.

 

Section 7.6.           Letters of Credit.

 

7.6.1.      Delivery of Letters of Credit. (a) In lieu of making the payments to
any of the Reserve Funds (other than the Tax and Insurance Reserve Funds and Low
DSCR Reserve Funds), Borrower may deliver to Lender a Letter of Credit in
accordance with the provisions of this Section 7.6. Additionally, Borrower may
deliver to Lender a Letter of Credit in accordance with the provisions of this
Section 7.6 in lieu of deposits previously made to the Replacement Reserve
Funds. The aggregate amount of any Letter of Credit and cash on deposit with
respect to the Replacement Reserve Funds shall at all times be at least equal to
the aggregate amount which Borrower is required to have on deposit in such
Reserve Fund pursuant to this Agreement.

 

(b)           Borrower shall give Lender no less than thirty (30) days’ notice
of Borrower’s election to deliver a Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from (or to require Lender to
draw from) any such Letter of Credit. Upon thirty (30) days’ notice to Lender
and not more frequently than once each calendar quarter, (i) Borrower may
replace any Letter of Credit with a cash deposit to the applicable Reserve Fund,
or (ii) reduce the face amount of any Letter of Credit (by delivery to Lender of
a substitute Letter of Credit or an amendment to the existing Letter of Credit
then held by Lender, in either case, in form and substance reasonably
satisfactory to Lender) by an amount such that the face amount of the Letter of
Credit (as so substituted or amended), when taken together with any cash Reserve
Funds on deposit in the applicable Reserve Account, is, in Lender’s reasonable
discretion, sufficient for the purposes for which such Reserve Account was
established.

 

(c)           Subject to Section 7.7, in the event that Lender shall draw on a
Letter of Credit delivered under this Section 7.6, Lender shall apply the
proceeds thereof in the manner provided hereunder for the application of the
Reserve Funds in lieu of which the applicable Letter of Credit was delivered.

 

112

--------------------------------------------------------------------------------


 

Section 7.7.           Provisions Regarding Letters of Credit.

 

7.7.1.      Security for Debt. Each Letter of Credit delivered under this
Agreement shall be additional security for the payment of the Debt. During the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine in its sole and absolute discretion. Unless the
Loan is paid in full on the Maturity Date, any such Letter of Credit may be
applied to reduce the Debt.

 

7.7.2.      Additional Rights of Lender. In addition to any other right Lender
may have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided); or
(d) if the bank issuing the Letter of Credit shall cease to be an Eligible
Institution. Notwithstanding anything to the contrary contained in the above,
Lender is not obligated to draw any Letter of Credit upon the happening of an
event specified in (a), (b), (c) or (d) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Lender has not drawn the Letter of Credit.

 

Section 7.8.           Transfer of Reserve Funds Under Mortgage Loan. If each of
Mortgage Lender and each Senior Mezzanine Lender waives (other than any waivers
specifically set forth in the Mortgage Loan Agreement or in any Senior Mezzanine
Loan Agreement as of the Closing Date thereof) any reserves or escrow accounts
required in accordance with the terms of the Mortgage Loan Agreement, which
reserves or escrow accounts are also required in accordance with the terms of
this Article VII, or if the Mortgage Loan or any Senior Mezzanine Loan is
refinanced or paid off in full (without a prepayment of the Loan) and Reserve
Funds that are required hereunder are not required under the new mortgage loan,
if any, then Borrower shall cause any amounts that would have been deposited
into any reserves or escrow accounts in accordance with the terms of the
Mortgage Loan Agreement to be transferred to and deposited with Lender in
accordance with the terms of this Article VII (and Borrower shall enter into a
cash management agreement for the benefit of Lender substantially similar to the
arrangement entered into at the time of the closing of the Mortgage Loan).

 

113

--------------------------------------------------------------------------------


 

VIII.        DEFAULTS

 

Section 8.1.           Event of Default. (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)            if any payment on account of principal or interest or in respect
of the Reserve Funds (other than the Replacement Reserve) under the Loan shall
not be paid on or prior to the date on which such payment is due hereunder;

 

(ii)           if any payment on account of the Debt (other than on account of
principal or interest or in respect of the Reserve Funds (other than the
Replacement Reserve) under the Loan) or other amount due under the Loan
Documents is not paid on or prior to that date which is ten (10) Business Days
after such payment is due in accordance with its obligations under the Loan
Documents and Lender shall have given notice thereof; provided, however, that a
monthly or other invoice delivered by Servicer in the ordinary course consistent
with its normal and customary practices, regardless of whether same complies
with the notice provisions hereof shall constitute notice for all purposes of
this Section 8.1(a)(ii);

 

(iii)          subject to the provisions of Section 7.2, if any of the Taxes or
Other Charges are not paid prior to the date that same would be deemed
delinquent (except to the extent (a) Lender, any Senior Mezzanine Lender or
Mortgage Lender is obligated to disburse Tax and Insurance Reserve Funds to pay
for such Taxes pursuant to Section 7.2 hereof, (b) Lender, any Senior Mezzanine
Lender or Mortgage Lender has sufficient Tax and Insurance Reserve Funds in the
Tax and Insurance Reserve Account for such payment to make such payment, (c) no
other Event of Default shall be continuing and (d) Lender, any Senior Mezzanine
Lender or Mortgage Lender fails to make such payment and Lender’s, Senior
Mezzanine Lender’s or Mortgage Lender’s access to the Tax and Insurance Reserve
Funds has not otherwise been constrained or restricted in any manner by
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner);

 

(iv)          if the Policies are not kept in full force and effect (except to
the extent (a) such default is due solely to the failure to pay the premiums for
such Policies, (b) Lender, any Senior Mezzanine Lender or Mortgage Lender is
obligated to disburse Tax and Insurance Reserve Funds to pay for such premiums
pursuant to Section 7.2 hereof, (c) Lender, any Senior Mezzanine Lender or
Mortgage Lender has sufficient Tax and Insurance Reserve Funds in the Tax and
Insurance Reserve Account for such payment to make such payment, (d) no other
Event of Default shall be continuing and (e) Lender, any Senior Mezzanine Lender
or Mortgage Lender fails to make such payment and Lender’s, Senior Mezzanine
Lender’s or Mortgage Lender’s access to the Tax and Insurance Reserve Funds has
not been constrained or restricted in any manner), or if, within fifteen (15)
days after request from Lender, certified copies of the Policies are not
delivered to Lender;

 

(v)           if Borrower or Principal Transfers any portion of the Collateral
in violation of the provisions of this Agreement or the Pledge Agreement;

 

114

--------------------------------------------------------------------------------


 

(vi)          if any representation or warranty made by Borrower herein or in
any other Loan Document, or in any report, certificate, financial statement or
other instrument, agreement or document furnished to Lender shall have been
false or misleading in any material respect as of the date the representation or
warranty was made; provided, however, that if Borrower is able to establish
(with Borrower having the burden of proof) that same did not result from
Borrower’s gross negligence or willful or intentional misconduct, then Borrower
shall have a period of thirty (30) days to cure same, which period shall
commence upon the date that Borrower first received notice that such
representation or a warranty was false or misleading, it being agreed, however,
that no such cure shall affect the obligations under Section 10.13 or any other
provision of the Loan Documents of any Indemnifying Person to indemnify any
Indemnified Person with respect to any matter relating to such representation or
warranty;

 

(vii)         if Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, any Guarantor, Master Tenant or any Requisite
Operator shall make an assignment for the benefit of creditors;

 

(viii)        if a receiver, liquidator or trustee shall be appointed for
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Principal, Guarantor, Master Tenant or Requisite Operators, or if Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal,
Guarantor, Master Tenant or Requisite Operators shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Principal, Guarantor,
Master Tenant or Requisite Operators, or if any proceeding for the dissolution
or liquidation of Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Principal, Guarantor, Master Tenant or Requisite Operators shall
be instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Principal, Guarantor, Master Tenant
or Requisite Operators, upon the same not being discharged, stayed or dismissed
within ninety (90) days;

 

(ix)           if Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;

 

(x)            if Borrower breaches any of its respective negative covenants
contained in Section 5.2 (other than Section 5.2.6, with respect to which clause
(xvi) below shall apply, and other than Sections 5.2.1(b), 5.2.8, 5.2.11 and
5.2.12, with respect to which Borrower shall have a period of ten (10) days to
cure same, which period shall commence on the date Lender gives Borrower notice
of such breach) or Section 5.1.19 or intentionally breaches any representation,
warranty or covenant contained in Section 4.1.30 or 5.1.7 hereof;

 

(xi)           with respect to any term, covenant or provision set forth herein
which specifically contains a notice requirement or grace period, if Borrower
shall be in default

 

115

--------------------------------------------------------------------------------


 

under such term, covenant or condition after the giving of such notice or the
expiration of such grace period;

 

(xii)          if any of the material assumptions contained in (A) the
Insolvency Opinion or any Additional Insolvency Opinion or (B) the True-Lease
Opinion or any Additional True-Lease Opinion delivered to Lender in connection
with the Loan is or shall become untrue in any material respect;

 

(xiii)         Intentionally Omitted;

 

(xiv)        if (A) Master Tenant shall fail in the payment of (i) any fixed or
base rent set forth in or made payable pursuant to the Master Lease or (ii) any
additional rent set forth in or made payable pursuant to the Master Lease within
thirty (30) days of the date such rent or other charge is payable after the
expiration of any notice and grace period provided for under the Master Lease,
(B) [Intentionally Omitted], (C) if any one or more of the events referred to in
the Master Lease shall occur which would cause the Master Lease to terminate
without notice or action by the Master Tenant under the Master Lease or which
would entitle the Master Tenant to terminate the Master Lease and the term
thereof by giving notice to Mortgage Borrower, as landlord thereunder, other
than a termination arising from a casualty or condemnation with respect to which
Lender elects to apply any Insurance Proceeds or Award to the principal balance
of the Loan instead of making the same available for Restoration, (D) if the
Master Lease shall be surrendered or the Master Lease shall be terminated or
canceled for any reason or under any circumstances whatsoever, except with the
consent of Lender or (E) if any of the material terms, covenants or conditions
of the Master Lease or any South Carolina Management Agreement shall in any
manner be modified, changed, supplemented, altered, restated or amended without
the consent of Lender;

 

(xv)         if Borrower fails to comply with the covenants as to Prescribed
Laws set forth in Section 5.1.1 hereof;

 

(xvi)        if Borrower shall continue to be in default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in clauses (i) to (xv) above or (xvii) to (xxiii) below, for ten
(10) Business Days after notice to Borrower from Lender, in the case of any
default which can be cured by the payment of a sum of money, or for thirty (30)
days after notice from Lender in the case of any other default; provided,
however, that if such non-monetary default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such default,
such additional period not to exceed one hundred fifty (150) days;

 

(xvii)       Intentionally Omitted;

 

116

--------------------------------------------------------------------------------


 

(xviii)      if there shall be material default under any of the other Loan
Documents beyond the applicable notice, grace and/or cure periods set forth in
such documents, whether as to Borrower, Guarantor or the Collateral, or if no
express notice, grace or cure period shall be set forth therein then the notice,
grace and/or cure period set forth in clause (xvi) above shall apply;

 

(xix)         Intentionally Omitted;

 

(xx)          Intentionally Omitted;

 

(xxi)         if Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner or any Facility violates any applicable Health Care Requirement
and shall fail to correct, within the time deadlines set by any Health Care
Authority, managed care company, insurance company or other third-party payor
any deficiency, if such violation or deficiency would reasonably be expected to
have, or does have a Material Adverse Effect;

 

(xxii)        any Borrower Entity (as defined under the Mortgage Loan Agreement)
or Maryland Owner shall revoke or modify the Rent Instruction or any other
instruction or agreement governing the direction of payments by Master Tenant to
Mortgage Borrower and Maryland Owner, without in each instance the prior written
consent of Lender;

 

(xxiii)       if the Liens created pursuant to any Loan Document shall cease to
be a fully perfected enforceable first priority security interest; or

 

(xxiv)       a Mortgage Loan Event of Default or Senior Mezzanine Loan Event of
Default shall occur and be continuing.

 

(b)       During the continuance of an Event of Default (other than an Event of
Default described in clause (vii) or (viii) above) and at any time thereafter,
in addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and in and to all or any of the
Collateral, including declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and any or all of the Collateral, including
all rights or remedies available at law or in equity; and during the continuance
of any Event of Default described in clause (vii) or (viii) above, the Debt and
all other obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

(c)       Notwithstanding anything to the contrary contained in this Agreement,
a default under clause (a)(xxi) above or a default under Section 5.1.24 or a
default under the Environmental Indemnity consisting of an Individual Property
having an adverse environmental condition that is not permitted under the
Environmental Indemnity (as opposed to any other default hereunder including,
without limitation, the failure or refusal of any indemnitor thereunder to
comply with its obligations relating to the indemnification of Lender or any
other

 

117

--------------------------------------------------------------------------------


 

Person) (a “Limited Cure Default”) shall not, in each instance, constitute an
Event of Default hereunder in the event that Borrower, in accordance with
Section 2.6 hereof (including the satisfaction of all conditions therein
contained other than those which by their express terms are applicable only to a
Permitted Release or an Affected Property Release), obtains or causes to be
obtained the release of the Individual Property subject to the Operating Lease
with such Affected Operator from the Lien of the Mortgage thereon within
forty-five (45) days of such Limited Cure Default (each such release, a “Limited
Cure Release”), except that (A) the Release Amount for each such Individual
Property shall be equal to one hundred twenty-five percent (125%) of the
Allocated Loan Amount for such Individual Property (such amount, the “Limited
Cure Release Amount”), and (B) in the event that the Lockout Release Date shall
not have occurred, Borrower shall pay the Spread Maintenance Premium. In no
event shall Borrower be entitled to more than thirty-three (33) Limited Cure
Releases under this Section 8.1(c) during the term of the Loan. Provided that
Borrower shall effect or cause to be effected a Limited Cure Release in
accordance with this subsection (c), in no event shall the Limited Cure Default
subject to such Limited Cure Release constitute an independent Event of Default
under Subsection (a)(xiii) hereof.

 

Section 8.2.           Remedies.    (a) During the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement or any of the
other Loan Documents executed and delivered by, or applicable to, Borrower or at
law or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or any of the Collateral. Any such actions taken
by Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine in its sole discretion, to the fullest extent permitted
by law, without impairing or otherwise affecting the other rights and remedies
of Lender permitted by law, equity or contract or as set forth herein or in the
other Loan Documents. Without limiting the generality of the foregoing, Borrower
agrees that if an Event of Default is continuing (i) Lender is not subject to
any “one action” or “election of remedies” law or rule, and (ii) all liens and
other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against the
Collateral and the Collateral has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full.

 

(b)           With respect to Borrower and the Collateral, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to any portion of the Collateral for the satisfaction of any of the Debt
in preference or priority to any other portion of the Collateral and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of the Debt. In addition, Lender shall have the
right from time to time to partially foreclose upon the Collateral in any manner
and for any amounts secured by the Pledge Agreement then due and payable as
determined by Lender in its sole discretion including the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose upon the Collateral to recover such delinquent
payments, or (ii) in the event Lender elects to accelerate less than the entire
outstanding principal balance of the Loan, Lender may foreclose upon the
Collateral to recover so much of the principal balance of the Loan as

 

118

--------------------------------------------------------------------------------


 

Lender may accelerate and such other sums secured by the Collateral as Lender
may elect. Notwithstanding one or more partial foreclosures, the Collateral
shall remain subject to the Pledge Agreement and the other Loan Documents to
secure payment of sums secured by the Collateral and not previously recovered.

 

(c)           Lender shall have the right from time to time to sever the Note
and the other Loan Documents into one or more separate notes, pledges and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof. Except as may be required in
connection with a Securitization pursuant to Section 9.1 hereof, (i) Borrower
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents,
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date, (iii) the economic effect and the
other terms of the Severed Loan Documents shall not materially reduce the rights
of Borrower under the Loan Documents or materially increase the obligations of
Borrower under the Loan Documents or any other party obligated in any manner to
Lender pursuant to the Loan Documents, (iv) the total loan amount under the
Severed Loan Documents shall equal the amount of the Loan immediately prior to
the creation of the Severed Loan Documents and (v) the weighted average interest
rate spread under the Severed Loan Documents shall on the date created equal the
interest rate which was applicable to the Loan immediately prior to the creation
of the Severed Loan Documents (other than during the continuance of an Event of
Default).

 

(d)           Any amounts recovered from the Collateral after an Event of
Default may be applied by Lender toward the payment of any interest and/or
principal of the Loan and/or any other amounts due under the Loan Documents in
such order, priority and proportions as Lender in its sole discretion shall
determine.

 

(e)           During the continuance of an Event of Default, Lender may, but
without any obligation to do so and without notice to or demand on Borrower and
without releasing Borrower from any obligation hereunder or being deemed to have
cured any Event of Default hereunder, make, do or perform any obligation of
Borrower hereunder in such manner and to such extent as Lender may deem
necessary. Borrower shall cause Mortgage Borrower and Maryland Owner to permit
Lender to enter upon the Property for such purposes, or appear in, defend, or
bring any action or proceeding to protect its interest in the Collateral for
such purposes, and the cost and expense thereof (including reasonable attorneys’
fees to the extent permitted by law), with interest as provided in this
Section 8.2, shall constitute a portion of the Debt and shall be due and payable
to Lender upon demand. All such costs and expenses incurred by Lender in
remedying such Event of Default or such failed payment or act or in appearing
in,

 

119

--------------------------------------------------------------------------------


 

defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after such cost or expense was paid until the date
of payment to Lender. All such costs and expenses paid by Lender together with
interest thereon calculated at the Default Rate shall be deemed to constitute a
portion of the Debt and be secured by the liens, claims and security interests
provided to Lender under the Loan Documents and shall be immediately due and
payable upon demand by Lender therefor.

 

Section 8.3.           Remedies Cumulative; Waivers.    The rights, powers and
remedies of Lender under this Agreement shall unless prohibited by applicable
law be cumulative and not exclusive of any other right, power or remedy which
Lender may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Unless prohibited by
applicable law, Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

IX.           SPECIAL PROVISIONS

 

Section 9.1.           Sale of Notes and Securitization.  (a) Borrower
acknowledges and agrees that Lender may sell all or any portion of the Loan and
the Loan Documents, or issue one or more participations therein, or consummate
one or more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations and/or
securitizations, collectively, a “Securitization”). At the request of Lender,
and to the extent not already required to be provided by Borrower under this
Agreement, Borrower shall use reasonable efforts to provide information which
may be reasonably required by Lender and/or mezzanine lenders in order to
satisfy the market standards to which Lender customarily adheres or which may be
required by the Rating Agencies in connection with any such Securitization
including:

 

(i)            use commercially reasonable efforts to provide or cause to be
provided additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information,
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

 

(ii)           assist in preparing descriptive materials of the Loan, the Loan
Documents, the Properties, the Master Lease, the Operating Lease, Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator,
Mortgagor and Guarantor for presentations to any or all of the Rating Agencies,
and work with, and if requested, supervise, third-party service providers
engaged by Borrower, the Principal and their

 

120

--------------------------------------------------------------------------------


 

respective Affiliates to obtain, collect, and deliver information requested or
required by Lender or the Rating Agencies;

 

(iii)          (x) deliver updated opinions of counsel as to non-consolidation,
true lease, due execution and enforceability with respect to the opinions of
counsel delivered at closing, and (y) use commercially reasonable efforts to
deliver a so-called “l0b-5” opinion, which opinion shall be limited to the
matters outlined on Schedule 9.l(a)(iii) and for which the recipient will be an
underwriter, placement agent or an initial purchaser in connection with a
Securitization;

 

(iv)          if reasonably requested by Lender or if requested by any Rating
Agency, use commercially reasonable efforts to deliver such additional tenant
estoppel letters with respect to the Master Lease and the Operating Leases,
which estoppel letters shall be reasonably satisfactory to the Rating Agencies;

 

(v)           make such representations and warranties as of the closing date of
the Securitization with respect to the Collateral, the Senior Mezzanine
Collateral, Properties, Borrower, Senior Mezzanine Borrower, Mortgage Borrower,
Maryland Owner, Guarantor, the Principal, Master Tenant and Operator, the Master
Lease, the Operating Lease and the Loan Documents as may be reasonably requested
by Lender or the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents, subject to the terms
of the applicable Loan Documents;

 

(vi)          execute such amendments to the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies to effect the Securitization and/or
deliver one or more new component notes to replace the original note or modify
the original note to reflect multiple components of the Loan (and such new notes
or modified note shall have the same initial weighted average coupon of the
original note, but such new notes or modified note may change the interest rate
of the Loan), all in accordance with Section 9.5 hereof, and modify the Cash
Management Agreement with respect to the newly created components such that the
pricing and marketability of the Securities and the size of each class of
Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum rating
levels for the Loan, provided that nothing contained in this Agreement shall
require Borrower, whether in connection with a Securitization or otherwise, to
execute or deliver documents in substitution for any Loan Documents or
representing new or additional documents, which, in any case, shall adversely
affect in any way any of the obligations, rights or remedies of Borrower,
Principal or Guarantor under this Agreement or the other Loan Documents,
including the economic terms thereof;

 

(vii)         if requested by Lender, review any information specific to the
Properties (as opposed to property generally), the Senior Mezzanine Collateral,
the Collateral, Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Principal, the Guarantor, Master Tenant, Operator, the Loan Documents and
the Loan which is contained in a preliminary or final private placement
memorandum, prospectus, prospectus supplement (including any amendment or
supplement to either thereof), or

 

121

--------------------------------------------------------------------------------


 

other disclosure document to be used by Lender or any Affiliate thereof relating
specifically to the Loan (as opposed to Loans in general); and

 

(viii)        supply to Lender such documentation, financial statements and
reports in form and substance required in order to comply with any applicable
securities laws (as reasonably determined by, and requested in correspondence
from, Lender’s counsel).

 

(b)           If, at the time one or more Disclosure Documents are being
prepared for a Securitization, Lender expects that Borrower alone or Borrower
and one or more Affiliates of Borrower, Mortgage Borrower, Maryland Owner,
Master Tenant and Operator collectively, or the Property alone or the Property
and Related Properties collectively, will be a Significant Obligor, Borrower
shall furnish and cause Master Tenant and Operator to furnish to Lender upon
request (i) the selected financial data or, if applicable, Net Operating Income,
required under Item 1112(b)(l) of Regulation AB, if Lender expects that the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan and any Related Loans are included in a
Securitization does, equal or exceed ten percent (10%) (but less than twenty
percent (20%)) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the Securitization or (ii) the
financial statements required under Item 1112(b)(2) of Regulation AB, if Lender
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed twenty percent (20%) of the
aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the Securitization. Such financial data or financial
statements shall be furnished to Lender (A) within fifteen (15) days after
notice from Lender in connection with the preparation of Disclosure Documents
for the Securitization, (B) not sooner than twenty-eight (28) days or later than
thirty (30) days after the end of each fiscal quarter of Borrower and (C) not
later than seventy-three (73) days after the end of each fiscal year of
Borrower; provided, however, that Borrower shall not be obligated to furnish
financial data or financial statements pursuant to clauses (B) or (C) of this
sentence with respect to any period for which a filing pursuant to the Exchange
Act in connection with or relating to the Securitization (an “Exchange Act
Filing”) is not required.

 

(c)           All financial data and financial statements provided by Borrower
hereunder pursuant to Section 9.1(b) above shall be prepared in accordance with
GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements in the event the provisions of Section 9.1(b) shall apply.
All annual financial statements referred to in Sections 9.1(b)(ii) above shall
be audited by a Pre-approved Auditor or such other independent accountants of
Borrower reasonably acceptable to Lender in accordance with Regulation AB and
all other applicable legal requirements, shall be accompanied by the manually
executed report of the independent accountants thereon, which report shall meet
the requirements of Regulation AB and all other applicable legal requirements,
and shall be further accompanied by a manually executed written consent of the
independent accountants, in form and substance reasonably acceptable to Lender,
to the inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the

 

122

--------------------------------------------------------------------------------


 

reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial data and financial statements (audited or unaudited) provided by
Borrower under Section 9.1(b) above shall be accompanied by an Officer’s
Certificate, which certification shall state that such financial statements meet
the requirements set forth in the first sentence of this Section 9.1(c).

 

(d)           If requested by Lender, Borrower shall use commercially reasonable
efforts to provide Lender, promptly upon request, with any other or additional
financial statements, or financial, statistical or operating information, as
Lender shall reasonably determine to be required pursuant to Regulation AB or
any amendment, modification or replacement thereto or other legal requirements
in connection with any Disclosure Document or any Exchange Act Filing or as
shall otherwise be requested by Lender.

 

(e)           In the event Lender reasonably determines, in connection with a
Securitization, that the financial data and financial statements required in
order to comply with Regulation AB or any amendment, modification or replacement
thereto or other legal requirements are other than as provided herein, then
notwithstanding the provisions of Section 9.1(b) and (c) hereof, Lender may
request, and Borrower shall use commercially reasonable efforts to promptly
provide, such other financial statements as Lender reasonably determines to be
necessary or appropriate for such compliance.

 

(f)            Borrower agrees that Lender may disclose information regarding
the Collateral, the Properties and Borrower, Senior Mezzanine Borrower, Mortgage
Borrower, Maryland Owner, Master Tenant, Guarantor and Operator that is provided
to Lender pursuant to Section 5.1.11 and this Section in connection with the
Securitization to such parties requesting such information in connection with
such Securitization.

 

(g)           Borrower shall deliver, in connection with any Securitization,
(i) one or more Officer’s Certificates certifying as to the accuracy of all
representations made by Borrower in the Loan Documents as of the date of the
closing of such Securitization in all relevant jurisdictions or indicating any
exceptions to such representations and warranties, and (ii) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification to do business of Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Master Tenant, Operator and
Principal as of the date of the Securitization if available in such
jurisdiction.

 

(h)           With respect to (i) the period prior to and including the Closing
Date, Borrower, and (ii) the period subsequent to the Closing Date, Lender,
shall be responsible for all costs and expenses incurred by Borrower and Lender
in connection with Borrower’s complying with its obligations under this
Section 9.1 and under Section 9.2 below (including legal fees and costs incurred
by Borrower and Lender and the fees and expenses of the Rating Agencies). For
the avoidance of doubt, all costs and expenses incurred by Borrower in
connection with its indemnification and defense obligations under Section 9.2
shall be borne solely by Borrower.

 

Section 9.2.           Securitization Indemnification.    (a) Borrower
understands that certain of the Provided Information may be included in
Disclosure Documents in connection

 

123

--------------------------------------------------------------------------------


 

with the Securitization and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), or provided or made available to investors or prospective
investors in the Securities, the Rating Agencies, and service providers relating
to the Securitization. In the event that the Disclosure Document is required to
be revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document with respect to the Loan
accurate and complete in all material respects.

 

(b)           The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (the “Indemnification Agreement”)
(i) certifying that (A) the Indemnifying Persons have carefully examined the
Disclosure Documents, including the sections entitled “Risk Factors,” “Special
Consideration”, “Description of the Collateral,” “Description of the Mezzanine
Loans,” “The Borrower” and “Certain Legal Aspects of the Mezzanine Loans” and
(B) such sections and such other information in the Disclosure Documents (only
to the extent such information includes any Provided Information or any
information specific to the Loan, the Loan Documents, Borrower, Mortgage
Borrower, Maryland Owner, the Collateral, the Property, Master Tenant, Operator,
Guarantor and the Master Lease and the Operating Lease) (collectively with the
Provided Information, the “Covered Disclosure Information”) do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading, (ii) jointly and severally indemnifying
Lender, JPMorgan, CS, BofA, or any Affiliate of Lender, JPMorgan, CS or BofA
that has filed any registration statement relating to the Securitization or has
acted as the sponsor or depositor in connection with the Securitization, or any
Affiliate of Lender, JPMorgan, CS or BofA that acts as an underwriter, placement
agent or initial purchaser of Securities issued in the Securitization, any other
co-underwriters, co-placement agents or co-initial purchasers of Securities
issued in the Securitization, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”), for any losses, claims, damages, liabilities, costs or expenses
(including reasonable legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”)) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (iii) agreeing to
reimburse each Indemnified Person for any reasonable legal fees or other
expenses incurred by such Indemnified Person, as they are incurred, in
connection with investigating or defending the Liabilities. This indemnity
agreement will be in addition to any liability which Borrower may otherwise have
pursuant to the Loan Documents or applicable law. Moreover, the Indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an Indemnification Agreement is provided.

 

(c)           In connection with filings under the Exchange Act, the
Indemnifying Persons jointly and severally agree to indemnify (i) the
Indemnified Persons for Liabilities to

 

124

--------------------------------------------------------------------------------


 

which any such Indemnified Person may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact in the Covered Disclosure Information, or the omission or
alleged omission to state in the Covered Disclosure Information a material fact
required to be stated therein or necessary in order to make the statements in
the Covered Disclosure Information, in light of the circumstances under which
they were made, not misleading and (ii) reimburse each Indemnified Person for
any reasonable legal fees or other expenses incurred by such Indemnified
Persons, as they are incurred, in connection with defending or investigating the
Liabilities.

 

(d)           Promptly after receipt by an Indemnified Person of notice of any
claim or the commencement of any action, the Indemnified Person shall, if a
claim in respect thereof is to be made against any Indemnifying Person, notify
such Indemnifying Person in writing of the claim or the commencement of that
action; provided, however, that the failure to notify such Indemnifying Person
shall not relieve it from any liability which it may have under the
indemnification provisions of this Section 9.2 except to the extent that it has
been materially prejudiced by such failure and, provided, further, that the
failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have to an Indemnified Person otherwise than under the
provisions of this Section 9.2. If any such claim or action shall be brought
against an Indemnified Person, and it shall notify any Indemnifying Person
thereof, such Indemnifying Person shall be entitled to participate therein and,
to the extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Person and shall have the right to negotiate and
enter into and/or consent to any settlement, subject to the prior approval of
Lender and, if different, the Indemnified Person. After notice from any
Indemnifying Person to the Indemnified Person of its election to assume the
defense of such claim or action, such Indemnifying Person shall not be liable to
the Indemnified Person for any legal or other expenses subsequently incurred by
the Indemnified Person in connection with the defense thereof except as provided
in the following sentence; provided, however, if the defendants in any such
action include both an Indemnifying Person, on the one hand, and one or more
Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons. The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one
(1) such separate counsel unless such Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another Indemnified Person.

 

(e)           Without the prior consent of Lender, JPMorgan, CS and BofA (in
each case which consent shall not be unreasonably withheld), no Indemnifying
Person shall settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not

 

125

--------------------------------------------------------------------------------


 

any Indemnified Person is an actual or potential party to such claim, action,
suit or proceeding) unless the Indemnifying Person shall have given Lender,
JPMorgan, CS and BofA, as applicable, reasonable prior notice thereof and shall
have obtained an unconditional release of each Indemnified Person hereunder from
all liability arising out of such claim, action, suit or proceedings. As long as
an Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).

 

(f)            The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (i) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative faults of the Indemnifying Persons, on the one hand,
and all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the proceeds actually received
by the Indemnified Persons in connection with the sale of the Loan or portion
thereof pursuant to the Securitization.

 

(g)           The Indemnifying Persons agree that the indemnification,
contribution and reimbursement obligations set forth in this Section 9.2 shall
apply whether or not any Indemnified Person is a formal party to any lawsuits,
claims or other proceedings. The Indemnifying Persons further agree that the
Indemnified Persons are intended third party beneficiaries under this
Section 9.2.

 

(h)           The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

 

(i)            Notwithstanding anything to the contrary contained herein,
Borrower shall not have any obligation to act as depositor with respect to the
Loan or an issuer or registrant with respect to the Securities issued in any
Securitization.

 

Section 9.3.           Exculpation.     (a) Subject to the qualifications below,
Lender shall not enforce any of the liabilities or obligations of Borrower,
Principal or Guarantor (except as set forth in the Guaranty and the
Environmental Indemnity), or any other Restricted Party or an Affiliate of any
one of the foregoing (collectively, the “Exculpated Parties” and,

 

126

--------------------------------------------------------------------------------


 

individually, an “Exculpated Party”) to perform and observe the obligations
contained in the Note, this Agreement, the Pledge Agreement or any of the other
Loan Documents (including, solely in the case of Borrower, any indemnification
agreement delivered pursuant to Section 9.2(b) hereof), by any action or
proceeding wherein a money judgment shall be sought against Borrower or any
other Exculpated Party, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Pledge Agreement and the other Loan Documents, and in the
Collateral or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
or any other Exculpated Party only to the extent of the interest of Borrower or
of such Exculpated Party, as the case may be, in the Collateral and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Pledge Agreement and the other Loan Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Borrower or any Exculpated
Party in any such action or proceeding under, or by reason of, or in connection
with, the Note, this Agreement, the Pledge Agreement or the other Loan
Documents. The provisions of this Section shall not, however, (i) constitute a
waiver, release or impairment of any obligation evidenced or secured by any of
the Loan Documents; (ii) impair the right of Lender to name Borrower as a party
defendant in any action or suit for foreclosure and sale under any of the Pledge
Agreement; (iii) affect the validity or enforceability of or any Guaranty made
in connection with the Loan or any of the rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) intentionally omitted; (vi) constitute a prohibition against
Lender to seek a deficiency judgment against Borrower in order to fully realize
the security granted by the Pledge Agreement or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against all of the Collateral; or (vii) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including reasonable attorneys’ fees and
disbursements reasonably incurred) arising out of or in connection with any of
the following:

 

(A)          fraud or intentional misrepresentation by Borrower, Senior
Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator, Master Tenant
or Guarantor in connection with the Loan;

 

(B)           damage to the Properties caused by actual, physical waste by
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator
or Master Tenant or the gross negligence or willful misconduct of Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator or Master
Tenant;

 

(C)           the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in the Pledge
Agreement concerning any environmental laws, hazardous substances and asbestos
and any indemnification of Lender with respect thereto in either document;

 

127

--------------------------------------------------------------------------------


 

(D)          the removal or disposal of any portion of the Properties, the
Senior Mezzanine Collateral or the Collateral after and during the continuation
of an Event of Default, a Senior Mezzanine Loan Event of Default or a Mortgage
Loan Event of Default;

 

(E)           the misappropriation or conversion by Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Operator or Master Tenant of
(I) any Insurance Proceeds paid by reason of any Casualty, (II) any Awards
received in connection with a Condemnation, (III) any Rents following and during
the continuation of an Event of Default, (IV) any Rents paid more than one
(1) month in advance, (V) any Net Liquidation Proceeds After Debt Service or
(VI) any amounts disbursed from the Low DSCR Interest Floor Reserve Account such
that they are not used or applied for the express purposes set forth in
Section 7.1.2;

 

(F)           if any or all of the limited liability companies constituting
Borrower fails to (i) maintain its status as a Special Purpose Entity, as
required by, and in accordance with, the terms and provisions of this Agreement
or (ii) cause Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Principal, Operator or Master Tenant to maintain its status as a Special Purpose
Entity, each as required by, and in accordance with, the terms and provisions of
the applicable Senior Mezzanine Loan Agreement or the Mortgage Loan Agreement or
the Leases (in each case except with respect to the obligation to remain
solvent, maintain adequate capital and pay its debts as they become due (unless
funds are available to pay such debts, and Borrower, Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, Operator, Principal or Master Tenant, as
applicable, fails to do so));

 

(G)           any amounts actually received by (i) Senior Mezzanine Borrower,
Mortgage Borrower, Maryland Owner, or Master Tenant that are not deposited into
the applicable Senior Mezzanine Deposit Account or the Mortgage Cash Management
Account to the extent required to be so deposited pursuant to the applicable
Senior Mezzanine Loan Agreement or the Mortgage Loan Agreement or under the Rent
Instruction, the Leases, the applicable Senior Mezzanine Cash Management
Agreement or under the Mortgage Cash Management Agreement or (ii) Borrower that
are not deposited into the Seventh Mezzanine Deposit Account to the extent
required to be so deposited pursuant to any Loan Document;

 

(H)          if any or all of the limited liability companies constituting
Borrower, Senior Mezzanine Borrower, Mortgage Borrower or Maryland Owner fails
to obtain Lender’s prior consent to any Indebtedness for borrowed money or
voluntary Liens encumbering the Collateral not otherwise permitted by any Loan
Document; and

 

(I)            any breach of any representation, warranty or covenant in Section
4(b) or (c) of the Pledge Agreement.

 

128

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, (i) Lender shall not be deemed to have waived
any right which Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Pledge Agreement or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (ii) the Debt shall be fully recourse to Borrower (A) in the
event of: (I) any or all of the limited liability companies constituting
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner,
Requisite Operators, Master Tenant or Guarantor filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (II) any or all of the limited liability companies constituting Borrower,
Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Requisite
Operator, Master Tenant or Guarantor filing an answer consenting to or
soliciting or causing to be solicited or otherwise acquiescing in or joining in
any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person; (III) any or all of the limited liability companies
constituting Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Requisite Operators, Master Tenant or Guarantor consenting to or
acquiescing in or joining in an application for the appointment of a custodian,
receiver, trustee, or examiner for any of the limited liability companies
constituting Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland
Owner, Requisite Operator, Master Tenant or Guarantor or any portion of the
Properties; or (IV) any or all of the limited liability companies constituting
Borrower, Mortgage Borrower, Senior Mezzanine Borrower, Maryland Owner,
Requisite Operators, Master Tenant or Guarantor making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (B) Intentionally
Omitted; (C) if any or all of the limited liability companies constituting
Borrower, Senior Mezzanine Borrower, Mortgage Borrower, Maryland Owner, Operator
or Master Tenant fails to obtain Lender’s prior consent to any Transfer as
required by this Agreement or the Mortgages; or (D) if upon the occurrence and
during the continuance of an Event of Default and Lender exercises its remedies
on account thereof and accelerates the Loan, Borrower, Senior Mezzanine
Borrower, Mortgage Borrower, Maryland Owner, Master Tenant, Operator, Guarantor
or any other Restricted Party or any Affiliate thereof interferes in any manner
with the exercise of any of the rights, powers, privileges and other remedies
available to Lender or Servicer under the Loan Documents or otherwise fails to
cooperate (in each case at no cost to Guarantor) to enable Lender to obtain the
benefit of, including without limitation, the transfer to Lender or its
qualified designee, or cooperation in each case with Lender with respect to the
reissuance to Lender or its designee, of all material Health Care Licenses. As
used herein “Requisite Operators” shall mean more than 10 individual Operators
in the aggregate over the term of this Loan, and shall include in the aggregate
all individual Operators that were subject to all subclauses of clause
(A) above.

 

Section 9.4.           Servicer.   At the option of Lender, the Loan may be
serviced by a servicer/trustee (the “Servicer”) selected by Lender, from time to
time, and Lender may delegate all or any portion of its responsibilities under
this Agreement and the other Loan Documents to the Servicer pursuant to a
servicing agreement (the “Servicing Agreement”) between Lender and Servicer.
Borrower shall be responsible for any reasonable set-up fees or other initial
costs relating to or arising under the Servicing Agreement; provided, however,
that

 

129

--------------------------------------------------------------------------------


 

Borrower shall not be responsible for the monthly servicing fee due to the
Servicer under the Servicing Agreement.

 

Section 9.5.           Component Notes.   (a) Lender, without in any way
limiting Lender’s other rights hereunder, in its sole and absolute discretion,
shall have the right at any time to require Borrower to execute and deliver
“component” notes (including senior and junior notes), which notes, subject to
the provisions hereof, may be paid in such order of priority as may be
designated by Lender; provided that, (i) the aggregate principal amount of such
“component” notes shall equal the outstanding principal balance of the Loan
immediately prior to the creation of such “component” notes, (ii) the weighted
average interest rate spread of all such “component” notes shall on the date
created equal the weighted average interest rate spread which was applicable to
the Loan immediately prior to the creation of such “component” notes (other than
during the continuance of an Event of Default due to the application of a
principal payment), (iii) the aggregate of the debt service payments on all such
“component” notes shall on the date created equal the debt service payment which
was due under the Loan immediately prior to the creation of such component notes
and (iv) the other terms and provisions of each of the “component” notes shall
be identical in substance and substantially similar in form to the Loan
Documents. Except during the continuance of an Event of Default, all amounts
applied to repayment of principal hereunder shall be applied pro rata and pari
passu against the portions of the Debt evidenced by the various “component”
notes. Borrower shall cooperate with all reasonable requests of Lender in order
to establish the “component” notes and shall execute and deliver such documents
as shall reasonably be required by Lender and any Rating Agency in connection
therewith, all in form and substance reasonably satisfactory to Lender and
satisfactory to any Rating Agency, provided that such documents are in form and
substance substantially similar to the Loan Documents including the severance of
security documents if requested. In the event Borrower fails to execute and
deliver such documents to Lender within ten (10) days following such request by
Lender, Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all such documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof. Upon
issuance of the “component” notes, the original Note(s) shall be returned to
Borrower.

 

(b)           With respect to (i) the period prior to and including the Closing
Date, Borrower, and (ii) the period subsequent to the Closing Date, Lender,
shall be responsible for all costs and expenses incurred by Borrower and Lender
in connection with Borrower’s complying with its obligations under this
Section 9.5 (including legal fees and costs incurred by Borrower and Lender).

 

(c)           It shall be an Event of Default under this Agreement, the Note and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 9.5 after the expiration of thirty (30)
days notice thereof or such shorter period of time as may be requested by Lender
due to Lender’s then current anticipated schedule of any sale, assignment or
participation of the Loan (which shorter period of time shall in no event be
less than ten (10) days), which notice shall contain all documentation Borrower
is being asked to execute and deliver.

 

130

--------------------------------------------------------------------------------


 

Section 9.6.           Mezzanine Loans.    (a) Lender, without in any way
limiting Lender’s other rights hereunder, in its sole and absolute discretion,
shall have the right at any time to create one or more mezzanine loans (and to
reallocate the Release Amounts among the Loan and the mezzanine loan(s) on a pro
rata basis); provided that (i) the aggregate principal amount of the Loan and
such mezzanine loan(s) shall equal the outstanding principal balance of the Loan
immediately prior to the creation of such mezzanine loan(s), (ii) the weighted
average interest rate spread of the Loan and all such mezzanine loan(s) shall on
the date created equal the weighted average interest rate spread which was
applicable to the Loan immediately prior to the creation of such mezzanine
loan(s) (other than during the continuance of an Event of Default due to the
application of a principal payment) and (iii) the aggregate of the debt service
payments on the Loan and all such mezzanine loan(s) shall on the date created
equal the debt service payment which was due under the Loan immediately prior to
the creation of such mezzanine loan(s). Except during the continuance of an
Event of Default, all amounts applied to repayment of principal shall be applied
pro rata and pari passu to the Loan and such mezzanine loans. Each of Borrower
shall cooperate with all reasonable requests of Lender in order to establish
such mezzanine loan(s) and shall execute and deliver such documents as shall
reasonably be required by Lender and any Rating Agency in connection therewith,
all in form and substance substantially similar to the applicable Loan Documents
and reasonably satisfactory to Lender and satisfactory to any Rating Agency,
including the severance of security documents if requested. Additionally,
Borrower shall cause the formation of one or more special-purpose,
bankruptcy-remote entities as required by Lender in order to serve as the
borrower under any such mezzanine loan(s), and the applicable organizational
documents of Borrower shall be amended and modified as necessary or required in
the formation of any such new mezzanine borrower. Further, in connection with
any such new mezzanine loan(s), Borrower shall deliver to Lender opinions of
legal counsel with respect to due execution, authority and enforceability of
such mezzanine loan(s) and the Loan Documents, as amended, an Additional
Insolvency Opinion for the Loan, a substantive non-consolidation opinion with
respect to any such mezzanine loan(s) and such other opinions as are reasonably
requested by Lender, each as reasonably acceptable to Lender and/or the Rating
Agencies. Borrower shall also deliver an Eagle-9 (or similar) title insurance
policy with respect to the collateral to be pledged in connection with any such
mezzanine loan(s), an endorsement to the owner’s title insurance policy and such
other agreements and documents as are reasonably requested by Lender. In the
event Borrower fails to execute and deliver such documents to Lender within
thirty (30) days following such request by Lender or such shorter period of time
as may be requested by Lender due to Lender’s then current anticipated schedule
of any Securitization, Borrower hereby absolutely and irrevocably appoints
Lender as its true and lawful attorney, coupled with an interest, in its name
and stead to make and execute all documents necessary or desirable to effect
such transactions, each of Borrower ratifying all that such attorney shall do by
virtue thereof.

 

(b)           With respect to (i) the period prior to and including the Closing
Date, Borrower, and (ii) the period subsequent to the Closing Date, Lender,
shall be responsible for all costs and expenses incurred by Borrower and Lender
in connection with Borrower’s complying with its obligations under this
Section 9.6 (including legal fees and costs incurred by Borrower and Lender).

 

(c)           It shall be an Event of Default under this Agreement, the Note and
the other Loan Documents if Borrower fails to comply with any of the terms,
covenants or

 

131

--------------------------------------------------------------------------------


 

conditions of this Section 9.6 after the expiration of thirty (30) days notice
thereof or such shorter period of time as may be requested by Lender due to
Lender’s then current anticipated schedule of any sale, assignment or
participation of the Loan (which shorter period of time shall in no event be
less than ten (10) days), which notice shall contain all documentation Borrower
is being asked to execute and deliver.

 

Section 9.7.           Administration of Bankruptcy Claims.    In the event that
the Mortgage Loan is no longer outstanding, Borrower and Lender agree that, with
respect to the Master Lease and each Operating Lease with respect to the
Properties, each Borrower hereby transfers, and shall cause Mortgage Borrower
and Maryland Owner to transfer, to Lender, in the event of any proceeding
involving Master Tenant or any Operator under the Bankruptcy Code or any similar
proceeding, all of such Borrower’s, Senior Mezzanine Borrower’s, Mortgage
Borrower’s and Maryland Owner’s rights to (a) file any proof of such claims,
(b) cast any votes relating to any claims of such Borrower, Senior Mezzanine
Borrower, Mortgage Borrower or Maryland Owner against Master Tenant or such
Operator, as the case may be, in such proceedings, (c) collect and receive any
dividends payable with respect to such claims, (d) take any action or commence
any proceeding to collect such claims, (e) file any motion for relief from the
stay imposed under Section 362(a) of the Bankruptcy Code or any similar statute,
(f) file any motion to compel Master Tenant or such Operator to assume or reject
the applicable Leases under the Bankruptcy Code or any similar statute, or
(g) take any other actions to collect or protect such claims, and Lender shall
use commercially reasonable efforts to enforce and exercise such rights.
Borrower agrees that Lender shall be the sole party permitted to participate in
the administration of the estate of Master Tenant or Operator under any
proceeding under the Bankruptcy Code or any similar statute with respect any
such claims.

 

Section 9.8.           Uncross of Properties.

 

If pursuant to Section 9.8 of the Mortgage Loan Agreement any Affected Property
is uncrossed from the Mortgage Loan with the consent of Mortgage Lender as
required thereunder (a “Property Uncross”), Borrower shall cause Mortgage
Borrower and Maryland Owner to cooperate with (a) Mortgage Lender in connection
with the obligations of Mortgage Borrower with respect to such Property Uncross
and (b) Lender in connection with any corresponding uncrossing or severing of a
pro rata portion of the Loan and/or such other modifications to the Loan as
Lender may reasonably require in connection with any Property Uncross, in each
case at no cost or expense to Borrower.

 

X.            MISCELLANEOUS

 

Section 10.1.        Survival.    This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

132

--------------------------------------------------------------------------------


 

Section 10.2.        Lender’s Discretion.    Whenever pursuant to this
Agreement, Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole discretion of Lender and shall be final and
conclusive absent manifest error. Whenever this Agreement expressly provides
that Lender may not withhold its consent or its approval of an arrangement or
term, such provisions shall also be deemed to prohibit Lender from delaying or
conditioning such consent or approval.

 

Section 10.3.        Governing Law.        (A) THIS AGREEMENT WAS NEGOTIATED IN
THE STATE OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN
THE STATE OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO
WERE DISBURSED FROM TILE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS (EXCEPT THAT
THE CREATION OF A SECURITY INTEREST IN ALL PERSONAL PROPERTY (INCLUDING WITHOUT
LIMITATION THE ACCOUNTS) SHALL BE GOVERNED BY ARTICLE 9 OF THE UCC AS IN EFFECT
IN THE STATE OF NEW YORK AND THE PERFECTION AND PRIORITY OF WHICH SHALL BE
GOVERNED BY THE LAW OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH
SECTIONS 9-301 THROUGH 9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK)
SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH
THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OF LENDER AND BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND, THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN

 

133

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT
ANY SUCH PARTY’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY
OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND EACH PARTY WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

 

 

CT Corporation System

 

 

111 Eighth Avenue

 

 

New York, New York 10011

 

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH PARTY IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4.        Modification, Waiver in Writing. No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement, or of the Note, or of any other Loan Document, nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower or
Lender to any other or future notice or demand in the same, similar or other
circumstances.

 

134

--------------------------------------------------------------------------------


 

Section 10.5.        Delay Not a Waiver. Neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment of all other amounts due under this Agreement, the Note or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount.

 

Section 10.6.        Notices. All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, addressed as follows
(or at such other address and Person as shall be designated from time to time by
any party hereto, as the case may be, in a notice to the other parties hereto in
the manner provided for in this Section 10.6):

 

If to Lender:

JPMorgan Chase Bank, N.A.

 

c/o Centerline Servicing Inc.

 

5221 N. O’Connor Blvd., Suite 600

 

Irving, Texas 75039

 

Attention: John Roach

 

Senior Vice President, Asset Management

 

 

and:

Column Financial, Inc.

 

11 Madison Avenue

 

New York, New York 10010

 

Attention: Susana Iannicelli

 

 

with a copy to:

Column Financial, Inc.

 

One Madison Avenue

 

New York, New York 10019

 

Legal and Compliance Department

 

Attention: Casey McCutcheon, Esq.

 

 

and:

Bank of America, N.A.

 

Capital Markets Servicing Group

 

900 West Trade Street, Suite 650

 

Mail Code: NC1-026-06-0l

 

Charlotte, North Carolina 28255

 

Telephone: (866) 531-0957

 

135

--------------------------------------------------------------------------------


 

with a copy to:

Cadwalader, Wickersham & Taft LLP

 

One World Financial Center

 

New York, New York 10281

 

Attention: Fredric L. Altschuler, Esq. and

 

Steven M. Herman, Esq.

 

 

If to Borrower:

HCR VII Properties, LLC

 

333 N. Summit Street

 

Toledo, Ohio 43604

 

Attention: Chief Legal Officer

 

 

with a copy to:

HCR VII Properties, LLC

 

333 N. Summit Street

 

Toledo, Ohio 43604

 

Attention: Chief Financial Officer

 

 

and:

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

Attention: James I. Hisiger, Esq.

 

A notice shall be deemed to have been given: (i) in the case of hand delivery,
at the time of delivery on a Business Day, or if not a Business Day, the next
succeeding Business Day; (ii) in the case of registered or certified mail, three
(3) Business Days after transmittal; or (iii) in the case of expedited prepaid
delivery, upon the first Business Day subsequent to transmittal.

 

Section 10.7.        Trial by Jury. EACH PARTY HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY EACH PARTY, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
PARTY.

 

Section 10.8.        Headings. The Article and/or Section headings and the Table
of Contents in this Agreement or in any other Loan Document are included herein
and therein for convenience of reference only and shall not constitute a part of
this Agreement or any other Loan Document for any other purpose.

 

Section 10.9.        Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law,

 

136

--------------------------------------------------------------------------------


 

such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

Section 10.10.      Preferences. Upon the occurrence and during the continuance
of an Event of Default, Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder. To the extent Borrower makes a payment or
payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11.      Waiver of Notice. Borrower hereby expressly waives, and
shall not be entitled to, any notices of any nature whatsoever from Lender
except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.

 

Section 10.12.      Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.

 

Section 10.13.      Expenses; Indemnity. (a) Borrower covenants and agrees to
pay or, if Borrower fails to pay, to reimburse Lender within ten (10) Business
Days of demand therefor by Lender for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Collateral); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including confirming compliance with environmental, healthcare and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other

 

137

--------------------------------------------------------------------------------


 

documents or matters reasonably requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(vi) the filing and recording fees and expenses, title insurance and reasonable
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, either in response to third
party claims or in prosecuting or defending any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Collateral, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Collateral or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any cost and expenses due and payable to Lender may be
paid from any amounts in the First Mezzanine Deposit Account. For the avoidance
of doubt, nothing in this Section 10.13(a) is intended to obligate Borrower to
pay any costs or expenses which Lender is expressly obligated to pay under
Section 9.5, 9.6 or 9.8 or any other provision of this Agreement as well as any
other costs incurred after the Closing Date relating to a Securitization.

 

(b)           Borrower shall indemnify, defend and hold Lender harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, the reasonable fees and disbursements of
counsel for Lender), that may be imposed on, incurred by, or asserted against
Lender in any manner relating to or arising out of (i) any breach by Borrower of
its obligations under, or any material misrepresentation by Borrower contained
in, this Agreement or the other Loan Documents, (ii) the use or intended use of
the proceeds of the Loan, (iii) all paid and unpaid liability claims, including
Medicare and Medicaid claims, in connection with the Properties and any other
prior liability of the Prior Owners, (iv) the Interest Rate Cap Agreement or any
of the duties, responsibilities or obligations of Borrower thereunder, (v) the
Leases or any of the duties, responsibilities or obligations of Mortgage
Borrower, Master Tenant or any Operator thereunder or (vi) the transactions
contemplated by the Cash Management Agreement (collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
Lender hereunder to the extent that such Indemnified Liabilities arise from the
gross negligence, illegal acts, fraud or willful misconduct of Lender. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.

 

(c)           Borrower covenants and agrees to pay for or, if Borrower fails to
pay, to reimburse Lender for (other than pursuant to Section 10.13(a)), any fees
and expenses incurred by any Rating Agency in connection with any Rating Agency
review of the Loan, the Loan Documents or any transaction contemplated thereby
or any consent, approval, waiver or confirmation obtained from such Rating
Agency pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such

 

138

--------------------------------------------------------------------------------


 

fees and expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14.      Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

 

Section 10.15.      Offsets, Counterclaims and Defenses. Any assignee of
Lender’s interest in and to this Agreement, the Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

 

Section 10.16.      No Joint Venture or Partnership; No Third Party
Beneficiaries. (a) Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Properties other than that of
mortgagee, beneficiary or lender.

 

(b)           This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower, and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein. All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17.      Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, Lender, Column, BofA or any of their respective Affiliates shall be
subject to the prior reasonable approval of Lender. All news releases, publicity
or advertising by Lender or its Affiliates which refers to Carlyle and
Affiliates of Carlyle other than Manor Care and Manor Care’s direct and indirect
Subsidiaries, shall, except as specified in the next succeeding sentence, be
subject to the prior reasonable approval of Borrower. For the avoidance of
doubt, the mere identification by Lender or Borrower of the Carlyle Group as the
sponsor of Borrower in any such release, publicity or advertising shall not
require Borrower’s or Lender’s consent.

 

139

--------------------------------------------------------------------------------


 

Section 10.18.      Cross-Default, Cross-Collateralization; Waiver of
Marshalling of Assets. (a) Borrower acknowledges that Lender has made the Loan
to Borrower upon the security of its collective interest in the Collateral and
in reliance upon the aggregate of the Collateral taken together being of greater
value as collateral security than the sum of each Borrower’s Collateral taken
separately. Borrower agrees that portions of the Collateral cross-collateralize
and cross-default with other portions of the Collateral so that (i) an Event of
Default constitutes an Event of Default with respect to each Borrower’s pledge
of Collateral under the Pledge Agreement which secures the Note; (ii) an Event
of Default that is continuing under the Note or this Loan Agreement shall
constitute an Event of Default under the Pledge Agreement; (iii) the Pledge
Agreement shall constitute security for the Note as if a single blanket lien
were placed on all of the Collateral as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

 

(b)           To the fullest extent permitted by law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s members and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure upon the Collateral, and agrees not to assert any right under any
laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Collateral for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Collateral in
preference to every other claimant whatsoever. In addition, Borrower, for itself
and its successors and assigns, waives in the event of foreclosure upon any or
all of the Collateral, any equitable right otherwise available to Borrower which
would require the separate sale of any portion of the Collateral or require
Lender to exhaust its remedies against any portion of the Collateral before
proceeding against any other portion of the Collateral; and further in the event
of such foreclosure Borrower does each hereby expressly consent to and
authorize, at the option of Lender, the foreclosure and sale either separately
or together with any of the Collateral.

 

Section 10.19.      Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 10.20.      Conflict; Construction of Documents; Reliance. In the event
of any conflict between the provisions of this Loan Agreement and any of the
other Loan Documents, the provisions of this Loan Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower

 

140

--------------------------------------------------------------------------------


 

hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21.      Brokers and Financial Advisors. Borrower hereby represents
that it has dealt with no advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement other than Lender, JPMorgan, CS and BofA and their respective
Affiliates. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s reasonable attorneys’ fees and expenses) in any way relating
to or arising from a breach of the representation set forth in this
Section 10.21. The provisions of this Section 10.21 shall survive the expiration
and termination of this Agreement and the payment of the Debt.

 

Section 10.22.      Prior Agreements. This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, including the
Commitment Letter dated July 2, 2007 among Borrower, Lender, JPMorgan Securities
Inc., Column, Credit Suisse Securities (USA) LLC, Credit Suisse Cayman Islands
Branch, BofA, Bank of America Securities LLC and Mergerco are superseded by the
terms of this Agreement and the other Loan Documents.

 

Section 10.23.      Authority to File. In connection with this Agreement and the
transactions contemplated hereby, Borrower does hereby authorize Lender to file
with the Secretary of State of the State of Delaware, the “all assets” UCC-1
Financing Statement attached hereto as Schedule 10.23, which UCC-1 Financing
Statement names the Borrower as debtor and Lender as secured party.

 

Section 10.24.      Agent’s Register. Lender, in its capacity as collateral
agent (the “Registrar”), and, solely for this purpose, as non-fiduciary agent of
Borrower, shall, at no cost to Borrower, maintain a register (the “Agent’s
Register”) showing the names and addresses of the Noteholders and the principal
amount of the Loan (and the stated interest thereon (the “Registered Loan”))
held by the Noteholders from time to time. The entries in Agent’s Register shall
be conclusive, in the absence of manifest error, and Borrower, Maryland Owner,
Lender and the other Noteholders shall treat each Person whose name is recorded
in Agent’s Register as the owner the Note for all purposes of this Agreement and
the other Loan Documents, notwithstanding any notice to the contrary. Any
assignment of the Note shall be effective only upon appropriate entries with
respect thereto being made in the Agent’s Register. The Agent’s Register shall
be available for inspection by Borrower or any Noteholder at any reasonable time
and from time to time upon reasonable prior notice. A Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Agent’s
Register, which registration the Registrar shall effect immediately upon receipt
of assignment documentation. Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any evidencing the same) may be
effected only by registration of such assignment or sale on the Agent’s
Register, together with the surrender of

 

141

--------------------------------------------------------------------------------


 

the registered note, if any, evidencing the same duly endorsed by (or
accompanied by a written instrument of assignment or sale duly executed by) the
holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), Borrower shall
treat the Person in whose name such Registered Loan (and the registered note, if
any evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes.

 

Section 10.25.      Disclosure. Borrower authorizes Lender and each other
Noteholder to disclose to any participant or assignee of Lender or such
Noteholder and any prospective participant or assignee of Lender or such other
Noteholder and the Rating Agencies and their respective counsel, any and all
financial and other information in Lender’s or such other Noteholder’s
possession concerning any Restricted Party and their respective Affiliates which
has been delivered by or on behalf of and at the direction of such Restricted
Party or otherwise obtained in connection with the Loan, together with any or
all of the Loan Documents and any reports, studies, appraisals or other matters
provided or obtained by Lender or such other Noteholder in connection with the
Loan. Notwithstanding any provision hereof to the contrary (including any
confidentiality obligations between Borrower and its Affiliates, on the one
hand, and Lender and its Affiliates on the other hand), Borrower, and its
subsidiaries and Affiliates that are a party to the Master Lease and the
subleases thereunder acknowledge and agree that, to the extent necessary to
comply with any applicable law or any rule or regulation (including accounting
rules and regulations) promulgated by any governmental authority, Lender
(including its Affiliates, successors and assigns) shall be entitled to publicly
disclose (i) any information relating to the Loan, the Collateral, the Senior
Mezzanine Collateral, the Properties, the Borrower, the Senior Mezzanine
Borrower, the Mortgage Borrower, its subsidiaries and its Affiliates that are a
party to the Master Lease and the subleases thereunder required by applicable
law, rule or regulation (including accounting rules and regulations) as the same
may be amended from time to time, and (ii) metrics relating to the Loan, the
Collateral, the Senior Mezzanine Collateral and the Properties of the type
described on Schedule 10.25 attached hereto or any substantially similar
information relating to the Loan, the Collateral, the Senior Mezzanine
Collateral and the Properties (collectively, the “Public Information”) to the
extent such information is in Lender’s possession; provided, however, that,
(x) except as expressly permitted above, this provision shall not permit public
disclosure of any financial statements of Borrower or its Affiliates or any
information other than the Public Information and (y) this sentence shall not
obligate Borrower and its Affiliates to provide any information or complete any
property appraisals not otherwise required by the Loan Agreement.

 

Section 10.26.      Pledges. For the avoidance of doubt, the parties to this
Agreement acknowledge that Lender and each Noteholder is expressly permitted to
pledge, hypothecate and create security interests in the Loan and the Note,
including, without limitation, to any Federal Reserve Bank or other central bank
or similar institution in accordance with applicable law.

 

Section 10.27.      Lender; Collateral Agent. The parties hereto acknowledge and
agree that notwithstanding anything contained in this Agreement or in any other
Loan Document

 

142

--------------------------------------------------------------------------------


 

to the contrary, (a) the Noteholders are advancing the Loan to Borrower
hereunder, and Lender is acting in the capacity as collateral agent for the
Noteholders for all purposes under the Loan Documents, and (b) any statement in
any Loan Document to the effect that Lender is making or advancing the Loan
shall be construed to mean that the Noteholders are making or advancing the
Loan.

 

Section 10.28.      Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

 

(a)           the right to periodically consult with and offer advice to
Borrower’s management regarding the significant business activities and business
and financial developments of Borrower; provided, however, that any such
consultations shall not be binding on Borrower and provided, further, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances;

 

(b)           the right, subject to and in accordance with the terms of this
Agreement, to examine the books and records of Borrower at any reasonable times
upon reasonable notice;

 

(c)           the right, subject to and in accordance with the terms of this
Agreement, including, without limitation, Section 5.1.11 hereof, to receive
quarterly and year-end financial reports, including balance sheets, statements
of income, shareholder’s equity and cash flow, a management report and schedules
of outstanding indebtedness;

 

(d)           subject to and in accordance with the Mortgage Loan Agreement, the
right, without restricting any other rights of Lender under this Agreement
(including any similar right), to approve any acquisition by Mortgage Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property); and

 

(e)           the rights described above may be exercised by any entity which
owns and controls, directly or indirectly, substantially all of the interests in
Lender.

 

Section 10.29.      Lost Note. In the event that the Note shall be lost or
destroyed, or Lender shall otherwise be unable to locate same, then Borrower
shall, within five (5) Business Days after request, at no cost to Borrower,
execute and deliver to Lender a replacement Note or Notes in the same form as
the original Note, and such replacement Note or Notes shall, for all purposes of
the Loan Documents, constitute the “Note”. In such event, Lender shall deliver
to Borrower a lost note affidavit and indemnification in customary form.

 

Section 10.30.      Maryland Owner. The parties acknowledge and agree that
Maryland Owner is not a Borrower hereunder and is not an obligor of the Debt.

 

Section 10.31.      Tax Election. Notwithstanding anything to the contrary
contained herein, HCR IV Healthcare, LLC shall have the right, at its option, to
elect to be taxed as a corporation.

 

143

--------------------------------------------------------------------------------


 

XI.           OKLAHOMA FACILITIES

 

Section 11.1.    Definitions. For purposes of this Article Xl:

 

“Four Seasons” shall mean Four Seasons Nursing Center, Inc., a Delaware
corporation and a direct wholly owned subsidiary of HCR Healthcare, LLC.

 

“Oklahoma Conditions” shall mean that (a) all Oklahoma CONs and Oklahoma
Licenses shall have been issued; (b) all Oklahoma Sub-Subleases shall have been
terminated and Four Seasons shall have surrendered possession of the Oklahoma
Facilities to the Oklahoma Operators; (c) all agreements entered into between
the Receiver and Affiliates of Borrower and Maryland Owner shall have been
terminated; (d) all Oklahoma Operators shall have entered into all necessary
agreements to receive all payments from Government Payor and all applicable
private payor entities with respect to the Oklahoma Facilities; and (e) all
Oklahoma Operators shall have taken all steps necessary to terminate and confirm
the termination of, all rights of the Receiver with respect to the Oklahoma
Facilities and all such rights of the Receiver shall have terminated.

 

“Oklahoma Facilities” shall mean, individually and collectively, as the context
requires, each of ManorCare Health Services - Northwest located at 5301 North
Brookline, Oklahoma City, Oklahoma; ManorCare Health Services - Southwest
located at 5600 South Walker, Oklahoma City, Oklahoma; ManorCare Health Services
- Midwest located at 2900 Parklawn Drive, Midwest City, Oklahoma; and ManorCare
Health Services - Tulsa located at 2425 South Memorial Drive, Tulsa, Oklahoma.

 

“Oklahoma Operators” shall mean, individually and collectively, as the context
requires, each of Manor Care of Midwest City OK, LLC, Manor Care of Oklahoma
City (Northwest), LLC, Manor Care of Oklahoma City (Southwest), LLC, and Manor
Care of Tulsa OK, LLC.

 

“Oklahoma Order Appointing Receiver” shall mean that certain order dated
December 20, 2007 and entered by the District Court of Oklahoma County, State of
Oklahoma, appointing the Receiver as receiver of the Oklahoma Facilities.

 

“Oklahoma Sub-Subleases” shall mean those four (4) certain subleases dated as of
the date hereof entered into by each of the Oklahoma Operators, as sublandlords
thereunder, in each case with Four Seasons, as subtenant.

 

“Receiver” shall mean Healing Solutions, LLC, an Oklahoma limited liability
company in which Marissa Lane (or her successor) is the managing member, as
appointed receiver of the Oklahoma Facilities by the District Court of Oklahoma
County, State of Oklahoma pursuant to the Oklahoma Order Appointing Receiver.

 

Section 11.2.    Representations and Warranties. Borrower represents and
warrants as of the Closing Date that:

 

(a)           Borrower has caused Mortgage Borrower and Maryland Owner to
deliver to Lender true and complete copies of (i) the Oklahoma Order Appointing
Receiver; and (ii) the

 

144

--------------------------------------------------------------------------------


 

Verified Unopposed Petition for Appointment of Receiver filed by HCR Manor Care
Services, Inc. in connection therewith. Other than an Oath of the Receiver and a
Receiver’s Bond, no additional pleadings were filed in connection with the
Oklahoma Order Appointing Receiver. There are no written agreements or orders
modifying, amending, supplementing or restating such order or verified petition.

 

(b)           The Receiver is the holder of the initial licenses needed to
continue operations of the Oklahoma Facilities while proceedings on applications
for certificates of need (collectively, the “Oklahoma CONs”) and licenses for
the ownership and operation of the Oklahoma Facilities (collectively, the
“Oklahoma Licenses”) submitted by the Oklahoma Operators are pending before the
Oklahoma State Department of Health (the “Oklahoma DOH”). Appointment of the
Receiver will enable the Oklahoma Facilities to continue to provide resident
care in compliance with Oklahoma law while the proceedings in the Oklahoma DOH
for approval of the Oklahoma CONs and issuance of the Oklahoma Licenses are
completed. Under Oklahoma law, the Oklahoma DOH will have the ability to issue
the Oklahoma CONs and the Oklahoma Licenses on or about December 21, 2007, and
Borrower and Maryland Owner expect that same will be issued on or about said
date, and have no reason to expect any unreasonable delay in said issuance. Upon
the issuance of the Oklahoma CONs and the Oklahoma Licenses, Borrower shall
cause Mortgage Borrower and Maryland Owner to cause the filing of all pleadings
necessary to terminate the receivership.

 

(c)           The Oklahoma Sub-Subleases (together with any certificates and
notifications entered into in connection therewith) provided to Lender on the
Closing Date are true, correct, accurate and complete copies of such documents
and constitute the entire agreement between the parties thereto with respect to
the subject matter thereof and there are no written agreements modifying,
amending, supplementing or restating such documents. No Rent under the Oklahoma
Sub-Subleases has been paid more than one (1) month in advance of its due date,
and no Rents or charges under the Oklahoma Sub-Subleases have been waived,
released or otherwise discharged or compromised. There has been no prior
Transfer of the Oklahoma Sub-Subleases or of the Rents thereunder. Neither any
Oklahoma Operator nor Four Seasons has assigned its respective interest under
any Oklahoma Sub-Sublease, nor, other than pursuant to a Non-Material Lease,
sublet all or any portion of any Oklahoma Facility except to residents of the
applicable Oklahoma Facility. No Operator, nor to Borrower’s, Mortgage
Borrower’s, Maryland Owner’s or Master Tenant’s knowledge any other Person, has
a right or option pursuant to any Oklahoma Sub-Sublease or otherwise to purchase
all or any part of any Oklahoma Facility.

 

Section 11.3.    Covenants. Borrower hereby covenants and agrees with Lender
that: Borrower shall cause Mortgage Borrower and Maryland Owner to use
commercially reasonable efforts to cause the Oklahoma Conditions to be satisfied
as soon as reasonably practicable. Borrower shall keep Lender apprised of the
status of Mortgage Borrower’s and Maryland Owner’s efforts to satisfy the
Oklahoma Conditions. Within ten (10) days after the satisfaction of the Oklahoma
Conditions, Borrower shall give Lender notice thereof; and

 

(b)           Borrower shall not permit Mortgage Borrower or Maryland Owner to
take or allow to exist, or suffer or permit to be taken or exist, any action or
state of facts with respect to any Oklahoma Sub-Sublease which, under the terms
of this Agreement, it would be prohibited

 

145

--------------------------------------------------------------------------------


 

from taking or allowing to exist, or suffering or permitting to be taken or
exist, as applicable, with respect to any Operating Lease subject in each case
to the rights of the Receiver.

 

Section 11.4.    Relationship to Other Provisions. Notwithstanding anything to
the contrary contained in this Agreement or in any other Loan Document, neither
the existence of the state of facts recited in this Article XI, nor the taking
of any action required or expressly permitted under this Article XI, shall in
and of itself constitute a breach of any representation or warranty contained
elsewhere in this Agreement or in any other Loan Document, or a breach or
violation of any other term of this Agreement or any other Loan Document or
otherwise constitute a default hereunder or thereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

 

BORROWER:

 

 

 

 

 

HCR VII PROPERTIES, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

 

LENDER:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

a banking association chartered under the laws of the United States of America

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

MORTGAGE BORROWERS, INDIVIDUAL PROPERTIES,
INDIVIDUAL LEASEHOLD PROPERTIES, TYPE OF FACILITY AND
ALLOCATED LOAN AMOUNTS

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-001

 

498

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Tucson)
3705 North Swan Road
Tucson, Arizona

 

SNF

 

$

163,567.66

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-002

 

378

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Citrus Heights)
7807 Upland Way
Citrus Heights, California

 

SNF

 

$

1,574,280.87

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-003

 

381

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Tice Valley
1975 Tice Valley Boulevard
Walnut Creek, California

 

SNF

 

$

606,422.50

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-004

 

387

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Fountain Valley)
11680 Warner Avenue
Fountain Valley, California

 

SNF

 

$

539,269.02

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-005

 

471

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Sunnyvale)
1150 Tilton Drive
Sunnyvale, California

 

SNF

 

$

1,725,019.67

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-006

 

478

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Hemet)
1717 West Stetson Avenue
Hemet, California

 

SNF

 

$

1,298,002.77

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-007

 

479

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Walnut Creek)
1226 Rossmoor Parkway
Walnut Creek, California

 

SNF

 

$

2,624,534.13

 

 

--------------------------------------------------------------------------------

(1)         NOTE: Mortgage Borrowers in shaded cells are the Leasehold Mortgage
Borrowers only with respect to the corresponding Individual Property

(2)         NOTE: Individual Properties in shaded cells are the Individual
Leasehold Properties

(3)         SNF = skilled nursing facility; ALF = assisted living facility.

 

1

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-008

 

489

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Palm Desert)
74-350 Country Club Drive
Palm Desert, California

 

SNF

 

$

629,987.17

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-011

 

374

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Denver
290 South Monaco Parkway
Denver, Colorado

 

SNF

 

$

457,689.70

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-012

 

398

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Boulder
2800 Palo Parkway
Boulder, Colorado

 

SNF

 

$

967,660.22

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-013

 

360

 

HCR ManorCare Properties, LLC

 

Arden Courts of Farmington
45 South Road
Farmington, Connecticut

 

ALF

 

$

436,638.37

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-014

 

637

 

HCR ManorCare Properties, LLC

 

Arden Courts of Hamden
153 Leeder Hill Drive
Hamden, Connecticut

 

ALF

 

$

290,398.35

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-015

 

686

 

HCR ManorCare Properties, LLC

 

Arden Courts of Avon
100 Fisher Drive
Avon, Connecticut

 

ALF

 

$

700,087.66

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-016

 

349

 

HCR ManorCare Properties, LLC

 

Arden Courts of Wilmington
700 1/2 Foulk Road
Wilmington, Delaware

 

ALF

 

$

 785,588.58

 

 

 

 

 

 

 

 

 

 

 

532

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Wilmington
700 Foulk Road
Wilmington, Delaware

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-017

 

488

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Pike Creek
5651 Limestone Road
Wilmington, Delaware

 

SNF

 

$

1,571,277.31

 

 

2

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-019

 

332

 

HCR ManorCare Properties, LLC

 

Arden Courts of Palm Harbor
2895 Tampa Road
Palm Harbor, Florida

 

ALF

 

$

497,263.26

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-020

 

333

 

HCR ManorCare Properties, LLC

 

Arden Courts of Delray Beach
16150 Jog Road
Delray Beach, Florida

 

ALF

 

$

1,543,583.10

 

 

 

 

 

 

 

 

 

 

 

 

438

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Delray Beach)
16200 Jog Road
Delray Beach, Florida

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-021

 

336

 

HCR ManorCare Properties, LLC

 

Arden Courts of Sarasota
5509 Swift Road
Sarasota, Florida

 

ALF

 

$

474,666.74

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-022

 

345

 

HCR ManorCare Properties, LLC

 

Arden Courts of West Palm Beach
2330 Village Boulevard
West Palm Beach, Florida

 

ALF

 

$

1,077,409.23

 

 

 

 

 

 

 

 

 

 

 

 

493

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - West Palm Beach
2300 Village Boulevard
West Palm Beach, Florida

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-023

 

371

 

HCR ManorCare Properties, LLC

 

Arden Courts of Seminole
9300 Antilles Drive
Seminole, Florida

 

ALF

 

$

267,114.73

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-024

 

373

 

HCR ManorCare Properties, LLC

 

Arden Courts of Largo
300 Highland Avenue
Largo, Florida

 

ALF

 

$

331,935.22

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-025

 

386

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Palm Harbor
2851 Tampa Road
Palm Harbor, Florida

 

SNF

 

$

1,473,482.83

 

 

3

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-026

 

420

 

HCR ManorCare Properties, LLC

 

ManorCare Nursing & Rehabilitation Center (Naples)
3601 Lakewood Boulevard
Naples, Florida

 

SNF

 

$

816,463.37

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-028

 

442

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Venice)
1450 East Venice
Venice, Florida

 

SNF

 

$

877,966.46

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-029

 

443

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Carrollwood
3030 West Bearss Avenue
Tampa, Florida

 

SNF

 

$

969,951.20

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-030

 

449

 

HCR ManorCare Properties, LLC

 

Arden Courts of Lely Palms
6125 Rattlesnake Hammock Road
Naples, Florida

 

ALF

 

$

265,076.58

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-031

 

454

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center of South Jacksonville
3648 University Boulevard South
Jacksonville, Florida

 

SNF

 

$

799,511.03

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-033

 

511

 

HCR ManorCare Properties, LLC

 

ManorCare at Lely Palms
1000 Lely Palms Drive
Naples, Florida

 

ALF

 

$

771,473.53

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-034

 

533

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Dunedin
870 Patricia Avenue
Dunedin, Florida

 

SNF

 

$

981,405.54

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-035

 

534

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Sarasota
5511 Swift Road
Sarasota, Florida

 

SNF

 

$

1,340,154.73

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-036

 

535

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Boca Raton)
375 N.W. 51st Street
Boca Raton, Florida

 

SNF

 

$

943,835.27

 

 

4

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-037

 

536

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Boynton Beach
3001 South Congress Avenue
Boynton Beach, Florida

 

SNF

 

$

1,078,537.99

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-038

 

537

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Plantation)
6931 West Sunrise Boulevard
Plantation, Florida

 

SNF

 

$

910,847.07

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-040

 

3161

 

HCR ManorCare Properties, LLC

 

HHCC - Kendall
9400 S.W. 137th Avenue
Kendall, Florida

 

SNF / ALF

 

$

949,333.37

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-041

 

3171

 

HCR ManorCare Properties, LLC

 

Heartland of Brooksville
575 Lamar Avenue
Brooksville, Florida

 

SNF

 

$

34,665.45

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-042

 

3181

 

HCR ManorCare Properties, LLC

 

Heartland of Zephyrhills
38220 Henry Drive
Zephyrhills, Florida

 

SNF

 

$

722,537.99

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-043

 

3191

 

HCR ManorCare Properties, LLC

 

Heartland of Tamarac
5901 N.W. 79th Avenue
Tamarac, Florida

 

SNF / ALF

 

$

766,522.66

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-044

 

4092

 

HCR ManorCare Properties, LLC

 

HHCC - Boynton Beach
3600 Old Boynton Road
Boynton Beach, Florida

 

SNF

 

$

670,306.30

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-045

 

4095

 

HCR ManorCare Properties, LLC

 

HHCC - Jacksonville
8495 Normandy Boulevard
Jacksonville, Florida

 

SNF

 

$

388,530.22

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-046

 

4096

 

HCR ManorCare Properties, LLC

 

HHCC - Orange Park
570 Wells Road
Orange Park, Florida

 

SNF

 

$

510,862.28

 

 

5

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-047

 

4097

 

HCR ManorCare Properties, LLC

 

HHCC - Miami Lakes
5725 N.W. 186th Street
Hialeah, Florida

 

SNF

 

$

1,569,582.47

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-048

 

4098

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center - Fort Myers
1600 Matthew Drive
Fort Myers, Florida

 

SNF

 

$

915,428.75

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-049

 

4206

 

HCR ManorCare Properties, LLC

 

HHCC - Prosperity Oaks
11375 Prosperity Farms Road
Palm Beach Gardens, Florida

 

SNF

 

$

680,844.18

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-050

 

4227

 

HCR ManorCare Properties, LLC

 

Kensington Manor
3250 12th Street
Sarasota, Florida

 

SNF

 

$

230,809.73

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-051

 

4266

 

HCR ManorCare Properties, LLC

 

HHC & Rehabilitation Center of Boca Raton
7225 Boca Del Mar Drive
Boca Raton, Florida

 

SNF

 

$

683,736.66

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-052

 

4268

 

HCR ManorCare Properties, LLC

 

Heartland Health Care & Rehabilitation Center (Sarasota)
5401 Sawyer Road
Sarasota, Florida

 

SNF

 

$

432,602.42

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-053

 

4296

 

HCR ManorCare Properties, LLC

 

HHCC - Lauderhill
2599 N.W. 55th Avenue
Lauderhill, Florida

 

SNF

 

$

350,192.93

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-054

 

5434

 

HCR ManorCare Properties, LLC

 

Arden Courts of Ft. Myers
15950 McGregor Boulevard
Fort Myers, Florida

 

ALF

 

$

460,005.11

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-055

 

5467

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Fort Myers)
13881 Eagle Ridge Drive
Fort Myers, Florida

 

SNF

 

$

948,942.84

 

 

6

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-056

 

5639

 

HCR ManorCare Properties, LLC

 

Arden Courts of Tampa
14950 Casey Road
Tampa, Florida

 

ALF

 

$

492,993.75

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-057

 

5665

 

HCR ManorCare Properties, LLC

 

Arden Courts of Winter Springs
1057 Willa Springs Drive
Winter Springs, Florida

 

ALF

 

$

557,137.77

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-058

 

429

 

HCR ManorCare Properties, LLC

 

ManorCare Rehabilitation Center - Marietta
4360 Johnson Ferry Place
Marietta, Georgia

 

SNF

 

$

957,122.34

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-059

 

614

 

HCR ManorCare Properties, LLC

 

ManorCare Rehabilitation Center - Decatur
2722 North Decatur Road
Decatur, Georgia

 

SNF

 

$

1,115,192.01

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-060

 

356

 

HCR ManorCare Properties, LLC

 

Arden Courts of South Holland
2045 East 170th Street
South Holland, Illinois

 

ALF

 

$

476,499.40

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-061 

 

357

 

HCR ManorCare Properties, LLC

 

Arden Courts of Palos Heights
7880 West College Drive
Palos Heights, Illinois

 

ALF

 

$

2,732,540.92

 

 

 

 

 

 

 

 

 

 

 

441

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Palos Heights East
7850 West College Drive
Palos Heights, Illinois

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-062

 

359

 

HCR ManorCare Properties, LLC

 

Arden Courts of Elk Grove
1940 Nerge Road
Elk Grove Village, Illinois

 

ALF

 

$

2,346,301.52

 

 

 

 

 

 

 

 

 

 

 

473

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Elk Grove Village
1920 Nerge Road
Elk Grove Village, Illinois

 

SNF

 

 

7

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-063

 

388

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - South Holland
2145 East 170th Street
South Holland, Illinois

 

SNF

 

$

2,335,595.36

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-064

 

401

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center - Normal
510 Broadway
Normal, Illinois

 

SNF

 

$

1,130,769.84

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-065

 

402

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center - Peoria
5600 Glen Elm Drive
Peoria, Illinois

 

SNF

 

$

1,468,901.09

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-066

 

403

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center - Decatur
444 West Harrison Avenue
Decatur, Illinois

 

SNF

 

$

963,536.79

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-067

 

405

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Naperville
200 Martin Avenue
Naperville, Illinois

 

SNF

 

$

924,133.97

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-068

 

406

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Kankakee
900 West River Place
Kankakee, Illinois

 

SNF

 

$

597,457.07

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-069

 

407

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Wilmette
432 Poplar Drive
Wilmette, Illinois

 

SNF

 

$

21,761.35

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-070

 

430

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center - Champaign
309 East Springfield Avenue
Champaign, Illinois

 

SNF

 

$

594,707.88

 

 

8

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-071

 

433

 

HCR ManorCare Properties, LLC

 

Arden Courts of Northbrook
3240 Milwaukee Avenue
Northbrook, Illinois

 

ALF

 

$

 1,288,839.29

 

 

 

 

 

 

 

 

 

 

 

487

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Northbrook
3300 Milwaukee Avenue
Northbrook, Illinois

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-072

 

440

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Libertyville
1500 South Milwaukee
Libertyville, Illinois

 

SNF

 

$

454,965.22

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-074

 

458

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Oak Lawn East
9401 South Kostner Avenue
Oak Lawn, Illinois

 

SNF

 

$

1,184,375.98

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-075

 

465

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Elgin
180 South State Street
Elgin, Illinois

 

SNF

 

$

21,946.07

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-076

 

468

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Hinsdale
600 West Ogden Avenue
Hinsdale, Illinois

 

SNF

 

$

3,781,105.04

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-077

 

469

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Oak Lawn West
6300 West 95th Street
Oak Lawn, Illinois

 

SNF

 

$

1,453,781.30

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-079

 

483

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Palos Heights West
11860 Southwest Highway
Palos Heights, Illinois

 

SNF

 

$

1,304,033.44

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-081

 

518

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Westmont
512 East Ogden Avenue
Westmont, Illinois

 

SNF

 

$

1,375,433.91

 

 

9

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-082

 

522

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Rolling Meadows
4225 Kirchoff Road
Rolling Meadows, Illinois

 

SNF

 

$

462,296.09

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-083

 

605

 

HCR ManorCare Properties, LLC

 

Arden Courts of Glen Ellyn
2 South 706 Park Boulevard
Glen Ellyn, Illinois

 

ALF

 

$

782,558.75

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-084

 

606

 

HCR ManorCare Properties, LLC

 

Arden Courts of Geneva
2388 Bricher Road
Geneva, Illinois

 

ALF

 

$

776,144.13

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-085

 

628

 

HCR ManorCare Properties, LLC

 

Arden Courts of Hazel Crest
3701 West 183rd Street
Hazel Crest, Illinois

 

ALF

 

$

166,272.97

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-086

 

3061

 

HCR ManorCare. Properties, LLC

 

HHCC - Galesburg
280 East Losey Street
Galesburg, Illinois

 

SNF

 

$

256,311.18

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-087

 

3071

 

HCR ManorCare Properties, LLC

 

HHCC - Macomb
8 Doctors Lane
Macomb, Illinois

 

SNF

 

$

481,081.14

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-088

 

3081

 

HCR ManorCare Properties, LLC

 

HHCC - Moline
833 Sixteenth Avenue
Moline, Illinois

 

SNF

 

$

1,992,266.07

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-089

 

3201

 

HCR ManorCare Properties, LLC

 

HHCC - Canton
2081 North Main Street
Canton, Illinois

 

SNF / ALF

 

$

306,975.60

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-090

 

3211

 

HCR ManorCare Properties, LLC

 

HHCC - Henry
1650 Indian TN Road - P.O. Box 215
Henry, Illinois

 

SNF

 

$

743,155.92

 

 

10

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-091

 

3221

 

HCR ManorCare Properties, LLC

 

HHCC - Paxton
1001 East Pells Street
Paxton, Illinois

 

SNF

 

$

697,338.70

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-092

 

4094

 

HCR ManorCare Properties, LLC

 

HHCC - Homewood
940 Maple Avenue
Homewood, Illinois

 

SNF

 

$

1,153,388.29

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-093

 

542 / 510

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center - Riverview
500 Centennial Drive
East Peoria, Illinois

 

ALF

 

$

 1,486,769.24

 

 

 

 

 

 

 

 

 

HCR ManorCare Properties, LLC

 

Riverview Senior Living Community
500 Centennial Drive
East Peoria, Illinois

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-096

 

421

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Anderson)
1345 North Madison Avenue
Anderson, Indiana

 

SNF

 

$

117,934.78

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-097

 

470

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Indy South)
8549 South Madison Avenue
Indianapolis, Indiana

 

SNF

 

$

1,265,930.82

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-098

 

4019

 

HCR ManorCare Properties, LLC

 

HHCC - Prestwick
445 South County Road 525 East
Avon, Indiana

 

SNF

 

$

1,126,646.20

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-099

 

541 / 507

 

HCR ManorCare Properties, LLC

 

ManorCare Assisted Living at Summer Trace
12999 North Pennsylvania Street
Carmel, Indiana

 

ALF

 

$

 849,451.79

 

 

 

 

 

 

 

 

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Summer Trace
12999 North Pennsylvania Street
Carmel, Indiana

 

SNF

 

 

11

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-101

 

415

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Waterloo)
201 West Ridgeway Avenue
Waterloo, Iowa

 

SNF

 

$

520,483.97

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-102

 

418

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Cedar Rapids)
1940 1st Avenue N.E.
Cedar Rapids, Iowa

 

SNF

 

$

815,547.12

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-103

 

423

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Davenport)
815 East Locust Street
Davenport, Iowa

 

SNF

 

$

873,735.00

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-104

 

455

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Dubuque)
901 West Third Street
Dubuque, Iowa

 

SNF

 

$

533,762.15

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-105

 

624

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - West Des Moines
5010 Grand Ridge Drive
West Des Moines, Iowa

 

SNF

 

$

969,629.96

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-106

 

376

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services
2515 S.W. Wanamaker
Topeka, Kansas

 

SNF

 

$

566,759.40

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-107

 

484

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Overland Park)
5211 West 103rd Street
Overland Park, Kansas

 

SNF / ALR

 

$

1,178,877.88

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-108

 

486

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Wichita)
7101 East 21st North
Wichita, Kansas

 

SNF

 

$

275,413.11

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-109

 

682

 

HCR ManorCare Properties, LLC

 

Arden Courts of Louisville
10451 Linn Station Road
Louisville, Kentucky

 

ALF

 

$

106,521.86

 

 

12

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-110

 

4055

 

HCR ManorCare Properties, LLC

 

Christopher East Health Care Center
4200 Browns Lane
Louisville, Kentucky

 

SNF

 

$

1,424,435.20

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-111

 

344

 

HCR ManorCare Maryland
Properties II, LLC

 

Arden Courts of Pikesville
8909 Reisterstown Road
Pikesville, Maryland

 

ALF

 

$

 611,171.59 

 

 

 

 

 

 

 

 

 

519

 

HCR ManorCare Maryland
Properties II, LLC

 

Springhouse of Pikesville
8911 Reisterstown Road
Pikesville, Maryland

 

ALF

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-113

 

353

 

HCR ManorCare Maryland
Properties II, LLC

 

Arden Courts of Potomac
10718 Potomac Tennis Lane
Potomac, Maryland

 

ALF

 

$

 2,670,557.96

 

 

 

 

 

 

 

 

 

 

 

538

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Potomac
10714 Potomac Tennis Lane
Potomac, Maryland

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-114

 

461

 

HCR ManorCare Maryland
Properties II, LLC

 

Springhouse of Bethesda
4925 Battery Lane
Bethesda, Maryland

 

ALF

 

$

649,230.27

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-115

 

462

 

HCR ManorCare Maryland
Properties II, LLC

 

Springhouse of Silver Spring
2201 Colston Drive
Silver Spring, Maryland

 

ALF

 

$

428,849.46

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-116

 

490

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Silver Spring
2501 Musgrove Road
Silver Spring, Maryland

 

SNF

 

$ 

1,093,199.40

 

 

 

 

 

 

 

 

 

 

 

352

 

HCR ManorCare Maryland
Properties II, LLC

 

Arden Courts of Silver Spring
2505 Musgrove Road
Silver Spring, Maryland

 

ALF

 

 

13

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-117

 

501

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Wheaton
11901 Georgia Avenue
Wheaton, Maryland

 

SNF

 

$

412,813.37

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-118

 

505

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Towson
509 East Joppa Road
Towson, Maryland

 

SNF

 

$

511,778.75

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-119

 

506

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Roland Park
4669 Falls Road
Baltimore, Maryland

 

SNF

 

$

394,028.32

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-120

 

509

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Ruxton
7001 North Charles Street
Towson, Maryland

 

SNF

 

$

378,442.74

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-122

 

523

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Bethesda
6530 Democracy Boulevard
Bethesda, Maryland

 

SNF

 

$

508,571.36

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-123

 

524

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Chevy Chase
8700 Jones Mill Road
Chevy Chase, Maryland

 

SNF

 

$

1,126,187.93

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-124

 

525

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Rossville
6600 Ridge Road
Baltimore, Maryland

 

SNF

 

$

863,593.71

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-125

 

529

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Largo
600 Largo Road
Upper Marlboro, Maryland

 

SNF

 

$

605,049.97

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-127

 

627

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Woodbridge Valley
1525 North Rolling Road
Catonsville, Maryland

 

SNF

 

$

759,191.79

 

 

14

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-128

 

629

 

HCR ManorCare Maryland
Properties II, LLC

 

Arden Courts of Kensington
4301 Knowles Avenue
Kensington, Maryland

 

ALF

 

$

859,073.42

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-129

 

636

 

HCR ManorCare Maryland
Properties II, LLC

 

Arden Courts of Towson
8101 Bellona Avenue
Towson, Maryland

 

ALF

 

$

699,629.40

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-130

 

4056

 

HCR ManorCare Maryland
Properties II, LLC

 

ManorCare Health Services - Dulaney
111  West Road
Towson, Maryland

 

SNF

 

$

319,776.71

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-131

 

4066

 

HCR ManorCare Maryland
Properties II, LLC

 

HHCC - Hyattsville
6500 Riggs Road
Hyattsville, Maryland

 

SNF

 

$

817,837.88

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-132

 

4079

 

HCR ManorCare Maryland
Properties II, LLC

 

HHCC - Adelphi
1801 Metzerott Road
Adelphi, Maryland

 

SNF

 

$

177,445.65

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-133

 

355

 

HCR ManorCare Properties, LLC

 

Arden Courts Assisted Living Facility (Sterling Heights)
11095 Fourteen Mile Road
Sterling Heights, Michigan

 

ALF

 

$

530,105.60

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-134

 

437

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Kingsford)
1225 Woodward Avenue
Kingsford, Michigan

 

SNF

 

$

878,774.95

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-135

 

621

 

HCR ManorCare Properties, LLC

 

HHCC - Oakland
925 West South Boulevard
Troy, Michigan

 

SNF

 

$

957,886.82

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-136

 

625

 

HCR ManorCare Properties, LLC

 

HHCC - Canton
7025 Lilley Road
Canton, Michigan

 

SNF

 

$

1,665,329.27

 

 

15

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-138

 

4040

 

HCR ManorCare Properties, LLC

 

HHCC - Plymouth Court
105 Haggerty Road
Plymouth, Michigan

 

SNF

 

$

1,112,378.27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-139

 

4041

 

HCR ManorCare Properties, LLC

 

HHCC - Dorvin
29270 Morlock Street
Livonia, Michigan

 

SNF

 

$

727,604.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-140

 

4042

 

HCR ManorCare Properties, LLC

 

HHCC - University
28550 Five Mile Road
Livonia, Michigan

 

SNF

 

$

1,051,930.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-141

 

4043

 

HCR ManorCare Properties, LLC

 

HHCC - Dearborn Heights
26001 Ford Road
Dearborn Heights, Michigan

 

SNF

 

$

1,130,053.59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-142

 

4044

 

HCR ManorCare Properties, LLC

 

HHCC - Allen Park
9150 Allen Road
Allen Park, Michigan

 

SNF

 

$

1,666,201.41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-143

 

4059

 

HCR ManorCare Properties, LLC

 

HHCC - Georgian Bloomfield
2975 North Adams Road
Bloomfield Hills, Michigan

 

SNF

 

$

1,147,312.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-144

 

4060

 

HCR ManorCare Properties, LLC

 

HHCC - Georgian East
21401 Mack Avenue
Grosse Pointe, Michigan

 

SNF

 

$

843,691.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-145

 

4201

 

HCR ManorCare Properties, LLC

 

Heartland of Holland
493 West 32nd Street
Holland, Michigan

 

SNF

 

$

335,382.23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-146

 

4202

 

HCR ManorCare Properties, LLC

 

HHCC - Greenview
1700 Leonard Street, N.E.
Grand Rapids, Michigan

 

SNF

 

$

345,003.91

 

 

16

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-147

 

4203

 

HCR ManorCare Properties, LLC

 

HHCC - Knollview
1061 West Hackley Avenue
Muskegon, Michigan

 

SNF

 

$

471,320.64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-148

 

4204

 

HCR ManorCare Properties, LLC

 

HHCC - Kalamazoo
3625 West Michigan Avenue
Kalamazoo, Michigan

 

SNF

 

$

431,598.64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-149

 

4205

 

HCR ManorCare Properties, LLC

 

HHCC - Grand Rapids
2320 East Beltline, S.E.
Grand Rapids, Michigan

 

SNF

 

$

720,705.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-150

 

4208

 

HCR ManorCare Properties, LLC

 

HHCC - Briarwood
3011 North Center Road
Flint, Michigan

 

SNF

 

$

1,419,959.24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-151

 

4210

 

HCR ManorCare Properties, LLC

 

HHCC - Battle Creek
200 Roosevelt Avenue East
Battle Creek, Michigan

 

SNF

 

$

220,460.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-152

 

4211

 

HCR ManorCare Properties, LLC

 

HHCC - Jackson
434 West North Street
Jackson, Michigan

 

SNF

 

$

229,942.53

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-153

 

4214

 

HCR ManorCare Properties, LLC

 

HHCC - Crestview
625 36th S.W.
Wyoming, Michigan

 

SNF

 

$

534,229.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-154

 

4215

 

HCR ManorCare Properties, LLC

 

HHCC - Three Rivers
517 Erie Street South
Three Rivers, Michigan

 

SNF

 

$

720,311.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-155

 

4216

 

HCR ManorCare Properties, LLC

 

HHCC - Hampton
800 Mulholland Street
Bay City, Michigan

 

SNF

 

$

474,826.28

 

 

17

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-156

 

4217

 

HCR ManorCare Properties, LLC

 

HHCC - Ionia
814 East Lincoln Avenue
Ionia, Michigan

 

SNF

 

$

627,560.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-157

 

4219

 

HCR ManorCare Properties, LLC

 

Fostrian Court Assisted Living
540 Sunnyside Drive
Flushing, Michigan

 

ALF

 

$

 1,669,287.43

 

 

 

 

 

 

 

 

 

 

 

4027

 

HCR ManorCare Properties, LLC

 

HHCC - Fostrian
640 Sunnyside Drive
Flushing, Michigan

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-158

 

4220

 

HCR ManorCare Properties, LLC

 

HHCC - Saginaw
2901 Galaxy Drive
Saginaw, Michigan

 

SNF

 

$

107,336.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-159

 

4224

 

HCR ManorCare Properties, LLC

 

HHCC - Whitehall
916 East Lewis Street
Whitehall, Michigan

 

SNF

 

$

380,283.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-160

 

4262

 

HCR ManorCare Properties, LLC

 

HHCC - Ann Arbor
4701 East Huron River Drive
Ann Arbor, Michigan

 

SNF

 

$

2,018,285.65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-161

 

5350

 

HCR ManorCare Properties, LLC

 

Arden Courts of Bingham Farms
24005 West 13 Mile Road
Bingham Farms, Michigan

 

ALF

 

$

444,885.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-162

 

5642

 

HCR ManorCare Properties, LLC

 

Arden Courts of Livonia
32500 Seven Mile Road
Livonia, Michigan

 

ALF

 

$

463,670.60

 

 

18

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-163

 

413 /4135

 

HCR ManorCare Properties, LLC

 

Heartland - West Bloomfield
6950 Farmington Road
West Bloomfield, Michigan

 

SNF

 

$

 783,016.79

 

 

 

 

 

 

 

 

 

 

HCR ManorCare Properties, LLC

 

The Court at West Bloomfield
6950 Farmington Road
West Bloomfield, Michigan

 

ALF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-164

 

408

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Springfield)
2915 South Fremont
Springfield, Missouri

 

SNF

 

$

355,541.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-165

 

448

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Florissant)
1200 Graham Road
Florissant, Missouri

 

SNF

 

$

412,813.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-166

 

3091

 

HCR ManorCare Properties, LLC

 

Heartland of Willow Lane
416 South High Street
Butler, Missouri

 

SNF

 

$

168,120.56

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-167

 

377

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Reno)
3101 Plumas Street
Reno, Nevada

 

SNF

 

$

1,692,405.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-168

 

362

 

HCR ManorCare Properties, LLC

 

Arden Courts of Wayne
800 Hamburg Turnpike
Wayne, New Jersey

 

ALF

 

$

580,504.73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-169

 

364

 

HCR ManorCare Properties, LLC

 

Arden Courts of West Orange
510 Prospect Avenue
West Orange, New Jersey

 

ALF

 

$

635,943.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-170

 

365

 

HCR ManorCare Properties, LLC

 

Arden Courts of Cherry Hill
2700 Chapel Avenue
Cherry Hill, New Jersey

 

ALF

 

$

564,468.64

 

 

19

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-171

 

504

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Cherry Hill)
1412 Marlton Pike
Cherry Hill, New Jersey

 

SNF

 

$

201,895.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-172

 

545

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (West Deptford)
550 Jessup Road
Paulsboro, New Jersey

 

SNF

 

$

1,431,330.98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-173

 

551

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Mountainside
1180 Route 22 West
Mountainside, New Jersey

 

SNF

 

$

1,371,478.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-174

 

623

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Voorhees
1086 Dumont Circle
Voorhees, New Jersey

 

SNF

 

$

1,189,415.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-175

 

641

 

HCR ManorCare Properties, LLC

 

Arden Courts of Whippany
18 Eden Lane
Whippany, New Jersey

 

ALF

 

$

371,577.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-176

 

4062

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - New Providence
144 Gales Drive
New Providence, New Jersey

 

SNF

 

$

604,480.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-177

 

528

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Pinehurst
205 Rattlesnake Trail
Pinehurst, North Carolina

 

SNF

 

$

667,234.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-178

 

417

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Minot)
600 South Main Street
Minot, North Dakota

 

SNF

 

$

758,275.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-179

 

426

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Fargo)
1315 South University Drive
Fargo, North Dakota

 

SNF

 

$

884,731.14

 

 

20

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-180

 

346

 

HCR ManorCare Properties, LLC

 

Arden Courts of Westlake
28400 Center Ridge Road
Westlake, Ohio

 

ALF

 

$

405,482.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-181

 

450

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Barberton
85 Third Street, S.E.
Barberton, Ohio

 

SNF

 

$

807,300.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-182

 

451

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Euclid Beach
16101 Euclid Beach Boulevard
Cleveland, Ohio

 

SNF

 

$

665,266.36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-183

 

452

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Mayfield Heights
6757 Mayfield Road
Mayfield Heights, Ohio

 

SNF

 

$

872,818.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-184

 

453

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Rocky River
4102 Rocky River Drive
Cleveland, Ohio

 

SNF

 

$

685,884.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-185

 

456

 

HCR ManorCare Properties, LLC

 

Heartland of Oregon
3953 Navarre Avenue
Oregon, Ohio

 

SNF

 

$

692,756.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-186

 

457

 

HCR ManorCare Properties, LLC

 

Heartland of Madeira
5970 Kenwood Road
Madeira, Ohio

 

SNF

 

$

311,557.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-187

 

466

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Westerville
140 Old County Line Road
Westerville, Ohio

 

SNF

 

$

1,099,932.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-188

 

513

 

HCR ManorCare Properties, LLC

 

Heartland of Mt. Airy
2250 Banning Road
Cincinnati, Ohio

 

SNF

 

$

187,850.87

 

 

21

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-189

 

514

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - North Olmsted
23225 Lorain Road
North Olmsted, Ohio

 

SNF

 

$

529,189.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-190

 

516

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Willoughby
37603 Euclid Avenue
Willoughby, Ohio

 

SNF

 

$

1,270,970.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-191

 

517

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Akron
1211 West Market Street
Akron, Ohio

 

SNF

 

$

630,903.70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-192

 

521

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Belden Village
5005 Higbee Avenue, N.W.
Canton, Ohio

 

SNF

 

$

404,108.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-193

 

622

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Parma
9055 West Sprague Road
Parma, Ohio

 

SNF

 

$

1,255,850.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-194

 

626

 

HCR ManorCare Properties, LLC

 

Heartland of Marion
400 Barks Road West
Marion, Ohio

 

SNF

 

$

1,420,794.29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-195

 

668

 

HCR ManorCare Properties, LLC

 

Arden Courts of Anderson Township
6870 Clough Pike
Cincinnati, Ohio

 

ALF

 

$

600,206.03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-196

 

678

 

HCR ManorCare Properties, LLC

 

Arden Courts of Kenwood
4580 East Galbraith Road
Kenwood, Ohio

 

ALF

 

$

641,441.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-197

 

3231

 

HCR ManorCare Properties, LLC

 

Heartland - Fairfield
7820 Pleasantville Road
Pleasantville, Ohio

 

SNF

 

$

274,903.64

 

 

22

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-198

 

3241

 

HCR ManorCare Properties, LLC

 

Heartland of Greenville
243 Marion Drive
Greenville, Ohio

 

SNF

 

$

537,894.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-199

 

3251

 

HCR ManorCare Properties, LLC

 

Heartland of Jackson
8668 State Route #93
Jackson, Ohio

 

SNF

 

$

288,648.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-200

 

3271

 

HCR ManorCare Properties, LLC

 

Heartland of Urbana
741 East Water Street
Urbana, Ohio

 

SNF

 

$

120,041.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-201

 

4018

 

HCR ManorCare Properties, LLC

 

Heartland of Holly Glen
4293 Monroe Street
Toledo, Ohio

 

SNF

 

$

435,388.48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-202

 

4024

 

HCR ManorCare Properties, LLC

 

Heartland of Centerburg
212 Fairview Avenue - P.O. Box 720
Centerburg, Ohio

 

SNF

 

$

54,347.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-203

 

4026

 

HCR ManorCare Properties, LLC

 

Heartland of Mentor
8200 Mentor Hills Drive
Mentor, Ohio

 

SNF

 

$

2,018,215.29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-204

 

4030

 

HCR ManorCare Properties, LLC

 

Heartland of Indian Lake (Rehabilitation Center)
14442 U.S. Highway 33 West
Lakeview, Ohio

 

SNF

 

$

133,564.67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-205

 

4036

 

HCR ManorCare Properties, LLC

 

Heartland of Oak Pavilion
510 Oak Street
Cincinnati, Ohio

 

SNF

 

$

184,782.61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-206

 

4038

 

HCR ManorCare Properties, LLC

 

Heartland of Wauseon
303 West Leggett Street
Wauseon, Ohio

 

SNF

 

$

374,180.89

 

 

23

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-207

 

4103

 

HCR ManorCare Properties, LLC

 

Heartland of Bucyrus
1170 West Mansfield Street
Bucyrus, Ohio

 

SNF

 

$

669,848.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-208

 

4105

 

HCR ManorCare Properties, LLC

 

Heartland of Kettering
3313 Wilmington Pike
Kettering, Ohio

 

SNF

 

$

1,119,751.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-209

 

4107

 

HCR ManorCare Properties, LLC

 

Heartland of Marietta
5001 State Route 60
Marietta, Ohio

 

SNF

 

$

563,552.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-210

 

4119

 

HCR ManorCare Properties, LLC

 

Heartland of Portsmouth
20 Easter Drive
Portsmouth, Ohio

 

SNF

 

$

980,755.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-211

 

4120

 

HCR ManorCare Properties, LLC

 

Heartland of Chillicothe
1058 Columbus Street
Chillicothe, Ohio

 

SNF

 

$

823,623.55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-212

 

4127

 

HCR ManorCare Properties, LLC

 

Heartland of Hillsboro
1141 Northview Drive
Hillsboro, Ohio

 

SNF

 

$

771,058.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-213

 

4132

 

HCR ManorCare Properties, LLC

 

Heartland of Eaton
515 South Maple Street
Eaton, Ohio

 

SNF

 

$

320,720.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-214

 

4137

 

HCR ManorCare Properties, LLC

 

Heartland - Lansing
68222 Commercial Drive
Bridgeport, Ohio

 

SNF

 

$

462,663.23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-215

 

4138

 

HCR ManorCare Properties, LLC

 

Heartland of Marysville
755 South Plum Street
Marysville, Ohio

 

SNF

 

$

494,368.21

 

 

24

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-216

 

4140

 

HCR ManorCare Properties, LLC

 

Heartland of Springfield
2615 Derr Road
Springfield, Ohio

 

SNF

 

$

298,590.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-217

 

4141

 

HCR ManorCare Properties, LLC

 

Heartland - Victorian Village
920 Thurber Drive - West
Columbus, Ohio

 

SNF

 

$

311,557.28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-218

 

4146

 

HCR ManorCare Properties, LLC

 

Heartland - Beavercreek
1974 North Fairfield Road
Dayton, Ohio

 

SNF

 

$

1,126,018.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-219

 

4147

 

HCR ManorCare Properties, LLC

 

Heartland of Piqua
275 Kienle Drive
Piqua, Ohio

 

SNF

 

$

467,131.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-220

 

4148

 

HCR ManorCare Properties, LLC

 

Heartland of Riverview
7743 County Road 1
South Point, Ohio

 

SNF

 

$

945,466.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-221

 

4149

 

HCR ManorCare Properties, LLC

 

Heartland of Bellefontaine
221 North School Street
Bellefontaine, Ohio

 

SNF

 

$

510,404.08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-222

 

4150

 

HCR ManorCare Properties, LLC

 

Heartland of Waterville
8885 Browning Drive
Waterville, Ohio

 

SNF

 

$

198,268.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-223

 

5313

 

HCR ManorCare Properties, LLC

 

Arden Courts of Parma
9205 Sprague Road
Parma, Ohio

 

ALF

 

$

591,042.66

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-224

 

5323

 

HCR ManorCare Properties, LLC

 

Arden Courts of Bainbridge
8100 East Washington Street
Chagrin Falls, Ohio

 

ALF

 

$

627,696.25

 

 

25

--------------------------------------------------------------------------------

 


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-225

 

5358

 

HCR ManorCare Properties, LLC

 

Arden Courts of Akron
171 North Cleveland Massillon Road
Akron, Ohio

 

ALF

 

$

366,537.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-226

 

5613

 

HCR ManorCare Properties, LLC

 

Heartland of Centerville
1001 East Alex-Bell Road
Centerville, Ohio

 

SNF

 

$

1,449,661.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-227

 

3151/ 3152

 

HCR ManorCare Properties, LLC

 

Heartland of Miamisburg (SNF)
450 Oak Ridge Boulevard
Miamisburg, Ohio

 

SNF

 

$

1,117,482.77

 

 

 

 

 

 

 

 

 

 

HCR ManorCare Properties, LLC

 

Heartland of Miamisburg (ALF)
450 Oak Ridge Boulevard
Miamisburg, Ohio

 

ALF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-228

 

4115

 

HCR ManorCare Properties, LLC

 

Perrysburg Commons
10542 Fremont Pike
Perrysburg, Ohio

 

ALF

 

$

1,664,255.30

 

 

 

 

 

 

 

 

 

 

 

 

4104

 

HCR ManorCare Properties, LLC

 

Heartland of Perrysburg
10540 Fremont Pike
Perrysburg, Ohio

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-229

 

4122

 

HCR ManorCare Properties, LLC

 

The Village At Westerville NC
1060 Eastwind Drive
Westerville, Ohio

 

SNF

 

$

1,571,531.74

 

 

 

 

 

 

 

 

 

 

 

 

4125

 

HCR ManorCare Properties, LLC

 

The Village At Westerville RC
215 Huber Village Boulevard
Westerville, Ohio

 

ALF

 

 

 

26

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-230

 

540 / 502

 

HCR ManorCare Properties, LLC

 

Heartland of Woodridge (ALF)
3801 Woodridge Boulevard
Fairfield, Ohio

 

ALF

 

$

1,131,686.09

 

 

 

 

 

 

 

 

HCR ManorCare Properties, LLC

 

Heartland of Woodridge (SNF)
3801 Woodridge Boulevard
Fairfield, Ohio

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-231

 

301

 

301 HCR Properties of Oklahoma
City (Northwest), LLC

 

ManorCare Health Services - Northwest
5301 North Brookline
Oklahoma City, Oklahoma

 

SNF

 

$

115,917.72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-232

 

304

 

304 HCR Properties of Midwest
City OK, LLC

 

ManorCare Health Services - Midwest
2900 Parklawn Drive
Midwest City, Oklahoma

 

SNF

 

$

586,918.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-233

 

306

 

306 HCR Properties of Oklahoma
City (Southwest), LLC

 

ManorCare Health Services - Southwest
5600 South Walker
Oklahoma City, Oklahoma

 

SNF

 

$

87,969.02

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-234

 

307

 

307 HCR Properties of
Tulsa OK, LLC

 

ManorCare Health Services - Tulsa
2425 South Memorial Drive
Tulsa, Oklahoma

 

SNF

 

$

142,033.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-235

 

322

 

HCR ManorCare Properties, LLC

 

Arden Courts of Warminster
779 West County Line Road
Hatboro, Pennsylvania

 

ALF

 

$

692,863.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-236

 

338

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Huntingdon Valley
3430 Huntingdon Pike
Huntingdon Valley, Pennsylvania

 

SNF

 

$

736,791.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-237

 

339

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - North Hills
1105 Perry Highway
Pittsburgh, Pennsylvania

 

SNF

 

$

1,060,855.42

 

 

27

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-238

 

343

 

HCR ManorCare Properties, LLC

 

Arden Courts of Monroeville
120 Wyngate Drive
Monroeville, Pennsylvania

 

ALF

 

$

356,000.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-239

 

347

 

HCR ManorCare Properties, LLC

 

Arden Courts of North Hills
1125 Perry Highway
Pittsburgh, Pennsylvania

 

ALF

 

$

375,243.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-240

 

354

 

HCR ManorCare Properties, LLC

 

Arden Courts of Yardley
493 Stony Hill Road
Yardley, Pennsylvania

 

ALF

 

$

1,618,539.52

 

 

 

 

 

 

 

 

 

 

 

 

485

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Yardley
1480 Oxford Valley Road
Yardley, Pennsylvania

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-241

 

366

 

HCR ManorCare Properties, LLC

 

Arden Courts of Allentown
5151 Hamilton Boulevard
Allentown, Pennsylvania

 

ALF

 

$

405,940.92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-242

 

367

 

HCR ManorCare Properties, LLC

 

Arden Courts of King of Prussia
620 West Valley Forge Road
King of Prussia, Pennsylvania

 

ALF

 

$

1,215,531.68

 

 

 

 

 

 

 

 

 

 

 

 

397

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - King of Prussia
600 West Valley Forge Road
King of Prussia, Pennsylvania

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-243

 

372

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Carlisle
940 Walnut Bottom Road
Carlisle, Pennsylvania

 

SNF

 

$

580,046.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-245

 

481

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Allentown
1265 Cedar Crest Boulevard
Allentown, Pennsylvania

 

SNF

 

$

1,263,494.15

 

 

28

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-246

 

482

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Green Tree
1848 Greentree Road
Pittsburgh, Pennsylvania

 

SNF

 

$

927,799.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-248

 

492

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - McMurray
113 West McMurray Road
McMurray, Pennsylvania

 

SNF

 

$

677,021.89

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-249

 

494

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Lansdale
640 Bethlehem Pike
Montgomeryville, Pennsylvania

 

SNF

 

$

903,094.47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-250

 

499

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Monroeville
885 MacBeth Drive
Monroeville, Pennsylvania

 

SNF

 

$

737,831.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-251

 

547

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Bethel Park
60 Highland Road
Bethel Park, Pennsylvania

 

SNF

 

$

567,334.91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-252

 

554

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Dallastown
100 West Queen Street
Dallastown, Pennsylvania

 

SNF

 

$

1,299,835.27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-253

 

555

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Bethlehem 2021
2021 Westgate Drive
Bethlehem, Pennsylvania

 

SNF

 

$

2,957,395.59 

 

 

 

 

 

 

 

 

 

 

 

 

573

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Bethlehem 2029
2029 Westgate Drive
Bethlehem, Pennsylvania

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-254

 

556

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Chambersburg
1070 Stouffer Avenue
Chambersburg, Pennsylvania

 

SNF

 

$

1,170,630.87

 

 

29

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-255

 

558

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Jersey Shore
1008 Thompson Street
Jersey Shore, Pennsylvania

 

SNF

 

$

668,015.54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-256

 

559

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Kingston
200 Second Avenue
Kingston, Pennsylvania

 

SNF

 

$

969,172.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-257

 

561

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Lebanon
900 Tuck Street
Lebanon, Pennsylvania

 

SNF

 

$

1,100,906.03

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-258

 

562

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Laureldale
2125 Elizabeth Avenue
Laureldale, Pennsylvania

 

SNF

 

$

1,796,036.20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-259

 

565

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Pottstown
724 North Charlotte Street
Pottstown, Pennsylvania

 

SNF

 

$

1,207,742.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-260

 

566

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Pottsville
420 Pulaski Drive
Pottsville, Pennsylvania

 

SNF

 

$

677,178.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-261

 

567

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Sunbury
800 Court Street - Circle Drive
Sunbury, Pennsylvania

 

SNF

 

$

584,484.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-262

 

568

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - West Reading North SNF
425 Buttonwood Street
West Reading, Pennsylvania

 

SNF

 

$

799,743.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-263

 

569

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Lancaster
100 Abbeyville Road
Lancaster, Pennsylvania

 

SNF

 

$

1,058,397.74

 

 

30

--------------------------------------------------------------------------------

 


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-264

 

570

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Williamsport North
300 Leader Drive
Williamsport, Pennsylvania

 

SNF

 

$

853,834.67

 

 

 

 

 

 

 

 

 

 

 

 

571

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Williamsport South
101 Leader Drive
Williamsport, Pennsylvania

 

SNF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-266

 

572

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Yeadon
14 Lincoln Avenue
Yeadon, Pennsylvania

 

SNF

 

$

496,176.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-268

 

574

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Easton
2600 Northampton Street
Easton, Pennsylvania

 

SNF

 

$

2,112,295.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-269

 

575

 

HCR ManorCare Properties, LLC

 

Old Orchard Health Care Center
4100 Freemansburg Avenue
Easton, Pennsylvania

 

SNF

 

$

1,861,180.05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-270

 

576

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Sinking Spring
3000 Windmill Road
Sinking Spring, Pennsylvania

 

SNF

 

$

1,651,355.47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-271

 

580

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - York North
1770 Barley Road
York, Pennsylvania

 

SNF

 

$

1,358,890.63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-272

 

581

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - York South
200 Pauline Drive
York, Pennsylvania

 

SNF

 

$

679,927.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-273

 

582

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Elizabethtown
320 South Market Street
Elizabethtown, Pennsylvania

 

SNF / ALF

 

$

632,376.99

 

 

31

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-274

 

583

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Camp Hill
1700 Market Street
Camp Hill, Pennsylvania

 

SNF / ALF

 

$

1,302,399.26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-275

 

585

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Kingston Court
2400 Kingston Court
York, Pennsylvania

 

SNF

 

$

1,033,171.81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-276

 

586

 

HCR ManorCare Properties, LLC

 

Devon Manor
235 Lancaster Avenue
Devon, Pennsylvania

 

SNF / ALF

 

$

502,302.78

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-277

 

680

 

HCR ManorCare Properties, LLC

 

Linden Village MCHS (Lebanon)
100 Tuck Court
Lebanon, Pennsylvania

 

ALF

 

$

324,844.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-278

 

684

 

HCR ManorCare Properties, LLC

 

Arden Courts of Susquehanna
2625 Ailanthus Lane
Harrisburg, Pennsylvania

 

ALF

 

$

536,520.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-279

 

4063

 

HCR ManorCare Properties, LLC

 

Hampton House
1548 Sans Souci Parkway
Wilkes-Barre, Pennsylvania

 

SNF

 

$

645,402.14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-280

 

4073

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center (Pittsburgh)
550 South Negley Avenue
Pittsburgh, Pennsylvania

 

SNF

 

$

189,225.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-281

 

4082

 

HCR ManorCare Properties, LLC

 

Shadyside Nursing & Rehabilitation Center
5609 Fifth Avenue
Pittsburgh, Pennsylvania

 

SNF

 

$

11,392.47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-282

 

4085

 

HCR ManorCare Properties, LLC

 

Sky Vue Terrace
2170 Rhine Street
Pittsburgh, Pennsylvania

 

SNF

 

$

58,423.91

 

 

32

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-283

 

4087

 

HCR ManorCare Properties, LLC

 

Twinbrook Medical Center
3805 Field St. Lawrence Park
Erie, Pennsylvania

 

SNF

 

$

661,848.68

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-284

 

4088

 

HCR ManorCare Properties, LLC

 

Wallingford Nursing & Rehabilitation Center
115 South Providence Road
Wallingford, Pennsylvania

 

SNF

 

$

980,661.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-285

 

4207

 

HCR ManorCare Properties, LLC

 

Donahoe Manor
136 Donahoe Manor Road
Bedford, Pennsylvania

 

SNF

 

$

372,486.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-286

 

5587

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Whitehall Borough
505 Weyman Road
Pittsburgh, Pennsylvania

 

SNF

 

$

1,124,607.34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-287

 

5658

 

HCR ManorCare Properties, LLC

 

Arden Courts of Jefferson Hills
380 Wray Large Road
Jefferson Hills, Pennsylvania

 

.ALF

 

$

311,369.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-288

 

512

 

512 HCR Properties-Columbia SC ,
LLC

 

Heartland of Columbia Rehabilitation & Nursing Center
2601 Forest Drive
Columbia, South Carolina

 

SNF

 

$

350,960.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-289

 

526

 

526 HCR Properties-Lexington SC,
LLC

 

Heartland of Lexington Rehabilitation & Nursing Center
2416 Sunset Boulevard
West Columbia, South Carolina

 

SNF

 

$

83,813.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-290

 

531

 

531 HCR Properties-West
Ashley-Charleston SC, LLC

 

Heartland of West Ashley Rehabilitation & Nursing Center
1137 Sam Rittenberg Boulevard
Charleston, South Carolina

 

SNF

 

$

684,509.84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-291

 

4015

 

4015 HCR Properties-Charleston of
Hanahan SC, LLC

 

HHCC - Charleston
1800 Eagle Landing Boulevard
Hanahan, South Carolina

 

SNF

 

$

632,981.61

 

 

33

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-292

 

4031

 

4031 HCR Properties-Oakmont of
Union SC, LLC

 

Oakmont of Union (Nursing)
709 Rice Avenue
Union, South Carolina

 

SNF / ALF

 

$

607,160.86

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-293

 

4032

 

4032 HCR Properties-Oakmont
East-Greenville SC, LLC

 

Oakmont East
601 Sulphur Springs Road
Greenville, South Carolina

 

SNF

 

$

724,831.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-294

 

4033

 

4033 HCR Properties-Oakmont
West-Greenville SC, LLC

 

Oakmont of Union (Residential Care)
600 Sulphur Springs Road
Greenville, South Carolina

 

SNF

 

$

738,475.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-295

 

412

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services
400 8th Avenue N.W.
Aberdeen, South Dakota

 

SNF

 

$

821,045.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-296

 

308

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Dallas)
3326 Burgoyne
Dallas, Texas

 

SNF

 

$

122,554.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-297

 

311

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Ft Worth NRH)
7625 Glenview Drive
Fort Worth, Texas

 

SNF

 

$

312,015.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-298

 

312

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Ft Worth NW)
2129 Skyline Drive
Fort Worth, Texas

 

SNF

 

$

126,455.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-299

 

316

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (San Antonio North)
7703 Briaridge
San Antonio, Texas

 

SNF

 

$

326,218.86

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-300

 

340

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Webster)
750 West Texas Avenue
Webster, Texas

 

SNF

 

$

108,128.80

 

 

34

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-301

 

508

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Sharpview)
7505 Bellerive
Houston, Texas

 

SNF

 

$

492,993.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-302

 

652

 

HCR ManorCare Properties, LLC

 

Arden Courts of Austin
11630 Four Iron Drive
Austin, Texas

 

ALF

 

$

567,675.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-303

 

664

 

HCR ManorCare Properties, LLC

 

Arden Courts of San Antonio
15290 Huebner Road
San Antonio, Texas

 

ALF

 

$

618,991.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-304

 

3031

 

HCR ManorCare Properties, LLC

 

HHCC - West Houston
2939 Woodland Park Drive
Houston, Texas

 

SNF / ALF

 

$

220,484.40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-305

 

3041

 

HCR ManorCare Properties, LLC

 

Heartland of San Antonio
One Heartland Drive
San Antonio, Texas

 

SNF

 

$

901,683.64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-306

 

3281

 

HCR ManorCare Properties, LLC

 

HHCC - Willowbrook
13631 Ardfield Drive
Houston, Texas

 

SNF / ALF

 

$

798,136.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-307

 

4065

 

HCR ManorCare Properties, LLC

 

Holiday Nursing Center
280 Moffett Drive, Highway 87N (P.O. Box 1865)
Center, Texas

 

SNF

 

$

137,451.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-308

 

4279

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center (Bedford)
2001 Forest Ridge Drive
Bedford, Texas

 

SNF / ALF

 

$

188,464.17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-309

 

4282

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center (Austin)
11406 Rustic Rock Drive
Austin, Texas

 

SNF / ALF

 

$

679,028.29

 

 

35

--------------------------------------------------------------------------------

 


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-310

 

5644

 

HCR ManorCare Properties, LLC

 

Arden Courts of Richardson
410 Buckingham Road
Richardson, Texas

 

ALF

 

$

535,603.75

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-311

 

5654

 

HCR ManorCare Properties, LLC

 

Arden Courts of Arlington
1501 N.E. Green Oaks Boulevard
Arlington, Texas

 

ALF

 

$

218,548.26

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-312

 

370

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - South Ogden
5540 South 1050 East
South Ogden, Utah

 

SNF

 

$

542,476.20

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-314

 

527

 

527 HCR Properties of Arlington
VA, LLC

 

ManorCare Health Services - Arlington
550 South Carlin Springs Road
Arlington, Virginia

 

SNF

 

$

953,915.11

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-315

 

539

 

539 HCR Properties-Fair Oaks of
Fairfax VA, LLC

 

ManorCare Health Services - Fair Oaks
12475 Lee Jackson Memorial Highway
Fairfax, Virginia

 

SNF

 

$

1,787,789.08

 

 

 

 

 

 

 

 

 

 

 

369

 

 

Arden Courts of Fair Oaks
12469 Lee Jackson Memorial Highway
Fairfax, Virginia

 

ALF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-316

 

553

 

553 HCR Properties-Imperial of
Richmond VA, LLC

 

ManorCare Health Services - Imperial
1719 Bellevue Avenue
Richmond, Virginia

 

SNF

 

$

1,035,011.74

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-317

 

670

 

670 HCR Properties-Arden Courts
of Annandale VA, LLC

 

Arden Courts of Annandale
7104 Braddock Road
Annandale, Virginia

 

ALF

 

$

789,889.40

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-318

 

4071

 

4071 HCR Properties-Medical Care
Center-Lynchburg VA, LLC

 

Medical Care Center
2200 Landover Place
Lynchburg, Virginia

 

SNF

 

$

608,532.77

 

 

36

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-319

 

4074

 

4074 HCR Properties of Alexandria
VA, LLC

 

ManorCare Health Services - Alexandria
1510 Collingwood Road
Alexandria, Virginia

 

SNF

 

$

508,113.32

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-320

 

503 / 515

 

503 HCR Properties-Stratford Hall
of Richmond VA, LLC

 

ManorCare Health Services - Stratford Hall (SNF)
2125 Hilliard Road
Richmond, Virginia

 

SNF

 

$

1,055,745.31

 

 

 

 

 

 

 

 

ManorCare Health Services - Stratford Hall (ALF)
2125 Hilliard Road
Richmond, Virginia

 

ALF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-321

 

476

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Lynnwood)
3701 188th Street, S.W.
Lynnwood, Washington

 

SNF

 

$

1,505,554.95

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-322

 

544

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Spokane)
North 6025 Assembly
Spokane, Washington

 

SNF

 

$

1,416,256.05

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-323

 

548

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Tacoma)
5601 South Orchard Street
Tacoma, Washington

 

SNF

 

$

1,366,270.27

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-324

 

552

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Gig Harbor)
3309 45th Street Court, N.W.
Gig Harbor, Washington

 

SNF

 

$

701,003.91

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-325

 

4010

 

HCR ManorCare West Virginia
Properties, LLC

 

Heartland of Keyser
135 Southern Drive
Keyser, West Virginia

 

SNF

 

$

742,882.66

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-326

 

4011

 

HCR ManorCare West Virginia
Properties, LLC

 

Heartland of Rainelle
606 Pennsylvania Avenue
Rainelle, West Virginia

 

SNF

 

$

376,137.27

 

 

37

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-327

 

4106

 

HCR ManorCare West Virginia
Properties, LLC

 

Heartland of Clarksburg
100 Parkway Drive
Clarksburg, West Virginia

 

SNF

 

$

437,554.84

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-328

 

4108

 

HCR ManorCare West Virginia
Properties, LLC

 

Heartland of Beckley
100 Heartland Drive
Beckley, West Virginia

 

SNF

 

$

202,512.23

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-329

 

4118

 

HCR ManorCare West Virginia
Properties, LLC

 

Heartland of Preston County
300 Miller Road
Kingwood, West Virginia

 

SNF

 

$

678,391.88

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-330

 

4124

 

HCR ManorCare West Virginia
Properties, LLC

 

Heartland of Martinsburg
209 Clover Street
Martinsburg, West Virginia

 

SNF

 

$

1,028,580.38

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-331

 

419

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - East
600 South Webster Avenue
Green Bay, Wisconsin

 

SNF

 

$

408,231.74

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-332

 

435

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - West
1760 Shawano Avenue
Green Bay, Wisconsin

 

SNF

 

$

1,105,112.12

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-333

 

444

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services (Fond du Lac)
265 South National Avenue
Fond du Lac, Wisconsin

 

SNF

 

$

462,296.09

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-334

 

3111

 

HCR ManorCare Properties, LLC

 

HHCC - Platteville
1300 North Water Street
Platteville, Wisconsin

 

SNF

 

$

668,185.57

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-335

 

3121

 

HCR ManorCare Properties, LLC

 

ManorCare Health Services - Shawano
1436 South Lincoln Street
Shawano, Wisconsin

 

SNF

 

$

685,426.09

 

 

38

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Mortgage Borrower(1)

 

Individual Property(2)

 

Type of
Facility(3)

 

Allocated Loan
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-336

 

3131

 

HCR ManorCare Properties, LLC

 

Heartland Health Care Center - Washington Manor
3100 Washington Road
Kenosha, Wisconsin

 

SNF

 

$

960,942.68

 

 

 

 

 

 

 

 

 

 

 

 

 

Turbo-337

 

4078

 

HCR ManorCare Properties, LLC

 

HHCC - Pewaukee
N26W23977 Watertown Road
Waukesha, Wisconsin

 

SNF

 

$

944,751.74

 

 

39

--------------------------------------------------------------------------------


 

SCHEDULE II

 

GROUND LEASES

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

GROUND LEASE DESCRIPTION

(Turbo-001)

 

Ground Lease, dated as of July 16, 1999, made by and between MANOR CARE OF
ARIZONA, INC., a Delaware corporation (“Manorcare Landlord”), and MANOR CARE
HEALTH SERVICES OF ARIZONA, INC., a Delaware corporation (“Manorcare Tenant”),
recorded in the Office of the Pima County, Arizona, Recorder (the “Office”) on
August 16, 1999, in Docket 11111, at Page 55; as modified by that certain:

 

A.                         Assignment and Assumption of Lease, dated as of
December 1, 2006, made by and between PITA GENERAL CORPORATION, an Illinois
corporation (“Pita Landlord”), successor-in-interest to Manorcare Landlord, and
BREA TUCSON LLC, a Delaware limited liability company (“BREA Landlord”),
recorded in the Office on December 12, 2006, in Docket 12949, at Page 3413; as
further modified by that certain:

 

B.                           Assignment and Assumption of Ground Lease,
effective as of December 21, 2007, made by MANORCARE HEALTH SERVICES, INC., a
Delaware corporation, successor-by-merger with Manorcare Tenant, as assignor,
and HCR MANORCARE PROPERTIES, LLC, a Delaware limited liability company, as
assignee, intended to be recorded in the Office.

 

1

--------------------------------------------------------------------------------


 

GROUND LEASE DESCRIPTION

(Turbo-030)

 

Agreement of Lease, dated as of September 22, 1982, made by and between NAPLES
RETIREMENT, INC., a Florida not for profit corporation (“Naples Landlord”) and
RETIREMENT CORPORATION OF AMERICA, a Florida corporation (“Retirement Tenant”),
recorded among the Official Records of Collier County, Florida (the “Records”)
on February 22, 1983, in Official Records Book 1008, at Page 1132; as modified
by that certain:

 

A.                         Assignment of Lease, dated January 21, 1983, made by
and between Naples Landlord, Retirement Tenant, and BEVERLY ENTERPRISES, a
California corporation (“Beverly Tenant”), recorded in the Records on March 18,
1983, in Official Records Book 1012, at Page 405; which lease was subsequently
modified by to that certain:

 

B.                           Lease Modification Agreement, dated as of March 1,
1983, made by and between Naples Landlord and Beverly Tenant, recorded among the
Records on March 23, 1984, in Official Records Book 1073, at Page 235; as
further modified by that certain:

 

C.                           First Amendment to Lease, dated as of September 22,
1982, and effective as of March 1, 1983, made by and between Naples Landlord and
Beverly Tenant, recorded among the Records on March 23, 1984, in Official
Records Book 1073, at Page 251; which lease was subsequently modified pursuant
to that certain:

 

D.                          Assignment and Assumption of Agreement, dated as of
October 30, 1987, made by BEVERLY CALIFORNIA CORPORATION, a California
corporation (“Beverly California Tenant”), successor to Beverly Tenant, and
BEVERLY ENTERPRISES - FLORIDA, INC., a California corporation (“Beverly Florida
Tenant”), recorded among the Records on May 13, 1988, in Official Records Book
1349, at Page 1078; which lease was subsequently modified pursuant to that
certain:

 

E.                            Assignment and Assumption Agreement, dated as of
September 30, 1995, made by and among Beverly Florida Tenant, MANOR CARE OF
BOYNTON BEACH, INC., a Florida corporation (“ManorCare Tenant”), and Naples
Landlord, recorded among the Records on October 3, 1995, in Official Records
Book 2105, at Page 0747; as further modified by that certain:

 

F.                            unrecorded Lease Assignment, dated September 30,
2006, from ManorCare Tenant to MANORCARE HEALTH SERVICES, INC.; as further
modified by that certain:

 

G.                           Assignment and Assumption of Ground Lease,
effective as of December 21, 2007, made by MANORCARE HEALTH SERVICES, INC., a
Delaware corporation, successor-by-merger with Manorcare Tenant, as assignor,
and HCR MANORCARE PROPERTIES, LLC, a Delaware limited liability company, as
assignee, intended to be recorded in the Records.

 

2

--------------------------------------------------------------------------------


 

GROUND LEASE DESCRIPTION

(Turbo-035)

 

Ground Lease, dated as of September 28, 1999, made by and between MANOR CARE OF
SARASOTA, INC., a Florida corporation (“Manorcare Landlord”), and MANORCARE
HEALTH SERVICES OF BOYNTON BEACH, INC., a Florida corporation (“Manorcare
Tenant”), recorded among the Official Records of Sarasota County, Florida (the
“Records”), on November 8, 1999, as Instrument Number 1999149787; as modified by
that certain:

 

A.                         Assignment and Assumption of Lease, dated as of
December 1, 2006, made by and between Manorcare Landlord’s interest in such
lease was subsequently transferred to PITA GENERAL CORPORATION, an Illinois
corporation (“Pita Landlord”), successor-in- interest to Manorcare Landlord, and
to BREA SARASOTA LLC, a Delaware limited liability company, recorded among the
Records on December 12, 2006, as Instrument Number 2006216301; as further
modified by that certain:

 

B.                           Assignment and Assumption of Ground Lease,
effective as of December 21, 2007, made by MANORCARE HEALTH SERVICES, INC., a
Delaware corporation, successor-by- merger with Manorcare Tenant, as assignor,
and HCR MANORCARE PROPERTIES, LLC, a Delaware limited liability company,. as
assignee, intended to be recorded in the Records.

 

3

--------------------------------------------------------------------------------


 

GROUND LEASE DESCRIPTION

(Turbo-168)

 

Ground Lease, dated as of July 16, 1999, made by and between MANORCARE HEALTH
SERVICES, INC., a Delaware corporation (“Manorcare Landlord”), and LEADER
NURSING & REHABILITATION CENTER OF GLOUCESTER, INC., a Maryland corporation
(“Leader Tenant”), recorded in the Passaic County, New Jersey, Register’s Office
(the “Office”), on August 25, 1999, in Book S162, at Page 102; as modified by
that certain:

 

A.                         Assignment and Assumption of Lease, dated as of
December 1, 2006, made by and between PITA GENERAL CORPORATION, an Illinois
corporation (“Pita Landlord”), successor-in-interest to Manorcare Landlord, and
BREA WAYNE LLC, a Delaware limited liability company (“BREA Landlord”), recorded
in the Office on December 27, 2006, in Book D1362, at Page 59, as Instrument
Number 2006112423; as further modified by that certain:

 

B.                           Assignment and Assumption of Ground Lease,
effective as of December 21, 2007, made by Leader Tenant, as assignor, to LEADER
OF GLOUCESTER PROPERTY, LLC, a Delaware limited liability company (“Leader
Assignee Tenant”), as assignee, intended to be recorded in the Office.

 

4

--------------------------------------------------------------------------------


 

GROUND LEASE DESCRIPTION

(Turbo-169)

 

Ground Lease, dated as of July 16, 1999, made by and between MANORCARE HEALTH
SERVICES, INC., a Delaware corporation (“Manorcare Landlord”), and LEADER
NURSING & REHABILITATION CENTER OF GLOUCESTER, INC., a Maryland corporation
(“Leader Tenant”), recorded in the Essex County, New Jersey, Register’s Office,
on September 1, 1999, in Book 5636, at Page 0777; as modified by that certain:

 

A.                         Assignment and Assumption of Lease, dated as of
December 1, 2006, made by and between PITA GENERAL CORPORATION, an Illinois
corporation (“Pita Landlord”), successor-in-interest to Manorcare Landlord, and
BREA WEST ORANGE LLC, a Delaware limited liability company, recorded in the
Office on January 16, 2007, in Book 12019, at Page 5789, as Instrument Number
7006823; as further modified by that certain:

 

B.                           Assignment and Assumption of Ground Lease,
effective as of December 21, 2007, made by Leader Tenant, as assignor, to LEADER
OF GLOUCESTER PROPERTY, LLC, a Delaware limited liability company (“Leader
Assignee Tenant”), as assignee, intended, to be recorded in the Office.

 

5

--------------------------------------------------------------------------------


 

GROUND LEASE DESCRIPTION

(Turbo-167)

 

Ground Lease, dated as of July 16, 1999, made by and between MANORCARE HEALTH
SERVICES, INC., a Delaware corporation (“Manorcare Landlord”), and MANOR CARE
PROPERTIES, INC., a Delaware corporation (“Manorcare Tenant”), recorded in the
Office of the Washoe County, Nevada, Recorder (the “Office”), on August 25,
1999, as Instrument Number 2374074; as modified by that certain:

 

A.                         Assignment and Assumption of Lease, dated as of
December 1, 2006, made by and between PITA GENERAL CORPORATION, an Illinois
corporation (“Pita Landlord”) successor-in-interest to Manorcare Landlord, and
BREA RENO LLC, a Delaware limited liability company, recorded in the Office on
December 13, 2006, as Document Number 3474699; as further modified by that
certain:

 

B.                           Assignment and Assumption of Ground Lease,
effective as of December 21, 2007, made by MANORCARE HEALTH SERVICES, INC., a
Delaware corporation, successor-by- merger with Manorcare Tenant, as assignor,
and HCR MANORCARE PROPERTIES, LLC, a Delaware limited liability company, as
assignee, intended to be recorded in the Office.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE III

 

OPERATORS

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

OPERATOR AND FACILITY

 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Tucson)

 

 

Turbo-001

 

498

 

3705 North Swan Road

 

Manor Care of Tucson AZ, LLC

 

 

 

 

Tucson, Arizona

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Citrus Heights)

 

 

Turbo-002

 

378

 

7807 Upland Way

 

Manor Care of Citrus Heights CA, LLC

 

 

 

 

Citrus Heights, California

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Tice Valley

 

 

Turbo-003

 

381

 

1975 Tice Valley Boulevard

 

Manor Care-Tice Valley CA, LLC

 

 

 

 

Walnut Creek, California

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Fountain Valley)

 

 

Turbo-004

 

387

 

11680 Warner Avenue

 

Manor Care of Fountain Valley CA, LLC

 

 

 

 

Fountain Valley, California

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Sunnyvale)

 

 

Turbo-005

 

471

 

1150 Tilton Drive

 

Manor Care of Sunnyvale CA, LLC

 

 

 

 

Sunnyvale, California

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Hemet)

 

 

Turbo-006

 

478

 

1717 West Stetson Avenue

 

Manor Care of Hemet CA, LLC

 

 

 

 

Hemet, California

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Walnut Creek)

 

 

Turbo-007

 

479

 

1226 Rossmoor Parkway

 

Manor Care of Walnut Creek CA, LLC

 

 

 

 

Walnut Creek, California

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Palm Desert)

 

 

Turbo-008

 

489

 

74-350 Country Club Drive

 

Manor Care of Palm Desert CA, LLC

 

 

 

 

Palm Desert, California

 

 

 

1

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Denver

 

 

Turbo-011

 

374

 

290 South Monaco Parkway

 

Manor Care of Denver CO, LLC

 

 

 

 

Denver, Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Boulder

 

 

Turbo-012

 

398

 

2800 Palo Parkway

 

Manor Care of Boulder CO, LLC

 

 

 

 

Boulder, Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Farmington

 

 

Turbo-013

 

360

 

45 South Road

 

Arden Courts of Farmington CT, LLC

 

 

 

 

Farmington, Connecticut

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Hamden

 

 

Turbo-014

 

637

 

153 Leeder Hill Drive

 

Arden Courts of Hamden CT, LLC

 

 

 

 

Hamden, Connecticut

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Avon

 

 

Turbo-015

 

686

 

100 Fisher Drive

 

Arden Courts of Avon CT, LLC

 

 

 

 

Avon, Connecticut

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Wilmington

 

 

 

 

349

 

700 1/2 Foulk Road

 

Arden Courts of Wilmington DE, LLC

 

 

 

 

Wilmington, Delaware

 

 

Turbo-016

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Wilmington

 

 

 

 

532

 

700 Foulk Road

 

Manor Care of Wilmington DE, LLC

 

 

 

 

Wilmington, Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Pike Creek

 

 

Turbo-017

 

488

 

5651 Limestone Road

 

Manor Care-Pike Creek of Wilmington DE, LLC

 

 

 

 

Wilmington, Delaware

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Palm Harbor

 

 

Turbo-019

 

332

 

2895 Tampa Road

 

Arden Courts of Palm Harbor FL, LLC

 

 

 

 

Palm Harbor, Florida

 

 

 

2

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Delray Beach

 

 

 

 

333

 

16150 Jog Road

 

Arden Courts of Delray Beach FL, LLC

 

 

 

 

Delray Beach, Florida

 

 

Turbo-020

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Delray Beach)

 

 

 

 

438

 

16200 Jog Road

 

Manor Care of Delray Beach FL, LLC

 

 

 

 

Delray Beach, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Sarasota

 

 

Turbo-021

 

336

 

5509 Swift Road

 

Arden Courts of Sarasota FL, LLC

 

 

 

 

Sarasota, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of West Palm Beach

 

 

 

 

345

 

2330 Village Boulevard

 

Arden Courts of W. Palm Beach FL, LLC

 

 

 

 

West Palm Beach, Florida

 

 

Turbo-022

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - West Palm Beach

 

 

 

 

493

 

2300 Village Boulevard

 

Manor Care of W. Palm Beach FL, LLC

 

 

 

 

West Palm Beach, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Seminole

 

 

Turbo-023

 

371

 

9300 Antilles Drive

 

Arden Courts of Seminole FL, LLC

 

 

 

 

Seminole, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Largo

 

 

Turbo-024

 

373

 

300 Highland Avenue

 

Arden Courts of Largo FL, LLC

 

 

 

 

Largo, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Palm Harbor

 

 

Turbo-025

 

386

 

2851 Tampa Road

 

Manor Care of Palm Harbor FL, LLC

 

 

 

 

Palm Harbor, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Nursing & Rehabilitation Center (Naples)

 

 

Turbo-026

 

420

 

3601 Lakewood Boulevard

 

Manor Care of Naples FL, LLC

 

 

 

 

Naples, Florida

 

 

 

3

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Venice)

 

 

Turbo-028

 

442

 

1450 East Venice

 

Manor Care of Venice FL, LLC

 

 

 

 

Venice, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Carrollwood

 

 

Turbo-029

 

443

 

3030 West Bearss Avenue

 

Manor Care-Carrollwood of Tampa FL, LLC

 

 

 

 

Tampa, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Lely Palms

 

 

Turbo-030

 

449

 

6125 Rattlesnake Hammock Road

 

Arden Courts-Lely Palms of Naples FL, LLC

 

 

 

 

Naples, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center of South Jacksonville

 

 

Turbo-031

 

454

 

3648 University Boulevard South

 

Heartland-South Jacksonville of Jacksonville FL, LLC

 

 

 

 

Jacksonville, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare at Lely Palms

 

 

Turbo-033

 

511

 

1000 Lely Palms Drive

 

Manor Care-Lely Palms of Naples FL (SH), LLC

 

 

 

 

Naples, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Dunedin

 

 

Turbo-034

 

533

 

870 Patricia Avenue

 

Manor Care of Dunedin FL, LLC

 

 

 

 

Dunedin, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Sarasota

 

 

Turbo-035

 

534

 

5511 Swift Road

 

Manor Care Nursing Center of Sarasota FL, LLC

 

 

 

 

Sarasota, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Boca Raton)

 

 

Turbo-036

 

535

 

375 N.W. 51st Street

 

Manor Care of Boca Raton FL, LLC

 

 

 

 

Boca Raton, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Boynton Beach

 

 

Turbo-037

 

536

 

3001 South Congress Avenue

 

Manor Care of Boynton Beach FL, LLC

 

 

 

 

Boynton Beach, Florida

 

 

 

4

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Plantation)

 

 

 

Turbo-038

 

537

 

6931 West Sunrise Boulevard

 

Manor Care of Plantation FL, LLC

 

 

 

 

 

Plantation, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Kendall

 

 

 

Turbo-040

 

3161

 

9400 S.W. 137th Avenue

 

Heartland of Kendall FL, LLC

 

 

 

 

 

Kendall, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Brooksville

 

 

 

Turbo-041

 

3171

 

575 Lamar Avenue

 

Heartland of Brooksville FL, LLC

 

 

 

 

 

Brooksville, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Zephyrhills

 

 

 

Turbo-042

 

3181

 

38220 Henry Drive

 

Heartland of Zephyrhills FL, LLC

 

 

 

 

 

Zephyrhills, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Tamarac

 

 

 

Turbo-043

 

3191

 

5901 N.W. 79th Avenue

 

Heartland of Tamarac FL, LLC

 

 

 

 

 

Tamarac, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Boynton Beach

 

 

 

Turbo-044

 

4092

 

3600 Old Boynton Road

 

Heartland of Boynton Beach FL, LLC

 

 

 

 

 

Boynton Beach, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Jacksonville

 

 

 

Turbo-045

 

4095

 

8495 Normandy Boulevard

 

Heartland of Jacksonville FL, LLC

 

 

 

 

 

Jacksonville, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Orange Park

 

 

 

Turbo-046

 

4096

 

570 Wells Road

 

Heartland of Orange Park FL, LLC

 

 

 

 

 

Orange Park, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Miami Lakes

 

 

 

Turbo-047

 

4097

 

5725 N.W. 186th Street

 

Heartland-Miami Lakes of Hialeah FL, LLC

 

 

 

 

 

Hialeah, Florida

 

 

 

 

5

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center - Fort Myers

 

 

 

Turbo-048

 

4098

 

1600 Matthew Drive

 

Heartland of Fort Myers FL, LLC

 

 

 

 

 

Fort Myers, Florida

 

 

 

 

 

 

 

 

 

 

 

Turbo-049

 

4206

 

HHCC - Prosperity Oaks

11375 Prosperity Farms Road

Palm Beach Gardens, Florida

 

Heartland-Prosperity Oaks of Palm Beach Gardens FL, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Kensington Manor

 

 

 

Turbo-050

 

4227

 

3250 12th Street

 

Kensington Manor-Sarasota FL, LLC

 

 

 

 

 

Sarasota, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHC & Rehabilitation Center of Boca Raton

 

 

 

Turbo-051

 

4266

 

7225 Boca Del Mar Drive

 

Heartland of Boca Raton FL, LLC

 

 

 

 

 

Boca Raton, Florida

 

 

 

 

 

 

 

 

 

 

 

Turbo-052

 

4268

 

Heartland Health Care & Rehabilitation Center (Sarasota)

5401 Sawyer Road

Sarasota, Florida

 

Heartland of Sarasota FL, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Lauderhill

 

 

 

Turbo-053

 

4296

 

2599 N.W. 55th Avenue

 

Heartland of Lauderhill FL, LLC

 

 

 

 

 

Lauderhill, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Ft. Myers

 

 

 

Turbo-054

 

5434

 

15950 McGregor Boulevard

 

Arden Courts of Ft. Myers FL, LLC

 

 

 

 

 

Fort Myers, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Fort Myers)

 

 

 

Turbo-055

 

5467

 

13881 Eagle Ridge Drive

 

Manor Care of Ft. Myers FL, LLC

 

 

 

 

 

Fort Myers, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Tampa

 

 

 

Turbo-056

 

5639

 

14950 Casey Road

 

Arden Courts of Tampa FL, LLC

 

 

 

 

 

Tampa, Florida

 

 

 

 

6

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Winter Springs

 

 

 

Turbo-057

 

5665

 

1057 Willa Springs Drive

 

Arden Courts of Winter Springs FL, LLC

 

 

 

 

 

Winter Springs, Florida

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Rehabilitation Center - Marietta

 

 

 

Turbo-058

 

429

 

4360 Johnson Ferry Place

 

Manor Care of Marietta GA, LLC

 

 

 

 

 

Marietta, Georgia

 

 

 

 

 

 

 

 

 

 

 

Turbo-059

 

614

 

ManorCare Rehabilitation Center - Decatur

2722 North Decatur Road

Decatur, Georgia

 

Manor Care Rehabilitation Center of Decatur GA, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of South Holland

 

 

 

Turbo-060

 

356

 

2045 East 170th Street

 

Arden Courts of South Holland IL, LLC

 

 

 

 

 

South Holland, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Palos Heights

 

 

 

 

 

357

 

7880 West College Drive

 

Arden Courts of Palos Heights IL, LLC

 

 

 

 

 

Palos Heights, Illinois

 

 

 

Turbo-061

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Palos Heights East

 

 

 

 

 

441

 

7850 West College Drive

 

Manor Care of Palos Heights IL, LLC

 

 

 

 

 

Palos Heights, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Elk Grove

 

 

 

 

 

359

 

1940 Nerge Road

 

Arden Courts of Elk Grove Village IL, LLC

 

 

 

 

 

Elk Grove Village, Illinois

 

 

 

Turbo-062

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Elk Grove Village

 

 

 

 

 

473

 

1920 Nerge Road

 

Manor Care of Elk Grove Village IL, LLC

 

 

 

 

 

Elk Grove Village, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - South Holland

 

 

 

Turbo-063

 

388

 

2145 East 170th Street

 

Manor Care of South Holland IL, LLC

 

 

 

 

 

South Holland, Illinois

 

 

 

 

7

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center - Normal

 

 

 

Turbo-064

 

401

 

510 Broadway

 

Heartland of Normal IL, LLC

 

 

 

 

 

Normal, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center - Peoria

 

 

 

Turbo-065

 

402

 

5600 Glen Elm Drive

 

Heartland of Peoria IL, LLC

 

 

 

 

 

Peoria, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center - Decatur

 

 

 

Turbo-066

 

403

 

444 West Harrison Avenue

 

Heartland of Decatur IL, LLC

 

 

 

 

 

Decatur, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Naperville

 

 

 

Turbo-067

 

405

 

200 Martin Avenue

 

Manor Care of Naperville IL, LLC

 

 

 

 

 

Naperville, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Kankakee

 

 

 

Turbo-068

 

406

 

900 West River Place

 

Manor Care of Kankakee IL, LLC

 

 

 

 

 

Kankakee, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Wilmette

 

 

 

Turbo-069

 

407

 

432 Poplar Drive

 

Manor Care of Wilmette IL, LLC

 

 

 

 

 

Wilmette, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center - Champaign

 

 

 

Turbo-070

 

430

 

309 East Springfield Avenue

 

Heartland of Champaign IL, LLC

 

 

 

 

 

Champaign, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Northbrook

 

 

 

 

 

433

 

3240 Milwaukee Avenue

 

Arden Courts of Northbrook IL, LLC

 

 

 

 

 

Northbrook, Illinois

 

 

 

Turbo-071

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Northbrook

 

 

 

 

 

487

 

3300 Milwaukee Avenue

 

Manor Care of Northbrook IL, LLC

 

 

 

 

 

Northbrook, Illinois

 

 

 

 

8

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Libertyville

 

 

 

Turbo-072

 

440

 

1500 South Milwaukee

 

Manor Care of Libertyville IL, LLC

 

 

 

 

 

Libertyville, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Oak Lawn East

 

 

 

Turbo-074

 

458

 

9401 South Kostner Avenue

 

Manor Care of Oak Lawn (East) IL, LLC

 

 

 

 

 

Oak Lawn, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Elgin

 

 

 

Turbo-075

 

465

 

180 South State Street

 

Manor Care of Elgin IL, LLC

 

 

 

 

 

Elgin, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Hinsdale

 

 

 

Turbo-076

 

468

 

600 West Ogden Avenue

 

Manor Care of Hinsdale IL, LLC

 

 

 

 

 

Hinsdale, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Oak Lawn West

 

 

 

Turbo-077

 

469

 

6300 West 95th Street

 

Manor Care of Oak Lawn (West) IL, LLC

 

 

 

 

 

Oak Lawn, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Palos Heights West

 

 

 

Turbo-079

 

483

 

11860 Southwest Highway

 

Manor Care of Palos Heights (West) IL, LLC

 

 

 

 

 

Palos Heights, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Westmont

 

 

 

Turbo-081

 

518

 

512 East Ogden Avenue

 

Manor Care of Westmont IL, LLC

 

 

 

 

 

Westmont, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Rolling Meadows

 

 

 

Turbo-082

 

522

 

4225 Kirchoff Road

 

Manor Care of Rolling Meadows IL, LLC

 

 

 

 

 

Rolling Meadows, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Glen Ellyn

 

 

 

Turbo-083

 

605

 

2 South 706 Park Boulevard

 

Arden Courts of Glen Ellyn IL, LLC

 

 

 

 

 

Glen Ellyn, Illinois

 

 

 

 

9

--------------------------------------------------------------------------------

 

 


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Geneva

 

 

 

Turbo-084

 

606

 

2388 Bricher Road

 

Arden Courts of Geneva IL, LLC

 

 

 

 

 

Geneva, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Hazel Crest

 

 

 

Turbo-085

 

628

 

3701 West 183rd Street

 

Arden Courts of Hazel Crest IL, LLC

 

 

 

 

 

Hazel Crest, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Galesburg

 

 

 

Turbo-086

 

3061

 

280 East Losey Street

 

Heartland of Galesburg IL, LLC

 

 

 

 

 

Galesburg, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Macomb

 

 

 

Turbo-087

 

3071

 

8 Doctors Lane

 

Heartland of Macomb IL, LLC

 

 

 

 

 

Macomb, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Moline

 

 

 

Turbo-088

 

3081

 

833 Sixteenth Avenue

 

Heartland of Moline IL, LLC

 

 

 

 

 

Moline, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Canton

 

 

 

Turbo-089

 

3201

 

2081 North Main Street

 

Heartland of Canton IL, LLC

 

 

 

 

 

Canton, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Henry

 

 

 

Turbo-090

 

3211

 

1650 Indian TN Road - P.O. Box 215

 

Heartland of Henry IL, LLC

 

 

 

 

 

Henry, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Paxton

 

 

 

Turbo-091

 

3221

 

1001 East Pells Street

 

Heartland of Paxton IL, LLC

 

 

 

 

 

Paxton, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Homewood

 

 

 

Turbo-092

 

4094

 

940 Maple Avenue

 

Manor Care of Homewood IL, LLC

 

 

 

 

 

Homewood, Illinois

 

 

 

 

10

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center - Riverview

 

 

 

 

 

 

 

500 Centennial Drive

 

 

 

 

 

 

 

East Peoria, Illinois

 

 

 

Turbo-093

 

542/510

 

 

 

Heartland-Riverview of East Peoria IL (SNF), LLC

 

 

 

 

 

Riverview Senior Living Community

 

 

 

 

 

 

 

500 Centennial Drive

 

 

 

 

 

 

 

East Peoria, Illinois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Anderson)

 

 

 

Turbo-096

 

421

 

1345 North Madison Avenue

 

Manor Care of Anderson IN, LLC

 

 

 

 

 

Anderson, Indiana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Indy South)

 

 

 

Turbo-097

 

470

 

8549 South Madison Avenue

 

Manor Care of Indy (South) IN, LLC

 

 

 

 

 

Indianapolis, Indiana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Prestwick

 

 

 

Turbo-098

 

4019

 

445 South County Road 525 East

 

Heartland-Prestwick IN, LLC

 

 

 

 

 

Avon, Indiana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Assisted Living at Summer Trace

 

 

 

 

 

 

 

12999 North Pennsylvania Street

 

 

 

 

 

 

 

Carmel, Indiana

 

 

 

Turbo-099

 

541/507

 

 

 

Manor Care-Summer Trace of Carmel IN, LLC

 

 

 

 

 

ManorCare Health Services - Summer Trace

 

 

 

 

 

 

 

12999 North Pennsylvania Street

 

 

 

 

 

 

 

Carmel, Indiana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Waterloo)

 

 

 

Turbo-101

 

415

 

201 West Ridgeway Avenue

 

Manor Care of Waterloo IA, LLC

 

 

 

 

 

Waterloo, Iowa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Cedar Rapids)

 

 

 

Turbo-102

 

418

 

1940 1st Avenue N.E.

 

Manor Care of Cedar Rapids IA, LLC

 

 

 

 

 

Cedar Rapids, Iowa

 

 

 

 

11

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Davenport)

 

 

 

Turbo-103

 

423

 

815 East Locust Street

 

Manor Care of Davenport IA, LLC

 

 

 

 

 

Davenport, Iowa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Dubuque)

 

 

 

Turbo-104

 

455

 

901 West Third Street

 

Manor Care of Dubuque IA, LLC

 

 

 

 

 

Dubuque, Iowa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - West Des Moines

 

 

 

Turbo-105

 

624

 

5010 Grand Ridge Drive

 

Manor Care of West Des Moines IA, LLC

 

 

 

 

 

West Des Moines, Iowa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services

 

 

 

Turbo-106

 

376

 

2515 S.W. Wanamaker

 

Manor Care of Topeka KS, LLC

 

 

 

 

 

Topeka, Kansas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Overland Park)

 

 

 

Turbo-107

 

484

 

5211 West 103rd Street

 

Manor Care of Overland Park KS, LLC

 

 

 

 

 

Overland Park, Kansas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Wichita)

 

 

 

Turbo-108

 

486

 

7101 East 21st North

 

Manor Care of Wichita KS, LLC

 

 

 

 

 

Wichita, Kansas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Louisville

 

 

 

Turbo-109

 

682

 

10451 Linn Station Road

 

Arden Courts of Louisville KY, LLC

 

 

 

 

 

Louisville, Kentucky

 

 

 

 

 

 

 

 

 

 

 

Turbo-110

 

4055

 

Christopher East Health Care Center

4200 Browns Lane

Louisville, Kentucky

 

Christopher East Health Care Center of Louisville KY, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Pikesville

 

 

 

Turbo-111

 

344

 

8909 Reisterstown Road

 

Arden Courts of Pikesville MD, LLC

 

 

 

 

 

Pikesville, Maryland

 

 

 

 

12

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

Springhouse of Pikesville

 

 

 

 

 

519

 

8911 Reisterstown Road

 

Springhouse of Pikesville MD, LLC

 

 

 

 

 

Pikesville, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Potomac

 

 

 

 

 

353

 

10718 Potomac Tennis Lane

 

Arden Courts of Potomac MD, LLC

 

 

 

 

 

Potomac, Maryland

 

 

 

Turbo-113

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Potomac

 

 

 

 

 

538

 

10714 Potomac Tennis Lane

 

Manor Care of Potomac MD, LLC

 

 

 

 

 

Potomac, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Springhouse of Bethesda

 

 

 

Turbo-114

 

 461

 

4925 Battery Lane

 

Springhouse of Bethesda MD, LLC

 

 

 

 

 

Bethesda, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Springhouse of Silver Spring

 

 

 

Turbo-115

 

 462

 

2201 Colston Drive

 

Springhouse of Silver Spring MD, LLC

 

 

 

 

 

Silver Spring, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Silver Spring

 

 

 

 

 

490

 

2501 Musgrove Road

 

Manor Care of Silver Spring MD, LLC

 

 

 

 

 

Silver Spring, Maryland

 

 

 

Turbo-116

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Silver Spring

 

 

 

 

 

352

 

2505 Musgrove Road

 

Arden Courts of Silver Spring MD, LLC

 

 

 

 

 

Silver Spring, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Wheaton

 

 

 

Turbo-117

 

 501

 

11901 Georgia Avenue

 

Manor Care of Wheaton MD, LLC

 

 

 

 

 

Wheaton, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Towson

 

 

 

Turbo-118

 

 505

 

509 East Joppa Road

 

Manor Care of Towson, LLC

 

 

 

 

 

Towson, Maryland

 

 

 

 

13

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Roland Park

 

 

 

Turbo-119

 

506

 

4669 Falls Road

 

Manor Care-Roland Park MD, LLC

 

 

 

 

 

Baltimore, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Ruxton

 

 

 

Turbo-120

 

509

 

7001 North Charles Street

 

Manor Care-Ruxton MD, LLC

 

 

 

 

 

Towson, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Bethesda

 

 

 

Turbo-122

 

523

 

6530 Democracy Boulevard

 

Manor Care of Bethesda MD, LLC

 

 

 

 

 

Bethesda, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Chevy Chase

 

 

 

Turbo-123

 

524

 

8700 Jones Mill Road

 

Manor Care of Chevy Chase MD, LLC

 

 

 

 

 

Chevy Chase, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Rossville

 

 

 

Turbo-124

 

525

 

6600 Ridge Road

 

Manor Care-Rossville MD, LLC

 

 

 

 

 

Baltimore, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Largo

 

 

 

Turbo-125

 

529

 

600 Largo Road

 

Manor Care-Largo MD, LLC

 

 

 

 

 

Upper Marlboro, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Woodbridge Valley

 

 

 

Turbo-127

 

627

 

1525 North Rolling Road

 

Manor Care-Woodbridge Valley MD, LLC

 

 

 

 

 

Catonsville, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Kensington

 

 

 

Turbo-128

 

629

 

4301 Knowles Avenue

 

Arden Courts of Kensington MD, LLC

 

 

 

 

 

Kensington, Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Towson

 

 

 

Turbo-129

 

636

 

8101 Bellona Avenue

 

Arden Courts of Towson MD, LLC

 

 

 

 

 

Towson, Maryland

 

 

 

 

14

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-130

 

4056

 

ManorCare Health Services - Dulaney

111 West Road

Towson, Maryland

 

Manor Care-Dulaney MD, LLC

 

 

 

 

 

 

 

Turbo-131

 

4066

 

HHCC - Hyattsville

6500 Riggs Road

Hyattsville, Maryland

 

Heartland of Hyattsville MD, LLC

 

 

 

 

 

 

 

Turbo-132

 

4079

 

HHCC - Adelphi

1801 Metzerott Road

Adelphi, Maryland

 

Heartland of Adelphi MD, LLC

 

 

 

 

 

 

 

Turbo-133

 

355

 

Arden Courts Assisted Living Facility (Sterling Heights)

11095 Fourteen Mile Road

Sterling Heights, Michigan

 

Arden Courts of Sterling Heights MI, LLC

 

 

 

 

 

 

 

Turbo-134

 

437

 

ManorCare Health Services (Kingsford)

1225 Woodward Avenue

Kingsford, Michigan

 

Manor Care of Kingsford MI, LLC

 

 

 

 

 

 

 

Turbo-135

 

621

 

HHCC - Oakland

925 West South Boulevard

Troy, Michigan

 

Heartland-Oakland MI, LLC

 

 

 

 

 

 

 

Turbo-136

 

625

 

HHCC - Canton

7025 Lilley Road

Canton, Michigan

 

Heartland of Canton MI, LLC

 

 

 

 

 

 

 

Turbo-138

 

4040

 

HHCC - Plymouth Court

105 Haggerty Road

Plymouth, Michigan

 

Heartland-Plymouth Court MI, LLC

 

 

 

 

 

 

 

Turbo-139

 

4041

 

HHCC - Dorvin

29270 Morlock Street

Livonia, Michigan

 

Heartland-Dorvin of Livonia MI, LLCt

 

15

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-140

 

4042

 

HHCC - University

28550 Five Mile Road

Livonia, Michigan

 

Heartland-University of Livonia MI, LLC

 

 

 

 

 

 

 

Turbo-141

 

4043

 

HHCC - Dearborn Heights

26001 Ford Road

Dearborn Heights, Michigan

 

Heartland of Dearborn Heights MI, LLC

 

 

 

 

 

 

 

Turbo-142

 

4044

 

HHCC - Allen Park

9150 Allen Road

Allen Park, Michigan

 

Heartland of Allen Park MI, LLC

 

 

 

 

 

 

 

Turbo-143

 

4059

 

HHCC - Georgian Bloomfield

2975 North Adams Road
Bloomfield Hills, Michigan

 

Heartland-Georgian Bloomfield of Bloomfield Hills MI, LLC

 

 

 

 

 

 

 

Turbo-144

 

4060

 

HHCC - Georgian East

21401 Mack Avenue

Grosse Pointe, Michigan

 

Heartland-Georgian East of Grosse Pointe MI, LLC

 

 

 

 

 

 

 

Turbo-145

 

4201

 

Heartland of Holland

493 West 32nd Street

Holland, Michigan

 

Heartland of Holland MI, LLC

 

 

 

 

 

 

 

Turbo-146

 

4202

 

HHCC - Greenview

1700 Leonard Street, N.E.

Grand Rapids, Michigan

 

Heartland-Greenview MI, LLC

 

 

 

 

 

 

 

Turbo-147

 

4203

 

HHCC - Knollview

1061 West Hackley Avenue

Muskegon, Michigan

 

Heartland-Knollview MI, LLC

 

 

 

 

 

 

 

Turbo-148

 

4204

 

HHCC - Kalamazoo

3625 West Michigan Avenue

Kalamazoo, Michigan

 

Heartland of Kalamazoo MI, LLC

 

16

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-149

 

4205

 

HHCC - Grand Rapids

2320 East Beltline, S.E.

Grand Rapids, Michigan

 

Heartland of Grand Rapids MI, LLC

 

 

 

 

 

 

 

Turbo-150

 

4208

 

HHCC - Briarwood

3011 North Center Road

Flint, Michigan

 

Heartland-Briarwood MI, LLC

 

 

 

 

 

 

 

Turbo-151

 

4210

 

HHCC - Battle Creek

200 Roosevelt Avenue East

Battle Creek, Michigan

 

Heartland of Battle Creek MI, LLC

 

 

 

 

 

 

 

Turbo-152

 

4211

 

HHCC - Jackson

434 West North Street

Jackson, Michigan

 

Heartland of Jackson MI, LLC

 

 

 

 

 

 

 

Turbo-153

 

4214

 

HHCC - Crestview

625 36th S.W.

Wyoming, Michigan

 

Heartland-Crestview MI, LLC

 

 

 

 

 

 

 

Turbo-154

 

4215

 

HHCC - Three Rivers

517 Erie Street South

Three Rivers, Michigan

 

Heartland of Three Rivers MI, LLC

 

 

 

 

 

 

 

Turbo-155

 

4216

 

HHCC - Hampton

800 Mulholland Street

Bay City, Michigan

 

Heartland-Hampton of Bay City MI, LLC

 

 

 

 

 

 

 

Turbo-156

 

4217

 

HHCC - Ionia

814 East Lincoln Avenue

Ionia, Michigan

 

Heartland of Ionia MI, LLC

 

 

 

 

 

 

 

Turbo-157

 

4219

 

Fostrian Court Assisted Living

540 Sunnyside Drive

Flushing, Michigan

 

Heartland-Fostrian of Flushing MI, LLC

 

17

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

4027

 

HHCC - Fostrian

640 Sunnyside Drive

Flushing, Michigan

 

Fostrian Courts Assisted Living-Flushing MI, LLC

 

 

 

 

 

 

 

Turbo-158

 

4220

 

HHCC - Saginaw

2901 Galaxy Drive

Saginaw, Michigan

 

Heartland of Saginaw MI, LLC

 

 

 

 

 

 

 

Turbo-159

 

4224

 

HHCC - Whitehall

916 East Lewis Street

Whitehall, Michigan

 

Heartland of Whitehall MI, LLC

 

 

 

 

 

 

 

Turbo-160

 

4262

 

HHCC - Ann Arbor

4701 East Huron River Drive

Ann Arbor, Michigan

 

Heartland of Ann Arbor MI, LLC

 

 

 

 

 

 

 

Turbo-161

 

5350

 

Arden Courts of Bingham Farms

24005 West 13 Mile Road

Bingham Farms, Michigan

 

Arden Courts of Bingham Farms MI, LLC

 

 

 

 

 

 

 

Turbo-162

 

5642

 

Arden Courts of Livonia

32500 Seven Mile Road

Livonia, Michigan

 

Arden Courts of Livonia MI, LLC

 

 

 

 

 

 

 

 

 

 

 

Heartland - West Bloomfield

6950 Farmington Road

West Bloomfield, Michigan

 

 

Turbo-163

 

413/4135

 

 

 

Heartland of West Bloomfield MI, LLC

 

 

 

 

The Court at West Bloomfield

6950 Farmington Road

West Bloomfield, Michigan

 

 

 

 

 

 

 

 

 

Turbo-164

 

408

 

ManorCare Health Services (Springfield)

2915 South Fremont

Springfield, Missouri

 

Manor Care of Springfield MO, LLC

 

18

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-165

 

448

 

ManorCare Health Services (Florissant)

1200 Graham Road

Florissant, Missouri

 

Manor Care of Florissant MO, LLC

 

 

 

 

 

 

 

Turbo-166

 

3091

 

Heartland of Willow Lane

416 South High Street

Butler, Missouri

 

Heartland-Willow Lane of Butler MO, LLC

 

 

 

 

 

 

 

Turbo-167

 

377

 

ManorCare Health Services (Reno)

3101 Plumas Street,

Reno, Nevada

 

Manor Care of Reno NV, LLC

 

 

 

 

 

 

 

Turbo-168

 

362

 

Arden Courts of Wayne

800 Hamburg Turnpike

Wayne, New Jersey

 

Arden Courts of Wayne NJ, LLC

 

 

 

 

 

 

 

Turbo-169

 

364

 

Arden Courts of West Orange

510 Prospect Avenue

West Orange, New Jersey

 

Arden Courts of W. Orange NJ, LLC

 

 

 

 

 

 

 

Turbo-170

 

365

 

Arden Courts of Cherry Hill

2700 Chapel Avenue

Cherry Hill, New Jersey

 

Arden Courts of Cherry Hill NJ, LLC

 

 

 

 

 

 

 

Turbo-171

 

504

 

ManorCare Health Services (Cherry Hill)

1412 Marlton Pike

Cherry Hill, New Jersey

 

Manor Care of Cherry Hill NJ, LLC

 

 

 

 

 

 

 

Turbo-172

 

545

 

ManorCare Health Services (West Deptford)

550 Jessup Road

Paulsboro, New Jersey

 

Manor Care-West Deptford of Paulsboro NJ, LLC

 

 

 

 

 

 

 

Turbo-173

 

551

 

ManorCare Health Services - Mountainside

1180 Route 22 West

Mountainside, New Jersey

 

Manor Care of Mountainside NJ, LLC

 

19

--------------------------------------------------------------------------------

 


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-174

 

623

 

ManorCare Health Services - Voorhees

1086 Dumont Circle

Voorhees, New Jersey

 

Manor Care of Voorhees NJ, LLC

 

 

 

 

 

 

 

Turbo-175

 

641

 

Arden Courts of Whippany

18 Eden Lane

Whippany, New Jersey

 

Arden Courts of Whippany NJ, LLC

 

 

 

 

 

 

 

Turbo-176

 

4062

 

ManorCare Health Services - New Providence

144 Gales Drive

New Providence, New Jersey

 

Manor Care of New Providence NJ, LLC

 

 

 

 

 

 

 

Turbo-177

 

528

 

ManorCare Health Services - Pinehurst

205 Rattlesnake Trail

Pinehurst, North Carolina

 

Manor Care of Pinehurst NC, LLC

 

 

 

 

 

 

 

Turbo-178

 

417

 

ManorCare Health Services (Minot)

600 South Main Street

Minot, North Dakota

 

Manor Care of Minot ND, LLC

 

 

 

 

 

 

 

Turbo-179

 

426

 

ManorCare Health Services (Fargo)

1315 South University Drive

Fargo, North Dakota

 

Manor Care of Fargo ND, LLC

 

 

 

 

 

 

 

Turbo-180

 

346

 

Arden Courts of Westlake

28400 Center Ridge Road

Westlake, Ohio

 

Arden Courts of Westlake OH, LLC

 

 

 

 

 

 

 

Turbo-181

 

450

 

ManorCare Health Services - Barberton

85 Third Street, S.E.

Barberton, Ohio

 

Manor Care of Barberton OH, LLC

 

 

 

 

 

 

 

Turbo-182

 

451

 

ManorCare Health Services - Euclid Beach

16101 Euclid Beach Boulevard

Cleveland, Ohio

 

Manor Care-Euclid Beach of Cleveland OH, LLC

 

20

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-183

 

452

 

ManorCare Health Services - Mayfield Heights

6757 Mayfield Road

Mayfield Heights, Ohio

 

Manor Care of Mayfield Heights OH, LLC

 

 

 

 

 

 

 

Turbo-184

 

453

 

ManorCare Health Services - Rocky River

4102 Rocky River Drive

Cleveland, Ohio

 

Manor Care-Rocky River of Cleveland OH, LLC

 

 

 

 

 

 

 

Turbo-185

 

456

 

Heartland of Oregon

3953 Navarre Avenue

Oregon, Ohio

 

Heartland of Oregon OH, LLC

 

 

 

 

 

 

 

Turbo-186

 

457

 

Heartland of Madeira

5970 Kenwood Road

Madeira, Ohio

 

Heartland of Madeira OH, LLC

 

 

 

 

 

 

 

Turbo-187

 

466

 

ManorCare Health Services - Westerville

140 Old County Line Road

Westerville, Ohio

 

Manor Care of Westerville OH, LLC

 

 

 

 

 

 

 

Turbo-188

 

513

 

Heartland of Mt. Airy

2250 Banning Road

Cincinnati, Ohio

 

Heartland-Mt. Airy of Cincinnati OH, LLC

 

 

 

 

 

 

 

Turbo-189

 

514

 

ManorCare Health Services - North Olmsted

23225 Lorain Road

North Olmsted, Ohio

 

Manor Care of North Olmsted OH, LLC

 

 

 

 

 

 

 

Turbo-190

 

516

 

ManorCare Health Services - Willoughby

37603 Euclid Avenue

Willoughby, Ohio

 

Manor Care of Willoughby OH, LLC

 

 

 

 

 

 

 

Turbo-191

 

517

 

ManorCare Health Services - Akron

1211 West Market Street

Akron, Ohio

 

Manor Care of Akron OH, LLC

 

21

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-192

 

521

 

ManorCare Health Services - Belden Village

5005 Higbee Avenue, N.W.

Canton, Ohio

 

Manor Care-Belden Village of Canton OH, LLC

 

 

 

 

 

 

 

Turbo-193

 

622

 

ManorCare Health Services - Parma

9055 West Sprague Road

Parma, Ohio

 

Manor Care of Parma OH, LLC

 

 

 

 

 

 

 

Turbo-194

 

626

 

Heartland of Marion

400 Barks Road West

Marion, Ohio

 

Heartland of Marion OH, LLC

 

 

 

 

 

 

 

Turbo-195

 

668

 

Arden Courts of Anderson Township

6870 Clough Pike

Cincinnati, Ohio

 

Arden Courts-Anderson of Cincinnati OH, LLC

 

 

 

 

 

 

 

Turbo-196

 

678

 

Arden Courts of Kenwood

4580 East Galbraith Road

Kenwood, Ohio

 

Arden Courts of Kenwood OH, LLC

 

 

 

 

 

 

 

Turbo-197

 

3231

 

Heartland - Fairfield

7820 Pleasantville Road

Pleasantville, Ohio

 

Heartland-Fairfield of Pleasantville OH, LLC

 

 

 

 

 

 

 

Turbo-198

 

3241

 

Heartland of Greenville

243 Marion Drive

Greenville, Ohio

 

Heartland of Greenville OH, LLC

 

 

 

 

 

 

 

Turbo-199

 

3251

 

Heartland of Jackson

8668 State Route #93

Jackson, Ohio

 

Heartland of Jackson OH, LLC

 

 

 

 

 

 

 

Turbo-200

 

3271

 

Heartland of Urbana

741 East Water Street

Urbana, Ohio

 

Heartland of Urbana OH, LLC

 

22

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-201

 

4018

 

Heartland of Holly Glen

4293 Monroe Street

Toledo, Ohio

 

Heartland-Holly Glen of Toledo OH, LLC

 

 

 

 

 

 

 

Turbo-202

 

4024

 

Heartland of Centerburg

212 Fairview Avenue - P.O. Box 720

Centerburg, Ohio

 

Heartland of Centerburg OH, LLC

 

 

 

 

 

 

 

Turbo-203

 

4026

 

Heartland of Mentor

8200 Mentor Hills Drive

Mentor, Ohio

 

Heartland of Mentor OH, LLC

 

 

 

 

 

 

 

Turbo-204

 

4030

 

Heartland of Indian Lake (Rehabilitation Center)

14442 U.S. Highway 33 West

Lakeview, Ohio

 

Heartland-Indian Lake of Lakeview OH, LLC

 

 

 

 

 

 

 

Turbo-205

 

4036

 

Heartland of Oak Pavilion

510 Oak Street

Cincinnati, Ohio

 

Heartland-Oak Pavilion of Cincinnati OH, LLC

 

 

 

 

 

 

 

Turbo-206

 

4038

 

Heartland of Wauseon

303 West Leggett Street

Wauseon, Ohio

 

Heartland of Wauseon OH, LLC

 

 

 

 

 

 

 

Turbo-207

 

4103

 

Heartland of Bucyrus

1170 West Mansfield Street

Bucyrus, Ohio

 

Heartland of Bucyrus OH, LLC

 

 

 

 

 

 

 

Turbo-208

 

4105

 

Heartland of Kettering

3313 Wilmington Pike

Kettering, Ohio

 

Heartland of Kettering OH, LLC

 

 

 

 

 

 

 

Turbo-209

 

4107

 

Heartland of Marietta

5001 State Route 60

Marietta, Ohio

 

Heartland of Marietta OH, LLC

 

23

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-210

 

4119

 

Heartland of Portsmouth

20 Easter Drive

Portsmouth, Ohio

 

Heartland of Portsmouth OH, LLC

 

 

 

 

 

 

 

Turbo-211

 

4120

 

Heartland of Chillicothe

1058 Columbus Street

Chillicothe, Ohio

 

Heartland of Chillicothe OH, LLC

 

 

 

 

 

 

 

Turbo-212

 

4127

 

Heartland of Hillsboro

1141 Northview Drive

Hillsboro, Ohio

 

Heartland of Hillsboro OH, LLC

 

 

 

 

 

 

 

Turbo-213

 

4132

 

Heartland of Eaton

515 South Maple Street

Eaton, Ohio

 

Heartland of Eaton OH, LLC

 

 

 

 

 

 

 

Turbo-214

 

4137

 

Heartland - Lansing

68222 Commercial Drive

Bridgeport, Ohio

 

Heartland-Lansing of Bridgeport OH, LLC

 

 

 

 

 

 

 

Turbo-215

 

4138

 

Heartland of Marysville

755 South Plum Street

Marysville, Ohio

 

Heartland of Marysville OH, LLC

 

 

 

 

 

 

 

Turbo-216

 

4140

 

Heartland of Springfield

2615 Derr Road

Springfield, Ohio

 

Heartland of Springfield OH, LLC

 

 

 

 

 

 

 

Turbo-217

 

4141

 

Heartland - Victorian Village

920 Thurber Drive - West

Columbus, Ohio

 

Heartland-Victorian Village of Columbus OH, LLC

 

 

 

 

 

 

 

Turbo-218

 

4146

 

Heartland - Beavercreek

1974 North Fairfield Road

Dayton, Ohio

 

Heartland-Beavercreek of Dayton OH, LLC

 

24

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-219

 

4147

 

Heartland of Piqua

275 Kienle Drive

Piqua, Ohio

 

Heartland of Piqua OH, LLC

 

 

 

 

 

 

 

Turbo-220

 

4148

 

Heartland of Riverview

7743 County Road 1

South Point, Ohio

 

Heartland-Riverview of South Point OH, LLC

 

 

 

 

 

 

 

Turbo-221

 

4149

 

Heartland of Bellefontaine

221 North School Street

Bellefontaine, Ohio

 

Heartland of Bellefontaine OH, LLC

 

 

 

 

 

 

 

Turbo-222

 

4150

 

Heartland of Waterville

8885 Browning Drive

Waterville, Ohio

 

Heartland of Waterville OH, LLC

 

 

 

 

 

 

 

Turbo-223

 

5313

 

Arden Courts of Parma

9205 Sprague Road

Parma, Ohio

 

Arden Courts of Parma OH, LLC

 

 

 

 

 

 

 

Turbo-224

 

5323

 

Arden Courts of Bainbridge
8100 East Washington Street

Chagrin Falls, Ohio

 

Arden Courts-Bainbridge of Chagrin Falls OH, LLC

 

 

 

 

 

 

 

Turbo-225

 

5358

 

Arden Courts of Akron

171 North Cleveland Massillon Road

Akron, Ohio

 

Arden Courts of Akron OH, LLC

 

 

 

 

 

 

 

Turbo-226

 

5613

 

Heartland of Centerville

1001 East Alex-Bell Road

Centerville, Ohio

 

Heartland of Centerville OH, LLC

 

 

 

 

 

 

 

Turbo-227

 

3151 / 3152

 

Heartland of Miamisburg (SNF)

450 Oak Ridge Boulevard

Miamisburg, Ohio

 

Heartland of Miamisburg OH, LLC

 

25

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

 

 

 

 

Heartland of Miamisburg (ALF)

450 Oak Ridge Boulevard

Miamisburg, Ohio

 

 

 

 

 

 

 

 

 

 

 

4115

 

Perrysburg Commons

10542 Fremont Pike

Perrysburg, Ohio

 

Perrysburg Commons Senior Housing-Perrysburg OH, LLC

Turbo-228

 

 

 

 

 

 

 

 

4104

 

Heartland of Perrysburg

10540 Fremont Pike

Perrysburg, Ohio

 

Heartland of Perrysburg OH, LLC

 

 

 

 

 

 

 

 

 

4122

 

The Village At Westerville NC

1060 Eastwind Drive

Westerville, Ohio

 

Heartland Village of Westerville OH (NC), LLC

Turbo-229

 

 

 

 

 

 

 

 

4125

 

The Village At Westerville RC

215 Huber Village Boulevard

Westerville, Ohio

 

Heartland Village of Westerville OH (RC), LLC

 

 

 

 

 

 

 

 

 

 

 

Heartland of Woodridge (ALF)

3801 Woodridge Boulevard

Fairfield, Ohio

 

 

Turbo-230

 

540 / 502

 

 

 

Heartland-Woodridge of Fairfield OH, LLC

 

 

 

 

Heartland of Woodridge (SNF)

3801 Woodridge Boulevard

Fairfield, Ohio

 

 

 

 

 

 

 

 

 

Turbo-231

 

301

 

ManorCare Health Services - Northwest

5301 North Brookline

Oklahoma City, Oklahoma

 

Manor Care of Oklahoma City (Northwest), LLC

 

 

 

 

 

 

 

Turbo-232

 

304

 

ManorCare Health Services - Midwest

2900 Parklawn Drive

Midwest City, Oklahoma

 

Manor Care of Midwest City OK, LLC

 

26

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-233

 

306

 

ManorCare Health Services - Southwest

5600 South Walker

Oklahoma City, Oklahoma

 

Manor Care of Oklahoma City (Southwest), LLC

 

 

 

 

 

 

 

Turbo-234

 

307

 

ManorCare Health Services - Tulsa

2425 South Memorial Drive

Tulsa, Oklahoma

 

Manor Care of Tulsa OK, LLC

 

 

 

 

 

 

 

Turbo-235

 

322

 

Arden Courts of Warminster

779 West County Line Road

Hatboro, Pennsylvania

 

Arden Courts-Warminster of Hatboro PA, LLC

 

 

 

 

 

 

 

Turbo-236

 

338

 

ManorCare Health Services - Huntingdon Valley

3430 Huntingdon Pike

Huntingdon Valley, Pennsylvania

 

Manor Care of Huntingdon Valley PA, LLC

 

 

 

 

 

 

 

Turbo-237

 

339

 

ManorCare Health Services - North Hills

1105 Perry Highway

Pittsburgh, Pennsylvania

 

Manor Care-North Hills of Pittsburgh PA, LLC

 

 

 

 

 

 

 

Turbo-238

 

343

 

Arden Courts of Monroeville

120 Wyngate Drive

Monroeville, Pennsylvania

 

Arden Courts of Monroeville PA, LLC

 

 

 

 

 

 

 

Turbo-239

 

347

 

Arden Courts of North Hills

1125 Perry Highway

Pittsburgh, Pennsylvania

 

Arden Courts-North Hills of Pittsburgh PA, LLC

 

 

 

 

 

 

 

 

 

354

 

Arden Courts of Yardley

493 Stony Hill Road

Yardley, Pennsylvania

 

Arden Courts of Yardley PA, LLC

Turbo-240

 

 

 

 

 

 

 

 

485

 

ManorCare Health Services - Yardley

1480 Oxford Valley Road

Yardley, Pennsylvania

 

Manor Care of Yardley PA, LLC

 

27

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-241

 

366

 

Arden Courts of Allentown

5151 Hamilton Boulevard

Allentown, Pennsylvania

 

Arden Courts of Allentown PA, LLC

 

 

 

 

 

 

 

 

 

367

 

Arden Courts of King of Prussia

620 West Valley Forge Road

King of Prussia, Pennsylvania

 

Arden Courts of King of Prussia PA, LLC

Turbo-242

 

 

 

 

 

 

 

 

397

 

ManorCare Health Services - King of Prussia

600 West Valley Forge Road

King of Prussia, Pennsylvania

 

Manor Care of King of Prussia PA, LLC

 

 

 

 

 

 

 

Turbo-243

 

372

 

ManorCare Health Services - Carlisle

940 Walnut Bottom Road

Carlisle, Pennsylvania

 

Manor Care of Carlisle PA, LLC

 

 

 

 

 

 

 

Turbo-245

 

481

 

ManorCare Health Services - Allentown

1265 Cedar Crest Boulevard

Allentown, Pennsylvania

 

Manor Care of Allentown PA, LLC

 

 

 

 

 

 

 

Turbo-246

 

482

 

ManorCare Health Services - Green Tree

1848 Greentree Road

Pittsburgh, Pennsylvania

 

Manor Care-Greentree of Pittsburgh PA, LLC

 

 

 

 

 

 

 

Turbo-248

 

492

 

ManorCare Health Services - McMurray

113 West McMurray Road

McMurray, Pennsylvania

 

Manor Care of McMurray PA, LLC

 

 

 

 

 

 

 

Turbo-249

 

494

 

ManorCare Health Services - Lansdale

640 Bethlehem Pike

Montgomeryville, Pennsylvania

 

Manor Care-Lansdale of Montgomeryville PA, LLC

 

 

 

 

 

 

 

Turbo-250

 

499

 

ManorCare Health Services - Monroeville

885 MacBeth Drive

Monroeville, Pennsylvania

 

Manor Care of Monroeville PA, LLC

 

28

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-251

 

547

 

ManorCare Health Services - Bethel Park

60 Highland Road

Bethel Park, Pennsylvania

 

Manor Care of Bethel Park PA, LLC

 

 

 

 

 

 

 

Turbo-252

 

554

 

ManorCare Health Services - Dallastown

100 West Queen Street

Dallastown, Pennsylvania

 

Manor Care of Dallastown PA, LLC

 

 

 

 

 

 

 

 

 

555

 

ManorCare Health Services - Bethlehem 2021

2021 Westgate Drive

Bethlehem, Pennsylvania

 

Manor Care of Bethlehem PA (2021), LLC

Turbo-253

 

 

 

 

 

 

 

 

573

 

ManorCare Health Services - Bethlehem 2029

2029 Westgate Drive

Bethlehem, Pennsylvania

 

Manor Care of Bethlehem PA (2029), LLC

 

 

 

 

 

 

 

Turbo-254

 

556

 

ManorCare Health Services - Chambersburg

1070 Stouffer Avenue

Chambersburg, Pennsylvania

 

Manor Care of Chambersburg PA, LLC

 

 

 

 

 

 

 

Turbo-255

 

558

 

ManorCare Health Services - Jersey Shore

1008 Thompson Street

Jersey Shore, Pennsylvania

 

Manor Care of Jersey Shore PA, LLC

 

 

 

 

 

 

 

Turbo-256

 

559

 

ManorCare Health Services - Kingston

200 Second Avenue

Kingston, Pennsylvania

 

Manor Care of Kingston PA, LLC

 

 

 

 

 

 

 

Turbo-257

 

561

 

ManorCare Health Services - Lebanon

900 Tuck Street

Lebanon, Pennsylvania

 

Manor Care of Lebanon PA, LLC

 

 

 

 

 

 

 

Turbo-258

 

562

 

ManorCare Health Services - Laureldale

2125 Elizabeth Avenue

Laureldale, Pennsylvania

 

Manor Care of Laureldale PA, LLC

 

29

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-259

 

565

 

ManorCare Health Services - Pottstown

724 North Charlotte Street

Pottstown, Pennsylvania

 

Manor Care of Pottstown PA, LLC

 

 

 

 

 

 

 

Turbo-260

 

566

 

ManorCare Health Services - Pottsville

420 Pulaski Drive

Pottsville, Pennsylvania

 

Manor Care of Pottsville PA, LLC

 

 

 

 

 

 

 

Turbo-261

 

567

 

ManorCare Health Services - Sunbury

800 Court Street-Circle Drive

Sunbury, Pennsylvania

 

Manor Care of Sunbury PA, LLC

 

 

 

 

 

 

 

Turbo-262

 

568

 

ManorCare Health Services - West Reading North SNF

425 Buttonwood Street

West Reading, Pennsylvania

 

Manor Care of West Reading PA, LLC

 

 

 

 

 

 

 

Turbo-263

 

569

 

ManorCare Health Services - Lancaster

100 Abbeyville Road

Lancaster, Pennsylvania

 

Manor Care of Lancaster PA, LLC

 

 

 

 

 

 

 

 

 

570

 

ManorCare Health Services - Williamsport North

300 Leader Drive

Williamsport, Pennsylvania

 

Manor Care of Williamsport PA (North), LLC

Turbo-264

 

 

 

 

 

 

 

 

571

 

ManorCare Health Services - Williamsport South

101 Leader Drive

Williamsport, Pennsylvania

 

Manor Care of Williamsport PA (South), LLC

 

 

 

 

 

 

 

Turbo-266

 

572

 

ManorCare Health Services - Yeadon

14 Lincoln Avenue

Yeadon, Pennsylvania

 

Manor Care of Yeadon PA, LLC

 

 

 

 

 

 

 

Turbo-268

 

574

 

ManorCare Health Services - Easton

2600 Northampton Street

Easton, Pennsylvania

 

Manor Care of Easton PA, LLC

 

30

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-269

 

575

 

Old Orchard Health Care Center

4100 Freemansburg Avenue

Easton, Pennsylvania

 

Old Orchard Health Care Center-Easton PA, LLC

 

 

 

 

 

 

 

Turbo-270

 

576

 

ManorCare Health Services - Sinking Spring

3000 Windmill Road

Sinking Spring, Pennsylvania

 

Manor Care of Sinking Spring PA, LLC

 

 

 

 

 

 

 

Turbo-271

 

580

 

ManorCare Health Services - York North

1770 Barley Road

York, Pennsylvania

 

Manor Care of York PA (North), LLC

 

 

 

 

 

 

 

Turbo-272

 

581

 

ManorCare Health Services - York South

200 Pauline Drive

York, Pennsylvania

 

Manor Care of York PA (South), LLC

 

 

 

 

 

 

 

Turbo-273

 

582

 

ManorCare Health Services - Elizabethtown

320 South Market Street

Elizabethtown, Pennsylvania

 

Manor Care of Elizabethtown PA, LLC

 

 

 

 

 

 

 

Turbo-274

 

583

 

ManorCare Health Services - Camp Hill

1700 Market Street

Camp Hill, Pennsylvania

 

Manor Care of Camp Hill PA, LLC

 

 

 

 

 

 

 

Turbo-275

 

585

 

ManorCare Health Services - Kingston Court

2400 Kingston Court

York, Pennsylvania

 

Manor Care-Kingston Court of York PA, LLC

 

 

 

 

 

 

 

Turbo-276

 

586

 

Devon Manor

235 Lancaster Avenue

Devon, Pennsylvania

 

Devon Manor-Devon PA, LLC

 

 

 

 

 

 

 

Turbo-277

 

680

 

Linden Village MCHS (Lebanon)

100 Tuck Court

Lebanon, Pennsylvania

 

Manor Care-Linden Village of Lebanon PA, LLC

 

31

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-278

 

684

 

Arden Courts of Susquehanna

2625 Ailanthus Lane

Harrisburg, Pennsylvania

 

Arden Courts-Susquehanna of Harrisburg PA, LLC

 

 

 

 

 

 

 

Turbo-279

 

4063

 

Hampton House

1548 Sans Souci Parkway

Wilkes-Barre, Pennsylvania

 

Hampton House-Wilkes-Barre PA, LLC

 

 

 

 

 

 

 

Turbo-280

 

4073

 

Heartland Health Care Center (Pittsburgh)

550 South Negley Avenue

Pittsburgh, Pennsylvania

 

Heartland of Pittsburgh PA, LLC

 

 

 

 

 

 

 

Turbo-281

 

4082

 

Shadyside Nursing & Rehabilitation Center

5609 Fifth Avenue

Pittsburgh, Pennsylvania

 

Shadyside Nursing and Rehabilitation Center-Pittsburgh PA, LLC

 

 

 

 

 

 

 

Turbo-282

 

4085

 

Sky Vue Terrace

2170 Rhine Street

Pittsburgh, Pennsylvania

 

Sky Vue Terrace-Pittsburgh PA, LLC

 

 

 

 

 

 

 

Turbo-283

 

4087

 

Twinbrook Medical Center

3805 Field St. Lawrence Park

Erie, Pennsylvania

 

Twinbrook Medical Center-Erie PA, LLC

 

 

 

 

 

 

 

Turbo-284

 

4088

 

Wallingford Nursing & Rehabilitation Center

115 South Providence Road

Wallingford, Pennsylvania

 

Wallingford Nursing and Rehabilitation Center-Wallingford PA, LLC

 

 

 

 

 

 

 

Turbo-285

 

4207

 

Donahoe Manor

136 Donahoe Manor Road

Bedford, Pennsylvania

 

Donahoe Manor-Bedford PA, LLC

 

 

 

 

 

 

 

Turbo-286

 

5587

 

ManorCare Health Services - Whitehall Borough

505 Weyman Road

Pittsburgh, Pennsylvania

 

Whitehall Borough-Pittsburgh PA, LLC

 

32

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-287

 

5658

 

Arden Courts of Jefferson Hills

380 Wray Large Road

Jefferson Hills, Pennsylvania

 

Arden Courts of Jefferson Hills PA, LLC

 

 

 

 

 

 

 

Turbo-288

 

512

 

Heartland of Columbia Rehabilitation & Nursing Center

2601 Forest Drive

Columbia, South Carolina

 

Columbia Rehabilitation and Nursing Center-Columbia SC, LLC

 

 

 

 

 

 

 

Turbo-289

 

526

 

Heartland of Lexington Rehabilitation & Nursing Center

2416 Sunset Boulevard

West Columbia, South Carolina

 

Lexington Rehabilitation and Nursing Center-Lexington SC, LLC

 

 

 

 

 

 

 

Turbo-290

 

531

 

Heartland of West Ashley Rehabilitation & Nursing Center

1137 Sam Rittenberg Boulevard

Charleston, South Carolina

 

West Ashley Rehabilitation and Nursing Center-Charleston SC, LLC

 

 

 

 

 

 

 

Turbo-291

 

4015

 

HHCC - Charleston

1800 Eagle Landing Boulevard

Hanahan, South Carolina

 

Heartland-Charleston of Hanahan SC, LLC

 

 

 

 

 

 

 

Turbo-292

 

4031

 

Oakmont of Union (Nursing)

709 Rice Avenue

Union, South Carolina

 

Oakmont of Union SC, LLC

 

 

 

 

 

 

 

Turbo-293

 

4032

 

Oakmont East

601 Sulphur Springs Road

Greenville, South Carolina

 

Oakmont East-Greenville SC, LLC

 

 

 

 

 

 

 

Turbo-294

 

4033

 

Oakmont of Union (Residential Care)

600 Sulphur Springs Road

Greenville, South Carolina

 

Oakmont West-Greenville SC, LLC

 

 

 

 

 

 

 

Turbo-295

 

412

 

ManorCare Health Services

400 8th Avenue N.W.

Aberdeen, South Dakota

 

Manor Care of Aberdeen SD, LLC

 

33

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-296

 

308

 

ManorCare Health Services (Dallas)

3326 Burgoyne

Dallas, Texas

 

Manor Care of Dallas TX, LLC

 

 

 

 

 

 

 

Turbo-297

 

311

 

ManorCare Health Services (Ft Worth NRH)

7625 Glenview Drive

Fort Worth, Texas

 

Manor Care of Fort Worth TX (NRH), LLC

 

 

 

 

 

 

 

Turbo-298

 

312

 

ManorCare Health Services (Ft Worth NW)

2129 Skyline Drive

Fort Worth, Texas

 

Manor Care of Fort Worth TX (NW), LLC

 

 

 

 

 

 

 

Turbo-299

 

316

 

ManorCare Health Services (San Antonio North)

7703 Briaridge

San Antonio, Texas

 

Manor Care of San Antonio (North) TX, LLC

 

 

 

 

 

 

 

Turbo-300

 

340

 

ManorCare Health Services (Webster)

750 West Texas Avenue

Webster, Texas

 

Manor Care of Webster TX, LLC

 

 

 

 

 

 

 

Turbo-301

 

508

 

ManorCare Health Services (Sharpview)

7505 Bellerive

Houston, Texas

 

Manor Care-Sharpview of Houston TX, LLC

 

 

 

 

 

 

 

Turbo-302

 

652

 

Arden Courts of Austin

11630 Four Iron Drive

Austin, Texas

 

Arden Courts of Austin TX, LLC

 

 

 

 

 

 

 

Turbo-303

 

664

 

Arden Courts of San Antonio

15290 Huebner Road

San Antonio, Texas

 

Arden Courts of San Antonio TX, LLC

 

 

 

 

 

 

 

Turbo-304

 

3031

 

HHCC - West Houston

2939 Woodland Park Drive

Houston, Texas

 

Heartland of West Houston TX, LLC

 

34

--------------------------------------------------------------------------------


 

TURBO

 

Facility

 

 

 

 

Number

 

Number

 

Facility

 

Operator

 

 

 

 

 

 

 

Turbo-305

 

3041

 

Heartland of San Antonio

One Heartland Drive

San Antonio, Texas

 

Heartland of San Antonio TX, LLC

 

 

 

 

 

 

 

Turbo-306

 

3281

 

HHCC - Willowbrook

13631 Ardfield Drive

Houston, Texas

 

Heartland-Willowbrook of Houston TX, LLC

 

 

 

 

 

 

 

Turbo-307

 

4065

 

Holiday Nursing Center

280 Moffett Drive, Highway 87N (P.O. Box 1865)

Center, Texas

 

Holiday Nursing Center-Center TX, LLC

 

 

 

 

 

 

 

Turbo-308

 

4279

 

Heartland Health Care Center (Bedford)

2001 Forest Ridge Drive

Bedford, Texas

 

Heartland of Bedford TX, LLC

 

 

 

 

 

 

 

Turbo-309

 

4282

 

Heartland Health Care Center (Austin)

11406 Rustic Rock Drive

Austin, Texas

 

Heartland of Austin TX, LLC

 

 

 

 

 

 

 

Turbo-310

 

5644

 

Arden Courts of Richardson

410 Buckingham Road

Richardson, Texas

 

Arden Courts of Richardson TX, LLC

 

 

 

 

 

 

 

Turbo-311

 

5654

 

Arden Courts of Arlington

1501 N.E. Green Oaks Boulevard

Arlington, Texas

 

Arden Courts of Arlington TX, LLC

 

 

 

 

 

 

 

Turbo-312

 

370

 

ManorCare Health Services - South Ogden

5540 South 1050 East

South Ogden, Utah

 

Manor Care of South Ogden UT, LLC

 

 

 

 

 

 

 

Turbo-314

 

527

 

ManorCare Health Services - Arlington

550 South Carlin Springs Road

Arlington, Virginia

 

Manor Care of Arlington VA, LLC

 

35

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Facility

 

Operator

 

 

 

 

ManorCare Health Services - Fair Oaks

 

 

 

 

539

 

12475 Lee Jackson Memorial Highway

 

Manor Care-Fair Oaks of Fairfax VA, LLC

 

 

 

 

Fairfax, Virginia

 

 

Turbo-315

 

 

 

 

 

 

 

 

 

 

Arden Courts of Fair Oaks

 

 

 

 

369

 

12469 Lee Jackson Memorial Highway

 

Arden Courts-Fair Oaks of Fairfax VA, LLC

 

 

 

 

Fairfax, Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Imperial

 

 

Turbo-316

 

553

 

1719 Bellevue Avenue

 

Manor Care-Imperial of Richmond VA, LLC

 

 

 

 

Richmond, Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden Courts of Annandale

 

 

Turbo-317

 

670

 

7104 Braddock Road

 

Arden Courts of Annandale VA, LLC

 

 

 

 

Annandale, Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

Medical Care Center

 

 

Turbo-318

 

4071

 

2200 Landover Place

 

Medical Care Center-Lynchburg VA, LLC

 

 

 

 

Lynchburg, Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Alexandria

 

 

Turbo-319

 

4074

 

1510 Collingwood Road

 

Manor Care of Alexandria VA, LLC

 

 

 

 

Alexandria, Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Stratford Hall (SNF)

 

 

 

 

 

 

2125 Hilliard Road

 

 

 

 

 

 

Richmond, Virginia

 

 

Turbo-320

 

503 / 515

 

 

 

Manor Care-Stratford Hall of Richmond VA, LLC

 

 

 

 

ManorCare Health Services - Stratford Hall (ALF)

 

 

 

 

 

 

2125 Hilliard Road

 

 

 

 

 

 

Richmond, Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Lynnwood)

 

 

Turbo-321

 

476

 

3701 188th Street, S.W.

 

Manor Care of Lynwood WA, LLC

 

 

 

 

Lynnwood, Washington

 

 

 

36

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Facility

 

Operator

 

 

 

 

ManorCare Health Services (Spokane)

 

 

Turbo-322

 

544

 

North 6025 Assembly

 

Manor Care of Spokane WA, LLC

 

 

 

 

Spokane, Washington

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Tacoma)

 

 

Turbo-323

 

548

 

5601 South Orchard Street

 

Manor Care of Tacoma WA, LLC

 

 

 

 

Tacoma, Washington

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Gig Harbor)

 

 

Turbo-324

 

552

 

3309 45th Street Court, N.W.

 

Manor Care of Gig Harbor WA, LLC

 

 

 

 

Gig Harbor, Washington

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Keyser

 

 

Turbo-325

 

4010

 

135 Southern Drive

 

Heartland of Keyser WV, LLC

 

 

 

 

Keyser, West Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Rainelle

 

 

Turbo-326

 

4011

 

606 Pennsylvania Avenue

 

Heartland of Rainelle WV, LLC

 

 

 

 

Rainelle, West Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Clarksburg

 

 

Turbo-327

 

4106

 

100 Parkway Drive

 

Heartland of Clarksburg WV, LLC

 

 

 

 

Clarksburg, West Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Beckley

 

 

Turbo-328

 

4108

 

100 Heartland Drive

 

Heartland of Beckley WV, LLC

 

 

 

 

Beckley, West Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Preston County

 

 

Turbo-329

 

4118

 

300 Miller Road

 

Heartland-Preston County of Kingwood WV, LLC

 

 

 

 

Kingwood, West Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland of Martinsburg

 

 

Turbo-330

 

4124

 

209 Clover Street

 

Heartland of Martinsburg WV, LLC

 

 

 

 

Martinsburg, West Virginia

 

 

 

37

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Facility

 

Operator

 

 

 

 

ManorCare Health Services - East

 

 

Turbo-331

 

419

 

600 South Webster Avenue

 

Manor Care of Green Bay WI (East), LLC

 

 

 

 

Green Bay, Wisconsin

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - West

 

 

Turbo-332

 

435

 

1760 Shawano Avenue

 

Manor Care of Green Bay WI (West), LLC

 

 

 

 

Green Bay, Wisconsin

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services (Fond du Lac)

 

 

Turbo-333

 

444

 

265 South National Avenue

 

Manor Care of Fond Du Lac WI, LLC

 

 

 

 

Fond du Lac, Wisconsin

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Platteville

 

 

Turbo-334

 

3111

 

1300 North Water Street

 

Heartland of Platteville WI, LLC

 

 

 

 

Platteville, Wisconsin

 

 

 

 

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Shawano

 

 

Turbo-335

 

3121

 

1436 South Lincoln Street

 

Manor Care of Shawano WI, LLC

 

 

 

 

Shawano, Wisconsin

 

 

 

 

 

 

 

 

 

 

 

 

 

Heartland Health Care Center - Washington Manor

 

 

Turbo-336

 

3131

 

3100 Washington Road

 

Heartland-Washington Manor of Kenosha WI, LLC

 

 

 

 

Kenosha, Wisconsin

 

 

 

 

 

 

 

 

 

 

 

 

 

HHCC - Pewaukee

 

 

Turbo-337

 

4078

 

N26W23977 Watertown Road

 

Heartland-Pewaukee of Waukesha WI, LLC

 

 

 

 

Waukesha, Wisconsin

 

 

 

38

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

MARYLAND PROPERTIES

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

MARYLAND PROPERTIES

 

TURBO
Number

 

Facility
Number

 

Facility

 

 

 

 

Arden Courts of Pikesville

 

 

344

 

8909 Reisterstown Road

 

 

 

 

Pikesville, Maryland

Turbo-111

 

 

 

 

 

 

 

 

Springhouse of Pikesville

 

 

519

 

8911 Reisterstown Road

 

 

 

 

Pikesville, Maryland

 

 

 

 

 

 

 

 

 

Arden Courts of Potomac

 

 

353

 

10718 Potomac Tennis Lane

 

 

 

 

Potomac, Maryland

Turbo-113

 

 

 

 

 

 

 

 

ManorCare Health Services - Potomac

 

 

538

 

10714 Potomac Tennis Lane

 

 

 

 

Potomac, Maryland

 

 

 

 

 

 

 

 

 

Springhouse of Bethesda

Turbo-114

 

461

 

4925 Battery Lane

 

 

 

 

Bethesda, Maryland

 

 

 

 

 

 

 

 

 

Springhouse of Silver Spring

Turbo-115

 

462

 

2201 Colston Drive

 

 

 

 

Silver Spring, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Silver Spring

 

 

490

 

2501 Musgrove Road

 

 

 

 

Silver Spring, Maryland

Turbo-116

 

 

 

 

 

 

 

 

Arden Courts of Silver Spring

 

 

352

 

2505 Musgrove Road

 

 

 

 

Silver Spring, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Wheaton

Turbo-117

 

501

 

11901 Georgia Avenue

 

 

 

 

Wheaton, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Towson

Turbo-118

 

505

 

509 East Joppa Road

 

 

 

 

Towson, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Roland Park

Turbo-119

 

506

 

4669 Falls Road

 

 

 

 

Baltimore, Maryland

 

1

--------------------------------------------------------------------------------


 

TURBO
Number

 

Facility
Number

 

Facility

 

 

 

 

ManorCare Health Services - Ruxton

Turbo-120

 

509

 

7001 North Charles Street

 

 

 

 

Towson, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Bethesda

Turbo-122

 

523

 

6530 Democracy Boulevard

 

 

 

 

Bethesda, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Chevy Chase

Turbo-123

 

524

 

8700 Jones Mill Road

 

 

 

 

Chevy Chase, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Rossville

Turbo-124

 

525

 

6600 Ridge Road

 

 

 

 

Baltimore, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Largo

Turbo-125

 

529

 

600 Largo Road

 

 

 

 

Upper Marlboro, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Woodbridge Valley

Turbo-127

 

627

 

1525 North Rolling Road

 

 

 

 

Catonsville, Maryland

 

 

 

 

 

 

 

 

 

Arden Courts of Kensington

Turbo-128

 

629

 

4301 Knowles Avenue

 

 

 

 

Kensington, Maryland

 

 

 

 

 

 

 

 

 

Arden Courts of Towson

Turbo-129

 

636

 

8101 Bellona Avenue

 

 

 

 

Towson, Maryland

 

 

 

 

 

 

 

 

 

ManorCare Health Services - Dulaney

Turbo-130

 

4056

 

111 West Road

 

 

 

 

Towson, Maryland

 

 

 

 

 

 

 

 

 

HHCC - Hyattsville

Turbo-131

 

4066

 

6500 Riggs Road

 

 

 

 

Hyattsville, Maryland

 

 

 

 

 

 

 

 

 

HHCC - Adelphi

Turbo-132

 

4079

 

1801 Metzerott Road

 

 

 

 

Adelphi, Maryland

 

2

--------------------------------------------------------------------------------


 

SCHEDULE V

 

SOUTH CAROLINA PROPERTY

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

SOUTH CAROLINA PROPERTIES

 

TURBO
Number

 

Facility
Number

 

Facility

 

 

 

 

Heartland of Columbia Rehabilitation & Nursing Center

Turbo-288

 

512

 

2601 Forest Drive

 

 

 

 

Columbia, South Carolina

 

 

 

 

 

 

 

 

 

Heartland of Lexington Rehabilitation & Nursing Center

Turbo-289

 

526

 

2416 Sunset Boulevard

 

 

 

 

West Columbia, South Carolina

 

 

 

 

 

 

 

 

 

Heartland of West Ashley Rehabilitation & Nursing Center

Turbo-290

 

531

 

1137 Sam Rittenberg Boulevard

 

 

 

 

Charleston, South Carolina

 

 

 

 

 

 

 

 

 

HHCC - Charleston

Turbo-291

 

4015

 

1800 Eagle Landing Boulevard

 

 

 

 

Hanahan, South Carolina

 

 

 

 

 

 

 

 

 

Oakmont of Union (Nursing)

Turbo-292

 

4031

 

709 Rice Avenue

 

 

 

 

Union, South Carolina

 

 

 

 

 

 

 

 

 

Oakmont East

Turbo-293

 

4032

 

601 Sulphur Springs Road

 

 

 

 

Greenville, South Carolina

 

 

 

 

 

 

 

 

 

Oakmont of Union (Residential Care)

Turbo-294

 

4033

 

600 Sulphur Springs Road

 

 

 

 

Greenville, South Carolina

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2.2.9

 

FORM OF SECTION 2.2.9 CERTIFICATE

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

FORM OF SECTION 2.2.9 CERTIFICATE

 

Reference is hereby made to that certain Loan Agreement (Seventh Mezzanine
Loan), dated as of December 21, 2007, between HCR VII PROPERTIES, LLC, a
Delaware limited liability company (the “Borrower”) and JPMORGAN CHASE BANK,
N.A., a banking association chartered under the laws of the United States of
America (in its capacity as collateral agent, for itself and any other
Noteholder (as defined therein) (the “Lender”) (the “Agreement”). Pursuant to
the provisions of Section 2.2.9 of the Agreement, the undersigned hereby
certifies that:

 

1.     It is a       natural individual person,         treated as a corporation
for U.S. federal income tax purposes,          disregarded for federal income
tax purposes (in which case a copy of this Section 2.2.9 Certificate is attached
in respect of its sole beneficial owner), or          treated as a partnership
for U.S. federal income tax purposes (one must be checked).

 

2.     It is the beneficial owner of amounts received pursuant to the Agreement.

 

3.     It is not a bank, as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), or the Agreement is not,
with respect to the undersigned, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of such section.

 

4.     It is not a 10-percent shareholder of Borrower within the meaning of
section  871(h)(3) or 881(c)(3)(B) of the Code.

 

5.     It is not a controlled foreign corporation that is related to Borrower
within the meaning of section 881(c)(3)(C) of the Code.

 

6.     Amounts paid to it under the Loan Documents (as defined in the Agreement)
are not effectively connected with its conduct of a trade or business in the
United States.

 

 

 

 

[NAME OF UNDERSIGNED]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

Date:

 

,

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.1

 

ORGANIZATIONAL STRUCTURE CHART

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

[g114331ki71i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.4

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.16

 

EXCEPTIONS TO SEPARATE TAX LOTS

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

EXCEPTIONS TO SEPARATE TAX LOTS

 

Turbo-030 (Facility 449 (Naples, FL)): the portion of the property that is
leased is part of a larger tract of land (some of which is not included in the
CMBS Portfolio), and accordingly the tax parcel covers more property than the
leased portion included in the CMBS.

 

Turbo-035 (Facility 534 (Sarasota, FL)): the portion of the property that is
leased is part of a larger tract of land (some of which is not included in the
CMBS Portfolio), and accordingly the tax parcel covers more property than the
leased portion included in the CMBS.

 

Turbo-167 (Facility 377 (Reno, NV)): the portion of the property that is leased
is part of a larger tract of land (some of which is not included in the CMBS
Portfolio), and accordingly the tax parcel covers more property than the leased
portion included in the CMBS.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.20

 

INSURANCE CLAIMS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.26

 

LEASES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.28

 

PRINCIPAL PLACE OF BUSINESS
AND JURISDICTION OF ORGANIZATION

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR VII Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

1

--------------------------------------------------------------------------------


 

SIXTH MEZZANINE BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR VI Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

2

--------------------------------------------------------------------------------


 

FIFTH MEZZANINE BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR V Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

3

--------------------------------------------------------------------------------


 

FOURTH MEZZANINE BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR IV Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

4

--------------------------------------------------------------------------------


 

THIRD MEZZANINE BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR III Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

5

--------------------------------------------------------------------------------


 

SECOND MEZZANINE BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR II Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

6

--------------------------------------------------------------------------------


 

FIRST MEZZANINE BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR I-A Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

HCR I-B Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

7

--------------------------------------------------------------------------------


 

MORTGAGE BORROWER

 

Entity

 

State of Formation

 

Principal Place of Business

301 HCR Properties of Oklahoma City (Northwest), LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

304 HCR Properties of Midwest City OK, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

306 HCR Properties of Oklahoma City (Southwest), LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

307 HCR Properties of Tulsa OK, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

503 HCR Properties-Stratford Hall of Richmond VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

512 HCR Properties-Columbia SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

526 HCR Properties-Lexington SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

527 HCR Properties of Arlington VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

531 HCR Properties-West Ashley-Charleston SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

539 HCR Properties-Fair Oaks of Fairfax VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

553 HCR Properties-Imperial of Richmond VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

8

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

670 HCR Properties-Arden Courts of Annandale VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

4015 HCR Properties-Charleston of Hanahan SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

4031 HCR Properties-Oakmont of Union SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

4032 HCR Properties-Oakmont East-Greenville SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

4033 HCR Properties-Oakmont West-Greenville SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

4071 HCR Properties-Medical Care Center-Lynchburg VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

4074 HCR Properties of Alexandria VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

HCR ManorCare Maryland Properties II, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

HCR ManorCare Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

HCR ManorCare West Virginia Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

9

--------------------------------------------------------------------------------


 

MARYLAND OWNER

 

Entity

 

State of Formation

 

Principal Place of Business

HCR ManorCare Maryland Properties, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

10

--------------------------------------------------------------------------------

 


 

MASTER TENANT

 

Entity

 

State of Formation

 

Principal Place of Business

HCR III Healthcare, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

11

--------------------------------------------------------------------------------


 

OPERATORS

 

Entity

 

State of Formation

 

Principal Place of Business

Arden Courts of Akron OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Allentown PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Annandale VA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Arlington TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Austin TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Avon CT, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Bingham Farms MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Cherry Hill NJ, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Delray Beach FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Elk Grove Village IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Farmington CT, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

12

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Arden Courts of Ft. Myers FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Geneva IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Glen Ellyn IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Hamden CT, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Hazel Crest IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Jefferson Hills PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Kensington MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Kenwood OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of King of Prussia PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Largo FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Livonia MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Louisville KY, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Monroeville PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

13

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Arden Courts of Northbrook IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Palm Harbor FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Palos Heights IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Parma OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Pikesville MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Potomac MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Richardson TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of San Antonio TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Sarasota FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Seminole FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Silver Spring MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of South Holland IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Sterling Heights MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

14

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Arden Courts of Tampa FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Towson MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of W. Orange NJ, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of W. Palm Beach FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Wayne NJ, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Westlake OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Whippany NJ, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Wilmington DE, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Winter Springs FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts of Yardley PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts-Anderson of Cincinnati OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts-Bainbridge of Chagrin Falls OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts-Fair Oaks of Fairfax VA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

15

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Arden Courts-Lely Palms of Naples FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts-North Hills of Pittsburgh PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts-Susquehanna of Harrisburg PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Arden Courts-Warminster of Hatboro PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Christopher East Health Care Center of Louisville KY, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Columbia Rehabilitation and Nursing Center-Columbia SC, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Devon Manor-Devon PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Donahoe Manor-Bedford PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Fostrian Courts Assisted Living-Flushing MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Hampton House-Wilkes-Barre PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Adelphi MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Allen Park MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Ann Arbor MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

16

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland of Austin TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Battle Creek MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Beckley WV, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Bedford TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Bellefontaine OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Boca Raton FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Boynton Beach FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Brooksville FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Bucyrus OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Canton IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Canton MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Centerburg OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Centerville OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

17

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland of Champaign IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Chillicothe OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Clarksburg WV, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Dearborn Heights MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Decatur IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Eaton OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Fort Myers FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Galesburg IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Grand Rapids MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Greenville OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Henry IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Hillsboro OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Holland MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

18

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland of Hyattsville MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Ionia MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Jackson MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Jackson OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Jacksonville FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Kalamazoo MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Kendall FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Kettering OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Keyser WV, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Lauderhill FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Macomb IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Madeira OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Marietta OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

19

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland of Marion OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Martinsburg WV, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Marysville OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Mentor OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Miamisburg OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Moline IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Normal IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Orange Park FL, LLC

 

Delaware

 

333 North Summit Street

 

 

 

 

Toledo, Ohio 43604

 

 

 

 

 

Heartland of Oregon OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Paxton IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Peoria IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Perrysburg OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Piqua OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

20

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland of Pittsburgh PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Platteville WI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Portsmouth OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Rainelle WV, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Saginaw MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of San Antonio TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Sarasota FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Springfield OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Tamarac FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Three Rivers MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Urbana OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Waterville OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Wauseon OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

21

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland of West Bloomfield MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of West Houston TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Whitehall MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland of Zephyrhills FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland Village of Westerville OH (NC), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland Village of Westerville OH (RC), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Beavercreek of Dayton OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Briarwood MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Charleston of Hanahan SC, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Crestview MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Dorvin of Livonia MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Fairfield of Pleasantville OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Fostrian of Flushing MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

22

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland-Georgian Bloomfield of Bloomfield Hills MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Georgian East of Grosse Pointe MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Greenview MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Hampton of Bay City MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Holly Glen of Toledo OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Indian Lake of Lakeview OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Knollview MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Lansing of Bridgeport OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Miami Lakes of Hialeah FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Mt. Airy of Cincinnati OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Oak Pavilion of Cincinnati OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Oakland MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Pewaukee of Waukesha WI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

23

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Heartland-Plymouth Court MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Preston County of Kingwood WV, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Prestwick IN, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Prosperity Oaks of Palm Beach Gardens FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Riverview of East Peoria IL (SNF), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Riverview of South Point OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-South Jacksonville of Jacksonville FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-University of Livonia MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Victorian Village of Columbus OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Washington Manor of Kenosha WI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Willow Lane of Butler MO, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Willowbrook of Houston TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Heartland-Woodridge of Fairfield OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

24

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Holiday Nursing Center-Center TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Kensington Manor-Sarasota FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Lexington Rehabilitation and Nursing Center-Lexington SC, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Summer Trace of Carmel IN, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care- Lely Palms of Naples FL (SH), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care Nursing Center of Sarasota FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Aberdeen SD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Akron OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Alexandria VA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Allentown PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Anderson IN, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Arlington VA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Barberton OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

25

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Manor Care of Bethel Park PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Bethesda MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Bethlehem PA (2021), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Bethlehem PA (2029), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Boca Raton FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Boulder CO, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Boynton Beach FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Camp Hill PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Carlisle PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Cedar Rapids IA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Chambersburg PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Cherry Hill NJ, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Chevy Chase MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

26

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Manor Care of Citrus Heights CA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Dallas TX, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Dallastown PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Davenport IA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Delray Beach FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Denver CO, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Dubuque IA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Dunedin FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Easton PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Elgin IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Elizabethtown PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Elk Grove Village IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Fargo ND, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

27

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Manor Care of Florissant MO, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Fond Du Lac WI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Fort Worth TX (NRH), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Fort Worth TX (NW), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Fountain Valley CA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Ft. Myers FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Gig Harbor WA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Green Bay WI (East), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Green Bay WI (West), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Hemet CA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Hinsdale IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Homewood IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Huntingdon Valley PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

28

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Manor Care of Indy (South) IN, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Jersey Shore PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Kankakee IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of King of Prussia PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Kingsford MI, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Kingston PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Lancaster PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Laureldale PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Lebanon PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Libertyville IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Lynwood WA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Marietta GA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Mayfield Heights OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

29

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Manor Care of McMurray PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Midwest City OK, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Minot ND, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Monroeville PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Mountainside NJ, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Naperville IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Naples FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of New Providence NJ, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of North Olmsted OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Northbrook IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Oak Lawn (East) IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Oak Lawn (West) IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Oklahoma City (Northwest), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

30

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

Manor Care of Oklahoma City (Southwest), LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Overland Park KS, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Palm Desert CA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Palm Harbor FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Palos Heights (West) IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Palos Heights IL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Parma OH, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Pinehurst NC, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Plantation FL, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Potomac MD, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Pottstown PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Pottsville PA, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Reno NV, LLC

 

Delaware

 

333 North Summit Street
Toledo, Ohio 43604

 

31

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

 

 

 

 

 

Manor Care of Rolling Meadows IL, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of San Antonio (North) TX, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Shawano WI, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Silver Spring MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Sinking Spring PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of South Holland IL, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of South Ogden UT, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Spokane WA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Springfield MO, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Sunbury PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Sunnyvale CA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Tacoma WA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Topeka KS, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

32

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

 

 

 

 

 

Manor Care of Towson, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Tucson AZ, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Tulsa OK, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Venice FL, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Voorhees NJ, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of W. Palm Beach FL, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Walnut Creek CA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Waterloo IA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Webster TX, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of West Des Moines IA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of West Reading PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Westerville OH, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Westmont IL, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

33

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

 

 

 

 

 

Manor Care of Wheaton MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Wichita KS, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Williamsport PA (North), LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Williamsport PA (South), LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Willoughby OH, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Wilmette IL, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Wilmington DE, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Yardley PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of Yeadon PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of York PA (North), LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care of York PA (South), LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care Rehabilitation Center of Decatur GA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Belden Village of Canton OH, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

34

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

 

 

 

 

 

Manor Care-Carrollwood of Tampa FL, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Dulaney MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Euclid Beach of Cleveland OH, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Fair Oaks of Fairfax VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Greentree of Pittsburgh PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Imperial of Richmond VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Kingston Court of York PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Lansdale of Montgomeryville PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Largo MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Linden Village of Lebanon PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-North Hills of Pittsburgh PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Pike Creek of Wilmington DE, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Rocky River of Cleveland OH, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

35

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

 

 

 

 

 

Manor Care-Roland Park MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Rossville MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Ruxton MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Sharpview of Houston TX, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Stratford Hall of Richmond VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Tice Valley CA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-West Deptford of Paulsboro NJ, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Manor Care-Woodbridge Valley MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Medical Care Center-Lynchburg VA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Oakmont East-Greenville SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Oakmont of Union SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Oakmont West-Greenville SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Old Orchard Health Care Center-Easton PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

36

--------------------------------------------------------------------------------


 

Entity

 

State of Formation

 

Principal Place of Business

 

 

 

 

 

Perrysburg Commons Senior Housing-Perrysburg OH, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Shadyside Nursing and Rehabilitation Center-Pittsburgh PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Sky Vue Terrace-Pittsburgh PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Springhouse of Bethesda MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Springhouse of Pikesville MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Springhouse of Silver Spring MD, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Twinbrook Medical Center-Erie PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Wallingford Nursing and Rehabilitation  Center-Wallingford PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

West Ashley Rehabilitation and Nursing Center-Charleston SC, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

 

 

 

 

Whitehall Borough-Pittsburgh PA, LLC

 

Delaware

 

333 North Summit Street

Toledo, Ohio 43604

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 4.1.39

 

EXCEPTIONS WITH RESPECT TO GROUND LEASES

 

(attached hereto)

 

--------------------------------------------------------------------------------

 


 

EXCEPTIONS WITH RESPECT TO GROUND LEASES

 

The following are exceptions to the representations and warranties set forth in
Section 4.1.39 of the Loan Agreement:

 

I.             Tucson, Arizona

 

4.1.39(i):  The Ground Lease is silent as to whether Lender has the right to
hold and disburse the proceeds of any insurance and condemnation proceeds with
respect to the leasehold interest as the repair or restoration progresses.

 

II.            Naples, Florida

 

4.1.39(c):  Borrower may not assign or transfer its interest under the Ground
Lease to any party, without the written consent of Lessor; which consent will
not be unreasonably withheld or conditioned.

 

4.1.39(j):  Lessee may not sublease without the prior written consent of the
ground lessor; which consent is not to be unreasonably withheld, provided that
the facility will be operated at a comparable level of service and cost.

 

III.           Sarasota, Florida

 

4.1.39(i):  The Ground Lease is silent as to whether Lender has the right to
hold and disburse the proceeds of any insurance and condemnation proceeds with
respect to the leasehold interest as the repair or restoration progresses.

 

IV.           Reno, Nevada

 

4.1.39(i):  The Ground Lease is silent as to whether Lender has the right to
hold and disburse the proceeds of any insurance and condemnation proceeds with
respect to the leasehold interest as the repair or restoration progresses.

 

V.            Wayne, New Jersey

 

4.1.39(i):  The Ground Lease is silent as to whether Lender has the right to
hold and disburse the proceeds of any insurance and condemnation proceeds with
respect to the leasehold interest as the repair or restoration progresses.

 

VI.           West Orange, New Jersey

 

4.1.39(i):  The Ground Lease is silent as to whether Lender has the right to
hold and disburse the proceeds of any insurance and condemnation proceeds with
respect to the leasehold interest as the repair or restoration progresses.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.11(c)

 

FORM OF FINANCIAL REPORTS

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

 

 

Current Year

 

Prior Year

 

 

 

QUARTER

 

YTD

 

QUARTER

 

YTD

 

Patient Days

 

 

 

 

 

 

 

 

 

Private

 

438,421

 

1,307,750

 

476,082

 

1,398,923

 

AL & RC

 

419,235

 

1,240,052

 

419,772

 

1,236,732

 

Medicaid

 

1,415,216

 

4,162,407

 

1,436,923

 

4,299,926

 

Medicare

 

745,942

 

2,265,713

 

743,422

 

2,238,460

 

Hospice

 

117,296

 

360,665

 

122,904

 

329,753

 

VA

 

11,247

 

30,602

 

9,079

 

27,333

 

Insurance

 

253,539

 

740,660

 

215,621

 

642,556

 

Total

 

3,400,896

 

10,107,849

 

3,423,803

 

10,173,683

 

Avg Occupancy

 

36,966.26

 

37,025.09

 

37,215.25

 

37,266.24

 

Revenues

 

 

 

 

 

 

 

 

 

Private

 

90,972,637

 

272,068,716

 

95,861,001

 

280,774,108

 

AL & RC

 

53,986,048

 

159,881,644

 

51,652,048

 

152,351,873

 

Medicaid

 

227,474,721

 

674,052,867

 

220,150,848

 

654,881,304

 

Medicare A

 

311,589,602

 

933,869,491

 

284,823,135

 

851,318,073

 

Medicare B

 

12,773,646

 

37,452,404

 

12,748,844

 

33,933,136

 

Hospice & VA

 

19,752,569

 

60,077,734

 

20,529,932

 

54,454,473

 

Insurance

 

89,322,046

 

255,440,889

 

70,898,270

 

208,450,767

 

Other

 

3,600,964

 

9,483,499

 

2,352,871

 

7,320,993

 

Gross Income

 

809,472,234

 

2,402,327,244

 

759,016,947

 

2,243,484,727

 

Expenses

 

 

 

 

 

 

 

 

 

Nursing

 

269,414,917

 

794,652,318

 

256,356,372

 

761,962,193

 

Dietary

 

51,784,510

 

151,908,742

 

49,041,674

 

145,121,389

 

Utilities

 

16,311,163

 

50,169,891

 

15,845,028

 

48,238,440

 

Maintenance

 

13,952,712

 

41,914,286

 

13,613,331

 

39,524,630

 

Laundry

 

6,703,501

 

20,633,014

 

7,302,701

 

21,428,616

 

Housekeeping

 

16,320,903

 

48,213,393

 

15,190,411

 

45,704,489

 

Activities

 

8,733,120

 

26,189,873

 

8,965,163

 

26,962,953

 

Administration

 

91,102,329

 

277,481,571

 

86,066,307

 

255,116,682

 

 

--------------------------------------------------------------------------------


 

 

 

Current Year

 

Prior Year

 

 

 

QUARTER

 

YTD

 

QUARTER

 

YTD

 

Ancillary

 

140,905,854

 

411,173,151

 

123,635,746

 

363,727,324

 

Other

 

16,355,157

 

49,243,466

 

15,281,666

 

45,712,439

 

P/L G/L Insurance

 

14,833,157

 

42,393,725

 

17,297,322

 

52,160,485

 

Other Insurance

 

572,390

 

1,717,172

 

572,390

 

1,717,172

 

Real Estate Taxes

 

9,106,388

 

27,319,163

 

9,478,597

 

27,457,898

 

Other Taxes

 

761,512

 

1,844,912

 

761,512

 

1,844,912

 

Lease Payments

 

368,760

 

1,130,448

 

378,579

 

1,162,951

 

Operating Expenses

 

657,226,372

 

1,945,985,126

 

619,786,801

 

1,837,842,573

 

Operating Income

 

152,245,862

 

456,342,119

 

139,230,146

 

405,642,153

 

Management fees

 

102,030,604

 

316,466,350

 

95,347,754

 

275,445,098

 

Net Operating Income

 

50,215,258

 

139,875,769

 

43,882,392

 

130,197,055

 

Depr/Amort

 

35,600,425

 

106,824,374

 

34,885,279

 

103,176,696

 

Interest

 

2,203,971

 

6,705,668

 

2,162,700

 

6,481,202

 

Jt Venture/Other lnc/(Loss)

 

––

 

(368,209

)

(66,787

)

(44,820

)

Pre Tax Income

 

12,410,862

 

25,977,518

 

6,767,627

 

20,494,337

 

 

 

 

 

 

 

 

 

 

 

Net Cash Flow Schedule

 

 

 

 

 

 

 

 

 

Operating Income

 

152,245,862

 

456,342,119

 

139,230,146

 

405,642,153

 

Management fees *

 

31,892,561

 

94,660,448

 

29,831,319

 

88,210,639

 

Capital @ 300/bed

 

3,272,850

 

9,818,550

 

3,272,850

 

9,818,550

 

Net Cash Flow

 

117,080,451

 

351,863,121

 

106,125,977

 

307,612,964

 

 

--------------------------------------------------------------------------------

*Gross Income less bad debt expense * 4%

 

Other Information

 

 

 

 

 

 

 

 

 

Bad Debt Expense

 

12,158,217

 

35,816,055

 

13,233,973

 

38,218,741

 

Days in Period

 

92

 

273

 

92

 

273

 

 

--------------------------------------------------------------------------------


 

 

 

Current Year

 

Prior Year

 

 

 

QUARTER

 

YTD

 

QUARTER

 

YTD

 

License Beds

 

42,000

 

42,000

 

42,000

 

42,000

 

Available Beds

 

41,638

 

41,638

 

41,638

 

41,638

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.11(f)

 

FORM OF QUARTERLY CAPEX BUDGET

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

Quarterly CapEx Budget

 

Facility

 

Amount

 

Project Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1.26

 

ZONING MATTERS

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

ZONING MATTERS

 

1.               Manor Care Health Services - San Antonio North, 7703 Briaridge
Drive, San Antonio, Texas (Turbo 299): Non-conforming  use; register as "legal
non-conforming"  with the City of San Antonio and  provide evidence of
registration.

 

2.               MCHS Sunnyvale, 1150 Tilton Drive, Sunnyvale, California (Turbo
005): Non-conforming  site, add 2  parking spaces.

 

3.               MCHS Denver, 290 S Monaco Pkwy, Denver, Colorado (Turbo 011):
Non-conforming  site, add 1  parking space.

 

4.               Manor Care Rehabilitation Center, 2722 North Decatur Road,
Decatur, Georgia (Turbo 059): Non- conforming site, add 11 parking spaces, or as
many parking spaces as shall be required by the jurisdiction in order to comply
with zoning requirements.

 

5.               Springhouse MCHS (Silver Spring), 2201 Colston Drive, Silver
Spring, Maryland (Turbo 115): Non- conforming site, add 1 parking space.

 

6.               HHCC Adelphi, 1801 Metzerott Road, Adelphi, Maryland (Turbo
132): Non-conforming  site, add 5  parking spaces

 

7.               MCHS - Dallastown #554, 100 West Queen Street, Dallastown,
Pennsylvania (Turbo 252): Non- conforming site, add 3 parking spaces.

 

8.               Arden Courts MCHS (Fair Oaks) #369, 12469 Lee Jackson Memorial
Highway, Fairfax, Virginia (Turbo 313): Non-conforming  site, add 2 parking
spaces.

 

9.               MCHS - Fair Oaks (SNF) #539, 12475 Lee Jackson Memorial
Highway, Fairfax, Virginia (Turbo 315): Non-conforming  site, add 2 parking
spaces.

 

10.         MCHS - Alexandria #4074,  1510 Collingwood Road, Alexandria,
Virginia (Turbo 319): Non- conforming site, add 20 parking spaces.

 

11.         Heartland of Preston County, 300 Miller Road, Kingwood, West
Virginia (Turbo 329): Non- conforming site, add 10 parking spaces.

 

12.         Heartland of Martinsburg, 209 Clover St., Martinsburg, West Virginia
(Turbo 330): Non-conforming  site, add 1 HC parking space.

 

13.         MCHS - Palm Harbor, 2851 Tampa Road, Palm Harbor, Florida (Turbo
025): Fire code violations. Cure and remove of record.

 

1

--------------------------------------------------------------------------------


 

14.         MCHS West Palm Beach, 2300 Village Boulevard, West Palm Beach,
Florida (Turbo 032): Building code violations.  Cure and remove of record.

 

15.         Arden Courts of Tampa, 14950 Casey Road, Tampa,  Florida (Turbo
056): Building code violations. Cure and remove of record.

 

16.         MCHS - Marietta, 4360 Johnson Ferry Place, Marietta, Georgia (Turbo
058): Fire code violations. Cure and remove of record.

 

17.         HHCC  - Moline, 833 16th Avenue, Moline, Illinois (Turbo 088):
Active permits awaiting final  inspection.  Cure and remove of record.

 

18.         Christopher East Health Care Center, 4200 Browns Lane, Louisville,
Kentucky (Turbo 110): Fire code violations.  Cure and remove of record.

 

19.         Manor Care Health Services - Springfield, 2915 South Fremont,
Springfield, Missouri (Turbo 164): Fire code violations.  Cure and remove of
record.

 

20.         Arden Courts MCHS (Fair Oaks) #369, 12469 Lee Jackson Memorial
Highway, Fairfax, Virginia (Turbo 313): Building code violations.  Cure and
remove of record.

 

21.         MCHS - Stratford Hall, 2125 Hilliard Road, Richmond, Virginia (Turbo
320): Zoning code violations. Cure and remove of record.

 

22.         MCHS - Mountainside, 1180 Route 22 West, Mountainside, New Jersey
(Turbo 173): Provide a copy of the original certificate of occupancy.

 

23.         Heartland of Marietta, 5001 State Route 60, Muskingum Township, 
Ohio (Turbo 209): Provide a copy of the original certificate of occupancy.

 

24.         Manor Care Health Services - San Antonio North, 7703 Briaridge
Drive, San Antonio, Texas (Turbo 299): Apply for a certificate of occupancy and
provide a copy.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 9.1(a)(iii)

 

MATTERS COVERED BY l0b-5 OPINION

 

Any and all sections of and descriptions contained in the applicable offering
materials relating to any Provided Information or any information regarding any
of Borrower, Maryland Owner, Master Tenant, Operator, Guarantor or any of their
respective Affiliates, the Properties and Health Care Requirements or regulatory
matters (excluding financial and statistical information).

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.23

 

FINANCING STATEMENT

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

Steven M. Herman, Esq.
CADWALADER, WICKERSHAM & TAFT LLP
One World Financial Center
New York, New York 10281

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY                   

1. DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (1a or 1b) - do
not abbreviate or combine names

 

OR

1a. ORGANIZATION’S NAME

HCR VII PROPERTIES, LLC

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

1c. MAILING ADDRESS

333 North Summit Street

CITY

Toledo

STATE

OH

POSTAL CODE

43604

COUNTRY

USA

1d SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

1e. TYPE OF ORGANIZATION
limited liability company

1f. JURISDICTION OF ORGANIZATION

Delaware

1g. ORGANIZATIONAL ID #, if any

 

DE4444813                                                    o  NONE

 

2. ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - insert only one debtor name (2a
or 2b) - do not abbreviate or combine names

 

OR

2a. ORGANIZATION’S NAME

 

 

 

 

 

 

2b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

2c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

2d. SEE INSTRUCTIONS

ADD’L INFO RE ORGANIZATION DEBTOR

2e. TYPE OF ORGANIZATION 

2f. JURISDICTION OF ORGANIZATION

2g. ORGANIZATIONAL ID #, if any


                                                                      o  NONE

 

 

 

 

 

 

 

 

3. SECURED PARTY’S NAME (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - insert
only one secured party name (3a or 3b)

 

OR

3a. ORGANIZATION’S NAME

JPMORGAN CHASE BANK, N.A., as collateral agent

 

 

 

 

 

 

 

3b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

3c. MAILING ADDRESS

270 Park Avenue

CITY

New York

STATE

NY

POSTAL CODE

10017-2014

COUNTRY

USA

 

 

 

 

 

 

 

 

4. This FINANCING STATEMENT covers the following collateral:

 

All assets of debtor, whether now owned or hereafter acquired.

 

5. ALTERNATIVE DESIGNATION [if
applicable] o LESSEE/LESSOR  o CONSIGNEE/CONSIGNOR  o BAILEE/BAILOR  o SELLER/BUYER  o AG.
LIEN  o NON-UCC FILING

 

6. o This FINANCING STATEMENT is to be filed [for record] (or recorded) in the
REAL ESTATE RECORDS. Attach Addendum      [if applicable]

 

7. Check to REQUEST SEARCH REPORT(S) on Debtor(s) [ADDITIONAL FEE]
         [optional]

 

o All Debtors

 

o Debtor 1

 

o Debtor 2

 

8. OPTIONAL FILER REFERENCE DATA

  (49797.102) Seventh Mezzanine Loan

 

FILING OFFICE COPY — UCC FINANCING STATEMENT (FORM UCC1) (REV. 05/22/02)

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 10.25

 

PORTFOLIO METRICS

 

(attached hereto)

 

--------------------------------------------------------------------------------


 

PORTFOLIO METRICS

 

1.

Portfolio metrics

 

a.

Property count

 

b.

Location (number of states)

 

c.

Investment

 

d.

Beds/units

 

e.

Square feet

 

f.

Portfolio occupancy

 

g.

Portfolio age

 

 

 

2.

Credit metrics

 

a.

Loan pricing (coupon and yield-to-maturity)

 

b.

Term

 

c.

Loan-to-value

 

d.

Debt service coverage

 

 

 

3.

Quality mix of portfolio

 

a.

Private pay

 

b.

Medicare

 

c.

Medicaid

 

--------------------------------------------------------------------------------